
	
		110th CONGRESS
		1st Session
		S. 1642
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the authorization of programs
		  under the Higher Education Act of 1965, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Higher Education Amendments of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References.
					Sec. 3. General effective
				date.
					TITLE I—GENERAL
				PROVISIONS
					Sec. 101. Additional
				definitions.
					Sec. 102. General definition of
				institution of higher education.
					Sec. 103. Definition of institution
				of higher education for purposes of title IV
				programs.
					Sec. 104. Protection of student
				speech and association rights.
					Sec. 105. Accreditation and
				Institutional Quality and Integrity Advisory Committee.
					Sec. 106. Drug and alcohol abuse
				prevention.
					Sec. 107. Prior rights and
				obligations.
					Sec. 108. Transparency in college
				tuition for consumers.
					Sec. 109. Databases of student
				information prohibited.
					Sec. 110. Clear and easy-to-find
				information on student financial aid.
					Sec. 110A. State higher education
				information system pilot program.
					Sec. 111. Performance-based
				organization for the delivery of Federal student financial
				assistance.
					Sec. 112. Procurement
				flexibility.
					Sec. 113. Institution and lender
				reporting and disclosure requirements.
					Sec. 114. Employment of
				postsecondary education graduates.
					Sec. 115. Foreign medical
				schools.
					Sec. 116. Demonstration and certification
				regarding the use of certain Federal funds.
					
					TITLE II—TEACHER QUALITY
				ENHANCEMENT
					Sec. 201. Teacher quality
				partnership grants.
					Sec. 202. General
				provisions.
					TITLE III—INSTITUTIONAL
				AID
					Sec. 301. Program
				purpose.
					Sec. 302. Definitions;
				eligibility.
					Sec. 303. American Indian tribally
				controlled colleges and universities.
					Sec. 304. Alaska Native and Native
				Hawaiian-serving institutions.
					Sec. 305. Native American-serving,
				nontribal institutions.
					Sec. 306. Part
				B definitions.
					Sec. 307. Grants to
				institutions.
					Sec. 308. Allotments to
				institutions.
					Sec. 309. Professional or graduate
				institutions.
					Sec. 310. Authority of the
				Secretary.
					Sec. 311. Authorization of
				appropriations.
					Sec. 312. Technical
				corrections.
					TITLE IV—Student
				Assistance
					PART A—Grants to students in
				attendance at institutions of higher education
					Sec. 401. Federal Pell
				Grants.
					Sec. 402. Academic competitiveness
				grants.
					Sec. 403. Federal Trio
				Programs.
					Sec. 404. Gaining early awareness
				and readiness for undergraduate programs.
					Sec. 405. Academic achievement
				incentive scholarships.
					Sec. 406. Federal supplemental
				educational opportunity grants.
					Sec. 407. Leveraging Educational
				Assistance Partnership program.
					Sec. 408. Special programs for
				students whose families are engaged in migrant and seasonal
				farmwork.
					Sec. 409. Robert C. Byrd Honors
				Scholarship Program.
					Sec. 410. Child care access means
				parents in school.
					Sec. 411. Learning anytime anywhere
				partnerships.
					PART B—Federal family education loan
				program
					Sec. 421. Federal payments to reduce
				student interest costs.
					Sec. 422. Federal Consolidation
				Loans.
					Sec. 423. Default reduction
				program.
					Sec. 424. Reports to consumer
				reporting agencies and institutions of higher education.
					Sec. 425. Common forms and
				formats.
					Sec. 426. Student loan information
				by eligible lenders.
					Sec. 427. Consumer education
				information.
					Sec. 428. Definition of eligible
				lender.
					Sec. 429. Discharge and cancellation
				rights in cases of disability.
					PART C—Federal work-study
				programs
					Sec. 441. Authorization of
				appropriations.
					Sec. 442. Allowance for books and
				supplies.
					Sec. 443. Grants for Federal
				work-study programs.
					Sec. 444. Job location and
				development programs.
					Sec. 445. Work colleges.
					PART D—Federal Perkins
				Loans
					Sec. 451. Program
				authority.
					Sec. 451A. Allowance for books and
				supplies.
					Sec. 451B. Perkins loan
				forbearance.
					Sec. 452. Cancellation of loans for
				certain public service.
					PART E—Need analysis
					Sec. 461. Cost of
				attendance.
					Sec. 462. Definitions.
					PART F—General provisions relating
				to student assistance
					Sec. 471. Definitions.
					Sec. 472. Compliance
				calendar.
					Sec. 473. Forms and
				regulations.
					Sec. 474. Student
				eligibility.
					Sec. 475. Statute of limitations and
				State court judgments.
					Sec. 476. Institutional
				refunds.
					Sec. 477. Institutional and
				financial assistance information for students.
					Sec. 478. Entrance counseling
				required.
					Sec. 479. National Student Loan Data
				System.
					Sec. 480. Early awareness of
				financial aid eligibility.
					Sec. 481. Program participation
				agreements.
					Sec. 482. Regulatory relief and
				improvement.
					Sec. 483. Transfer of
				allotments.
					Sec. 484. Purpose of administrative
				payments.
					Sec. 485. Advisory Committee on
				student financial assistance.
					Sec. 486. Regional
				meetings.
					Sec. 487. Year 2000 requirements at
				the Department.
					PART G—Program integrity
					Sec. 491. Recognition of accrediting
				agency or association.
					Sec. 492. Administrative capacity
				standard.
					Sec. 493. Program review and
				data.
					Sec. 494. Timely information about
				loans.
					Sec. 495. Auction evaluation and
				report.
					TITLE V—Developing
				Institutions
					Sec. 501. Authorized
				activities.
					Sec. 502. Postbaccalaureate
				opportunities for Hispanic Americans.
					Sec. 503. Applications.
					Sec. 504. Cooperative
				arrangements.
					Sec. 505. Authorization of
				appropriations.
					TITLE VI—International education
				programs
					Sec. 601. Findings.
					Sec. 602. Graduate and undergraduate
				language and area centers and programs.
					Sec. 603. Undergraduate
				international studies and foreign language programs.
					Sec. 604. Research;
				studies.
					Sec. 605. Technological innovation
				and cooperation for foreign information access.
					Sec. 606. Selection of certain grant
				recipients.
					Sec. 607. American overseas research
				centers.
					Sec. 608. Authorization of
				appropriations for international and foreign language studies.
					Sec. 609. Centers for international
				business education.
					Sec. 610. Education and training
				programs.
					Sec. 611. Authorization of
				appropriations for business and international education programs.
					Sec. 612. Minority foreign service
				professional development program.
					Sec. 613. Institutional
				development.
					Sec. 614. Study abroad
				program.
					Sec. 615. Advanced degree in
				international relations.
					Sec. 616. Internships.
					Sec. 617. Financial
				assistance.
					Sec. 618. Report.
					Sec. 619. Gifts and
				donations.
					Sec. 620. Authorization of
				appropriations for the Institute for International Public Policy.
					Sec. 621. Definitions.
					Sec. 622. Assessment and
				enforcement.
					TITLE VII—GRADUATE AND POSTSECONDARY
				IMPROVEMENT PROGRAMS
					Sec. 701. Purpose.
					Sec. 702. Allocation of Jacob K.
				Javits Fellowships.
					Sec. 703. Stipends.
					Sec. 704. Authorization of
				appropriations for the Jacob K. Javits Fellowship Program.
					Sec. 705. Institutional eligibility
				under the Graduate Assistance in Areas of National Need Program.
					Sec. 706. Awards to graduate
				students.
					Sec. 707. Additional assistance for
				cost of education.
					Sec. 708. Authorization of
				appropriations for the Graduate Assistance in Areas of National Need
				Program.
					Sec. 709. Legal educational
				opportunity program.
					Sec. 710. Fund for the improvement
				of postsecondary education.
					Sec. 711. Special
				projects.
					Sec. 712. Authorization of
				appropriations for the fund for the improvement of postsecondary
				education.
					Sec. 713. Repeal of the urban
				community service program.
					Sec. 714. Grants for students with
				disabilities.
					Sec. 715. Applications for
				demonstration projects to ensure students with disabilities receive a quality
				higher education.
					Sec. 716. Authorization of
				appropriations for demonstration projects to ensure students with disabilities
				receive a quality higher education.
					Sec. 717. Research
				grants.
					TITLE VIII—Miscellaneous
					Sec. 801. Miscellaneous.
					Sec. 802. Additional
				programs.
					Sec. 803. Student loan
				clearinghouse.
					Sec. 804. Minority serving
				institutions for advanced technology and education.
					TITLE IX—AMENDMENTS TO OTHER
				LAWS
					PART A—EDUCATION OF THE DEAF ACT OF
				1986
					Sec. 901. Laurent Clerc National
				Deaf Education Center.
					Sec. 902. Agreement with Gallaudet
				University.
					Sec. 903. Agreement for the National
				Technical Institute for the Deaf.
					Sec. 904. Cultural experiences
				grants.
					Sec. 905. Audit.
					Sec. 906. Reports.
					Sec. 907. Monitoring, evaluation,
				and reporting.
					Sec. 908. Liaison for educational
				programs.
					Sec. 909. Federal endowment programs
				for Gallaudet University and the National Technical Institute for the
				Deaf.
					Sec. 910. Oversight and effect of
				agreements.
					Sec. 911. International
				students.
					Sec. 912. Research
				priorities.
					Sec. 913. Authorization of
				appropriations.
					PART B—UNITED STATES INSTITUTE OF
				PEACE ACT
					Sec. 921. United States Institute of
				Peace Act.
					PART C—THE HIGHER EDUCATION
				AMENDMENTS OF 1998
					Sec. 931. Repeals.
					Sec. 932. Grants to States for
				workplace and community transition training for incarcerated youth
				offenders.
					Sec. 933. Underground railroad
				educational and cultural program.
					Sec. 934. Olympic scholarships under
				the Higher Education Amendments of 1992.
					PART D—INDIAN EDUCATION
					SUBPART 1—Tribal Colleges and
				Universities
					Sec. 941. Reauthorization of the
				Tribally Controlled College or University Assistance Act of 1978.
					SUBPART 2—Navajo Higher
				Education
					Sec. 945. Short title.
					Sec. 946. Reauthorization of Navajo
				Community College Act.
					PART E—Omnibus Crime Control and
				Safe Streets Act of 1968
					Sec. 951. Short title.
					Sec. 952. Loan repayment for
				prosecutors and defenders.
				
			2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001 et seq.).
		3.General effective dateExcept as otherwise provided in this Act or
			 the amendments made by this Act, the amendments made by this Act shall take
			 effect on the date of enactment of this Act.
		IGENERAL PROVISIONS
			101.Additional definitions
				(a)AmendmentSection 103 (20 U.S.C. 1003) is
			 amended—
					(1)by redesignating paragraphs (9) through
			 (16) as paragraphs (13) through (20); respectively;
					(2)by redesignating paragraphs (4) through (8)
			 as paragraphs (7) through (11), respectively;
					(3)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (2), (4), and (5), respectively;
					(4)by inserting before paragraph (2) (as
			 redesignated by paragraph (2)) the following:
						
							(1)Authorizing committeesThe term authorizing
				committees means the Committee on Health, Education, Labor, and Pensions
				of the Senate and the Committee on Education and Labor of the House of
				Representatives.
							;
					(5)by inserting after paragraph (2) (as
			 redesignated by paragraph (3)) the following:
						
							(3)Critical foreign languageThe term critical foreign
				language means each of the languages contained in the list of critical
				languages designated by the Secretary in the Federal Register on August 2, 1985
				(50 Fed. Reg. 149, 31412; promulgated under the authority of section 212(d) of
				the Education for Economic Security Act (repealed by section 2303 of the
				Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School
				Improvement Amendments of 1988)), except that in the implementation of this
				definition with respect to a specific title, the Secretary may set priorities
				according to the purposes of such title and the national security, economic
				competitiveness, and educational needs of the United
				States.
							;
				
					(6)by inserting after paragraph (5) (as
			 redesignated by paragraph (3)) the following:
						
							(6)Distance education
								(A)In generalExcept as otherwise provided, the term
				distance education means education that uses 1 or more of the
				technologies described in subparagraph (B)—
									(i)to deliver instruction to students who are
				separated from the instructor; and
									(ii)to support regular and substantive
				interaction between the students and the instructor, synchronously or
				asynchronously.
									(B)InclusionsFor the purposes of subparagraph (A), the
				technologies used may include—
									(i)the Internet;
									(ii)one-way and two-way transmissions through
				open broadcast, closed circuit, cable, microwave, broadband lines, fiber
				optics, satellite, or wireless communications devices;
									(iii)audio conferencing; or
									(iv)video cassette, DVDs, and CD–ROMs, if the
				cassette, DVDs, and CD–ROMs are used in a course in conjunction with the
				technologies listed in clauses (i) through
				(iii).
									;
				and
					(7)by inserting after paragraph (11) (as
			 redesignated by paragraph (2)) the following:
						
							(12)Poverty lineThe term poverty line means
				the poverty line (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size
				involved.
							.
					(b)Conforming AmendmentsThe Act (20 U.S.C. 1001 et seq.) is
			 amended—
					(1)in section 131(a)(3)(B) (20 U.S.C.
			 1015(a)(3)(B)), by striking Committee on Labor and Human Resources of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing
			 committees;
					(2)in section 141(d)(4)(B) (20 U.S.C.
			 1018(d)(4)(B)), by striking Committee on Education and the Workforce of
			 the House of Representatives and the Committee on Labor and Human Resources of
			 the Senate and inserting authorizing committees;
					(3)in section 401(f)(3) (20 U.S.C.
			 1070a(f)(3)), by striking to the Committee on Appropriations and
			 all that follows through House of Representatives and inserting
			 to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and the authorizing
			 committees;
					(4)in section 428 (20 U.S.C. 1078)—
						(A)in subsection (c)(9)(K), by striking
			 House Committee on Education and the Workforce and the Senate Committee
			 on Labor and Human Resources and inserting authorizing
			 committees;
						(B)in the matter following paragraph (2) of
			 subsection (g), by striking Committee on Labor and Human Resources of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing committees;
			 and
						(C)in subsection (n)(4), by striking
			 Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Labor and Human Resources of the Senate and
			 inserting authorizing committees;
						(5)in section 428A(c) (20 U.S.C.
			 1078–1(c))—
						(A)in the matter preceding subparagraph (A) of
			 paragraph (2), by striking Chairperson and all that follows
			 through House of Representatives and inserting members of
			 the authorizing committees;
						(B)in paragraph (3), by striking
			 Chairperson and all that follows through House of
			 Representatives and inserting members of the authorizing
			 committees; and
						(C)in paragraph (5), by striking
			 Chairperson and all that follows through House of
			 Representatives and inserting members of the authorizing
			 committees;
						(6)in section 432 (20 U.S.C. 1082)—
						(A)in subsection (f)(1)(C), by striking
			 the Committee on Education and the Workforce of the House of
			 Representatives or the Committee on Labor and Human Resources of the
			 Senate and inserting either of the authorizing
			 committees; and
						(B)in the matter following subparagraph (D) of
			 subsection (n)(3), by striking Committee on Education and the Workforce
			 of the House of Representatives and the Committee on Labor and Human Resources
			 of the Senate and inserting authorizing
			 committees;
						(7)in section 437(c)(1) (20 U.S.C.
			 1087(c)(1)), by striking Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Labor and Human Resources of the
			 Senate and inserting authorizing committees;
					(8)in section 439 (20 U.S.C. 1087–2)—
						(A)in subsection (d)(1)(E)(iii), by striking
			 advise the Chairman and all that follows through House of
			 Representatives and inserting advise the members of the
			 authorizing committees;
						(B)in subsection (r)—
							(i)in paragraph (3), by striking inform
			 the Chairman and all that follows through House of
			 Representatives, and inserting inform the members of the
			 authorizing committees;
							(ii)in paragraph (5)(B), by striking
			 plan, to the Chairman and all that follows through
			 Education and Labor and inserting plan, to the members of
			 the authorizing committees;
							(iii)in paragraph (6)(B)—
								(I)by striking plan, to the
			 Chairman and all that follows through House of
			 Representatives and inserting plan, to the members of the
			 authorizing committees; and
								(II)by striking Chairmen and ranking
			 minority members of such Committees and inserting members of the
			 authorizing committees;
								(iv)in paragraph (8)(C), by striking
			 implemented to the Chairman and all that follows through
			 House of Representatives, and and inserting implemented
			 to the members of the authorizing committees, and to; and
							(v)in the matter preceding subparagraph (A) of
			 paragraph (10), by striking days to the Chairman and all that
			 follows through Education and Labor and inserting days to
			 the members of the authorizing committees; and
							(C)in subsection (s)(2)—
							(i)in the matter preceding clause (i) of
			 subparagraph (A), by striking Treasury and to the Chairman and
			 all that follows through House of Representatives and inserting
			 Treasury and to the members of the authorizing committees;
			 and
							(ii)in subparagraph (B), by striking
			 Treasury and to the Chairman and all that follows through
			 House of Representatives and inserting Treasury and to
			 the members of the authorizing committees;
							(9)in section 455(b)(8)(B) (20 U.S.C.
			 1087e(b)(8)(B)), by striking Committee on Labor and Human Resources of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing
			 committees;
					(10)in section 482(d) (20 U.S.C. 1089(d)), by
			 striking Committee on Labor and Human Resources of the Senate and the
			 Committee on Education and Labor of the House of Representatives and
			 inserting authorizing committees;
					(11)in section 483(c) (20 U.S.C. 1090(c)), by
			 striking Committee on Labor and Human Resources of the Senate and the
			 Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing
			 committees;
					(12)in section 485 (20 U.S.C. 1092)—
						(A)in subsection (f)(5)(A), by striking
			 Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Labor and Human Resources of the Senate and
			 inserting authorizing committees; and
						(B)in subsection (g)(4)(B), by striking
			 Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Labor and Human Resources of the Senate and
			 inserting authorizing committees;
						(13)in section 486 (20 U.S.C. 1093)—
						(A)in subsection (e), by striking
			 Committee on Labor and Human Resources of the Senate and the Committee
			 on Education and the Workforce of the House of Representatives and
			 inserting authorizing committees; and
						(B)in subsection (f)(3)—
							(i)in the matter preceding clause (i) of
			 subparagraph (A), by striking Committee on Labor and Human Resources of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing committees;
			 and
							(ii)in the matter preceding clause (i) of
			 subparagraph (B), by striking Committee on Labor and Human Resources of
			 the Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing
			 committees;
							(14)in section 487A(a)(5) (20 U.S.C.
			 1094a(a)(5)), by striking Committee on Labor and Human Resources of the
			 Senate and the Committee on Education and the Workforce of the House of
			 Representatives and inserting authorizing committees;
			 and
					(15)in section 498B(d) (20 U.S.C.
			 1099c–2(d))—
						(A)in paragraph (1), by striking
			 Committee on Labor and Human Resources of the Senate and the Committee
			 on Education and the Workforce of the House of Representatives and
			 inserting authorizing committees; and
						(B)in paragraph (2), by striking
			 Committee on Labor and Human Resources of the Senate and the Committee
			 on Education and the Workforce of the House of Representatives and
			 inserting authorizing committees.
						102.General definition of institution of higher
			 educationSection 101 (20
			 U.S.C. 1001) is amended—
				(1)in subsection (a)(3), by inserting ,
			 or awards a degree that is acceptable for admission to a graduate or
			 professional degree program, subject to the review and approval by the
			 Secretary after such a degree; and
				(2)by striking subsection (b)(2) and inserting
			 the following:
					
						(2)a public or nonprofit private educational
				institution in any State that, in lieu of the requirement in subsection (a)(1),
				admits as regular students persons—
							(A)who are beyond the age of compulsory school
				attendance in the State in which the institution is located; or
							(B)who will be dually or concurrently enrolled
				in the institution and a secondary
				school.
							.
				103.Definition of institution of higher
			 education for purposes of title IV
			 programsSection 102 (20
			 U.S.C. 1002) is amended—
				(1)by striking subclause (II) of subsection
			 (a)(2)(A)(i) and inserting the following:
					
						(II)the institution has or had a clinical
				training program that was approved by a State as of January 1, 1992, and has
				continuously operated a clinical training program in not less than 1 State that
				is approved by such State;
						;
				
				(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)in subparagraph (D), by inserting
			 and after the semicolon;
						(ii)in subparagraph (E), by striking ;
			 and and inserting a period; and
						(iii)by striking subparagraph (F); and
						(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)Additional institutionsThe term proprietary institution of
				higher education also includes a proprietary educational institution in
				any State that, in lieu of the requirement in section 101(a)(1), admits as
				regular students persons—
								(A)who are beyond the age of compulsory school
				attendance in the State in which the institution is located; or
								(B)who will be dually or concurrently enrolled
				in the institution and a secondary
				school.
								;
				and
					(3)by striking subsection (c)(2) and inserting
			 the following:
					
						(2)Additional institutionsThe term postsecondary vocational
				institution also includes an educational institution in any State that,
				in lieu of the requirement in section 101(a)(1), admits as regular students
				persons—
							(A)who are beyond the age of compulsory school
				attendance in the State in which the institution is located; or
							(B)who will be dually or concurrently enrolled
				in the institution and a secondary
				school.
							.
				104.Protection of student speech and
			 association rightsSection 112
			 (20 U.S.C. 1011a) is amended—
				(1)in subsection (a)—
					(A)by inserting (1) before
			 It is the sense; and
					(B)by adding at the end the following:
						
							(2)It is the sense of Congress that—
								(A)the diversity of institutions and
				educational missions is one of the key strengths of American higher
				education;
								(B)individual colleges and universities have
				different missions and each institution should design its academic program in
				accordance with its educational goals;
								(C)a
				college should facilitate the free and open exchange of ideas;
								(D)students should not be intimidated,
				harassed, discouraged from speaking out, or discriminated against;
								(E)students should be treated equally and
				fairly; and
								(F)nothing in this paragraph shall be
				construed to modify, change, or infringe upon any constitutionally protected
				religious liberty, freedom, expression, or
				association.
								;
				and
					(2)in subsection (b)(1), by inserting ,
			 provided that the imposition of such sanction is done objectively and
			 fairly after higher education.
				105.Accreditation and Institutional Quality and
			 Integrity Advisory Committee
				(a)In generalSection 114 (20 U.S.C. 1011c) is amended to
			 read as follows:
					
						114.Accreditation and institutional quality and
				integrity committee
							(a)EstablishmentThere is established in the Department an
				Accreditation and Institutional Quality and Integrity Advisory Committee (in
				this section referred to as the Committee) to assess the process
				of accreditation and the institutional eligibility and certification of such
				institutions under title IV.
							(b)Membership
								(1)In generalThe Committee shall have 15 members, of
				which—
									(A)5 members shall be appointed by the
				Secretary;
									(B)5 members shall be appointed by the Speaker
				of the House of Representatives upon the recommendation of the majority leader
				and minority leader of the House of Representatives; and
									(C)5 members shall be appointed by the
				President pro tempore of the Senate upon the recommendation of the majority
				leader and minority leader of the Senate.
									(2)QualificationsIndividuals shall be appointed as members
				of the Committee on—
									(A)the basis of the individuals' experience,
				integrity, impartiality, and good judgment;
									(B)from among individuals who are
				representatives of, or knowledgeable concerning, education and training beyond
				secondary education, representatives of all sectors and types of institutions
				of higher education (as defined in section 102); and
									(C)on the basis of the individuals' technical
				qualifications, professional standing, and demonstrated knowledge in the fields
				of accreditation and administration in higher education.
									(3)Terms of membersThe term of office of each member of the
				Committee shall be for 6 years, except that any member appointed to fill a
				vacancy occurring prior to the expiration of the term for which the member’s
				predecessor was appointed shall be appointed for the remainder of such
				term.
								(4)VacancyA vacancy on the Committee shall be filled
				in the same manner as the original appointment was made not later than 90 days
				after the vacancy occurred. If a vacancy occurs in a position to be filled by
				the Secretary, the Secretary shall publish a Federal Register notice soliciting
				nominations for the position not later than 30 days after being notified of the
				vacancy.
								(5)Initial termsThe terms of office for the initial members
				of the Committee shall be—
									(A)2 years for members appointed under
				paragraph (1)(A);
									(B)4 years for members appointed under
				paragraph (1)(B); and
									(C)6 years for members appointed under
				paragraph (1)(C).
									(6)ChairpersonThe members of the Committee shall select a
				chairperson from among the members.
								(c)FunctionsThe Committee shall—
								(1)advise the Secretary with respect to
				establishment and enforcement of the standards of accrediting agencies or
				associations under subpart 2 of part H of title IV;
								(2)advise the Secretary with respect to the
				recognition of a specific accrediting agency or association;
								(3)advise the Secretary with respect to the
				preparation and publication of the list of nationally recognized accrediting
				agencies and associations;
								(4)advise the Secretary with respect to the
				eligibility and certification process for institutions of higher education
				under title IV, together with recommendations for improvements in such
				process;
								(5)advise the Secretary with respect to the
				relationship between—
									(A)accreditation of institutions of higher
				education and the certification and eligibility of such institutions;
				and
									(B)State licensing responsibilities with
				respect to such institutions; and
									(6)carry out such other advisory functions
				relating to accreditation and institutional eligibility as the Secretary may
				prescribe in regulation.
								(d)Meeting procedures
								(1)Schedule
									(A)Biannual meetingsThe Committee shall meet not less often
				than twice each year, at the call of the Chairperson.
									(B)Publication of DateThe Committee shall submit the date and
				location of each meeting in advance to the Secretary, and the Secretary shall
				publish such information in the Federal Register not later than 30 days before
				the meeting.
									(2)Agenda
									(A)EstablishmentThe agenda for a meeting of the Committee
				shall be established by the Chairperson and shall be submitted to the members
				of the Committee upon notification of the meeting.
									(B)Opportunity for public
				commentThe agenda shall
				include, at a minimum, opportunity for public comment during the Committee’s
				deliberations.
									(3)Secretary’s designee
									(A)Attendance at meetingThe Chairperson shall invite the
				Secretary’s designee to attend all meetings of the Committee.
									(B)Role of designeeThe Secretary’s designee may be present at
				a Committee meeting to facilitate the exchange and free flow of information
				between the Secretary and the Committee. The designee shall have no authority
				over the agenda of the meeting, the items on that agenda, or on the resolution
				of any agenda item.
									(4)Federal advisory committee
				ActThe provisions of the
				Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee,
				except that section 14 of such Act shall not apply.
								(e)Report and notice
								(1)NoticeThe Secretary shall annually publish in the
				Federal Register—
									(A)a list containing, for each member of the
				Committee—
										(i)the member's name;
										(ii)the date of the expiration of the member's
				term of office; and
										(iii)the individual described in subsection
				(b)(1) who appointed the member; and
										(B)a solicitation of nominations for each
				expiring term of office on the Committee of a member appointed by the
				Secretary.
									(2)ReportNot later than September 30 of each year,
				the Committee shall make an annual report to the Secretary, the authorizing
				committees, and the public. The annual report shall contain—
									(A)a detailed summary of the agenda and
				activities of, and the findings and recommendations made by, the Committee
				during the preceding fiscal year;
									(B)a list of the date and location of each
				meeting during the preceding fiscal year;
									(C)a list of the members of the Committee and
				appropriate contact information; and
									(D)a list of the functions of the Committee,
				including any additional functions established by the Secretary through
				regulation.
									(f)TerminationThe Committee shall terminate on September
				30,
				2012.
							.
				(b)Termination of NACIQIThe National Advisory Committee on
			 Institutional Quality and Integrity, established under section 114 of the
			 Higher Education Act of 1965 (as such section was in effect the day before the
			 date of enactment of this Act) shall terminate 30 days after such date.
				106.Drug and alcohol abuse
			 preventionSection 120(a)(2)
			 (20 U.S.C. 1011i(a)(2)) is amended—
				(1)in subparagraph (A), by striking
			 and after the semicolon;
				(2)by redesignating subparagraph (B) as
			 subparagraph (D); and
				(3)by inserting after subparagraph (A) (as
			 amended by paragraph (1)) the following:
					
						(B)determine the number of drug and
				alcohol-related incidents and fatalities that—
							(i)occur on the institution's property or as
				part of any of the institution's activities; and
							(ii)are reported to the institution;
							(C)determine the number and type of sanctions
				described in paragraph (1)(E) that are imposed by the institution as a result
				of drug and alcohol-related incidents and fatalities on the institution's
				property or as part of any of the institution's activities;
				and
						. 
				107.Prior rights and obligationsSection 121(a) (20 U.S.C. 1011j(a)) is
			 amended—
				(1)in paragraph (1), by striking 1999
			 and for each of the 4 succeeding fiscal years and inserting 2008
			 and for each succeeding fiscal year; and
				(2)in paragraph (2), by striking 1999
			 and for each of the 4 succeeding fiscal years and inserting 2008
			 and for each succeeding fiscal year.
				108.Transparency in college tuition for
			 consumersPart C of title I
			 (20 U.S.C. 1015) is amended by adding at the end the following:
				
					132.Transparency in college tuition for
				consumers
						(a)Net priceIn this section, the term net
				price means the average yearly tuition and fees paid by a full-time
				undergraduate student at an institution of higher education, after discounts
				and grants from the institution, Federal Government, or a State have been
				applied to the full price of tuition and fees at the institution.
						(b)Higher education price index
							(1)In generalNot later than 1 year after the date of
				enactment of the Higher Education Amendments
				of 2007, the Commission of the Bureau of Labor Statistics, in
				consultation with the Commissioner of Education Statistics and representatives
				of institutions of higher education, shall develop higher education price
				indices that accurately reflect the annual change in tuition and fees for
				undergraduate students in the categories of institutions listed in paragraph
				(2). Such indices shall be updated annually.
							(2)DevelopmentThe higher education price index under
				paragraph (1) shall be developed for each of the following categories:
								(A)4-year public degree-granting institutions
				of higher education.
								(B)4-year private degree-granting institutions
				of higher education.
								(C)2-year public degree-granting institutions
				of higher education.
								(D)2-year private degree-granting institutions
				of higher education.
								(E)Less than 2-year institutions of higher
				education.
								(F)All types of institutions described in
				subparagraphs (A) through (E).
								(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary.
							(c)Reporting
							(1)In generalThe Secretary shall annually report, in a
				national list and in a list for each State, a ranking of institutions of higher
				education according to such institutions' change in tuition and fees over the
				preceding 2 years. The purpose of such lists is to provide consumers with
				general information on pricing trends among institutions of higher education
				nationally and in each State.
							(2)Compilation
								(A)In generalThe lists described in paragraph (1) shall
				be compiled according to the following categories:
									(i)4-year public institutions of higher
				education.
									(ii)4-year private, nonprofit institutions of
				higher education.
									(iii)4-year private, for-profit institutions of
				higher education.
									(iv)2-year public institutions of higher
				education.
									(v)2-year private, nonprofit institutions of
				higher education.
									(vi)2-year private, for-profit institutions of
				higher education.
									(vii)Less than 2-year public institutions of
				higher education.
									(viii)Less than 2-year private, nonprofit
				institutions of higher education.
									(ix)Less than 2-year private, for-profit
				institutions of higher education.
									(B)Percentage and dollar changeThe lists described in paragraph (1) shall
				include 2 lists for each of the categories under subparagraph (A) as
				follows:
									(i)1 list in which data is compiled by
				percentage change in tuition and fees over the preceding 2 years.
									(ii)1 list in which data is compiled by dollar
				change in tuition and fees over the preceding 2 years.
									(3)Higher education price increase watch
				listsUpon completion of the
				development of the higher education price indices described in paragraph (1),
				the Secretary shall annually report, in a national list, and in a list for each
				State, a ranking of each institution of higher education whose tuition and fees
				outpace such institution’s applicable higher education price index described in
				subsection (b). Such lists shall—
								(A)be known as the Higher Education
				Price Increase Watch Lists;
								(B)report the full price of tuition and fees
				at the institution and the net price;
								(C)where applicable, report the average price
				of room and board for students living on campus at the institution, except that
				such price shall not be used in determining whether an institution’s cost
				outpaces such institution’s applicable higher education price index; and
								(D)be compiled by the Secretary in a public
				document to be widely published and disseminated in paper form and through the
				website of the Department.
								(4)State higher education appropriations
				chartThe Secretary shall
				annually report, in charts for each State—
								(A)a comparison of the percentage change in
				State appropriations per enrolled student in a public institution of higher
				education in the State to the percentage change in tuition and fees for each
				public institution of higher education in the State for each of the previous 5
				years; and
								(B)the total amount of need-based and
				merit-based aid provided by the State to students enrolled in a public
				institution of higher education in the State.
								(5)Sharing of informationThe Secretary shall share the information
				under paragraphs (1) through (4) with the public, including with private sector
				college guidebook publishers.
							(d)Net price calculator
							(1)DevelopmentNot later than 1 year after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall, in consultation with institutions
				of higher education, develop and make several model net price calculators to
				help students, families, and consumers determine the net price of an
				institution of higher education, which institutions of higher education may, at
				their discretion, elect to use pursuant to paragraph (3).
							(2)CategoriesThe model net price calculators described
				in paragraph (1) shall be developed for each of the following
				categories:
								(A)4-year public institutions of higher
				education.
								(B)4-year private, nonprofit institutions of
				higher education.
								(C)4-year private, for-profit institutions of
				higher education.
								(D)2-year public institutions of higher
				education.
								(E)2-year private, nonprofit institutions of
				higher education.
								(F)2-year private, for-profit institutions of
				higher education.
								(G)Less than 2-year public institutions of
				higher education.
								(H)Less than 2-year private, nonprofit
				institutions of higher education.
								(I)Less than 2-year private, for-profit
				institutions of higher education.
								(3)Use of net price calculator by
				institutionsNot later than 3
				years after the date of enactment of the Higher Education Amendments of 2007, each
				institution of higher education that receives Federal funds under this Act
				shall adopt and use a net price calculator to help students, families, and
				other consumers determine the net price of such institution of higher
				education. Such calculator may be—
								(A)based on a model calculator developed by
				the Department; or
								(B)developed by the institution of higher
				education.
								(4)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary.
							(e)Net price reporting in application
				informationAn institution of
				higher education that receives Federal funds under this Act shall include, in
				the materials accompanying an application for admission to the institution, the
				most recent information regarding the net price of the institution, calculated
				for each quartile of students based on the income of either the students’
				parents or, in the case of independent students (as such term is described in
				section 480), of the students, for each of the 2 academic years preceding the
				academic year for which the application is produced.
						(f)Enhanced college information
				website
							(1)In general
								(A)In generalNot later than 90 days after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall contract with an independent
				organization with demonstrated experience in the development of
				consumer-friendly websites to develop improvements to the website known as the
				College Opportunities On-Line (COOL) so that it better meets the needs of
				students, families, and consumers for accurate and appropriate information on
				institutions of higher education.
								(B)ImplementationsNot later than 1 year after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall implement the improvements developed
				by the independent organization described under subparagraph (A) to the college
				information website.
								(2)University and college accountability
				networkNot later than 1 year
				after the date of enactment of the Higher
				Education Amendments of 2007, the Secretary shall develop a model
				document for annually reporting basic information about an institution of
				higher education that chooses to participate, to be posted on the college
				information website and made available to institutions of higher education,
				students, families, and other consumers. Such document shall be known as the
				University and College Accountability Network (U-CAN), and shall
				include, the following information about the institution of higher education
				for the most recent academic year for which the institution has available data,
				presented in a consumer-friendly manner:
								(A)A statement of the institution’s mission
				and specialties.
								(B)The total number of undergraduate students
				who applied, were admitted, and enrolled at the institution.
								(C)Where applicable, reading, writing,
				mathematics, and combined scores on the SAT or ACT for the middle 50 percent
				range of the institution’s freshman class.
								(D)Enrollment of full-time, part-time, and
				transfer students at the institution, at the undergraduate and (where
				applicable) graduate levels.
								(E)Percentage of male and female undergraduate
				students enrolled at the institution.
								(F)Percentage of enrolled undergraduate
				students from the State in which the institution is located, from other States,
				and from other countries.
								(G)Percentage of enrolled undergraduate
				students at the institution by race and ethnic background.
								(H)Retention rates for full-time and part-time
				first-time first-year undergraduate students enrolled at the
				institution.
								(I)Average time to degree or certificate
				completion for first-time, first-year undergraduate students enrolled at the
				institution.
								(J)Percentage of enrolled undergraduate
				students who graduate within 2 years (in the case of 2-year institutions), and
				4, 5 and 6 years (in the case of 2 and 4-year institutions).
								(K)Number of students who obtained a
				certificate or an associate's, bachelor’s, master’s, or doctoral degree at the
				institution.
								(L)The undergraduate major areas of study with
				the highest number of degrees awarded.
								(M)The student-faculty ratio, and number of
				full-time, part-time, and adjunct faculty at the institution.
								(N)Percentage of faculty at the institution
				with the highest degree in their field.
								(O)The percentage change in total price in
				tuition and fees and the net price for an undergraduate at the institution in
				each of the preceding 5 academic years.
								(P)The total average yearly cost of tuition
				and fees, room and board, and books and other related costs for an
				undergraduate student enrolled at the institution, for—
									(i)full-time undergraduate students living on
				campus;
									(ii)full-time undergraduate students living
				off-campus; and
									(iii)in the case of students attending a public
				institution of higher education, such costs for in-State and out-of-State
				students living on and off-campus.
									(Q)The average yearly grant amount (including
				Federal, State, and institutional aid) for a student enrolled at the
				institution.
								(R)The average yearly amount of Federal
				student loans, and other loans provided through the institution, to
				undergraduate students enrolled at the institution.
								(S)The total yearly grant aid available to
				undergraduate students enrolled at the institution, from the Federal
				Government, a State, the institution, and other sources.
								(T)The percentage of undergraduate students
				enrolled at the institution receiving Federal, State, and institutional grants,
				student loans, and any other type of student financial assistance provided
				publicly or through the institution, such as Federal work-study funds.
								(U)The average net price for all undergraduate
				students enrolled at the institution.
								(V)The percentage of first-year undergraduate
				students enrolled at the institution who live on campus and off campus.
								(W)Information on the policies of the
				institution related to transfer of credit from other institutions.
								(X)Information on campus safety required to be
				collected under section 485(f).
								(Y)Links to the appropriate sections of the
				institution’s website that provide information on student activities offered by
				the institution, such as intercollegiate sports, student organizations, study
				abroad opportunities, intramural and club sports, specialized housing options,
				community service opportunities, cultural and arts opportunities on campus,
				religious and spiritual life on campus, and lectures and outside learning
				opportunities.
								(Z)Links to the appropriate sections of the
				institution’s website that provide information on services offered by the
				institution to students during and after college, such as internship
				opportunities, career and placement services, and preparation for further
				education.
								(3)ConsultationThe Secretary shall ensure that current and
				prospective college students, family members of such students, and institutions
				of higher education are consulted in carrying out paragraphs (1) and
				(2).
							(4)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary.
							(g)GAO reportThe Comptroller General of the United
				States shall—
							(1)conduct a study on the time and cost
				burdens to institutions of higher education associated with completing the
				Integrated Postsecondary Education Data System (IPEDS), which study
				shall—
								(A)report on the time and cost burden of
				completing the IPEDS survey for 4-year, 2-year, and less than 2-year
				institutions of higher education; and
								(B)present recommendations for reducing such
				burden;
								(2)not later than 1 year after the date of
				enactment of the Higher Education Amendments
				of 2007, submit to Congress a preliminary report regarding the
				findings of the study described in paragraph (1); and
							(3)not later than 2 years after the date of
				enactment of the Higher Education Amendments
				of 2007, submit to Congress a final report regarding such
				findings.
							.
			109.Databases of student information
			 prohibitedPart C of title I
			 (20 U.S.C. 1015), as amended by section 108, is further amended by adding at
			 the end the following:
				
					133.Database of student information
				prohibited
						(a)ProhibitionExcept as described in (b), nothing in this
				Act shall be construed to authorize the development, implementation, or
				maintenance of a Federal database of personally identifiable information on
				individuals receiving assistance under this Act, attending institutions
				receiving assistance under this Act, or otherwise involved in any studies or
				other collections of data under this Act, including a student unit record
				system, an education bar code system, or any other system that tracks
				individual students over time.
						(b)ExceptionThe
				provisions of subsection (a) shall not apply to a system (or a successor
				system) that is necessary for the operation of programs authorized by title II,
				IV, or VII that were in use by the Secretary, directly or through a contractor,
				as of the day before the date of enactment of the Higher Education Amendments
				of 2007.
						(c)State databasesNothing in this Act shall prohibit a State
				or a consortium of States from developing, implementing, or maintaining
				State-developed databases that track individuals over time, including student
				unit record systems that contain information related to enrollment, attendance,
				graduation and retention rates, student financial assistance, and graduate
				employment
				outcomes.
						.
			110.Clear and easy-to-find information on
			 student financial aidPart C
			 of title I (as amended by sections 108 and 109) is further amended by adding at
			 the end the following:
				
					134.Clear and easy-to-find information on
				student financial aid
						(a)Prominent displayThe Secretary shall ensure that a link to
				current student financial aid information is displayed prominently on the home
				page of the Department website.
						(b)Enhanced student financial aid
				information
							(1)In generalNot later than 180 days after the date of
				enactment of the Higher Education Amendments of 2007, the Secretary shall
				contract with an independent organization with demonstrated expertise in the
				development of consumer-friendly websites to develop improvements to the
				usefulness and accessibility of the information provided by the Department on
				college financial planning and student financial aid.
							(2)ImplementationNot later than 1 year after the date of
				enactment of the Higher Education Amendments of 2007, the Secretary shall
				implement the improvements developed by the independent organization described
				under paragraph (1) to the college financial planning and student financial aid
				website of the Department.
							(3)DisseminationThe Secretary shall make the availability
				of the information on the website widely known through a major media campaign
				and other forms of
				communication.
							.
			110A.State higher
			 education information system pilot programPart C of title I of the Higher Education
			 Act of 1965 (as amended by this title) is further amended by adding at the end
			 the following:
				
					135.State higher
				education information system pilot program
						(a)PurposeIt is the purpose of this section to carry
				out a pilot program to assist not more than 5 States to develop State-level
				postsecondary student data systems to—
							(1)improve the
				capacity of States and institutions of higher education to generate more
				comprehensive and comparable data, in order to develop better-informed
				educational policy at the State level and to evaluate the effectiveness of
				institutional performance while protecting the confidentiality of students’
				personally identifiable information; and
							(2)identify how to
				best minimize the data-reporting burden placed on institutions of higher
				education, particularly smaller institutions, and to maximize and improve the
				information institutions receive from the data systems, in order to assist
				institutions in improving educational practice and postsecondary
				outcomes.
							(b)Definition of
				eligible entityIn this section, the term eligible
				entity means—
							(1)a State higher
				education system; or
							(2)a consortium of
				State higher education systems, or a consortium of individual institutions of
				higher education, that is broadly representative of institutions in different
				sectors and geographic locations.
							(c)Competitive
				grants
							(1)Grants
				authorizedThe Secretary shall award grants, on a competitive
				basis, to not more than 5 eligible entities to enable the eligible entities
				to—
								(A)design, test, and
				implement systems of postsecondary student data that provide the maximum
				benefits to States, institutions of higher education, and State policymakers;
				and
								(B)examine the costs
				and burdens involved in implementing a State-level postsecondary student data
				system.
								(2)DurationA
				grant awarded under this section shall be for a period of not more than 3
				years.
							(d)Application
				requirementsAn eligible entity desiring a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary determines is
				necessary, including a description of—
							(1)how the eligible
				entity will ensure that student privacy is protected and that individually
				identifiable information about students, the students' achievements, and the
				students' families remains confidential in accordance with the Family
				Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g); and
							(2)how the
				activities funded by the grant will be supported after the 3-year grant
				period.
							(e)Use of
				fundsA grant awarded under this section shall be used to—
							(1)design, develop,
				and implement the components of a comprehensive postsecondary student data
				system with the capacity to transmit student information within States;
							(2)improve the
				capacity of institutions of higher education to analyze and use student
				data;
							(3)select and define
				common data elements, data quality, and other elements that will enable the
				data system to—
								(A)serve the needs
				of institutions of higher education for institutional research and
				improvement;
								(B)provide students
				and the students' families with useful information for decision-making about
				postsecondary education;
								(C)provide State
				policymakers with improved information to monitor and guide efforts to improve
				student outcomes and success in higher education;
								(4)estimate costs
				and burdens at the institutional level for the reporting system for different
				types of institutions; and
							(5)test the
				feasibility of protocols and standards for maintaining data privacy and data
				access.
							(f)Evaluation;
				reportsNot later than 6 months after the end of the projects
				funded by grants awarded under this section, the Secretary shall—
							(1)conduct a
				comprehensive evaluation of the pilot program authorized by this section;
				and
							(2)report the
				Secretary's findings, as well as recommendations regarding the implementation
				of State-level postsecondary student data systems to the authorizing
				committees.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal
				years.
						.
			111.Performance-based organization for the
			 delivery of Federal student financial assistanceSection 141 (20 U.S.C. 1018) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking
			 operational and inserting administrative and
			 oversight; and
					(B)in paragraph (2)(D), by striking of
			 the operational functions and inserting and
			 administration;
					(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)in subparagraph (A), by striking the
			 information systems administered by the PBO, and other functions performed by
			 the PBO and inserting the Federal student financial assistance
			 programs authorized under title IV; and
						(ii)by striking subparagraph (C) and inserting
			 the following:
							
								(C)assist the Chief Operating Officer in
				identifying goals for—
									(i)the administration of the systems used to
				administer the Federal student financial assistance programs authorized under
				title IV; and
									(ii)the updating of such systems to current
				technology.
									;
				and
						(B)in paragraph (2)—
						(i)in the matter preceding subparagraph (A),
			 by striking administration of the information and financial systems that
			 support and inserting the administration of
			 Federal;
						(ii)in subparagraph (A)—
							(I)in the matter preceding clause (i), by
			 striking of the delivery system for Federal student assistance
			 and inserting for the Federal student assistance programs authorized
			 under title IV;
							(II)by striking clauses (i) and (ii) and
			 inserting the following:
								
									(i)the collection, processing, and
				transmission of data to students, institutions, lenders, State agencies, and
				other authorized parties;
									(ii)the design and technical specifications for
				software development and procurement for systems supporting the student
				financial assistance programs authorized under title
				IV;
									;
							(III)in clause (iii), by striking
			 delivery and inserting administration;
							(IV)in clause (iv)—
								(aa)by inserting the after
			 supporting; and
								(bb)by striking and after the
			 semicolon;
								(V)in clause (v), by striking systems
			 that support those programs. and inserting the administration of
			 the Federal student assistance programs authorized under title IV; and;
			 and
							(VI)by adding at the end the following:
								
									(vi)ensuring the integrity of the student
				assistance programs authorized under title
				IV.
									;
				and
							(iii)in subparagraph (B), by striking
			 operations and services and inserting activities and
			 functions; and
						(3)in subsection (c)—
					(A)in the subsection heading, by striking
			 Performance Plan and
			 Report and inserting Performance Plan, Report, and
			 Briefing;
					(B)in paragraph (1)(C)—
						(i)in clause (iii), by striking
			 information and delivery; and
						(ii)in clause (iv)—
							(I)by striking Developing an
			 and inserting Developing; and
							(II)by striking delivery and information
			 system and inserting systems;
							(C)in paragraph (2)—
						(i)in subparagraph (A), by inserting
			 the after PBO and; and
						(ii)in subparagraph (B), by striking
			 Officer and inserting Officers;
						(D)in paragraph (3), by inserting
			 students, after consult with; and
					(E)by adding at the end the following:
						
							(4)Briefing on enforcement of student loan
				provisionsThe Chief
				Operating Officer shall provide an annual briefing to the members of the
				authorizing committees on the steps the PBO has taken and is taking to ensure
				that lenders are providing the information required under clauses (iii) and
				(iv) of section 428(c)(3)(C) and sections 428(b)(1)(Z) and
				428C(b)(1)(F).
							;
					(4)in subsection (d)—
					(A)in paragraph (1), by striking the second
			 sentence; and
					(B)in paragraph (5)—
						(i)in subparagraph (B), by striking
			 paragraph (2) and inserting paragraph (4);
			 and
						(ii)in subparagraph (C), by striking
			 this;
						(5)in subsection (f)—
					(A)in paragraph (2), by striking to
			 borrowers and inserting to students, borrowers,;
			 and
					(B)in paragraph (3)(A), by striking
			 (1)(A) and inserting (1);
					(6)in subsection (g)(3), by striking
			 not more than 25;
				(7)in subsection (h), by striking
			 organizational effectiveness and inserting
			 effectiveness;
				(8)by striking subsection (i);
				(9)by redesignating subsection (j) as
			 subsection (i); and
				(10)in subsection (i) (as redesignated by
			 paragraph (9)), by striking , including transition costs.
				112.Procurement flexibilitySection 142 (20 U.S.C. 1018a) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking for information systems
			 supporting the programs authorized under title IV; and
						(ii)by striking and after the
			 semicolon;
						(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(3)through the Chief Operating Officer—
								(A)to the maximum extent practicable, utilize
				procurement systems that streamline operations, improve internal controls, and
				enhance management; and
								(B)assess the efficiency of such systems and
				assess such systems’ ability to meet PBO
				requirements.
								;
					(2)by striking subsection (c)(2) and inserting
			 the following:
					
						(2)Fee for service arrangementsThe Chief Operating Officer shall, when
				appropriate and consistent with the purposes of the PBO, acquire services
				related to the functions set forth in section 141(b)(2) from any entity that
				has the capability and capacity to meet the requirements set by the PBO. The
				Chief Operating Officer is authorized to pay fees that are equivalent to those
				paid by other entities to an organization that provides services that meet the
				requirements of the PBO, as determined by the Chief Operating
				Officer.
						;
				(3)in subsection (d)(2)(B), by striking
			 on Federal Government contracts;
				(4)in subsection (g)—
					(A)in paragraph (4)(A)—
						(i)in the subparagraph heading, by striking
			 Sole
			 source.— and inserting Single-source
			 basis.—; and
						(ii)by striking sole-source and
			 inserting single-source; and
						(B)in paragraph (7), by striking
			 sole-source and inserting single-source;
					(5)in subsection (h)(2)(A), by striking
			 sole-source and inserting single-source;
			 and
				(6)in subsection (l), by striking paragraph
			 (3) and inserting the following:
					
						(3)Single-source basisThe term single-source basis,
				with respect to an award of a contract, means that the contract is awarded to a
				source after soliciting an offer or offers from, and negotiating with, only
				such source (although such source is not the only source in the marketplace
				capable of meeting the need) because such source is the most advantageous
				source for purposes of the
				award.
						.
				113.Institution and lender reporting and
			 disclosure requirementsTitle
			 I (20 U.S.C. 1001 et seq.) is amended by adding at the end the
			 following:
				
					ELender and
				institution requirements relating to educational loans
						151.DefinitionsIn this part:
							(1)Cost of attendanceThe term cost of attendance
				has the meaning given the term in section 472.
							(2)Covered institutionThe term covered
				institution—
								(A)means any educational institution that
				offers a postsecondary educational degree, certificate, or program of study
				(including any institution of higher education, as such term is defined in
				section 102) and receives any Federal funding or assistance; and
								(B)includes any employee or agent of the
				educational institution or any organization or entity affiliated with, or
				directly or indirectly controlled by, such institution.
								(3)Educational loanThe term educational loan
				means any loan made, insured, or guaranteed under title IV.
							(4)Educational loan arrangementThe term educational loan
				arrangement means an arrangement or agreement between a lender and a
				covered institution—
								(A)under which arrangement or agreement a
				lender provides or otherwise issues educational loans to the students attending
				the covered institution or the parents of such students; and
								(B)which arrangement or agreement—
									(i)relates to the covered institution
				recommending, promoting, endorsing, or using educational loans of the lender;
				and
									(ii)involves the payment of any fee or
				provision of other material benefit by the lender to the institution or to
				groups of students who attend the institution.
									(5)LenderThe term lender—
								(A)means—
									(i)any lender—
										(I)of a loan made, insured, or guaranteed
				under part B of title IV; and
										(II)that is a financial institution, as such
				term is defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809);
				and
										(ii)in the case of any loan issued or provided
				to a student under part D of title IV, the Secretary; and
									(B)includes any individual, group, or entity
				acting on behalf of the lender in connection with an educational loan.
								(6)OfficerThe term officer includes a
				director or trustee of an institution.
							152.Requirements for lenders and institutions
				participating in educational loan arrangements
							(a)Use of lender nameA covered institution that enters into an
				educational loan arrangement shall disclose the name of the lender in
				documentation related to the loan.
							(b)Disclosures
								(1)Disclosures by lendersBefore a lender issues or otherwise
				provides an educational loan to a student, the lender shall provide the
				student, in writing, with the disclosures described in paragraph (2).
								(2)DisclosuresThe disclosures required by this paragraph
				shall include a clear and prominent statement—
									(A)of the interest rates of the educational
				loan being offered;
									(B)showing sample educational loan costs,
				disaggregated by type;
									(C)that describes, with respect to each type
				of educational loan being offered—
										(i)the types of repayment plans that are
				available;
										(ii)whether, and under what conditions, early
				repayment may be made without penalty;
										(iii)when and how often interest on the loan
				will be capitalized;
										(iv)the terms and conditions of deferments or
				forbearance;
										(v)all available repayment benefits, the
				percentage of all borrowers who qualify for such benefits, and the percentage
				of borrowers who received such benefits in the preceding academic year, for
				each type of loan being offered;
										(vi)the collection practices in the case of
				default; and
										(vii)all fees that the borrower may be charged,
				including late payment penalties and associated fees; and
										(D)of such other information as the Secretary
				may require in regulations.
									(c)Disclosures to the secretary by
				lender
								(1)In generalEach lender shall, on an annual basis,
				report to the Secretary any reasonable expenses paid or given under section
				435(d)(5)(D), 487(a)(21)(A)(ii), or 487(a)(21)(A)(iv) to any employee who is
				employed in the financial aid office of a covered institution, or who otherwise
				has responsibilities with respect to educational loans or other financial aid
				of the institution. Such reports shall include—
									(A)the amount of each specific instance in
				which the lender provided such reimbursement;
									(B)the name of the financial aid official or
				other employee to whom the reimbursement was made;
									(C)the dates of the activity for which the
				reimbursement was made; and
									(D)a brief description of the activity for
				which the reimbursement was made.
									(2)Report to CongressThe Secretary shall compile the information
				in paragraph (1) in a report and transmit such report to the authorizing
				committees annually.
								153.Interest rate report for institutions and
				lenders participating in educational loan arrangements
							(a)Secretary duties
								(1)Report and model formatNot later than 180 days after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall—
									(A)prepare a report on the adequacy of the
				information provided to students and the parents of such students about
				educational loans, after consulting with students, representatives of covered
				institutions (including financial aid administrators, registrars, and business
				officers), lenders, loan servicers, and guaranty agencies;
									(B)include in the report a model format, based
				on the report's findings, to be used by lenders and covered institutions in
				carrying out subsections (b) and (c)—
										(i)that provides information on the applicable
				interest rates and other terms and conditions of the educational loans provided
				by a lender to students attending the institution, or the parents of such
				students, disaggregated by each type of educational loans provided to such
				students or parents by the lender, including—
											(I)the interest rate and terms and conditions
				of the loans offered by the lender for the upcoming academic year;
											(II)with respect to such loans, any benefits
				that are contingent on the repayment behavior of the borrower;
											(III)the average amount borrowed from the lender
				by students enrolled in the institution who obtain loans of such type from the
				lender for the preceding academic year;
											(IV)the average interest rate on such loans
				provided to such students for the preceding academic year; and
											(V)the amount that the borrower may repay in
				interest, based on the standard repayment period of a loan, on the average
				amount borrowed from the lender by students enrolled in the institution who
				obtain loans of such type from the lender for the preceding academic year;
				and
											(ii)which format shall be easily usable by
				lenders, institutions, guaranty agencies, loan servicers, parents, and
				students; and
										(C)(i)submit the report and model format to the
				authorizing committees; and
										(ii)make the report and model format available
				to covered institutions, lenders, and the public.
										(2)Use of formThe Secretary shall take such steps as
				necessary to make the model format available to covered institutions and to
				encourage—
									(A)lenders subject to subsection (b) to use
				the model format in providing the information required under subsection (b);
				and
									(B)covered institutions to use such format in
				preparing the information report under subsection (c).
									(b)Lender dutiesEach lender that has an educational loan
				arrangement with a covered institution shall annually, by a date determined by
				the Secretary, provide to the covered institution and to the Secretary the
				information included on the model format for each type of educational loan
				provided by the lender to students attending the covered institution, or the
				parents of such students, for the preceding academic year.
							(c)Covered institution dutiesEach covered institution shall—
								(1)prepare and submit to the Secretary an
				annual report, by a date determined by the Secretary, that includes, for each
				lender that has an educational loan arrangement with the covered institution
				and that has submitted to the institution the information required under
				subsection (b)—
									(A)the information included on the model
				format for each type of educational loan provided by the lender to students
				attending the covered institution, or the parents of such students; and
									(B)a detailed explanation of why the covered
				institution believes the terms and conditions of each type of educational loan
				provided pursuant to the agreement are beneficial for students attending the
				covered institution, or the parents of such students; and
									(2)ensure that the report required under
				paragraph (1) is made available to the public and provided to students
				attending or planning to attend the covered institution, and the parents of
				such students, in time for the student or parent to take such information into
				account before applying for or selecting an educational
				loan.
								.
			114.Employment of
			 postsecondary education graduates
				(a)Study,
			 assessments, and recommendationsThe Comptroller General of the
			 United States shall—
					(1)conduct a study
			 of—
						(A)the information
			 that States currently have on the employment of students who have completed
			 postsecondary education programs;
						(B)the feasibility
			 of collecting information on students who complete all types of postsecondary
			 education programs (including 2- and 4-year degree, certificate, and
			 professional and graduate programs) at all types of institutions (including
			 public, private nonprofit, and for–profit schools), regarding—
							(i)employment,
			 including—
								(I)the type of job
			 obtained not later than 6 months after the completion of the degree,
			 certificate, or program;
								(II)whether such job
			 was related to the course of study;
								(III)the starting
			 salary for such job; and
								(IV)the student's
			 satisfaction with the student's preparation for such job and guidance provided
			 with respect to securing the job; and
								(ii)for recipients
			 of Federal student aid, the type of assistance received, so that the
			 information can be used to evaluate various education programs;
							(C)the evaluation
			 systems used by other industries to identify successful programs and
			 challenges, set priorities, monitor performance, and make improvements;
						(D)the best means of
			 collecting information from or regarding recent postsecondary graduates,
			 including—
							(i)whether a
			 national website would be the most effective way to collect information;
							(ii)whether
			 postsecondary graduates could be encouraged to submit voluntary information by
			 allowing a graduate to access aggregated information about other graduates
			 (such as graduates from the graduate's school, with the graduate's degree, or
			 in the graduate's area) if the graduate completes an online
			 questionnaire;
							(iii)whether
			 employers could be encouraged to submit information by allowing an employer to
			 access aggregated information about graduates (such as institutions of higher
			 education attended, degrees, or starting pay) if the employer completes an
			 online questionnaire to evaluate the employer's satisfaction with the graduates
			 the employer hires; and
							(iv)whether
			 postsecondary institutions that receive Federal funds or whose students have
			 received Federal student financial aid could be required to submit aggregated
			 information about the graduates of the institutions; and
							(E)the best means of
			 displaying employment information; and
						(2)provide
			 assessments and recommendations regarding—
						(A)whether
			 successful State cooperative relationships between higher education system
			 offices and State agencies responsible for employment statistics can be
			 encouraged and replicated in other States;
						(B)whether there is
			 value in collecting additional information from or about the employment
			 experience of individuals who have recently completed a postsecondary
			 educational program;
						(C)what are the most
			 promising ways of obtaining and displaying or disseminating such
			 information;
						(D)if a website is
			 used for such information, whether the website should be run by a governmental
			 agency or contracted out to an independent education or employment
			 organization;
						(E)whether a
			 voluntary information system would work, both from the graduates’ and
			 employers’ perspectives;
						(F)the value of such
			 information to future students, institutions, accrediting agencies or
			 associations, policymakers, and employers, including how the information would
			 be used and the practical applications of the information;
						(G)whether the
			 request for such information is duplicative of information that is already
			 being collected; and
						(H)whether the
			 National Postsecondary Student Aid Survey conducted by the National Center for
			 Education Statistics could be amended to collect such information.
						(b)Reports
					(1)Preliminary
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit to Congress a preliminary report
			 regarding the study, assessments, and recommendations described in subsection
			 (a).
					(2)Final
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Comptroller General shall submit to Congress a final report regarding
			 such study, assessments, and recommendations.
					115.Foreign
			 medical schools
				(a)Percentage pass
			 rate
					(1)In
			 generalSection 102(a)(2)(A)(i)(I)(bb) (20 U.S.C.
			 1002(a)(2)(A)(i)(I)(bb)) is amended by striking 60 and inserting
			 75.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 July 1, 2010.
					(b)Study
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall—
						(A)complete a study
			 that shall examine American students receiving Federal financial aid to attend
			 graduate medical schools located outside of the United States; and
						(B)submit to
			 Congress a report setting forth the conclusions of the study.
						(2)ContentsThe
			 study conducted under this subsection shall include the following:
						(A)The amount of
			 Federal student financial aid dollars that are being spent on graduate medical
			 schools located outside of the United States every year, and the percentage of
			 overall student aid such amount represents.
						(B)The percentage of
			 students of such medical schools who pass the examinations administered by the
			 Educational Commission for Foreign Medical Graduates the first time.
						(C)The percentage of
			 students of such medical schools who pass the examinations administered by the
			 Educational Commission for Foreign Medical Graduates after taking such
			 examinations multiple times, disaggregated by how many times the students had
			 to take the examinations to pass.
						(D)The percentage of
			 recent graduates of such medical schools practicing medicine in the United
			 States, and a description of where the students are practicing and what types
			 of medicine the students are practicing.
						(E)The rate of
			 graduates of such medical schools who lose malpractice lawsuits or have the
			 graduates' medical licenses revoked, as compared to graduates of graduate
			 medical schools located in the United States.
						(F)Recommendations
			 regarding the percentage passing rate of the examinations administered by the
			 Educational Commission for Foreign Medical Graduates that the United States
			 should require of graduate medical schools located outside of the United States
			 for Federal financial aid purposes.
						116.Demonstration
			 and certification regarding the use of certain Federal funds
				(a)ProhibitionNo
			 Federal funds received by an institution of higher education or other
			 postsecondary educational institution may be used to pay any person for
			 influencing or attempting to influence an officer or employee of any agency, a
			 Member of Congress, an officer or employee of Congress, or an employee of a
			 Member of Congress in connection with any Federal action described in
			 subsection (b).
				(b)ApplicabilityThe
			 prohibition in subsection (a) applies with respect to the following Federal
			 actions:
					(1)The awarding of
			 any Federal contract.
					(2)The making of any
			 Federal grant.
					(3)The making of any
			 Federal loan.
					(4)The entering into
			 of any Federal cooperative agreement.
					(5)The extension,
			 continuation, renewal, amendment, or modification of any Federal contract,
			 grant, loan, or cooperative agreement.
					(c)Lobbying and
			 earmarksNo Federal student aid funding may be used to hire a
			 registered lobbyist or pay any person or entity for securing an earmark.
				(d)Demonstration
			 and certificationEach institution of higher education or other
			 postsecondary educational institution receiving Federal funding, as a condition
			 for receiving such funding, shall annually demonstrate and certify to the
			 Secretary of Education that the requirements of subsections (a) through (c)
			 have been met.
				(e)Actions to
			 implement and enforceThe Secretary of Education shall take such
			 actions as are necessary to ensure that the provisions of this section are
			 vigorously implemented and enforced.
				IITEACHER QUALITY ENHANCEMENT
			201.Teacher quality partnership
			 grantsPart A of title II (20
			 U.S.C. 1021 et seq.) is amended to read as follows:
				
					ATeacher quality
				partnership grants
						201.Purposes; definitions
							(a)PurposesThe purposes of this part are to—
								(1)improve student achievement;
								(2)improve the quality of the current and
				future teaching force by improving the preparation of prospective teachers and
				enhancing professional development activities;
								(3)hold institutions of higher education
				accountable for preparing highly qualified teachers; and
								(4)recruit qualified individuals, including
				minorities and individuals from other occupations, into the teaching
				force.
								(b)DefinitionsIn this part:
								(1)Arts and sciencesThe term arts and sciences
				means—
									(A)when referring to an organizational unit of
				an institution of higher education, any academic unit that offers 1 or more
				academic majors in disciplines or content areas corresponding to the academic
				subject matter areas in which teachers provide instruction; and
									(B)when referring to a specific academic
				subject area, the disciplines or content areas in which academic majors are
				offered by the arts and sciences organizational unit.
									(2)Children from low-income
				familiesThe term
				children from low-income families means children as described in
				section 1124(c)(1)(A) of the Elementary and
				Secondary Education Act of 1965.
								(3)Core academic subjectsThe term core academic
				subjects has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of 1965.
								(4)Early childhood education
				programThe term early
				childhood education program means—
									(A)a Head Start program or an Early Head Start
				program carried out under the Head Start Act (42 U.S.C. 9831 et seq.);
									(B)a State licensed or regulated child care
				program or school; or
									(C)a State prekindergarten program that serves
				children from birth through kindergarten and that addresses the children’s
				cognitive (including language, early literacy, and pre-numeracy), social,
				emotional, and physical development.
									(5)Early childhood educatorThe term early childhood
				educator means an individual with primary responsibility for the
				education of children in an early childhood education program.
								(6)Educational service agencyThe term educational service
				agency has the meaning given the term in section 9101 of the Elementary
				and Secondary Education Act of 1965.
								(7)Eligible partnershipThe term eligible partnership
				means an entity that—
									(A)shall include—
										(i)a high-need local educational
				agency;
										(ii)a high-need school or a consortium of
				high-need schools served by the high-need local educational agency or, as
				applicable, a high-need early childhood education program;
										(iii)a partner institution;
										(iv)a school, department, or program of
				education within such partner institution; and
										(v)a school or department of arts and sciences
				within such partner institution; and
										(B)may include any of the following:
										(i)The Governor of the State.
										(ii)The State educational agency.
										(iii)The State board of education.
										(iv)The State agency for higher
				education.
										(v)A business.
										(vi)A public or private nonprofit educational
				organization.
										(vii)An educational service agency.
										(viii)A teacher organization.
										(ix)A high-performing local educational agency,
				or a consortium of such local educational agencies, that can serve as a
				resource to the partnership.
										(x)A charter school (as defined in section
				5210 of the Elementary and Secondary Education Act of 1965).
										(xi)A school or department within the partner
				institution that focuses on psychology and human development.
										(xii)A school or department within the partner
				institution with comparable expertise in the disciplines of teaching, learning,
				and child and adolescent development.
										(8)Essential components of reading
				instructionThe term
				essential components of reading instruction has the meaning given
				such term in section 1208 of the Elementary and Secondary Education Act of
				1965.
								(9)Exemplary teacherThe term exemplary teacher has
				the meaning given such term in section 9101 of the
				Elementary and Secondary Education Act of
				1965.
								(10)High-need
				early childhood education programThe term high-need early
				childhood education program means an early childhood education program
				serving children from low-income families that is located within the geographic
				area served by a high-need local educational agency.
								(11)High-need local educational
				agencyThe term
				high-need local educational agency means a local educational
				agency—
									(A)(i)for which not less than 20 percent of the
				children served by the agency are children from low-income families;
										(ii)that serves not fewer than 10,000 children
				from low-income families; or
										(iii)with a total of less than 600 students in
				average daily attendance at the schools that are served by the agency and all
				of whose schools are designated with a school locale code of 6, 7, or 8, as
				determined by the Secretary; and
										(B)(i)for which there is a high percentage of
				teachers not teaching in the academic subject areas or grade levels in which
				the teachers were trained to teach; or
										(ii)for which there is a high teacher turnover
				rate or a high percentage of teachers with emergency, provisional, or temporary
				certification or licensure.
										(12)High-need schoolThe term high-need school
				means a public elementary school or public secondary school that—
									(A)is among the highest 25 percent of schools
				served by the local educational agency that serves the school, in terms of the
				percentage of students from families with incomes below the poverty line;
				or
									(B)is designated with a school locale code of
				6, 7, or 8, as determined by the Secretary.
									(13)Highly competentThe term highly competent,
				when used with respect to an early childhood educator, means an
				educator—
									(A)with specialized education and training in
				development and education of young children from birth until entry into
				kindergarten;
									(B)with—
										(i)a baccalaureate degree in an academic major
				in the arts and sciences; or
										(ii)an associate’s degree in a related
				educational area; and
										(C)who has demonstrated a high level of
				knowledge and use of content and pedagogy in the relevant areas associated with
				quality early childhood education.
									(14)Highly qualifiedThe term highly qualified has
				the meaning given such term in section 9101 of the
				Elementary and Secondary Education Act of
				1965 and, with respect to special education teachers, in section 602
				of the Individuals with Disabilities Education Act.
								(15)Induction programThe term induction program
				means a formalized program for new teachers during not less than the teachers'
				first 2 years of teaching that is designed to provide support for, and improve
				the professional performance and advance the retention in the teaching field
				of, beginning teachers. Such program shall promote effective teaching skills
				and shall include the following components:
									(A)High-quality teacher mentoring.
									(B)Periodic, structured time for collaboration
				with teachers in the same department or field, as well as time for
				information-sharing among teachers, principals, administrators, and
				participating faculty in the partner institution.
									(C)The application of empirically based
				practice and scientifically valid research on instructional practices.
									(D)Opportunities for new teachers to draw
				directly upon the expertise of teacher mentors, faculty, and researchers to
				support the integration of empirically based practice and scientifically valid
				research with practice.
									(E)The development of skills in instructional
				and behavioral interventions derived from empirically based practice and, where
				applicable, scientifically valid research.
									(F)Faculty who—
										(i)model the integration of research and
				practice in the classroom; and
										(ii)assist new teachers with the effective use
				and integration of technology in the classroom.
										(G)Interdisciplinary collaboration among
				exemplary teachers, faculty, researchers, and other staff who prepare new
				teachers on the learning process and the assessment of learning.
									(H)Assistance with the understanding of data,
				particularly student achievement data, and the data's applicability in
				classroom instruction.
									(I)Regular evaluation of the new
				teacher.
									(16)Limited english proficientThe term limited English
				proficient has the meaning given such term in section 9101 of the
				Elementary and Secondary Education Act of 1965.
								(17)Partner institutionThe term partner institution
				means an institution of higher education, which may include a 2-year
				institution of higher education offering a dual program with a 4-year
				institution of higher education, participating in an eligible partnership that
				has a teacher preparation program—
									(A)whose graduates exhibit strong performance
				on State-determined qualifying assessments for new teachers through—
										(i)demonstrating that 80 percent or more of
				the graduates of the program who intend to enter the field of teaching have
				passed all of the applicable State qualification assessments for new teachers,
				which shall include an assessment of each prospective teacher’s subject matter
				knowledge in the content area in which the teacher intends to teach; or
										(ii)being ranked among the highest-performing
				teacher preparation programs in the State as determined by the State—
											(I)using criteria consistent with the
				requirements for the State report card under section 205(b); and
											(II)using the State report card on teacher
				preparation required under section 205(b), after the first publication of such
				report card and for every year thereafter; or
											(B)that requires—
										(i)each student in the program to meet high
				academic standards and participate in intensive clinical experience;
										(ii)each student in the program preparing to
				become a teacher to become highly qualified; and
										(iii)each student in the program preparing to
				become an early childhood educator to meet degree requirements, as established
				by the State, and become highly competent.
										(18)Principles of scientific
				researchThe term
				principles of scientific research means research that—
									(A)applies rigorous, systematic, and objective
				methodology to obtain reliable and valid knowledge relevant to education
				activities and programs;
									(B)presents findings and makes claims that are
				appropriate to and supported by the methods that have been employed; and
									(C)includes, appropriate to the research being
				conducted—
										(i)use of systematic, empirical methods that
				draw on observation or experiment;
										(ii)use of data analyses that are adequate to
				support the general findings;
										(iii)reliance on measurements or observational
				methods that provide reliable and generalizable findings;
										(iv)claims of causal relationships only in
				research designs that substantially eliminate plausible competing explanations
				for the obtained results, which may include but shall not be limited to
				random-assignment experiments;
										(v)presentation of studies and methods in
				sufficient detail and clarity to allow for replication or, at a minimum, to
				offer the opportunity to build systematically on the findings of the
				research;
										(vi)acceptance by a peer-reviewed journal or
				critique by a panel of independent experts through a comparably rigorous,
				objective, and scientific review; and
										(vii)use of research designs and methods
				appropriate to the research question posed.
										(19)Professional developmentThe term professional
				development has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of 1965.
								(20)Scientifically valid researchThe term scientifically valid
				research includes applied research, basic research, and field-initiated
				research in which the rationale, design, and interpretation are soundly
				developed in accordance with accepted principles of scientific research.
								(21)Teacher mentoringThe term teacher mentoring
				means the mentoring of new or prospective teachers through a new or established
				program that—
									(A)includes clear criteria for the selection
				of teacher mentors who will provide role model relationships for mentees, which
				criteria shall be developed by the eligible partnership and based on measures
				of teacher effectiveness;
									(B)provides high-quality training for such
				mentors, including instructional strategies for literacy instruction;
									(C)provides regular and ongoing opportunities
				for mentors and mentees to observe each other’s teaching methods in classroom
				settings during the day in a high-need school in the high-need local
				educational agency in the eligible partnership;
									(D)provides mentoring to each mentee by a
				colleague who teaches in the same field, grade, or subject as the
				mentee;
									(E)promotes empirically based practice of, and
				scientifically valid research on, where applicable—
										(i)teaching and learning;
										(ii)assessment of student learning;
										(iii)the development of teaching skills through
				the use of instructional and behavioral interventions; and
										(iv)the improvement of the mentees' capacity to
				measurably advance student learning; and
										(F)includes—
										(i)common planning time or regularly scheduled
				collaboration for the mentor and mentee; and
										(ii)joint professional development
				opportunities.
										(22)Teaching skillsThe term teaching skills means
				skills that enable a teacher to—
									(A)increase student learning, achievement, and
				the ability to apply knowledge;
									(B)effectively convey and explain academic
				subject matter;
									(C)employ strategies grounded in the
				disciplines of teaching and learning that—
										(i)are based on empirically based practice and
				scientifically valid research, where applicable, on teaching and
				learning;
										(ii)are specific to academic subject matter;
				and
										(iii)focus on the identification of students'
				specific learning needs, particularly students with disabilities, students who
				are limited English proficient, students who are gifted and talented, and
				students with low literacy levels, and the tailoring of academic instruction to
				such needs;
										(D)conduct an ongoing assessment of student
				learning, which may include the use of formative assessments, performance-based
				assessments, project-based assessments, or portfolio assessments, that measure
				higher-order thinking skills, including application, analysis, synthesis, and
				evaluation;
									(E)effectively manage a classroom;
									(F)communicate and work with parents and
				guardians, and involve parents and guardians in their children's education;
				and
									(G)use, in the case
				of an early childhood educator, age- and developmentally-appropriate strategies
				and practices for children in early education programs.
									(23)Teaching residency programThe term teaching residency
				program means a school-based teacher preparation program in which a
				prospective teacher—
									(A)for 1 academic year, teaches alongside a
				mentor teacher, who is the teacher of record;
									(B)receives concurrent instruction during the
				year described in subparagraph (A) from the partner institution, which courses
				may be taught by local educational agency personnel or residency program
				faculty, in the teaching of the content area in which the teacher will become
				certified or licensed;
									(C)acquires effective teaching skills;
				and
									(D)prior to completion of the program, earns a
				master's degree, attains full State teacher certification or licensure, and
				becomes highly qualified.
									202.Partnership grants
							(a)Program authorizedFrom amounts made available under section
				208, the Secretary is authorized to award grants, on a competitive basis, to
				eligible partnerships, to enable the eligible partnerships to carry out the
				activities described in subsection (c).
							(b)ApplicationEach eligible partnership desiring a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and accompanied by such information as the Secretary may
				require. Each such application shall contain—
								(1)a needs assessment of all the partners in
				the eligible partnership with respect to the preparation, ongoing training,
				professional development, and retention, of general and special education
				teachers, principals, and, as applicable, early childhood educators;
								(2)a description of the extent to which the
				program prepares prospective and new teachers with strong teaching
				skills;
								(3)a description of the extent to which the
				program will prepare prospective and new teachers to understand research and
				data and the applicability of research and data in the classroom;
								(4)a description of how the partnership will
				coordinate strategies and activities assisted under the grant with other
				teacher preparation or professional development programs, including those
				funded under the Elementary and Secondary Education Act of 1965 and the
				Individuals with Disabilities Education Act, and through the National Science
				Foundation, and how the activities of the partnership will be consistent with
				State, local, and other education reform activities that promote student
				achievement;
								(5)a resource assessment that describes the
				resources available to the partnership, including—
									(A)the integration of funds from other related
				sources;
									(B)the intended use of the grant funds;
									(C)the commitment of the resources of the
				partnership to the activities assisted under this section, including financial
				support, faculty participation, and time commitments, and to the continuation
				of the activities when the grant ends;
									(6)a description of—
									(A)how the partnership will meet the purposes
				of this part;
									(B)how the partnership will carry out the
				activities required under subsection (d) or (e) based on the needs identified
				in paragraph (1), with the goal of improving student achievement;
									(C)the partnership's evaluation plan under
				section 204(a);
									(D)how the partnership will align the teacher
				preparation program with the—
										(i)State early
				learning standards for early childhood education programs, as appropriate, and
				with the relevant domains of early childhood development; and
										(ii)the student academic achievement standards
				and academic content standards under section 1111(b)(2) of the Elementary and
				Secondary Education Act of 1965, established by the State in which the
				partnership is located;
										(E)how faculty at the partner institution will
				work with, during the term of the grant, highly qualified teachers in the
				classrooms of schools served by the high-need local educational agency in the
				partnership to provide high-quality professional development activities;
									(F)how the partnership will design, implement,
				or enhance a year-long, rigorous, and enriching teaching preservice clinical
				program component;
									(G)the in-service professional development
				strategies and activities to be supported; and
									(H)how the partnership will collect, analyze,
				and use data on the retention of all teachers and early childhood educators in
				schools and early childhood programs located in the geographic area served by
				the partnership to evaluate the effectiveness of the partnership's teacher and
				educator support system; and
									(7)with respect to the induction program
				required as part of the activities carried out under this section—
									(A)a demonstration that the schools and
				departments within the institution of higher education that are part of the
				induction program have relevant and essential roles in the effective
				preparation of teachers, including content expertise and expertise in
				teaching;
									(B)a demonstration of the partnership's
				capability and commitment to the use of empirically based practice and
				scientifically valid research on teaching and learning, and the accessibility
				to and involvement of faculty;
									(C)a description of how the teacher
				preparation program will design and implement an induction program to support
				all new teachers through not less than the first 2 years of teaching in the
				further development of the new teachers' teaching skills, including the use of
				mentors who are trained and compensated by such program for the mentors' work
				with new teachers; and
									(D)a description of how faculty involved in
				the induction program will be able to substantially participate in an early
				childhood education program or an elementary or secondary school classroom
				setting, as applicable, including release time and receiving workload credit
				for such participation.
									(c)Required use of grant fundsAn eligible partnership that receives a
				grant under this part shall use grant funds to carry out a program for the
				pre-baccalaureate preparation of teachers under subsection (d), a teaching
				residency program under subsection (e), or both such programs.
							(d)Partnership grants for pre-baccalaureate
				preparation of teachersAn
				eligible partnership that receives a grant to carry out an effective program
				for the pre-baccalaureate preparation of teachers shall carry out a program
				that includes all of the following:
								(1)Reforms
									(A)In generalImplementing reforms, described in
				subparagraph (B), within each teacher preparation program and, as applicable,
				each preparation program for early childhood education programs, of the
				eligible partnership that is assisted under this section, to hold each program
				accountable for—
										(i)preparing—
											(I)current or prospective teachers to be
				highly qualified (including teachers in rural school districts who may teach
				multiple subjects, special educators, and teachers of students who are limited
				English proficient who may teach multiple subjects);
											(II)such teachers and, as applicable, early
				childhood educators, to understand empirically based practice and
				scientifically valid research on teaching and learning and its applicability,
				and to use technology effectively, including the use of instructional
				techniques to improve student achievement; and
											(III)as applicable, early childhood educators to
				be highly competent; and
											(ii)promoting strong teaching skills and, as
				applicable, techniques for early childhood educators to improve children’s
				cognitive, social, emotional, and physical development.
										(B)Required reformsThe reforms described in subparagraph (A)
				shall include—
										(i)implementing teacher preparation program
				curriculum changes that improve, evaluate, and assess how well all prospective
				and new teachers develop teaching skills;
										(ii)using empirically based practice and
				scientifically valid research, where applicable, about the disciplines of
				teaching and learning so that all prospective teachers and, as applicable,
				early childhood educators—
											(I)can understand and implement research-based
				teaching practices in classroom-based instruction;
											(II)have knowledge of student learning
				methods;
											(III)possess skills to analyze student academic
				achievement data and other measures of student learning and use such data and
				measures to improve instruction in the classroom;
											(IV)possess teaching skills and an
				understanding of effective instructional strategies across all applicable
				content areas that enable the teachers and early childhood educators to—
												(aa)meet the specific learning needs of all
				students, including students with disabilities, students who are limited
				English proficient, students who are gifted and talented, students with low
				literacy levels and, as applicable, children in early childhood education
				programs; and
												(bb)differentiate instruction for such
				students; and
												(V)can successfully employ effective
				strategies for reading instruction using the essential components of reading
				instruction;
											(iii)ensuring collaboration with departments,
				programs, or units of a partner institution outside of the teacher preparation
				program in all academic content areas to ensure that new teachers receive
				training in both teaching and relevant content areas in order to become highly
				qualified;
										(iv)developing and implementing an induction
				program; and
										(v)developing admissions goals and priorities
				with the hiring objectives of the high-need local educational agency in the
				eligible partnership.
										(2)Clinical experience and
				interactionDeveloping and
				improving a sustained and high-quality pre-service clinical education program
				to further develop the teaching skills of all prospective teachers and, as
				applicable, early childhood educators, involved in the program. Such program
				shall do the following:
									(A)Incorporate year-long opportunities for
				enrichment activity or a combination of activities, including—
										(i)clinical learning in classrooms in
				high-need schools served by the high-need local educational agency in the
				eligible partnership and identified by the eligible partnership; and
										(ii)closely supervised interaction between
				faculty and new and experienced teachers, principals, and other administrators
				at early childhood education programs (as applicable), elementary schools, or
				secondary schools, and providing support for such interaction.
										(B)Integrate pedagogy and classroom practice
				and promote effective teaching skills in academic content areas.
									(C)Provide high-quality teacher
				mentoring.
									(D)(i)Be offered over the course of a program of
				teacher preparation;
										(ii)be tightly aligned with course work (and
				may be developed as a 5th year of a teacher preparation program); and
										(iii)where feasible, allow prospective teachers
				to learn to teach in the same school district in which the teachers will work,
				learning the instructional initiatives and curriculum of that district.
										(E)Provide support and training for those
				individuals participating in an activity for prospective teachers described in
				this paragraph or paragraph (1) or (2), and for those who serve as mentors for
				such teachers, based on each individual’s experience. Such support may
				include—
										(i)with respect to a prospective teacher or a
				mentor, release time for such individual’s participation;
										(ii)with respect to a faculty member, receiving
				course workload credit and compensation for time teaching in the eligible
				partnership's activities; and
										(iii)with respect to a mentor, a stipend, which
				may include bonus, differential, incentive, or merit or performance-based
				pay.
										(3)Induction programs for new
				teachersCreating an
				induction program for new teachers, or, in the case of an early childhood
				education program, providing mentoring or coaching for new early childhood
				educators.
								(4)Support and training for participants in
				early childhood education programsIn the case of an eligible partnership
				focusing on early childhood educator preparation, implementing initiatives that
				increase compensation for early childhood educators who attain associate or
				baccalaureate degrees in early childhood education.
								(5)Teacher recruitmentDeveloping and implementing effective
				mechanisms to ensure that the eligible partnership is able to recruit qualified
				individuals to become highly qualified teachers through the activities of the
				eligible partnership.
								(e)Partnership grants for the establishment of
				teaching residency programs
								(1)In generalAn eligible partnership receiving a grant
				to carry out an effective teaching residency program shall carry out a program
				that includes all of the following activities:
									(A)Supporting a teaching residency program
				described in paragraph (2) for high-need subjects and areas, as determined by
				the needs of the high-need local educational agency in the partnership.
									(B)Modifying staffing procedures to provide
				greater flexibility for local educational agency and school leaders to
				establish effective school-level staffing in order to facilitate placement of
				graduates of the teaching residency program in cohorts that facilitate
				professional collaboration, both among graduates of the teaching residency
				program and between such graduates and mentor teachers in the receiving
				school.
									(C)Ensuring that teaching residents that
				participated in the teaching residency program receive—
										(i)effective preservice preparation as
				described in paragraph (2);
										(ii)teacher mentoring;
										(iii)induction through the induction program as
				the teaching residents enter the classroom as new teachers; and
										(iv)the preparation described in subparagraphs
				(A), (B), and (C) of subsection (d)(2).
										(2)Teaching residency programs
									(A)Establishment and designA teaching residency program under this
				paragraph shall be a program based upon models of successful teaching
				residencies that serves as a mechanism to prepare teachers for success in the
				high-need schools in the eligible partnership, and shall be designed to include
				the following characteristics of successful programs:
										(i)The integration of pedagogy, classroom
				practice, and teacher mentoring.
										(ii)Engagement of teaching residents in
				rigorous graduate-level coursework to earn a master’s degree while undertaking
				a guided teaching apprenticeship.
										(iii)Experience and learning opportunities
				alongside a trained and experienced mentor teacher—
											(I)whose teaching shall complement the
				residency program so that classroom clinical practice is tightly aligned with
				coursework;
											(II)who shall have extra responsibilities as a
				teacher leader of the teaching residency program, as a mentor for residents,
				and as a teacher coach during the induction program for novice teachers, and
				for establishing, within the program, a learning community in which all
				individuals are expected to continually improve their capacity to advance
				student learning; and
											(III)who may have full relief from teaching
				duties as a result of such additional responsibilities.
											(iv)The establishment of clear criteria for the
				selection of mentor teachers based on measures of teacher effectiveness and the
				appropriate subject area knowledge. Evaluation of teacher effectiveness shall
				be based on observations of such domains of teaching as the following:
											(I)Planning and preparation, including
				demonstrated knowledge of content, pedagogy, and assessment, including the use
				of formative assessments to improve student learning.
											(II)Appropriate instruction that engages
				students with different learning styles.
											(III)Collaboration with colleagues to improve
				instruction.
											(IV)Analysis of gains in student learning,
				based on multiple measures, that, when feasible, may include valid and reliable
				objective measures of the influence of teachers on the rate of student academic
				progress.
											(V)In the case of mentor candidates who will
				be mentoring current or future literacy and mathematics coaches or instructors,
				appropriate skills in the essential components of reading instruction, teacher
				training in literacy instructional strategies across core subject areas, and
				teacher training in mathematics instructional strategies, as
				appropriate.
											(v)Grouping of teaching residents in cohorts
				to facilitate professional collaboration among such residents.
										(vi)The development of admissions goals and
				priorities aligned with the hiring objectives of the local educational agency
				partnering with the program, as well as the instructional initiatives and
				curriculum of the agency, in exchange for a commitment by the agency to hire
				graduates from the teaching residency program.
										(vii)Support for residents, once the teaching
				residents are hired as teachers of record, through an induction program,
				professional development, and networking opportunities to support the residents
				through not less than the residents' first 2 years of teaching.
										(B)Selection of individuals as teacher
				residents
										(i)Eligible individualIn order to be eligible to be a teacher
				resident in a teaching residency program under this paragraph, an individual
				shall—
											(I)be a recent graduate of a 4-year
				institution of higher education or a mid-career professional from outside the
				field of education possessing strong content knowledge or a record of
				professional accomplishment; and
											(II)submit an application to the teaching
				residency program.
											(ii)Selection criteriaAn eligible partnership carrying out a
				teaching residency program under this subparagraph shall establish criteria for
				the selection of eligible individuals to participate in the teaching residency
				program based on the following characteristics:
											(I)Strong content knowledge or record of
				accomplishment in the field or subject area to be taught.
											(II)Strong verbal and written communication
				skills, which may be demonstrated by performance on appropriate tests.
											(III)Other attributes linked to effective
				teaching, which may be determined by interviews or performance assessments, as
				specified by the eligible partnership.
											(C)Stipend and service requirement
										(i)StipendA teaching residency program under this
				paragraph shall provide a 1-year living stipend or salary to teaching residents
				during the 1-year teaching residency program.
										(ii)Service requirementAs a condition of receiving a stipend under
				this subparagraph, a teaching resident shall agree to teach in a high-need
				school served by the high-need local educational agency in the eligible
				partnership for a period of 3 or more years after completing the 1-year
				teaching residency program.
										(iii)RepaymentIf a teaching resident who received a
				stipend under this subparagraph does not complete the service requirement
				described in clause (ii), such individual shall repay to the high-need local
				educational agency a pro rata portion of the stipend amount for the amount of
				teaching time that the individual did not complete.
										(f)Allowable use
				of grant fundsAn eligible partnership that receives a grant
				under this part may use grant funds provided to carry out the activities
				described in subsections (d) and (e) to partner with a television public
				broadcast station, as defined in section 397(6) of the Communications Act of
				1934 (47 U.S.C. 397(6)), for the purpose of improving the quality of
				pre-baccalaureate teacher preparation programs. The partnership may use such
				funds to enhance the quality of pre-service training for prospective teachers,
				including through the use of digital educational content and related
				services.
							(g)Consultation
								(1)In generalMembers of an eligible partnership that
				receives a grant under this section shall engage in regular consultation
				throughout the development and implementation of programs and activities under
				this section.
								(2)Regular communicationTo ensure timely and meaningful
				consultation, regular communication shall occur among all members of the
				eligible partnership, including the high-need local educational agency. Such
				communication shall continue throughout the implementation of the grant and the
				assessment of programs and activities under this section.
								(3)Written consentThe Secretary may approve changes in grant
				activities of a grant under this section only if a written consent signed by
				all members of the eligible partnership is submitted to the Secretary.
								(h)ConstructionNothing in this section shall be construed
				to prohibit an eligible partnership from using grant funds to coordinate with
				the activities of eligible partnerships in other States or on a regional basis
				through Governors, State boards of education, State educational agencies, State
				agencies responsible for early childhood education, local educational agencies,
				or State agencies for higher education.
							(i)Supplement, Not SupplantFunds made available under this section
				shall be used to supplement, and not supplant, other Federal, State, and local
				funds that would otherwise be expended to carry out activities under this
				section.
							203.Administrative provisions
							(a)Duration; Number of Awards;
				Payments
								(1)DurationA grant awarded under this part shall be
				awarded for a period of 5 years.
								(2)Number of awardsAn eligible partnership may not receive
				more than 1 grant during a 5-year period. Nothing in this title shall be
				construed to prohibit an individual member, that can demonstrate need, of an
				eligible partnership that receives a grant under this title from entering into
				another eligible partnership consisting of new members and receiving a grant
				with such other eligible partnership before the 5-year period described in the
				preceding sentence applicable to the eligible partnership with which the
				individual member has first partnered has expired.
								(3)PaymentsThe Secretary shall make annual payments of
				grant funds awarded under this part.
								(b)Peer Review
								(1)PanelThe Secretary shall provide the
				applications submitted under this part to a peer review panel for evaluation.
				With respect to each application, the peer review panel shall initially
				recommend the application for funding or for disapproval.
								(2)PriorityIn recommending applications to the
				Secretary for funding under this part, the panel shall give priority—
									(A)to applications from broad-based eligible
				partnerships that involve businesses and community organizations; and
									(B)to eligible partnerships so that the awards
				promote an equitable geographic distribution of grants among rural and urban
				areas.
									(3)Secretarial selectionThe Secretary shall determine, based on the
				peer review process, which applications shall receive funding and the amounts
				of the grants. In determining the grant amount, the Secretary shall take into
				account the total amount of funds available for all grants under this part and
				the types of activities proposed to be carried out by the eligible
				partnership.
								(c)Matching requirements
								(1)In generalEach eligible partnership receiving a grant
				under this part shall provide, from non-Federal sources, an amount equal to 100
				percent of the amount of the grant, which may be provided in cash or in-kind,
				to carry out the activities supported by the grant.
								(2)WaiverThe Secretary may waive all or part of the
				matching requirement described in paragraph (1) for any fiscal year for an
				eligible partnership, if the Secretary determines that applying the matching
				requirement to the eligible partnership would result in serious hardship or an
				inability to carry out the authorized activities described in this part.
								(d)Limitation on Administrative
				ExpensesAn eligible
				partnership that receives a grant under this part may use not more than 2
				percent of the grant funds for purposes of administering the grant.
							204.Accountability and evaluation
							(a)Eligible Partnership
				EvaluationEach eligible
				partnership submitting an application for a grant under this part shall
				establish and include in such application, an evaluation plan that includes
				strong performance objectives. The plan shall include objectives and measures
				for increasing—
								(1)student achievement for all students as
				measured by the eligible partnership;
								(2)teacher retention in the first 3 years of a
				teacher’s career;
								(3)improvement in the pass rates and scaled
				scores for initial State certification or licensure of teachers; and
								(4)(A)the percentage of highly qualified teachers
				hired by the high-need local educational agency participating in the eligible
				partnership;
									(B)the percentage of such teachers who are
				members of under represented groups;
									(C)the percentage of such teachers who teach
				high-need academic subject areas (such as reading, mathematics, science, and
				foreign language, including less commonly taught languages and critical foreign
				languages);
									(D)the percentage of such teachers who teach
				in high-need areas (including special education, language instruction
				educational programs for limited English proficient students, and early
				childhood education);
									(E)the percentage of such teachers in
				high-need schools, disaggregated by the elementary, middle, and high school
				levels; and
									(F)as
				applicable, the percentage of early childhood education program classes in the
				geographic area served by the eligible partnership taught by early childhood
				educators who are highly competent.
									(b)InformationAn eligible partnership receiving a grant
				under this part shall ensure that teachers, principals, school superintendents,
				and faculty and leadership at institutions of higher education located in the
				geographic areas served by the eligible partnership under this part are
				provided information about the activities carried out with funds under this
				part, including through electronic means.
							(c)Revocation of GrantIf the Secretary determines that an
				eligible partnership receiving a grant under this part is not making
				substantial progress in meeting the purposes, goals, objectives, and measures,
				as appropriate, of the grant by the end of the third year of a grant under this
				part, then the Secretary shall require such eligible partnership to submit a
				revised application that identifies the steps the partnership will take to make
				substantial progress to meet the purposes, goals, objectives, and measures, as
				appropriate, of this part.
							(d)Evaluation and DisseminationThe Secretary shall evaluate the activities
				funded under this part and report the Secretary’s findings regarding the
				activities to the authorizing committees. The Secretary shall broadly
				disseminate—
								(1)successful practices developed by eligible
				partnerships under this part; and
								(2)information regarding such practices that
				were found to be ineffective.
								205.Accountability for programs that prepare
				teachers
							(a)Institutional and Program Report Cards on
				the Quality of Teacher Preparation
								(1)Report cardEach institution of higher education that
				conducts a traditional teacher preparation program or alternative routes to
				State certification or licensure program and that enrolls students receiving
				Federal assistance under this Act shall report annually to the State and the
				general public, in a uniform and comprehensible manner that conforms with the
				definitions and methods established by the Secretary, both for traditional
				teacher preparation programs and alternative routes to State certification or
				licensure programs, the following information:
									(A)Pass rates and scaled scoresFor the most recent year for which the
				information is available for those students who took the assessments and are
				enrolled in the traditional teacher preparation program or alternative routes
				to State certification or licensure program, and for those who have taken the
				assessments and have completed the traditional teacher preparation program or
				alternative routes to State certification or licensure program during the
				2-year period preceding such year, for each of the assessments used for teacher
				certification or licensure by the State in which the program is located—
										(i)the percentage of students who have
				completed 100 percent of the nonclinical coursework and taken the assessment
				who pass such assessment;
										(ii)the percentage of all such students who
				passed each such assessment;
										(iii)the percentage of students taking an
				assessment who completed the teacher preparation program after enrolling in the
				program, which shall be made available widely and publicly by the State;
										(iv)the average scaled score for all students
				who took each such assessment;
										(v)a comparison of the program’s pass rates
				with the average pass rates for programs in the State; and
										(vi)a comparison of the program’s average
				scaled scores with the average scaled scores for programs in the State.
										(B)Program informationThe criteria for admission into the
				program, the number of students in the program (disaggregated by race and
				gender), the average number of hours of supervised clinical experience required
				for those in the program, the number of full-time equivalent faculty and
				students in the supervised clinical experience, and the total number of
				students who have been certified or licensed as teachers, disaggregated by
				subject and area of certification or licensure.
									(C)StatementIn States that require approval or
				accreditation of teacher preparation programs, a statement of whether the
				institution’s program is so approved or accredited, and by whom.
									(D)Designation as low-performingWhether the program has been designated as
				low-performing by the State under section 207(a).
									(E)Use of technologyA description of the activities that
				prepare teachers to effectively integrate technology into curricula and
				instruction and effectively use technology to collect, manage, and analyze data
				in order to improve teaching, learning, and decisionmaking for the purpose of
				increasing student academic achievement.
									(2)ReportEach eligible partnership receiving a grant
				under section 202 shall report annually on the progress of the eligible
				partnership toward meeting the purposes of this part and the objectives and
				measures described in section 204(a).
								(3)FinesThe Secretary may impose a fine not to
				exceed $25,000 on an institution of higher education for failure to provide the
				information described in this subsection in a timely or accurate manner.
								(4)Special ruleIn the case of an institution of higher
				education that conducts a traditional teacher preparation program or
				alternative routes to State certification or licensure program and has fewer
				than 10 scores reported on any single initial teacher certification or
				licensure assessment during an academic year, the institution shall collect and
				publish information, as required under paragraph (1)(A), with respect to an
				average pass rate and scaled score on each State certification or licensure
				assessment taken over a 3-year period.
								(b)State Report Card on the Quality of Teacher
				Preparation
								(1)In generalEach State that receives funds under this
				Act shall provide to the Secretary, annually, in a uniform and comprehensible
				manner that conforms with the definitions and methods established by the
				Secretary, a State report card on the quality of teacher preparation in the
				State, both for traditional teacher preparation programs and for alternative
				routes to State certification or licensure programs, which shall include not
				less than the following:
									(A)A description of reliability and validity
				of the teacher certification and licensure assessments, and any other
				certification and licensure requirements, used by the State.
									(B)The standards and criteria that prospective
				teachers must meet in order to attain initial teacher certification or
				licensure and to be certified or licensed to teach particular academic subject
				areas or in particular grades within the State.
									(C)A description of how the assessments and
				requirements described in subparagraph (A) are aligned with the State’s
				challenging academic content standards required under section 1111(b)(1) of the
				Elementary and Secondary Education Act of
				1965 and State early learning standards for early childhood
				education programs.
									(D)For each of the assessments used by the
				State for teacher certification or licensure—
										(i)for each institution of higher education
				located in the State and each entity located in the State that offers an
				alternative route for teacher certification or licensure, the percentage of
				students at such institution or entity who have completed 100 percent of the
				nonclinical coursework and taken the assessment who pass such
				assessment;
										(ii)the percentage of all such students at all
				such institutions taking the assessment who pass such assessment; and
										(iii)the percentage of students taking an
				assessment who completed the teacher preparation program after enrolling in the
				program, which shall be made available widely and publicly by the State.
										(E)A description of alternative routes to
				State certification or licensure in the State (including any such routes
				operated by entities that are not institutions of higher education), if any,
				including, for each of the assessments used by the State for teacher
				certification or licensure—
										(i)the percentage of individuals participating
				in such routes, or who have completed such routes during the 2-year period
				preceding the date of the determination, who passed each such assessment;
				and
										(ii)the average scaled score of individuals
				participating in such routes, or who have completed such routes during the
				period preceding the date of the determination, who took each such
				assessment.
										(F)A description of the State’s criteria for
				assessing the performance of teacher preparation programs within institutions
				of higher education in the State. Such criteria shall include indicators of the
				academic content knowledge and teaching skills of students enrolled in such
				programs.
									(G)For each teacher preparation program in the
				State, the criteria for admission into the program, the number of students in
				the program, disaggregated by race and gender (except that such disaggregation
				shall not be required in a case in which the number of students in a category
				is insufficient to yield statistically reliable information or the results
				would reveal personally identifiable information about an individual student),
				the average number of hours of supervised clinical experience required for
				those in the program, and the number of full-time equivalent faculty, adjunct
				faculty, and students in supervised clinical experience.
									(H)For the State as a whole, and for each
				teacher preparation program in the State, the number of teachers prepared, in
				the aggregate and reported separately by—
										(i)area of certification or licensure;
										(ii)academic major; and
										(iii)subject area for which the teacher has been
				prepared to teach.
										(I)Using the data generated under
				subparagraphs (G) and (H), a description of the extent to which teacher
				preparation programs are helping to address shortages of highly qualified
				teachers, by area of certification or licensure, subject, and specialty, in the
				State’s public schools.
									(J)A description of the activities that
				prepare teachers to effectively integrate technology into curricula and
				instruction and effectively use technology to collect, manage, and analyze data
				in order to improve teaching, learning, and decisionmaking for the purpose of
				increasing student academic achievement.
									(2)Prohibition against creating a national
				listThe Secretary shall not
				create a national list or ranking of States, institutions, or schools using the
				scaled scores provided under this subsection.
								(c)Report of the Secretary on the Quality of
				Teacher Preparation
								(1)Report cardThe Secretary shall provide to Congress,
				and publish and make widely available, a report card on teacher qualifications
				and preparation in the United States, including all the information reported in
				subparagraphs (A) through (J) of subsection (b)(1). Such report shall identify
				States for which eligible partnerships received a grant under this part. Such
				report shall be so provided, published, and made available annually.
								(2)Report to congressThe Secretary shall prepare and submit a
				report to Congress that contains the following:
									(A)A comparison of States’ efforts to improve
				the quality of the current and future teaching force.
									(B)A comparison of eligible partnerships’
				efforts to improve the quality of the current and future teaching force.
									(C)The national mean and median scaled scores
				and pass rate on any standardized test that is used in more than 1 State for
				teacher certification or licensure.
									(3)Special ruleIn the case of a teacher preparation
				program with fewer than 10 scores reported on any single initial teacher
				certification or licensure assessment during an academic year, the Secretary
				shall collect and publish information, and make publicly available, with
				respect to an average pass rate and scaled score on each State certification or
				licensure assessment taken over a 3-year period.
								(d)CoordinationThe Secretary, to the extent practicable,
				shall coordinate the information collected and published under this part among
				States for individuals who took State teacher certification or licensure
				assessments in a State other than the State in which the individual received
				the individual’s most recent degree.
							205A.Teacher
				development
							(a)Annual
				goalsAs a condition of
				receiving assistance under title IV, each institution of higher education that
				conducts a traditional teacher preparation program or alternative routes to
				State certification or licensure program and that enrolls students receiving
				Federal assistance under this Act shall set annual quantifiable goals
				for—
								(1)increasing the
				number of prospective teachers trained in teacher shortage areas designated by
				the Secretary, including mathematics, science, special education, and
				instruction of limited English proficient students; and
								(2)more closely
				linking the training provided by the institution with the needs of schools and
				the instructional decisions new teachers face in the classroom.
								(b)AssuranceAs
				a condition of receiving assistance under title IV, each institution described
				in subsection (a) shall provide an assurance to the Secretary that—
								(1)training provided
				to prospective teachers responds to the identified needs of the local
				educational agencies or States where the institution's graduates are likely to
				teach, based on past hiring and recruitment trends;
								(2)prospective
				special education teachers receive coursework in core academic subjects and
				receive training in providing instruction in core academic subjects;
								(3)regular education
				teachers receive training in providing instruction to diverse populations,
				including children with disabilities, limited English proficient students, and
				children from low-income families; and
								(4)prospective
				teachers receive training on how to effectively teach in urban and rural
				schools.
								(c)Public
				ReportingAs part of the annual report card required under
				section 205(a)(1), an institution of higher education described in subsection
				(a) shall publicly report whether the goals established under such subsection
				have been met.
							206.State functions
							(a)State AssessmentIn order to receive funds under this Act, a
				State shall have in place a procedure to identify and assist, through the
				provision of technical assistance, low-performing programs of teacher
				preparation. Such State shall provide the Secretary an annual list of such
				low-performing teacher preparation programs that includes an identification of
				those programs at risk of being placed on such list. Such levels of performance
				shall be determined solely by the State and may include criteria based on
				information collected pursuant to this part. Such assessment shall be described
				in the report under section 205(b).
							(b)Termination of EligibilityAny program of teacher preparation from
				which the State has withdrawn the State’s approval, or terminated the State’s
				financial support, due to the low performance of the program based upon the
				State assessment described in subsection (a)—
								(1)shall be ineligible for any funding for
				professional development activities awarded by the Department;
								(2)shall not be permitted to accept or enroll
				any student that receives aid under title IV in the institution’s teacher
				preparation program; and
								(3)shall provide transitional support,
				including remedial services if necessary, for students enrolled at the
				institution at the time of termination of financial support or withdrawal of
				approval.
								(c)Negotiated RulemakingIf the Secretary develops any regulations
				implementing subsection (b)(2), the Secretary shall submit such proposed
				regulations to a negotiated rulemaking process, which shall include
				representatives of States, institutions of higher education, and educational
				and student organizations.
							(d)Application of the
				RequirementsThe requirements
				of this section shall apply to both traditional teacher preparation programs
				and alternative routes to State certification and licensure programs.
							207.General provisions
							(a)MethodsIn complying with sections 205 and 206, the
				Secretary shall ensure that States and institutions of higher education use
				fair and equitable methods in reporting and that the reporting methods do not
				allow identification of individuals.
							(b)Special RuleFor each State that does not use content
				assessments as a means of ensuring that all teachers teaching in core academic
				subjects within the State are highly qualified, as required under section 1119
				of the Elementary and Secondary Education Act of
				1965 and in accordance with the State plan submitted or revised under section
				1111 of such Act, and that each person employed as a special
				education teacher in the State who teaches elementary school, middle school, or
				secondary school is highly qualified by the deadline, as required under section
				612(a)(14)(C) of the Individuals with Disabilities Education Act,—
								(1)the Secretary shall, to the extent
				practicable, collect data comparable to the data required under this part from
				States, local educational agencies, institutions of higher education, or other
				entities that administer such assessments to teachers or prospective teachers;
				and
								(2)notwithstanding any other provision of this
				part, the Secretary shall use such data to carry out requirements of this part
				related to assessments, pass rates, and scaled scores.
								(c)Release of Information to Teacher
				Preparation Programs
								(1)In generalFor the purpose of improving teacher
				preparation programs, a State educational agency that receives funds under this
				Act, or that participates as a member of a partnership, consortium, or other
				entity that receives such funds, shall provide to a teacher preparation
				program, upon the request of the teacher preparation program, any and all
				pertinent education-related information that—
									(A)may enable the teacher preparation program
				to evaluate the effectiveness of the program’s graduates or the program itself;
				and
									(B)is possessed, controlled, or accessible by
				the State educational agency.
									(2)Content of informationThe information described in paragraph
				(1)—
									(A)shall include an identification of specific
				individuals who graduated from the teacher preparation program to enable the
				teacher preparation program to evaluate the information provided to the program
				from the State educational agency with the program’s own data about the
				specific courses taken by, and field experiences of, the individual graduates;
				and
									(B)may include—
										(i)kindergarten through grade 12 academic
				achievement and demographic data, without revealing personally identifiable
				information about an individual student, for students who have been taught by
				graduates of the teacher preparation program; and
										(ii)teacher effectiveness evaluations for
				teachers who graduated from the teacher preparation program.
										208.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
						.
			202.General provisionsTitle II (20 U.S.C. 1021 et seq.) is amended
			 by adding at the end the following:
				
					CGeneral
				provisions
						231.Limitations
							(a)Federal control prohibitedNothing in this title shall be construed to
				permit, allow, encourage, or authorize any Federal control over any aspect of
				any private, religious, or home school, whether or not a home school is treated
				as a private school or home school under State law. This section shall not be
				construed to prohibit private, religious, or home schools from participation in
				programs or services under this title.
							(b)No change in state control encouraged or
				requiredNothing in this
				title shall be construed to encourage or require any change in a State’s
				treatment of any private, religious, or home school, whether or not a home
				school is treated as a private school or home school under State law.
							(c)National system of teacher certification or
				licensure prohibitedNothing
				in this title shall be construed to permit, allow, encourage, or authorize the
				Secretary to establish or support any national system of teacher certification
				or
				licensure.
							.
			IIIINSTITUTIONAL AID
			301.Program purposeSection 311 (20 U.S.C. 1057) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 351 and inserting 391; and
					(B)in paragraph (3)(F), by inserting ,
			 including services that will assist in the education of special
			 populations before the period; and
					(2)in subsection (c)—
					(A)in paragraph (6), by inserting ,
			 including innovative, customized, remedial education and English language
			 instruction courses designed to help retain students and move the students
			 rapidly into core courses and through program completion before the
			 period;
					(B)by redesignating paragraphs (7) through
			 (12) as paragraphs (8) through (13), respectively;
					(C)by inserting after paragraph (6) the
			 following:
						
							(7)Education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students’
				parents.
							;
					(D)in paragraph (12) (as redesignated by
			 subparagraph (B)), by striking distance learning academic instruction
			 capabilities and inserting distance education
			 technologies; and
					(E)in the matter preceding subparagraph (A) of
			 paragraph (13) (as redesignated by subparagraph (B)), by striking
			 subsection (c) and inserting subsection (b) and section
			 391.
					302.Definitions; eligibilitySection 312 (20 U.S.C. 1058) is
			 amended—
				(1)in subsection (b)(1)(A), by striking
			 subsection (c) of this section and inserting subsection
			 (d); and
				(2)in subsection (d)(2), by striking
			 subdivision and inserting paragraph.
				303.American Indian tribally controlled
			 colleges and universitiesSection 316 (20 U.S.C. 1059c) is
			 amended—
				(1)by striking subsection (b)(3) and inserting
			 the following:
					
						(3)Tribal college or universityThe term Tribal College or
				University means an institution that—
							(A)qualifies for funding under the Tribally
				Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801 et
				seq.) or the Navajo Community College Assistance Act of 1978 (25 U.S.C. 640a
				note); or
							(B)is cited in section 532 of the Equity in
				Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
				note).
							;
				(2)in subsection (c)(2)—
					(A)in subparagraph (B), by inserting before
			 the semicolon at the end the following: and the acquisition of real
			 property adjacent to the campus of the institution;
					(B)by redesignating subparagraphs (G), (H),
			 (I), (J), (K), and (L) as subparagraphs (H), (I), (J), (K), (L), and (N),
			 respectively;
					(C)by inserting after subparagraph (F) the
			 following:
						
							(G)education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students'
				parents;
							;
					(D)in subparagraph (L) (as redesignated by
			 subparagraph (B)), by striking and after the semicolon;
					(E)by inserting after subparagraph (L) (as
			 redesignated by subparagraph (B)) the following:
						
							(M)developing or improving facilities for
				Internet use or other distance education technologies;
				and
							;
				and
					(F)in subparagraph (N) (as redesignated by
			 subparagraph (B)), by striking subparagraphs (A) through (K) and
			 inserting subparagraphs (A) through (M); and
					(3)by striking subsection (d) and inserting
			 the following:
					
						(d)Application, Plan, and Allocation
							(1)Institutional eligibilityTo be eligible to receive assistance under
				this section, a Tribal College or University shall be an eligible institution
				under section 312(b).
							(2)Application
								(A)In generalA Tribal College or University desiring to
				receive assistance under this section shall submit an application to the
				Secretary at such time, and in such manner, as the Secretary may reasonably
				require.
								(B)Streamlined processThe Secretary shall establish application
				requirements in such a manner as to simplify and streamline the process for
				applying for grants.
								(3)Allocations to institutions
								(A)Construction grants
									(i)In generalOf the amount appropriated to carry out
				this section for any fiscal year, the Secretary may reserve 30 percent for the
				purpose of awarding 1-year grants of not less than $1,000,000 to address
				construction, maintenance, and renovation needs at eligible
				institutions.
									(ii)PreferenceIn providing grants under clause (i), the
				Secretary shall give preference to eligible institutions that have not yet
				received an award under this section.
									(B)Allotment of remaining funds
									(i)In generalExcept as provided in clause (ii), the
				Secretary shall distribute the remaining funds appropriated for any fiscal year
				to each eligible institution as follows:
										(I)60 percent of the remaining appropriated
				funds shall be distributed among the eligible Tribal Colleges and Universities
				on a pro rata basis, based on the respective Indian student counts (as defined
				in section 2(a) of the Tribally Controlled College or University Assistance Act
				of 1978 (25 U.S.C. 1801(a)) of the Tribal Colleges and Universities; and
										(II)the remaining 40 percent shall be
				distributed in equal shares to the eligible Tribal Colleges and
				Universities.
										(ii)Minimum grantThe amount distributed to a Tribal College
				or University under clause (i) shall not be less than $500,000.
									(4)Special rules
								(A)Concurrent fundingFor the purposes of this part, no Tribal
				College or University that is eligible for and receives funds under this
				section shall concurrently receive funds under other provisions of this part or
				part B.
								(B)ExemptionSection 313(d) shall not apply to
				institutions that are eligible to receive funds under this
				section.
								.
				304.Alaska Native and Native Hawaiian-serving
			 institutionsSection 317(c)(2)
			 (20 U.S.C. 1059d(c)(2)) is amended—
				(1)in subparagraph (G), by striking
			 and after the semicolon;
				(2)in subparagraph (H), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(I)education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students’
				parents.
						.
				305.Native American-serving, nontribal
			 institutions
				(a)Grant Program AuthorizedPart A of title III (20 U.S.C. 1057 et
			 seq.) is amended by adding at the end the following:
					
						318.Native American-serving, nontribal
				institutions
							(a)Program AuthorizedThe Secretary shall provide grants and
				related assistance to Native American-serving, nontribal institutions to enable
				such institutions to improve and expand their capacity to serve Native
				Americans.
							(b)DefinitionsIn this section:
								(1)Native americanThe term Native American means
				an individual who is of a tribe, people, or culture that is indigenous to the
				United States.
								(2)Native american-serving, nontribal
				institutionThe term
				Native American-serving, nontribal institution means an
				institution of higher education that, at the time of application—
									(A)has an enrollment of undergraduate students
				that is not less than 10 percent Native American students; and
									(B)is not a Tribal College or University (as
				defined in section 316).
									(c)Authorized Activities
								(1)Types of activities
				authorizedGrants awarded
				under this section shall be used by Native American-serving, nontribal
				institutions to assist such institutions to plan, develop, undertake, and carry
				out activities to improve and expand such institutions’ capacity to serve
				Native Americans.
								(2)Examples of authorized
				activitiesSuch programs may
				include—
									(A)the purchase, rental, or lease of
				scientific or laboratory equipment for educational purposes, including
				instructional and research purposes;
									(B)renovation and improvement in classroom,
				library, laboratory, and other instructional facilities;
									(C)support of faculty exchanges, and faculty
				development and faculty fellowships to assist faculty in attaining advanced
				degrees in the faculty’s field of instruction;
									(D)curriculum development and academic
				instruction;
									(E)the purchase of library books, periodicals,
				microfilm, and other educational materials;
									(F)funds and administrative management, and
				acquisition of equipment for use in strengthening funds management;
									(G)the joint use of facilities such as
				laboratories and libraries; and
									(H)academic tutoring and counseling programs
				and student support services.
									(d)Application Process
								(1)Institutional eligibilityA Native American-serving, nontribal
				institution desiring to receive assistance under this section shall submit to
				the Secretary such enrollment data as may be necessary to demonstrate that the
				institution is a Native American-serving, nontribal institution, along with
				such other information and data as the Secretary may by regulation
				require.
								(2)Applications
									(A)Permission to submit
				applicationsAny institution
				that is determined by the Secretary to be a Native American-serving, nontribal
				institution may submit an application for assistance under this section to the
				Secretary.
									(B)Simplified and streamlined
				formatThe Secretary shall,
				to the extent possible, prescribe a simplified and streamlined format for
				applications under this section that takes into account the limited number of
				institutions that are eligible for assistance under this section.
									(C)ContentAn application submitted under subparagraph
				(A) shall include—
										(i)a 5-year plan for improving the assistance
				provided by the Native American-serving, nontribal institution to Native
				Americans; and
										(ii)such other information and assurances as
				the Secretary may require.
										(3)Special rules
									(A)EligibilityNo Native American-serving, nontribal
				institution that receives funds under this section shall concurrently receive
				funds under other provisions of this part or part B.
									(B)ExemptionSection 313(d) shall not apply to
				institutions that are eligible to receive funds under this section.
									(C)DistributionIn awarding grants under this section, the
				Secretary shall, to the extent possible and consistent with the competitive
				process under which such grants are awarded, ensure maximum and equitable
				distribution among all eligible
				institutions.
									.
				(b)Minimum grant amountSection 399 (20 U.S.C. 1068h) is amended by
			 adding at the end the following:
					
						(c)Minimum Grant AmountThe minimum amount of a grant under this
				title shall be
				$200,000.
						.
				306.Part B
			 definitionsSection 322(4) (20
			 U.S.C. 1061(4)) is amended by inserting , in consultation with the
			 Commissioner for Education Statistics before and the
			 Commissioner.
			307.Grants to institutionsSection 323(a) (20 U.S.C. 1062(a)) is
			 amended—
				(1)in the matter preceding paragraph (1), by
			 striking 360(a)(2) and inserting
			 399(a)(2);
				(2)by redesignating paragraphs (7) through
			 (12) as paragraphs (8) through (13), respectively; and
				(3)by inserting after paragraph (6) the
			 following:
					
						(7)Education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students’
				parents.
						.
				308.Allotments to institutionsSection 324 (20 U.S.C. 1063) is amended by
			 adding at the end the following:
				
					(h)Special Rule on EligibilityNotwithstanding any other provision of this
				section, a part B institution shall not receive an allotment under this section
				unless the part B institution provides, on an annual basis, data indicating
				that the part B institution—
						(1)enrolled Federal Pell Grant recipients in
				the preceding academic year;
						(2)in the preceding academic year, has
				graduated students from a program of academic study that is licensed or
				accredited by a nationally recognized accrediting agency or association
				recognized by the Secretary pursuant to part H of title IV where appropriate;
				and
						(3)where appropriate, has graduated students
				who, within the past 5 years, enrolled in graduate or professional
				school.
						.
			309.Professional or graduate
			 institutionsSection 326 (20
			 U.S.C. 1063b) is amended—
				(1)in subsection (c)—
					(A)in paragraph (2), by inserting , and
			 for the acquisition and development of real property that is adjacent to the
			 campus for such construction, maintenance, renovation, or improvement
			 after services;
					(B)by redesignating paragraphs (5) through (7)
			 as paragraphs (7) through (9), respectively;
					(C)by inserting after paragraph (4) the
			 following:
						
							(5)tutoring, counseling, and student service
				programs designed to improve academic success;
							(6)education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students’
				parents;
							;
					(D)in paragraph (7) (as redesignated by
			 subparagraph (B)), by striking establish or improve and
			 inserting establishing or improving;
					(E)in paragraph (8) (as redesignated by
			 subparagraph (B))—
						(i)by striking assist and
			 inserting assisting; and
						(ii)by striking and after the
			 semicolon;
						(F)in paragraph (9) (as redesignated by
			 subparagraph (B)), by striking the period and inserting ; and;
			 and
					(G)by adding at the end the following:
						
							(10)other activities proposed in the
				application submitted under subsection (d) that—
								(A)contribute to carrying out the purposes of
				this part; and
								(B)are approved by the Secretary as part of
				the review and acceptance of such
				application.
								;
					(2)in subsection (e)—
					(A)in paragraph (1)—
						(i)by inserting a colon after the
			 following;
						(ii)in subparagraph (Q), by striking
			 and at the end;
						(iii)in subparagraph (R), by striking the period
			 and inserting a semicolon; and
						(iv)by adding at the end the following:
							
								(S)Alabama State University qualified graduate
				program;
								(T)Coppin State University qualified graduate
				program;
								(U)Prairie View A & M University qualified
				graduate program;
								(V)Fayetteville State University qualified
				graduate program;
								(W)Delaware State University qualified
				graduate program;
								(X)Langston University qualified graduate
				program;
								(Y)West Virginia State University qualified
				graduate program;
								(Z)Kentucky State
				University qualified graduate program; and
								(AA)Grambling State
				University qualified graduate
				program.
								;
						(B)in paragraph (2)(A)—
						(i)by inserting in law or after
			 instruction; and
						(ii)by striking mathematics, or
			 and inserting mathematics, psychometrics, or;
						(C)in paragraph (3)—
						(i)by striking 1998 and
			 inserting 2007; and
						(ii)by striking (Q) and (R) and
			 inserting (S), (T), (U), (V), (W), (X), (Y), (Z), and
			 (AA);
						(3)in subsection (f)—
					(A)in paragraph (1), by striking
			 (P) and inserting (R);
					(B)in paragraph (2), by striking (Q)
			 and (R) and inserting (S), (T), (U), (V), (W), (X), (Y), (Z),
			 and (AA); and
					(C)in paragraph (3)—
						(i)in the matter preceding subparagraph (A),
			 by striking (R) and inserting (AA);
						(ii)by striking subparagraphs (A) and (B) and
			 inserting the following:
							
								(A)The amount of non-Federal funds for the
				fiscal year for which the determination is made that the institution or program
				listed in subsection (e)—
									(i)allocates from institutional
				resources;
									(ii)secures from non-Federal sources, including
				amounts appropriated by the State and amounts from the private sector;
				and
									(iii)will utilize to match Federal funds awarded
				for the fiscal year for which the determination is made under this section to
				the institution or program.
									(B)The number of students enrolled in the
				qualified graduate programs of the eligible institution or program, for which
				the institution or program received and allocated funding under this section in
				the preceding
				year.
								;
						(iii)in subparagraph (C), by striking (or
			 the equivalent) enrolled in the eligible professional or graduate
			 school and all that follows through the period and inserting
			 enrolled in the qualified programs or institutions listed in paragraph
			 (1).;
						(iv)in subparagraph (D)—
							(I)by striking students and
			 inserting Black American students or minority students;
			 and
							(II)by striking institution and
			 inserting institution or program; and
							(v)by striking subparagraph (E) and inserting
			 the following:
							
								(E)The percentage that the total number of
				Black American students and minority students who receive their first
				professional, master’s, or doctoral degrees from the institution or program in
				the academic year preceding the academic year for which the determination is
				made, represents of the total number of Black American students and minority
				students in the United States who receive their first professional, master’s,
				or doctoral degrees in the professions or disciplines related to the course of
				study at such institution or program, respectively, in the preceding academic
				year.
								;
				and
						(4)in subsection (g), by striking
			 1998 and inserting 2007.
				310.Authority of the SecretarySection 345 (20 U.S.C. 1066d) is
			 amended—
				(1)in paragraph (6), by striking
			 and after the semicolon;
				(2)in paragraph (7), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(8)not later than 90 days after the date of
				enactment of the Higher Education Amendments of 2007, shall submit to the
				authorizing committees a report on the progress of the Department in
				implementing the recommendations made by the Government Accountability Office
				in October 2006 for improving the Historically Black College and Universities
				Capital Financing
				Program.
						.
				311.Authorization of
			 appropriationsSubsection (a)
			 of section 399 (20 U.S.C. 1068h) is amended to read as follows:
				
					(a)Authorizations
						(1)Part A(A)There are authorized to be appropriated to
				carry out part A (other than sections 316, 317, and 318) such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
							(B)There are authorized to be appropriated to
				carry out section 316 such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							(C)There are authorized to be appropriated to
				carry out section 317 such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							(D)There are authorized to be appropriated to
				carry out section 318 such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							(2)Part B(A)There are authorized to be appropriated to
				carry out part B (other than section 326) such sums as may be necessary for
				fiscal year 2008 and each of the 5 succeeding fiscal years.
							(B)There are authorized to be appropriated to
				carry out section 326 such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							(3)Part CThere are authorized to be appropriated to
				carry out part C such sums as may be necessary for fiscal year 2008 and each of
				the 5 succeeding fiscal years.
						(4)Part D(A)There are authorized to be appropriated to
				carry out part D (other than section 345(7), but including section 347) such
				sums as may be necessary for fiscal year 2008 and each of the 5 succeeding
				fiscal years.
							(B)There are authorized to be appropriated to
				carry out section 345(7) such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							(5)Part EThere are authorized to be appropriated to
				carry out part E such sums as may be necessary for fiscal year 2008 and each of
				the 5 succeeding fiscal
				years.
						.
			312.Technical correctionsTitle III (20 U.S.C. 1051 et seq.) is
			 further amended—
				(1)in section 342(5)(C) (20 U.S.C.
			 1066a(5)(C)), by striking ,, and inserting
			 ,;
				(2)in section 343(e) (20 U.S.C. 1066b(e)), by
			 inserting Sale of
			 Qualified Bonds.— before
			 Notwithstanding;
				(3)in the matter preceding clause (i) of
			 section 365(9)(A) (20 U.S.C. 1067k(9)(A)), by striking support
			 and inserting supports;
				(4)in section 391(b)(7)(E) (20 U.S.C.
			 1068(b)(7)(E)), by striking subparagraph (E) and inserting
			 subparagraph (D);
				(5)in the matter preceding subparagraph (A) of
			 section 392(b)(2) (20 U.S.C. 1068a(b)(2)), by striking eligible
			 institutions under part A institutions and inserting eligible
			 institutions under part A; and
				(6)in the matter preceding paragraph (1) of
			 section 396 (20 U.S.C. 1068e), by striking 360 and inserting
			 399.
				IVStudent Assistance
			AGrants to students in attendance at
			 institutions of higher education
				401.Federal Pell Grants
					(a)AmendmentsSection 401 (20 U.S.C. 1070a) is
			 amended—
						(1)in subsection (a)—
							(A)in paragraph (1)—
								(i)in the first sentence, by striking
			 2004 and inserting 2013; and
								(ii)in the second sentence, by striking
			 ,, and inserting ,; and
								(B)in paragraph (3), by striking this
			 subpart and inserting this section;
							(2)in subsection (b)—
							(A)by striking paragraph (2)(A) and inserting
			 the following:
								
									(2)(A)The amount of the Federal Pell Grant for a
				student eligible under this part shall be—
											(i)$5,400 for academic year 2008–2009;
											(ii)$5,700 for academic year 2009–2010;
											(iii)$6,000 for academic year 2010–2011;
				and
											(iv)$6,300 for academic year 2011–2012,
											less an
				amount equal to the amount determined to be the expected family contribution
				with respect to that student for that
				year.;
							(B)by striking paragraph (3);
							(C)in paragraph (5), by striking $400,
			 except and all that follows through the period and inserting 10
			 percent of the maximum basic grant level specified in the appropriate
			 Appropriation Act for such academic year, except that a student who is eligible
			 for a Federal Pell Grant in an amount that is equal to or greater than 5
			 percent of such level but less than 10 percent of such level shall be awarded a
			 Federal Pell grant in the amount of 10 percent of such level.;
			 and
							(D)by striking paragraph (6) and inserting the
			 following:
								
									(6)In the case of a student who is enrolled,
				on at least a half-time basis and for a period of more than 1 academic year in
				a single award year in a 2-year or 4-year program of instruction for which an
				institution of higher education awards an associate or baccalaureate degree,
				the Secretary shall award such student not more than 2 Federal Pell Grants
				during that award year to permit such student to accelerate the student’s
				progress toward a degree. In the case of a student receiving more than 1
				Federal Pell Grant in a single award year, the total amount of Federal Pell
				Grants awarded to such student for the award year may exceed the maximum basic
				grant level specified in the appropriate appropriations Act for such award
				year.
									;
				and
							(3)in subsection (c), by adding at the end the
			 following:
							
								(5)The period of time during which a student
				may receive Federal Pell Grants shall not exceed 18 semesters, or an equivalent
				period of time as determined by the Secretary pursuant to regulations, which
				period shall—
									(A)be
				determined without regard to whether the student is enrolled on a full-time
				basis during any portion of the period of time; and
									(B)include any period of time for which the
				student received a Federal Pell Grant prior to July 1,
				2008.
									.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on July 1, 2008.
					402.Academic competitiveness
			 grantsSection 401A (20 U.S.C.
			 1070a–1) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)Academic competitiveness grant program
				authorizedThe Secretary
				shall award grants, in the amounts specified in subsection (d)(1), to eligible
				students to assist the eligible students in paying their college education
				expenses.
							;
					(2)in subsection (b)—
						(A)in paragraph (1), by striking
			 academic; and
						(B)in paragraph (2), by striking third
			 or fourth academic and inserting third, fourth, or
			 fifth;
						(3)in subsection (c)—
						(A)in the matter preceding paragraph (1), by
			 striking full-time and all that follows through is
			 made and inserting student who;
						(B)by striking paragraph (1) and inserting the
			 following:
							
								(1)is eligible for a Federal Pell Grant for
				the award year in which the determination of eligibility is made for a grant
				under this
				section;
								;
						(C)by striking paragraph (2) and inserting the
			 following:
							
								(2)is enrolled or accepted for enrollment in
				an institution of higher education on not less than a half-time basis;
				and
								;
				and
						(D)in paragraph (3)—
							(i)by striking subparagraph (A) and inserting
			 the following:
								
									(A)the first year of a program of
				undergraduate education at a 2- or 4-year degree-granting institution of higher
				education (including a program of not less than 1 year for which the
				institution awards a certificate), has successfully completed, after January 1,
				2006, a rigorous secondary school program of study established by a State or
				local educational agency and recognized as such by the
				Secretary;
									;
							(ii)in subparagraph (B)—
								(I)in the matter preceding clause (i), by
			 striking academic and all that follows through higher
			 education and inserting year of a program of undergraduate
			 education at a 2- or 4-year degree-granting institution of higher education
			 (including a program of not less than 2 years for which the institution awards
			 a certificate); and
								(II)in clause (ii)—
									(aa)by striking academic;
			 and
									(bb)by striking or after the
			 semicolon at the end;
									(iii)in subparagraph (C)—
								(I)by striking academic;
								(II)by striking four and
			 inserting 4;
								(III)by striking clause (i)(II) and inserting
			 the following:
									
										(II)a critical foreign language;
				and
										;
				and
								(IV)in clause (ii), by striking the period at
			 the end and inserting a semicolon; and
								(iv)by adding at the end the following:
								
									(D)the third or fourth year of a program of
				undergraduate education at an institution of higher education (as defined in
				section 101(a)) that demonstrates, to the satisfaction of the Secretary, that
				the institution—
										(i)offers a single
				liberal arts curriculum leading to a baccalaureate degree, under which students
				are not permitted by the institution to declare a major in a particular subject
				area, and those students—
											(I)study, in such
				years, a subject described in subparagraph (C)(i) that is at least equal to the
				requirements for an academic major at an institution of higher education that
				offers a baccalaureate degree in such subject, as certified by an appropriate
				official from the institution; or
											(II)are required, as
				part of their degree program, to undertake a rigorous course of study in
				mathematics, biology, chemistry, and physics, which consists of at
				least—
												(aa)4
				years of study in mathematics; and
												(bb)3
				years of study in the sciences, with a laboratory component in each of those
				years; and
												(ii)offered such curriculum prior to February
				8, 2006; or
										(E)the fifth year of a program of
				undergraduate education that requires 5 full years of coursework for which a
				baccalaureate degree is awarded by a degree-granting institution of higher
				education, as certified by the appropriate official of such institution—
										(i)is pursuing a major in—
											(I)the physical, life, or computer sciences,
				mathematics, technology, or engineering (as determined by the Secretary
				pursuant to regulations); or
											(II)a critical foreign language; and
											(ii)has obtained a cumulative grade point
				average of at least 3.0 (or the equivalent, as determined under regulations
				prescribed by the Secretary) in the coursework required for the major described
				in clause
				(i).
										;
							(4)in subsection (d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A)—
								(I)by striking The and
			 inserting In
			 general.—The;
								(II)in clause (ii), by striking
			 or after the semicolon at the end;
								(III)in clause (iii), by striking
			 subsection (c)(3)(C). and inserting subparagraph (C) or
			 (D) of subsection (c)(3), for each of the 2 years described in such
			 subparagraphs; or; and
								(IV)by adding at the end the following:
									
										(iv)$4,000 for an eligible student under
				subsection (c)(3)(E).
										;
				and
								(ii)in subparagraph (B)—
								(I)by striking Notwithstanding
			 and inserting Limitation; ratable
			 reduction.—Notwithstanding;
								(II)by redesignating clauses (i), (ii), and
			 (iii), as clauses (ii), (iii), and (iv), respectively; and
								(III)by inserting before clause (ii), as
			 redesignated under subclause (II), the following:
									
										(i)in any case in which a student attends an
				institution of higher education on less than a full-time basis, the amount of
				the grant that such student may receive shall be reduced in the same manner as
				a Federal Pell Grant is reduced under section
				401(b)(2)(B);
										;
								(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)Limitations
									(A)No grants for previous creditThe Secretary may not award a grant under
				this section to any student for any year of a program of undergraduate
				education for which the student received credit before the date of enactment of
				the Higher Education Reconciliation Act of 2005.
									(B)Number of grants
										(i)First yearIn the case of a student described in
				subsection (c)(3)(A), the Secretary may not award more than 1 grant to such
				student for such first year of study.
										(ii)Second yearIn the case of a student described in
				subsection (c)(3)(B), the Secretary may not award more than 1 grant to such
				student for such second year of study.
										(iii)Third and fourth yearsIn the case of a student described in
				subparagraph (C) or (D) of subsection (c)(3), the Secretary may not award more
				than 1 grant to such student for each of the third and fourth years of
				study.
										(iv)Fifth yearIn the case of a student described in
				subsection (c)(3)(E), the Secretary may not award more than 1 grant to such
				student for such fifth year of study.
										;
				and
						(C)by adding at the end the following:
							
								(3)Calculation of grant paymentsAn institution of higher education shall
				make payments of a grant awarded under this section in the same manner, using
				the same payment periods, as such institution makes payments for Federal Pell
				Grants under section
				401.
								;
						(5)by striking subsection (e)(2) and inserting
			 the following:
						
							(2)Availability of fundsFunds made available under paragraph (1)
				for a fiscal year shall remain available for the succeeding fiscal
				year.
							;
					(6)in subsection (f)—
						(A)by striking at least one and
			 inserting not less than 1; and
						(B)by striking subsection (c)(3)(A) and
			 (B) and inserting subparagraphs (A) and (B) of subsection
			 (c)(3); and
						(7)in subsection (g), by striking
			 academic and inserting award.
					403.Federal Trio Programs
					(a)Program Authority; Authorization of
			 AppropriationsSection 402A
			 (20 U.S.C. 1070a–11) is amended—
						(1)in subsection (b)—
							(A)in paragraph (2)—
								(i)in the matter preceding subparagraph (A),
			 by striking 4 and inserting 5;
								(ii)by striking subparagraph (A); and
								(iii)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (A) and (B), respectively; and
								(B)by striking paragraph (3) and inserting the
			 following:
								
									(3)Minimum
				grantsUnless the institution
				or agency requests a smaller amount, an individual grant authorized under this
				chapter shall be awarded in an amount that is not less than $200,000, except
				that an individual grant authorized under section 402G shall be awarded in an
				amount that is not less than
				$170,000.
									;
							(2)in subsection (c)—
							(A)in paragraph (2), by striking
			 service delivery and inserting high quality service
			 delivery, as determined under subsection (f),;
							(B)in paragraph (3)(B), by striking is
			 not required to and inserting shall not; and
							(C)in paragraph (5), by striking
			 campuses and inserting different campuses;
							(3)in subsection (e), by striking
			 (g)(2) each place the term occurs and inserting
			 (h)(4);
						(4)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively;
						(5)by inserting after subsection (e) the
			 following:
							
								(f)Outcome Criteria
									(1)Use for prior experience
				determinationThe Secretary
				shall use the outcome criteria described in paragraphs (2) and (3) to evaluate
				the programs provided by a recipient of a grant under this chapter, and the
				Secretary shall determine an eligible entity’s prior experience of high quality
				service delivery, as required under subsection (c)(2), based on the outcome
				criteria.
									(2)Disaggregation of relevant
				dataThe outcome criteria
				under this subsection shall be disaggregated by low-income students, first
				generation college students, and individuals with disabilities, in the schools
				and institutions of higher education served by the program to be
				evaluated.
									(3)Contents of outcome criteriaThe outcome criteria under this subsection
				shall measure, annually and for longer periods, the quality and effectiveness
				of programs authorized under this chapter and shall include the
				following:
										(A)For programs authorized under section 402B,
				the extent to which the eligible entity met or exceeded the entity’s objectives
				established in the entity’s application for such program regarding—
											(i)the delivery of service to a total number
				of students served by the program;
											(ii)the continued secondary school enrollment
				of such students;
											(iii)the graduation of such students from
				secondary school;
											(iv)the enrollment of such students in an
				institution of higher education; and
											(v)to the extent practicable, the
				postsecondary education completion of such students.
											(B)For programs authorized under section 402C,
				the extent to which the eligible entity met or exceeded the entity's objectives
				for such program regarding—
											(i)the delivery of service to a total number
				of students served by the program, as agreed upon by the entity and the
				Secretary for the period;
											(ii)such students’ school performance, as
				measured by the grade point average, or its equivalent;
											(iii)such students’ academic performance, as
				measured by standardized tests, including tests required by the students’
				State;
											(iv)the retention in, and graduation from,
				secondary school of such students; and
											(v)the enrollment of such students in an
				institution of higher education.
											(C)For programs authorized under section
				402D—
											(i)the extent to which the eligible entity met
				or exceeded the entity’s objectives regarding the retention in postsecondary
				education of the students served by the program;
											(ii)(I)in the case of an entity that is an
				institution of higher education offering a baccalaureate degree, the extent to
				which the entity met or exceeded the entity’s objectives regarding such
				students’ completion of the degree programs in which such students were
				enrolled; or
												(II)in the case of an entity that is an
				institution of higher education that does not offer a baccalaureate degree, the
				extent to which the entity met or exceeded the entity’s objectives
				regarding—
													(aa)the completion of a degree or certificate
				by such students; and
													(bb)the transfer of such students to
				institutions of higher education that offer baccalaureate degrees;
													(iii)the extent to which the entity met or
				exceeded the entity’s objectives regarding the delivery of service to a total
				number of students, as agreed upon by the entity and the Secretary for the
				period; and
											(iv)the extent to which the entity met or
				exceeded the entity’s objectives regarding such students remaining in good
				academic standing.
											(D)For programs authorized under section 402E,
				the extent to which the entity met or exceeded the entity’s objectives for such
				program regarding—
											(i)the delivery of service to a total number
				of students, as agreed upon by the entity and the Secretary for the
				period;
											(ii)the provision of appropriate scholarly and
				research activities for the students served by the program;
											(iii)the acceptance and enrollment of such
				students in graduate programs; and
											(iv)the continued enrollment of such students
				in graduate study and the attainment of doctoral degrees by former program
				participants.
											(E)For programs authorized under section 402F,
				the extent to which the entity met or exceeded the entity’s objectives for such
				program regarding—
											(i)the enrollment of students without a
				secondary school diploma or its recognized equivalent, who were served by the
				program, in programs leading to such diploma or equivalent;
											(ii)the enrollment of secondary school
				graduates who were served by the program in programs of postsecondary
				education;
											(iii)the delivery of service to a total number
				of students, as agreed upon by the entity and the Secretary for the period;
				and
											(iv)the provision of assistance to students
				served by the program in completing financial aid applications and college
				admission applications.
											(4)Measurement of progressIn order to determine the extent to which
				an outcome criterion described in paragraphs (2) or (3) is met or exceeded, an
				eligible entity receiving assistance under this chapter shall compare the
				eligible entity's target for the criterion, as established in the eligible
				entity's application, with the results for the criterion, measured as of the
				last day of the applicable time period for the
				determination.
									;
						(6)in subsection (g) (as redesignated by
			 paragraph (4))—
							(A)in the first sentence, by striking
			 $700,000,000 for fiscal year 1999 and all that follows through
			 the period and inserting such sums as may be necessary for fiscal year
			 2008 and each of the 5 succeeding fiscal years.; and
							(B)by striking the fourth sentence; and
							(7)in subsection (h) (as redesignated by
			 paragraph (4))—
							(A)by redesignating paragraphs (1) through (4)
			 as paragraphs (3) through (6), respectively;
							(B)by inserting before paragraph (3) (as
			 redesignated by subparagraph (A)) the following:
								
									(1)Different campusThe term different campus
				means a site of an institution of higher education that—
										(A)is geographically apart from the main
				campus of the institution;
										(B)is permanent in nature; and
										(C)offers courses in educational programs
				leading to a degree, certificate, or other recognized educational
				credential.
										(2)Different populationThe term different population
				means a group of individuals, with respect to whom an eligible entity desires
				to serve through an application for a grant under this chapter, that—
										(A)is separate and distinct from any other
				population that the entity has applied for a grant under this chapter to serve;
				or
										(B)while sharing some of the same needs as
				another population that the eligible entity has applied for a grant under this
				chapter to serve, has distinct needs for specialized
				services.
										;
							(C)in paragraph (5) (as redesignated by
			 subparagraph (A))—
								(i)in subparagraph (A), by striking
			 or after the semicolon;
								(ii)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
								(iii)by adding at the end the following:
									
										(C)was a member of a reserve component of the
				Armed Forces called to active duty for a period of more than 180
				days.
										;
				and
								(D)in paragraph (6), by striking
			 subparagraph (A) or (B) of paragraph (3) and inserting
			 subparagraph (A), (B), or (C) of paragraph (5).
							(b)Talent SearchSection 402B (20 U.S.C. 1070a–12) is
			 amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking to
			 identify qualified youths with potential for education at the postsecondary
			 level and to encourage such youths and inserting to encourage
			 eligible youths;
							(B)in paragraph (2), by inserting , and
			 facilitate the application for, after the availability
			 of; and
							(C)in paragraph (3), by striking , but
			 who have the ability to complete such programs, to reenter and
			 inserting to enter or reenter, and complete;
							(2)by redesignating subsection (c) as
			 subsection (d);
						(3)by striking subsection (b) and inserting
			 the following:
							
								(b)Required ServicesAny project assisted under this section
				shall provide—
									(1)academic tutoring, or connections to high
				quality academic tutoring services, to enable students to complete secondary or
				postsecondary courses, which may include instruction in reading, writing, study
				skills, mathematics, science, and other subjects;
									(2)advice and assistance in secondary course
				selection and, if applicable, initial postsecondary course selection;
									(3)assistance in preparing for college
				entrance examinations and completing college admission applications;
									(4)(A)information on both the full range of
				Federal student financial aid programs (including Federal Pell Grant awards and
				loan forgiveness) and resources for locating public and private scholarships;
				and
										(B)assistance in completing financial aid
				applications, including the Free Application for Federal Student Aid described
				in section 483(a);
										(5)guidance on and assistance in—
										(A)secondary school reentry;
										(B)alternative education programs for
				secondary school dropouts that lead to the receipt of a regular secondary
				school diploma;
										(C)entry into general educational development
				(GED) programs; or
										(D)postsecondary education; and
										(6)education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students' parents, including financial planning for postsecondary
				education.
									(c)Permissible ServicesAny project assisted under this section may
				provide services such as—
									(1)personal and career counseling or
				activities;
									(2)information and activities designed to
				acquaint youths with the range of career options available to the
				youths;
									(3)exposure to the campuses of institutions of
				higher education, as well as cultural events, academic programs, and other
				sites or activities not usually available to disadvantaged youth;
									(4)workshops and counseling for families of
				students served;
									(5)mentoring programs involving elementary or
				secondary school teachers or counselors, faculty members at institutions of
				higher education, students, or any combination of such persons; and
									(6)programs and activities as described in
				subsection (b) or paragraphs (1) through (5) of this subsection that are
				specially designed for students who are limited English proficient, students
				with disabilities, students who are homeless children and youths (as such term
				is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11434a)), or students who are in foster care or are aging out of the
				foster care system.
									;
				and
						(4)in the matter preceding paragraph (1) of
			 subsection (d) (as redesignated by paragraph (2)), by striking talent
			 search projects under this chapter and inserting projects under
			 this section.
						(c)Upward BoundSection 402C (20 U.S.C. 1070a–13) is
			 amended—
						(1)by striking subsection (b) and inserting
			 the following:
							
								(b)Required ServicesAny project assisted under this section
				shall provide—
									(1)academic tutoring to enable students to
				complete secondary or postsecondary courses, which may include instruction in
				reading, writing, study skills, mathematics, science, and other
				subjects;
									(2)advice and assistance in secondary and
				postsecondary course selection;
									(3)assistance in preparing for college
				entrance examinations and completing college admission applications;
									(4)(A)information on both the full range of
				Federal student financial aid programs (including Federal Pell Grant awards and
				loan forgiveness) and resources for locating public and private scholarships;
				and
										(B)assistance in completing financial aid
				applications, including the Free Application for Federal Student Aid described
				in section 483(a);
										(5)guidance on and assistance in—
										(A)secondary school reentry;
										(B)alternative education programs for
				secondary school dropouts that lead to the receipt of a regular secondary
				school diploma;
										(C)entry into general educational development
				(GED) programs; or
										(D)postsecondary education; and
										(6)education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students' parents, including financial planning for postsecondary
				education.
									;
						(2)in subsection (c)—
							(A)in the subsection heading, by striking
			 Required
			 Services and inserting Additional Required Services for Multiple-Year
			 Grant Recipients; and
							(B)by striking upward bound project
			 assisted under this chapter and inserting project assisted under
			 this section;
							(3)by redesignating subsections (d) and (e) as
			 subsections (f) and (g), respectively;
						(4)by inserting after subsection (c) the
			 following:
							
								(d)Permissible ServicesAny project assisted under this section may
				provide such services as—
									(1)exposure to cultural events, academic
				programs, and other activities not usually available to disadvantaged
				youth;
									(2)information, activities and instruction
				designed to acquaint youths participating in the project with the range of
				career options available to the youths;
									(3)on-campus residential programs;
									(4)mentoring programs involving elementary
				school or secondary school teachers or counselors, faculty members at
				institutions of higher education, students, or any combination of such
				persons;
									(5)work-study positions where youth
				participating in the project are exposed to careers requiring a postsecondary
				degree;
									(6)special services to enable veterans to make
				the transition to postsecondary education; and
									(7)programs and activities as described in
				subsection (b), subsection (c), or paragraphs (1) through (6) of this
				subsection that are specially designed for students who are limited English
				proficient, students with disabilities, students who are homeless children and
				youths (as such term is defined in section 725 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11434a)), or students who are in foster care or are
				aging out of the foster care system.
									(e)PriorityIn providing assistance under this section
				the Secretary—
									(1)shall give priority to projects assisted
				under this section that select not less than 30 percent of all first-time
				participants in the projects from students who have a high academic risk for
				failure; and
									(2)shall not deny participation in a project
				assisted under this section to a student because the student will enter the
				project after the 9th
				grade.
									;
						(5)in the matter preceding paragraph (1) of
			 subsection (f) (as redesignated by paragraph (3)), by striking upward
			 bound projects under this chapter and inserting projects under
			 this section; and
						(6)in subsection (g) (as redesignated by
			 paragraph (3))—
							(A)by striking during June, July, and
			 August each place the term occurs and inserting during the
			 summer school recess, for a period not to exceed 3 months; and
							(B)by striking (b)(10) and
			 inserting (d)(5).
							(7)by adding at the
			 end the following:
							
								(h)Additional
				funds
									(1)AuthorizationThere
				are authorized to be appropriated for the upward bound program under this
				chapter, in addition to any amounts appropriated under section 402A(g),
				$57,000,000 for each of the fiscal years 2008 through 2011 for the Secretary to
				carry out
				paragraph (2), except that any amounts that
				remain unexpended for such purpose for each of such fiscal years may be
				available for technical assistance and administration costs for the upward
				bound program under this chapter.
									(2)Use of
				funds
										(A)In
				generalThe amounts made
				available by paragraph (1) for a fiscal year shall be available to provide
				assistance to applicants for an upward bound project under this chapter for
				such fiscal year that—
											(i)did not apply for assistance, or applied
				but did not receive assistance, under this section in fiscal year 2007;
				and
											(ii)receive a grant score above 70 on the
				applicant's application.
											(B)4-year
				grantsThe assistance
				described in subparagraph (A) shall be made available in the form of 4-year
				grants.
										.
						(d)Student Support ServicesSection 402D (20 U.S.C. 1070a–14) is
			 amended—
						(1)in subsection (a)—
							(A)in paragraph (2), by striking
			 and after the semicolon;
							(B)by striking paragraph (3) and inserting the
			 following:
								
									(3)to foster an institutional climate
				supportive of the success of low-income and first generation college students,
				students with disabilities, students who are limited English proficient,
				students who are homeless children and youths (as such term is defined in
				section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)),
				and students who are in foster care or are aging out of the foster care
				system.
									;
				and
							(C)by adding at the end the following:
								
									(4)to improve the financial literacy and
				economic literacy of students, including—
										(A)basic personal income, household money
				management, and financial planning skills; and
										(B)basic economic decisionmaking
				skills.
										;
							(2)by redesignating subsections (c) and (d) as
			 subsections (d) and (e);
						(3)by striking subsection (b) and inserting
			 the following:
							
								(b)Required ServicesA project assisted under this section shall
				provide—
									(1)academic tutoring to enable students to
				complete postsecondary courses, which may include instruction in reading,
				writing, study skills, mathematics, science, and other subjects;
									(2)advice and assistance in postsecondary
				course selection;
									(3)(A)information on both the full range of
				Federal student financial aid programs (including Federal Pell Grant awards and
				loan forgiveness) and resources for locating public and private scholarships;
				and
										(B)assistance in completing financial aid
				applications, including the Free Application for Federal Student Aid described
				in section 483(a);
										(4)education or counseling services designed
				to improve the financial literacy and economic literacy of students, including
				financial planning for postsecondary education;
									(5)activities designed to assist students
				participating in the project in securing college admission and financial
				assistance for enrollment in graduate and professional programs; and
									(6)activities designed to assist students
				enrolled in 2-year institutions of higher education in securing admission and
				financial assistance for enrollment in a 4-year program of postsecondary
				education.
									(c)Permissible ServicesA project assisted under this section may
				provide services such as—
									(1)consistent, individualized personal,
				career, and academic counseling, provided by assigned counselors;
									(2)information, activities, and instruction
				designed to acquaint youths participating in the project with the range of
				career options available to the students;
									(3)exposure to cultural events and academic
				programs not usually available to disadvantaged students;
									(4)activities designed to acquaint students
				participating in the project with the range of career options available to the
				students;
									(5)mentoring programs involving faculty or
				upper class students, or a combination thereof;
									(6)securing temporary housing during breaks in
				the academic year for students who are homeless children and youths (as such
				term is defined in section 725 of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C. 11434a)) or were formerly homeless children and youths and students
				who are in foster care or are aging out of the foster care system; and
									(7)programs and activities as described in
				subsection (b) or paragraphs (1) through (5) of this subsection that are
				specially designed for students who are limited English proficient, students
				with disabilities, students who are homeless children and youths (as such term
				is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11434a)) or were formerly homeless children and youths, or students who
				are in foster care or are aging out of the foster care
				system.
									;
						(4)in subsection (d)(1) (as redesignated by
			 paragraph (2)), by striking subsection (b) and inserting
			 subsection (c); and
						(5)in the matter preceding paragraph (1) of
			 subsection (e) (as redesignated by paragraph (2)), by striking student
			 support services projects under this chapter and inserting
			 projects under this section.
						(e)Postbaccalaureate Achievement Program
			 AuthoritySection 402E (20
			 U.S.C. 1070a–15) is amended—
						(1)in subsection (b)—
							(A)in the subsection heading, by inserting
			 Required before Services;
							(B)in the matter preceding paragraph (1), by
			 striking A postbaccalaureate achievement project assisted under this
			 section may provide services such as— and inserting A project
			 assisted under this section shall provide—;
							(C)in paragraph (5), by inserting
			 and after the semicolon;
							(D)in paragraph (6), by striking the semicolon
			 and inserting a period; and
							(E)by striking paragraphs (7) and (8);
							(2)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively;
						(3)by inserting after subsection (b) the
			 following:
							
								(c)Permissible ServicesA project assisted under this section may
				provide services such as—
									(1)education or counseling services designed
				to improve the financial literacy and economic literacy of students, including
				financial planning for postsecondary education;
									(2)mentoring programs involving faculty
				members at institutions of higher education, students, or any combination of
				such persons; and
									(3)exposure to cultural events and academic
				programs not usually available to disadvantaged
				students.
									;
						(4)in the matter preceding paragraph (1) of
			 subsection (d) (as redesignated by paragraph (2)), by striking
			 postbaccalaureate achievement;
						(5)in the matter preceding paragraph (1) of
			 subsection (f) (as redesignated by paragraph (2)), by striking
			 postbaccalaureate achievement project and inserting
			 project under this section; and
						(6)in subsection (g) (as redesignated by
			 paragraph (2))—
							(A)by striking 402A(f) and
			 inserting 402A(g); and
							(B)by striking 1993 through
			 1997 and inserting 2007 through 2012.
							(f)Educational Opportunity
			 CentersSection 402F (20
			 U.S.C. 1070a–16) is amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking
			 and after the semicolon;
							(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
							(C)by adding at the end the following:
								
									(3)to improve the financial literacy and
				economic literacy of students, including—
										(A)basic personal income, household money
				management, and financial planning skills; and
										(B)basic economic decisionmaking
				skills.
										;
				and
							(2)in subsection (b)—
							(A)by redesignating paragraphs (5) through
			 (10) as paragraphs (6) through (11), respectively;
							(B)by inserting after paragraph (4) the
			 following:
								
									(5)education or counseling services designed
				to improve the financial literacy and economic literacy of
				students;
									;
							(C)by striking paragraph (7) (as redesignated
			 by subparagraph (A)) and inserting the following:
								
									(7)individualized personal, career, and
				academic counseling;
									;
				and
							(D)by striking paragraph (11) (as redesignated
			 by subparagraph (A)) and inserting the following:
								
									(11)programs and activities as described in
				paragraphs (1) through (10) that are specially designed for students who are
				limited English proficient, students with disabilities, or students who are
				homeless children and youths (as such term is defined in section 725 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), or programs and
				activities for students who are in foster care or are aging out of the foster
				care
				system.
									.
							(g)Staff Development ActivitiesSection 402G(b)(3) (20 U.S.C.
			 1070a–17(b)(3)) is amended by inserting , including strategies for
			 recruiting and serving students who are homeless children and youths (as such
			 term is defined in section 725 of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11434a)) and students who are in foster care or are aging out of the
			 foster care system before the period at the end.
					(h)Reports, Evaluations, and Grants for
			 Project Improvement and DisseminationSection 402H (20 U.S.C. 1070a–18) is
			 amended—
						(1)by striking the section heading and
			 inserting reports,
			 evaluations, and grants for project improvement and
			 dissemination.;
						(2)by redesignating subsections (a) through
			 (c) as subsections (b) through (d), respectively;
						(3)by inserting before subsection (b) (as
			 redesignated by paragraph (2)) the following:
							
								(a)Reports to the authorizing
				committeesThe Secretary
				shall submit annually, to the authorizing committees, a report that documents
				the performance of all programs funded under this chapter. The report
				shall—
									(1)be submitted not later than 24 months after
				the eligible entities receiving funds under this chapter are required to report
				their performance to the Secretary;
									(2)focus on the programs' performance on the
				relevant outcome criteria determined under section 402A(f)(4);
									(3)aggregate individual project performance
				data on the outcome criteria in order to provide national performance data for
				each program;
									(4)include, when appropriate, descriptive
				data, multi-year data, and multi-cohort data; and
									(5)include comparable data on the performance
				nationally of low-income students, first-generation students, and students with
				disabilities.
									;
				and
						(4)in subsection (b) (as redesignated by
			 paragraph (2)), by striking paragraph (2) and inserting the following:
							
								(2)Practices
									(A)In generalThe evaluations described in paragraph (1)
				shall identify institutional, community, and program or project practices that
				are particularly effective in—
										(i)enhancing the access of low-income
				individuals and first-generation college students to postsecondary
				education;
										(ii)the preparation of the individuals and
				students for postsecondary education; and
										(iii)fostering the success of the individuals
				and students in postsecondary education.
										(B)Primary purposeAny evaluation conducted under this chapter
				shall have as its primary purpose the identification of particular practices
				that further the achievement of the outcome criteria determined under section
				402A(f)(4).
									(C)Dissemination and use of evaluation
				findingsThe Secretary shall
				disseminate to eligible entities and make available to the public the practices
				identified under subparagraph (B). The practices may be used by eligible
				entities that receive assistance under this chapter after the
				dissemination.
									(3)RecruitmentThe Secretary shall not require an eligible
				entity desiring to receive assistance under this chapter to recruit students to
				serve as a control group for purposes of evaluating any program or project
				assisted under this
				chapter.
								.
						(i)Additional
			 Amendment to Postbaccalaureate Achievement ProgramSection
			 402E(d)(2) (as redesignated by subsection (e)(2)) (20 U.S.C. 1070a–15(d)(2)) is
			 further amended by inserting , including Native Hawaiians, as defined in
			 section 7207 of the Elementary and Secondary Education Act of 1965, and Pacific
			 Islanders after graduate education.
					404.Gaining early awareness and readiness for
			 undergraduate programs
					(a)Early Intervention and College Awareness
			 Program AuthorizedSection
			 404A (20 U.S.C. 1070a–21) is amended—
						(1)by striking subsection (a) and inserting
			 the following:
							
								(a)Program AuthorizedThe Secretary is authorized, in accordance
				with the requirements of this chapter, to establish a program that encourages
				eligible entities to provide support to eligible low-income students to assist
				the students in obtaining a secondary school diploma (or its recognized
				equivalent) and to prepare for and succeed in postsecondary education, by
				providing—
									(1)financial assistance, academic support,
				additional counseling, mentoring, outreach, and supportive services to middle
				school and secondary school students to reduce—
										(A)the risk of such students dropping out of
				school; or
										(B)the need for remedial education for such
				students at the postsecondary level; and
										(2)information to students and their parents
				about the advantages of obtaining a postsecondary education and the college
				financing options for the students and their
				parents.
									;
						(2)by striking subsection (b)(2)(A) and
			 inserting the following:
							
								(A)give priority to eligible entities that
				have a prior, demonstrated commitment to early intervention leading to college
				access through collaboration and replication of successful
				strategies;
								;
				and
						(3)in subsection
			 (b), by adding at the end the following:
							
								(3)Carry
				overAn eligible entity that receives a grant under this chapter
				may carry over any unspent grant funds from the final year of the grant period
				into the following
				year.
								;
						(4)by striking subsection (c)(2) and inserting
			 the following:
							
								(2)a partnership—
									(A)consisting of—
										(i)1 or more local educational agencies;
				and
										(ii)1 or more degree granting institutions of
				higher education; and
										(B)which may include not less than 2 other
				community organizations or entities, such as businesses, professional
				organizations, State agencies, institutions or agencies sponsoring programs
				authorized under subpart 4, or other public or private agencies or
				organizations.
									.
						(b)RequirementsSection 404B (20 U.S.C. 1070a–22) is
			 amended—
						(1)by striking subsection (a) and inserting
			 the following:—
							
								(a)Funding Rules
									(1)DistributionIn awarding grants from the amount
				appropriated under section 404G for a fiscal year, the Secretary shall take
				into consideration—
										(A)the geographic distribution of such awards;
				and
										(B)the distribution of such awards between
				urban and rural applicants.
										(2)Special ruleThe Secretary shall annually reevaluate the
				distribution of funds described in paragraph (1) based on number, quality, and
				promise of the
				applications.
									;
						(2)by striking subsections (b), (e), and
			 (f);
						(3)by redesignating subsections (c), (d), and
			 (g) as subsections (b), (c), and (d), respectively; and
						(4)by adding at the end the following:
							
								(e)Supplement, Not SupplantGrant funds awarded under this chapter
				shall be used to supplement, and not supplant, other Federal, State, and local
				funds that would otherwise be expended to carry out activities assisted under
				this
				chapter.
								.
						(c)ApplicationSection 404C (20 U.S.C. 1070a–23) is
			 amended—
						(1)in the section heading, by striking
			 eligible entity
			 plans and inserting applications;
						(2)in subsection (a)—
							(A)in the subsection heading, by striking
			 Plan and inserting Application;
							(B)in paragraph (1)—
								(i)by striking a plan and
			 inserting an application; and
								(ii)by striking the second sentence; and
								(C)by striking paragraph (2) and inserting the
			 following:
								
									(2)ContentsEach application submitted pursuant to
				paragraph (1) shall be in such form, contain or be accompanied by such
				information or assurances, and be submitted at such time as the Secretary may
				require. Each such application shall, at a minimum—
										(A)describe the activities for which
				assistance under this chapter is sought, including how the eligible entity will
				carry out the required activities described in section 404D(a);
										(B)describe how the eligible agency will meet
				the requirements of section 404E;
										(C)provide assurances that adequate
				administrative and support staff will be responsible for coordinating the
				activities described in section 404D;
										(D)ensure that activities assisted under this
				chapter will not displace an employee or eliminate a position at a school
				assisted under this chapter, including a partial displacement such as a
				reduction in hours, wages or employment benefits;
										(E)describe, in the case of an eligible entity
				described in section 404A(c)(2), how the eligible entity will define the
				cohorts of the students served by the eligible entity pursuant to section
				404B(d), and how the eligible entity will serve the cohorts through grade 12,
				including—
											(i)how vacancies in the program under this
				chapter will be filled; and
											(ii)how the eligible entity will serve students
				attending different secondary schools;
											(F)describe how the eligible entity will
				coordinate programs with other existing Federal, State, or local programs to
				avoid duplication and maximize the number of students served;
										(G)provide such additional assurances as the
				Secretary determines necessary to ensure compliance with the requirements of
				this chapter; and
										(H)provide information about the activities
				that will be carried out by the eligible entity to support systemic changes
				from which future cohorts of students will
				benefit.
										;
							(3)in the matter preceding subparagraph (A) of
			 subsection (b)(1)—
							(A)by striking a plan and
			 inserting an application; and
							(B)by striking such plan and
			 inserting such application; and
							(4)in subsection
			 (c)(1), by striking paid to students from State, local, institutional,
			 or private funds under this chapter and inserting obligated to
			 students from State, local, institutional, or private funds under this chapter,
			 including pre-existing non-Federal financial assistance
			 programs,;
						(5)in subsection (c)(1), by striking the
			 semicolon at the end and inserting “including—
							
								(A)the amount contributed to a student
				scholarship fund established under section 404E; and
								(B)the amount of the costs of administering
				the scholarship program under section
				404E;
								.
						(6)in subsection
			 (c)—
							(A)in paragraph (2),
			 by striking and after the semicolon;
							(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(4)other resources
				recognized by the Secretary, including equipment and supplies, cash
				contributions from non-Federal sources, transportation expenses, in-kind or
				discounted program services, indirect costs, and facility
				usage.
									.
							(d)ActivitiesSection 404D (20 U.S.C. 1070a–24) is
			 amended to read as follows:
						
							404D.Activities
								(a)Required ActivitiesEach eligible entity receiving a grant
				under this chapter shall carry out the following:
									(1)Provide information regarding financial aid
				for postsecondary education to participating students in the cohort described
				in subsection 404B(d)(1)(A).
									(2)Encourage student enrollment in rigorous
				and challenging curricula and coursework, in order to reduce the need for
				remedial coursework at the postsecondary level.
									(3)Support activities designed to improve the
				number of participating students who—
										(A)obtain a secondary school diploma;
				and
										(B)complete applications for and enroll in a
				program of postsecondary education.
										(4)In the case of an eligible entity described
				in section 404A(c)(1), provide for the scholarships described in section
				404E.
									(b)Optional Activities for States and
				PartnershipsAn eligible
				entity that receives a grant under this chapter may use grant funds to carry
				out 1 or more of the following activities:
									(1)Providing tutoring and supporting mentors,
				including adults or former participants of a program under this chapter, for
				eligible students.
									(2)Conducting outreach activities to recruit
				priority students described in subsection (d) to participate in program
				activities.
									(3)Providing supportive services to eligible
				students.
									(4)Supporting the development or
				implementation of rigorous academic curricula, which may include college
				preparatory, Advanced Placement, or International Baccalaureate programs, and
				providing participating students access to rigorous core courses that reflect
				challenging State academic standards.
									(5)Supporting dual or concurrent enrollment
				programs between the secondary school and institution of higher education
				partners of an eligible entity described in section 404A(c)(2), and other
				activities that support participating students in—
										(A)meeting challenging academic
				standards;
										(B)successfully applying for postsecondary
				education;
										(C)successfully applying for student financial
				aid; and
										(D)developing graduation and career
				plans.
										(6)Providing support for scholarships
				described in section 404E.
									(7)Introducing eligible students to
				institutions of higher education, through trips and school-based
				sessions.
									(8)Providing an intensive extended school day,
				school year, or summer program that offers—
										(A)additional academic classes; or
										(B)assistance with college admission
				applications.
										(9)Providing other activities designed to
				ensure secondary school completion and postsecondary education enrollment of
				at-risk children, such as—
										(A)the identification of at-risk
				children;
										(B)after-school and summer tutoring;
										(C)assistance to at-risk children in obtaining
				summer jobs;
										(D)academic counseling;
										(E)volunteer and parent involvement;
										(F)encouraging former or current participants
				of a program under this chapter to serve as peer counselors;
										(G)skills assessments;
										(H)personal counseling;
										(I)family counseling and home visits;
										(J)staff development; and
										(K)programs and activities described in this
				subsection that are specially designed for students who are limited English
				proficient.
										(10)Enabling eligible students to enroll in
				Advanced Placement or International Baccalaureate courses, or college entrance
				examination preparation courses.
									(11)Providing services to eligible students in
				the participating cohort described in section 404B(d)(1)(A), through the first
				year of attendance at an institution of higher education.
									(12)Fostering and
				improving parent and family involvement in elementary and secondary education
				by promoting the advantages of a college education, and emphasizing academic
				admission requirements and the need to take college preparation courses,
				through parent engagement and leadership activities.
									(13)Disseminating
				information that promotes the importance of higher education, explains college
				preparation and admissions requirements, and raises awareness of the resources
				and services provided by the eligible entities to eligible students, their
				families, and communities.
									(c)Additional Optional Activities for
				StatesIn addition to the
				required activities described in subsection (a) and the optional activities
				described in subsection (b), an eligible entity described in section 404A(c)(1)
				receiving funds under this chapter may use grant funds to carry out 1 or more
				of the following activities:
									(1)Providing technical assistance to—
										(A)middle schools or secondary schools that
				are located within the State; or
										(B)partnerships described in section
				404A(c)(2) that are located within the State.
										(2)Providing professional development
				opportunities to individuals working with eligible cohorts of students
				described in section 404B(d)(1)(A).
									(3)Providing strategies and activities that
				align efforts in the State to prepare eligible students for attending and
				succeeding in postsecondary education, which may include the development of
				graduation and career plans.
									(4)Disseminating information on the use of
				scientifically based research and best practices to improve services for
				eligible students.
									(5)(A)Disseminating information on effective
				coursework and support services that assist students in obtaining the goals
				described in subparagraph (B)(ii).
										(B)Identifying and disseminating information
				on best practices with respect to—
											(i)increasing parental involvement; and
											(ii)preparing students, including students with
				disabilities and students who are limited English proficient, to succeed
				academically in, and prepare financially for, postsecondary education.
											(6)Working to align State academic standards
				and curricula with the expectations of postsecondary institutions and
				employers.
									(7)Developing alternatives to traditional
				secondary school that give students a head start on attaining a recognized
				postsecondary credential (including an industry certificate, an apprenticeship,
				or an associate’s or a bachelor’s degree), including school designs that give
				students early exposure to college-level courses and experiences and allow
				students to earn transferable college credits or an associate’s degree at the
				same time as a secondary school diploma.
									(8)Creating community college programs for
				drop-outs that are personalized drop-out recovery programs that allow drop-outs
				to complete a regular secondary school diploma and begin college-level
				work.
									(d)Priority StudentsFor eligible entities not using a cohort
				approach, the eligible entity shall treat as priority students any student in
				middle or secondary school who is eligible—
									(1)to be counted under section 1124(c) of the
				Elementary and Secondary Education Act of
				1965;
									(2)for free or reduced price meals under the
				Richard B. Russell National School Lunch
				Act;
									(3)for assistance under a State program funded
				under part A or E of title IV of the Social
				Security Act (42 U.S.C. 601 et seq., 670 et seq.); or
									(4)for assistance under subtitle B of title
				VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et
				seq.).
									(e)Allowable ProvidersIn the case of eligible entities described
				in section 404A(c)(1), the activities required by this section may be provided
				by service providers such as community-based organizations, schools,
				institutions of higher education, public and private agencies, nonprofit and
				philanthropic organizations, businesses, institutions and agencies sponsoring
				programs authorized under subpart 4, and other organizations the State
				determines
				appropriate.
								.
					(e)Scholarship ComponentSection 404E (20 U.S.C. 1070a–25) is
			 amended—
						(1)by striking subsections (e) and (f);
						(2)by redesignating subsections (b), (c), and
			 (d) as subsections (d), (f), and (g), respectively;
						(3)by inserting after subsection (a) the
			 following:
							
								(b)Limitation
									(1)In generalSubject to paragraph (2), each eligible
				entity described in section 404A(c)(1) that receives a grant under this chapter
				shall use not less than 25 percent and not more than 50 percent of the grant
				funds for activities described in section 404D (except for the activity
				described in subsection (a)(4) of such section), with the remainder of such
				funds to be used for a scholarship program under this section in accordance
				with such subsection.
									(2)ExceptionNotwithstanding paragraph (1), the
				Secretary may allow an eligible entity to use more than 50 percent of grant
				funds received under this chapter for such activities, if the eligible entity
				demonstrates that the eligible entity has another means of providing the
				students with the financial assistance described in this section and describes
				such means in the application submitted under section 404C.
									(c)Notification of EligibilityEach eligible entity providing scholarships
				under this section shall provide information on the eligibility requirements
				for the scholarships to all participating students upon the students’ entry
				into the programs assisted under this
				chapter.
								;
						(4)in subsection (d) (as redesignated by
			 paragraph (2)), by striking the lesser of and all that follows
			 through the period at the end of paragraph (2) and inserting the minimum
			 Federal Pell Grant award under section 401 for such award year.;
						(5)by inserting after subsection (d) (as
			 redesignated by paragraph (2) and amended by paragraph (4)) the
			 following:
							
								(e)Portability of Assistance
									(1)In generalEach eligible entity described in section
				404A(c)(1) that receives a grant under this chapter shall create or organize a
				trust for each cohort described in section 404B(d)(1)(A) for which the grant is
				sought in the application submitted by the entity, which trust shall be an
				amount that is not less than the minimum scholarship amount described in
				subsection (d), multiplied by the number of students participating in the
				cohort.
									(2)Requirement for portabilityFunds contributed to the trust for a cohort
				shall be available to a student in the cohort when the student has—
										(A)completed a secondary school diploma, its
				recognized equivalent, or other recognized alternative standard for individuals
				with disabilities; and
										(B)enrolled in an institution of higher
				education.
										(3)Qualified educational
				expensesFunds available to
				an eligible student from a trust may be used for—
										(A)tuition, fees, books, supplies, and
				equipment required for the enrollment or attendance of the eligible student at
				an institution of higher education; and
										(B)in the case of an eligible student with
				special needs, expenses for special needs services which are incurred in
				connection with such enrollment or attendance.
										(4)Return of funds
										(A)Redistribution
											(i)In generalTrust funds that are not used by an
				eligible student within 6 years of the student’s scheduled completion of
				secondary school may be redistributed by the eligible entity to other eligible
				students.
											(ii)Return of excess to the
				secretaryIf, after meeting
				the requirements of paragraph (1) and, if applicable, redistributing excess
				funds in accordance with clause (i), an eligible entity has funds remaining,
				the eligible entity shall return excess funds to the Secretary for distribution
				to other grantees under this chapter.
											(B)Nonparticipating entityNotwithstanding subparagraph (A), in the
				case of an eligible entity described in section 404A(c)(1)(A) that does not
				receive assistance under this subpart for 6 fiscal years, the eligible entity
				shall return any trust funds not awarded or obligated to eligible students to
				the Secretary for distribution to other grantees under this
				chapter.
										;
				and
						(6)in subsection (g) (as redesignated by
			 paragraph (2))—
							(A)in paragraph (2), by striking
			 1993 and inserting 2001; and
							(B)in paragraph (4), by striking early
			 intervention component required under section 404D and inserting
			 activities required under section 404D(a).
							(f)Repeal of 21st Century Scholar
			 CertificatesChapter 2 of
			 subpart 2 of part A of title IV (20 U.S.C. 1070a–21 et seq.) is further
			 amended—
						(1)by striking section 404F; and
						(2)by redesignating sections 404G and 404H as
			 sections 404F and 404G, respectively.
						(g)Authorization of
			 AppropriationsSection 404G
			 (as redesignated by subsection (f)) (20 U.S.C. 1070a–28) is amended by striking
			 $200,000,000 for fiscal year 1999 and all that follows through
			 the period and inserting such sums as may be necessary for fiscal year
			 2008 and each of the 5 succeeding fiscal years..
					(h)Conforming AmendmentsChapter 2 of subpart 2 of part A of title
			 IV (20 U.S.C. 1070a–21 et seq.) is further amended—
						(1)in section 404A(b)(1), by striking
			 404H and inserting 404G;
						(2)in section 404B(a)(1), by striking
			 404H and inserting 404G; and
						(3)in section 404F(c) (as redesignated by
			 subsection (f)(2)), by striking 404H and inserting
			 404G.
						405.Academic achievement incentive
			 scholarshipsChapter 3 of
			 subpart 2 of part A of title IV (20 U.S.C. 1070a–31 et seq.) is
			 repealed.
				406.Federal supplemental educational
			 opportunity grants
					(a)Appropriations AuthorizedSection 413A(b)(1) (20 U.S.C. 1070b(b)(1))
			 is amended by striking $675,000,000 for fiscal year 1999 and all
			 that follows through the period and inserting such sums as may be
			 necessary for fiscal year 2008 and each of the 5 succeeding fiscal
			 years..
					(b)Allocation of Funds
						(1)Allocation of fundsSection 413D (20 U.S.C. 1070b–3) is
			 amended—
							(A)by striking subsection (a)(4); and
							(B)in subsection (c)(3)(D), by striking
			 $450 and inserting $600.
							(2)Technical correctionSection 413D(a)(1) (20 U.S.C.
			 1070b–3(a)(1)) is amended by striking such institution and all
			 that follows through the period and inserting such institution received
			 under subsections (a) and (b) of this section for fiscal year 1999 (as such
			 subsections were in effect with respect to allocations for such fiscal
			 year)..
						407.Leveraging Educational Assistance
			 Partnership program
					(a)Appropriations AuthorizedSection 415A(b)(1) (20 U.S.C. 1070c(b)(1))
			 is amended to read as follows:
						
							(1)In generalThere are authorized to be appropriated to
				carry out this subpart such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal
				years.
							.
					(b)ApplicationsSection 415C(b) (20 U.S.C. 1070c–2(b)) is
			 amended—
						(1)in the matter preceding subparagraph (A) of
			 paragraph (2), by striking not in excess of $5,000 per academic
			 year and inserting not to exceed the lesser of $12,500 or the
			 student’s cost of attendance per academic year; and
						(2)by striking paragraph (10) and inserting
			 the following:
							
								(10)provides notification to eligible students
				that such grants are—
									(A)Leveraging Educational Assistance
				Partnership grants; and
									(B)funded by the Federal Government, the
				State, and other contributing
				partners.
									.
						(c)Grants for Access and
			 PersistenceSection 415E (20
			 U.S.C. 1070c–3a) is amended to read as follows:
						
							415E.Grants for access and persistence
								(a)PurposeIt is the purpose of this section to expand
				college access and increase college persistence by making allotments to States
				to enable the States to—
									(1)expand and enhance partnerships with
				institutions of higher education, early information and intervention,
				mentoring, or outreach programs, private corporations, philanthropic
				organizations, and other interested parties in order to—
										(A)carry out activities under this section;
				and
										(B)provide coordination and cohesion among
				Federal, State, and local governmental and private efforts that provide
				financial assistance to help low-income students attend an institution of
				higher education;
										(2)provide need-based grants for access and
				persistence to eligible low-income students;
									(3)provide early notification to low-income
				students of the students’ eligibility for financial aid; and
									(4)encourage increased participation in early
				information and intervention, mentoring, or outreach programs.
									(b)Allotments to States
									(1)In general
										(A)AuthorizationFrom sums reserved under section 415A(b)(2)
				for each fiscal year, the Secretary shall make an allotment to each State that
				submits an application for an allotment in accordance with subsection (c) to
				enable the State to pay the Federal share, as described in paragraph (2), of
				the cost of carrying out the activities under subsection (d).
										(B)Determination of allotmentIn making allotments under subparagraph
				(A), the Secretary shall consider the following:
											(i)Continuation of awardIf a State continues to meet the
				specifications established in such State’s application under subsection (c),
				the Secretary shall make an allotment to such State that is not less than the
				allotment made to such State for the previous fiscal year.
											(ii)PriorityThe Secretary shall give priority in making
				allotments to States that meet the requirements described in paragraph
				(2)(A)(ii).
											(2)Federal share
										(A)In generalThe Federal share under this section shall
				be determined in accordance with the following:
											(i)If a State applies for an allotment under
				this section in partnership with—
												(I)any number of degree granting institutions
				of higher education in the State whose combined full-time enrollment represents
				less than a majority of all students attending institutions of higher education
				in the State; and
												(II)(aa)philanthropic organizations that are
				located in, or that provide funding in, the State; or
													(bb)private corporations that are located in,
				or that do business in, the State,
													then the Federal share of the cost of
				carrying out the activities under subsection (d) shall be equal to 50
				percent.(ii)If a State applies for an allotment under
				this section in partnership with—
												(I)any number of degree granting institutions
				of higher education in the State whose combined full-time enrollment represents
				a majority of all students attending institutions of higher education in the
				State; and
												(II)(aa)philanthropic organizations that are
				located in, or that provide funding in, the State; or
													(bb)private corporations that are located in,
				or that do business in, the State,
													then the Federal share of the cost of
				carrying out the activities under subsection (d) shall be equal to 57
				percent.(B)Non-federal share
											(i)In generalThe non-Federal share under this section
				may be provided in cash or in kind, fully evaluated and in accordance with this
				subparagraph.
											(ii)In kind contributionFor the purpose of calculating the
				non-Federal share under this section, an in kind contribution is a non-cash
				award that has monetary value, such as provision of room and board and
				transportation passes, and that helps a student meet the cost of
				attendance.
											(iii)Effect on need analysisFor the purpose of calculating a student’s
				need in accordance with part F of this title, an in-kind contribution described
				in clause (ii) shall not be considered an asset or income.
											(c)Application for Allotment
									(1)In general
										(A)SubmissionA State that desires to receive an
				allotment under this section on behalf of a partnership described in paragraph
				(3) shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.
										(B)ContentAn application submitted under subparagraph
				(A) shall include the following:
											(i)A description of the State’s plan for using
				the allotted funds.
											(ii)Assurances that the State will provide the
				non-Federal share from State, institutional, philanthropic, or private funds,
				of not less than the required share of the cost of carrying out the activities
				under subsection (d), as determined under subsection (b), in accordance with
				the following:
												(I)The State shall specify the methods by
				which non-Federal share funds will be paid, and include provisions designed to
				ensure that funds provided under this section will be used to supplement, and
				not supplant, Federal and non-Federal funds available for carrying out the
				activities under this title.
												(II)A State that uses non-Federal funds to
				create or expand existing partnerships with nonprofit organizations or
				community-based organizations in which such organizations match State funds for
				student scholarships, may apply such matching funds from such organizations
				toward fulfilling the State’s non-Federal share obligation under this
				clause.
												(iii)Assurances that early information and
				intervention, mentoring, or outreach programs exist within the State or that
				there is a plan to make such programs widely available.
											(iv)A description of the organizational
				structure that the State has in place to administer the activities under
				subsection (d), including a description of the system the State will use to
				track the participation of students who receive grants under this section to
				degree completion.
											(v)Assurances that the State has a method in
				place, such as acceptance of the automatic zero expected family contribution
				determination described in section 479, to identify eligible low-income
				students and award State grant aid to such students.
											(vi)Assurances that the State will provide
				notification to eligible low-income students that grants under this section
				are—
												(I)Leveraging Educational Assistance
				Partnership Grants; and
												(II)funded by the Federal Government, the
				State, and other contributing partners.
												(2)State agencyThe State agency that submits an
				application for a State under section 415C(a) shall be the same State agency
				that submits an application under paragraph (1) for such State.
									(3)PartnershipIn applying for an allotment under this
				section, the State agency shall apply for the allotment in partnership
				with—
										(A)not less than 1 public and 1 private degree
				granting institution of higher education that are located in the State, if
				applicable;
										(B)new or existing early information and
				intervention, mentoring, or outreach programs located in the State; and
										(C)not less than 1—
											(i)philanthropic organization located in, or
				that provides funding in, the State; or
											(ii)private corporation located in, or that
				does business in, the State.
											(4)Roles of partners
										(A)State agencyA State agency that is in a partnership
				receiving an allotment under this section—
											(i)shall—
												(I)serve as the primary administrative unit
				for the partnership;
												(II)provide or coordinate non-Federal share
				funds, and coordinate activities among partners;
												(III)encourage each institution of higher
				education in the State to participate in the partnership;
												(IV)make determinations and early notifications
				of assistance as described under subsection (d)(2); and
												(V)annually report to the Secretary on the
				partnership’s progress in meeting the purpose of this section; and
												(ii)may provide early information and
				intervention, mentoring, or outreach programs.
											(B)Degree granting institutions of higher
				educationA degree granting
				institution of higher education that is in a partnership receiving an allotment
				under this section—
											(i)shall—
												(I)recruit and admit participating qualified
				students and provide such additional institutional grant aid to participating
				students as agreed to with the State agency;
												(II)provide support services to students who
				receive grants for access and persistence under this section and are enrolled
				at such institution; and
												(III)assist the State in the identification of
				eligible students and the dissemination of early notifications of assistance as
				agreed to with the State agency; and
												(ii)may provide funding for early information
				and intervention, mentoring, or outreach programs or provide such services
				directly.
											(C)ProgramsAn early information and intervention,
				mentoring, or outreach program that is in a partnership receiving an allotment
				under this section shall provide direct services, support, and information to
				participating students.
										(D)Philanthropic organization or private
				corporationA philanthropic
				organization or private corporation that is in a partnership receiving an
				allotment under this section shall provide funds for grants for access and
				persistence for participating students, or provide funds or support for early
				information and intervention, mentoring, or outreach programs.
										(d)Authorized Activities
									(1)In general
										(A)Establishment of partnershipEach State receiving an allotment under
				this section shall use the funds to establish a partnership to award grants for
				access and persistence to eligible low-income students in order to increase the
				amount of financial assistance such students receive under this subpart for
				undergraduate education expenses.
										(B)Amount of grants
											(i)Partnerships with institutions serving less
				than a majority of students in the state
												(I)In generalIn the case where a State receiving an
				allotment under this section is in a partnership described in subsection
				(b)(2)(A)(i), the amount of a grant for access and persistence awarded to a
				student by such State shall be not less than the amount that is equal to the
				average undergraduate tuition and mandatory fees at 4-year public institutions
				of higher education in the State where the student resides (less any amounts of
				other Federal or State sponsored grants, work study, and scholarships received
				by the student), and such grant for access and persistence shall be used toward
				the cost of attendance at an institution of higher education located in the
				State.
												(II)Cost of attendanceA State that has a program, apart from the
				partnership under this section, of providing eligible low-income students with
				grants that are equal to the average undergraduate tuition and mandatory fees
				at 4-year public institutions of higher education in the State, may increase
				the amount of grants for access and persistence awarded to students by such
				State up to an amount that is equal to the average cost of attendance at 4-year
				public institutions of higher education in the State (less any amounts of other
				Federal or State sponsored grants, work study, and scholarships received by the
				student).
												(ii)Partnerships with institutions serving the
				majority of students in the stateIn the case where a State receiving an
				allotment under this section is in a partnership described in subsection
				(b)(2)(A)(ii), the amount of a grant for access and persistence awarded to a
				student by such State shall be not more than an amount that is equal to the
				average cost of attendance at 4-year public institutions of higher education in
				the State where the student resides (less any amounts of other Federal or State
				sponsored grants, work study, and scholarships received by the student), and
				such grant for access and persistence shall be used by the student to attend an
				institution of higher education located in the State.
											(C)Special rules
											(i)Partnership institutionsA State receiving an allotment under this
				section may restrict the use of grants for access and persistence under this
				section by awarding the grants only to students attending institutions of
				higher education that are participating in the partnership.
											(ii)Out-of-State institutionsIf a State provides grants through another
				program under this subpart to students attending institutions of higher
				education located in another State, such agreement may also apply to grants
				awarded under this section.
											(2)Early notification
										(A)In generalEach State receiving an allotment under
				this section shall annually notify low-income students, such as students who
				are eligible to receive a free lunch under the school lunch program established
				under the Richard B. Russell National School
				Lunch Act, in grade 7 through grade 12 in the State, of the
				students’ potential eligibility for student financial assistance, including a
				grant for access and persistence, to attend an institution of higher
				education.
										(B)Content of noticeThe notification under subparagraph
				(A)—
											(i)shall include—
												(I)information about early information and
				intervention, mentoring, or outreach programs available to the student;
												(II)information that a student’s eligibility
				for a grant for access and persistence is enhanced through participation in an
				early information and intervention, mentoring, or outreach program;
												(III)an explanation that student and family
				eligibility for, and participation in, other Federal means-tested programs may
				indicate eligibility for a grant for access and persistence and other student
				aid programs;
												(IV)a nonbinding estimate of the total amount
				of financial aid that a low-income student with a similar income level may
				expect to receive, including an estimate of the amount of a grant for access
				and persistence and an estimate of the amount of grants, loans, and all other
				available types of aid from the major Federal and State financial aid
				programs;
												(V)an explanation that in order to be eligible
				for a grant for access and persistence, at a minimum, a student shall—
													(aa)meet the requirement under paragraph
				(3);
													(bb)graduate from secondary school; and
													(cc)enroll at an institution of higher
				education that is a partner in the partnership or qualifies under subsection
				(d)(1)(C)(ii);
													(VI)information on any additional requirements
				(such as a student pledge detailing student responsibilities) that the State
				may impose for receipt of a grant for access and persistence under this
				section; and
												(VII)instructions on how to apply for a grant
				for access and persistence and an explanation that a student is required to
				file a Free Application for Federal Student Aid authorized under section 483(a)
				to be eligible for such grant and assistance from other Federal and State
				financial aid programs; and
												(ii)may include a disclaimer that grant awards
				for access and persistence are contingent upon—
												(I)a determination of the student’s financial
				eligibility at the time of the student’s enrollment at an institution of higher
				education that is a partner in the partnership or qualifies under subsection
				(d)(1)(C)(ii);
												(II)annual Federal and State appropriations;
				and
												(III)other aid received by the student at the
				time of the student’s enrollment at such institution of higher
				education.
												(3)EligibilityIn determining which students are eligible
				to receive grants for access and persistence, the State shall ensure that each
				such student meets not less than 1 of the following:
										(A)Meets not less than 2 of the following
				criteria, with priority given to students meeting all of the following
				criteria:
											(i)Has an expected family contribution equal
				to zero (as described in section 479) or a comparable alternative based upon
				the State’s approved criteria in section 415C(b)(4).
											(ii)Has qualified for a free lunch, or at the
				State’s discretion a reduced price lunch, under the school lunch program
				established under the Richard B. Russell National School Lunch Act.
											(iii)Qualifies for the State’s maximum
				undergraduate award, as authorized under section 415C(b).
											(iv)Is participating in, or has participated
				in, a Federal, State, institutional, or community early information and
				intervention, mentoring, or outreach program, as recognized by the State agency
				administering activities under this section.
											(B)Is receiving, or has received, a grant for
				access and persistence under this section, in accordance with paragraph
				(5).
										(4)Grant awardOnce a student, including those students
				who have received early notification under paragraph (2) from the State,
				applies for admission to an institution that is a partner in the partnership,
				files a Free Application for Federal Student Aid and any related existing State
				form, and is determined eligible by the State under paragraph (3), the State
				shall—
										(A)issue the student a preliminary award
				certificate for a grant for access and persistence with tentative award
				amounts; and
										(B)inform the student that payment of the
				grant for access and persistence award amounts is subject to certification of
				enrollment and award eligibility by the institution of higher education.
										(5)Duration of awardAn eligible student that receives a grant
				for access and persistence under this section shall receive such grant award
				for each year of such student’s undergraduate education in which the student
				remains eligible for assistance under this title, including pursuant to section
				484(c), and remains financially eligible as determined by the State, except
				that the State may impose reasonable time limits to degree completion.
									(e)Use of Funds for Administrative Costs
				ProhibitedA State that
				receives an allotment under this section shall not use any of the allotted
				funds to pay administrative costs associated with any of the authorized
				activities described in subsection (d).
								(f)Statutory and Regulatory Relief for
				Institutions of Higher EducationThe Secretary may grant, upon the request
				of an institution of higher education that is in a partnership described in
				subsection (b)(2)(A)(ii) and that receives an allotment under this section, a
				waiver for such institution from statutory or regulatory requirements that
				inhibit the ability of the institution to successfully and efficiently
				participate in the activities of the partnership.
								(g)Applicability RuleThe provisions of this subpart which are
				not inconsistent with this section shall apply to the program authorized by
				this section.
								(h)Maintenance of Effort
				RequirementEach State
				receiving an allotment under this section for a fiscal year shall provide the
				Secretary with an assurance that the aggregate amount expended per student or
				the aggregate expenditures by the State, from funds derived from non-Federal
				sources, for the authorized activities described in subsection (d) for the
				preceding fiscal year were not less than the amount expended per student or the
				aggregate expenditure by the State for the activities for the second preceding
				fiscal year.
								(i)Special RuleNotwithstanding subsection (h), for
				purposes of determining a State’s share of the cost of the authorized
				activities described in subsection (d), the State shall consider only those
				expenditures from non-Federal sources that exceed the State’s total
				expenditures for need-based grants, scholarships, and work-study assistance for
				fiscal year 1999 (including any such assistance provided under this
				subpart).
								(j)Continuation and TransitionFor the 2-year period that begins on the
				date of enactment of the Higher Education
				Amendments of 2007, the Secretary shall continue to award grants
				under section 415E of the Higher Education Act
				of 1965 as such section existed on the day before the date of
				enactment of such Act to States that choose to apply for grants under such
				predecessor section.
								(k)ReportsNot later than 3 years after the date of
				enactment of the Higher Education Amendments
				of 2007 and annually thereafter, the Secretary shall submit a
				report describing the activities and the impact of the partnerships under this
				section to the authorizing
				committees.
								.
					408.Special
			 programs for students whose families are engaged in migrant and seasonal
			 farmworkSection 418A (20
			 U.S.C. 1070d–2) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1)(B)(i), by striking
			 parents and inserting immediate family;
						(B)in paragraph (3)(B), by inserting
			 (including preparation for college entrance examinations) after
			 college program;
						(C)in paragraph (5), by striking
			 weekly;
						(D)in paragraph (7), by striking
			 and after the semicolon;
						(E)in paragraph (8)—
							(i)by inserting (such as transportation
			 and child care) after services; and
							(ii)by striking the period at the end and
			 inserting ; and; and
							(F)by adding at the end the following:
							
								(9)other activities to improve persistence and
				retention in postsecondary
				education.
								;
						(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by striking
			 parents and inserting immediate family;
			 and
							(ii)in subparagraph (B)—
								(I)in the matter preceding clause (i), by
			 inserting to improve placement, persistence, and retention in
			 postsecondary education, after services; and
								(II)in clause (i), by striking and
			 career and inserting career, and economic education or personal
			 finance;
								(iii)in subparagraph (E), by striking
			 and after the semicolon;
							(iv)by redesignating subparagraph (F) as
			 subparagraph (G);
							(v)by inserting after subparagraph (E) the
			 following:
								
									(F)internships;
				and
									;
				and
							(vi)in subparagraph (G) (as redesignated by
			 clause (iv)), by striking support services and inserting
			 essential supportive services (such as transportation and child
			 care) ; and
							(B)in paragraph (2)—
							(i)in subparagraph (A), by striking
			 and after the semicolon;
							(ii)in subparagraph (B), by striking the period
			 at the end and inserting , and coordinating such services, assistance,
			 and aid with other non-program services, assistance, and aid, including
			 services, assistance, and aid provided by community-based organizations, which
			 may include mentoring and guidance; and; and
							(iii)by adding at the end the following:
								
									(C)for students attending 2-year institutions
				of higher education, encouraging the students to transfer to 4-year
				institutions of higher education, where appropriate, and monitoring the rate of
				transfer of such
				students.
									;
							(3)in subsection (e), by striking
			 section 402A(c)(1) and inserting section
			 402A(c)(2);
					(4)in subsection (f)—
						(A)in paragraph (1), by striking
			 $150,000 and inserting $180,000; and
						(B)in paragraph (2), by striking
			 $150,000 and inserting $180,000;
						(5)by redesignating subsections (g) and (h) as
			 subsections (h) and (i), respectively;
					(6)by inserting after subsection (f) the
			 following:
						
							(g)Reservation of fundsFrom the amounts made available under
				subsection (i), the Secretary may reserve not more than a total of ½ of 1
				percent for outreach activities, technical assistance, and professional
				development programs relating to the programs under subsection
				(a).
							;
					(7)by striking subsection (h) (as redesignated
			 by paragraph (5)) and inserting the following:
						
							(h)Data CollectionThe Commissioner for Education Statistics
				shall—
								(1)annually collect data on persons receiving
				services authorized under this subpart regarding such persons' rates of
				secondary school graduation, entrance into postsecondary education, and
				completion of postsecondary education;
								(2)not less often than once every 2 years,
				prepare and submit a report based on the most recently available data under
				paragraph (1) to the authorizing committees; and
								(3)make such report available to the
				public.
								;
				and
					(8)in subsection (i) (as redesignated by
			 paragraph (5))—
						(A)in paragraph (1), by striking
			 $15,000,000 for fiscal year 1999 and all that follows through
			 the period and inserting such sums as may be necessary for fiscal year
			 2008 and each of the 5 succeeding fiscal years.; and
						(B)in paragraph (2), by striking
			 $5,000,000 for fiscal year 1999 and all that follows through the
			 period and inserting such sums as may be necessary for fiscal year 2008
			 and each of the 5 succeeding fiscal years..
						409.Robert C. Byrd Honors Scholarship
			 Program
					(a)Eligibility of ScholarsSection 419F(a) (20 U.S.C. 1070d–36(a)) is
			 amended by inserting (or a home school, whether treated as a home school
			 or a private school under State law) after public or private
			 secondary school.
					(b)Authorization of
			 AppropriationsSection 419K
			 (20 U.S.C. 1070d–41) is amended by striking $45,000,000 for fiscal year
			 1999 and all that follows through the period and inserting such
			 sums as may be necessary for fiscal year 2008 and each of the 5 succeeding
			 fiscal years..
					410.Child care access means parents in
			 school
					(a)Minimum GrantSection 419N(b)(2)(B) (20 U.S.C.
			 1070e(b)(2)(B)) is amended—
						(1)by striking A grant and
			 inserting the following:
							
								(i)In generalExcept as provided in clause (ii), a
				grant
								;
				and
						(2)by adding at the end the following:
							
								(ii)Increase triggerFor any fiscal year for which the amount
				appropriated under the authority of subsection (g) is equal to or greater than
				$20,000,000, a grant under this section shall be awarded in an amount that is
				not less than
				$30,000.
								.
						(b)Definition of Low-Income
			 StudentParagraph (7) of
			 section 419N(b) (20 U.S.C. 1070e(b)) is amended to read as follows:
						
							(7)Definition of low-income
				studentFor the purpose of
				this section, the term low-income student means a student
				who—
								(A)is eligible to receive a Federal Pell Grant
				for the award year for which the determination is made; or
								(B)would otherwise be eligible to receive a
				Federal Pell Grant for the award year for which the determination is made,
				except that the student fails to meet the requirements of—
									(i)section 401(c)(1) because the student is
				enrolled in a graduate or first professional course of study; or
									(ii)section 484(a)(5) because the student is in
				the United States for a temporary
				purpose.
									.
					(c)Authorization of
			 AppropriationsSection
			 419N(g) (20 U.S.C. 1070e(g)) is amended by striking $45,000,000 for
			 fiscal year 1999 and all that follows through the period and inserting
			 such sums as may be necessary for fiscal year 2008 and each of the 5
			 succeeding fiscal years..
					411.Learning anytime anywhere
			 partnershipsSubpart 8 of part
			 A of title IV (20 U.S.C. 1070f et seq.) is repealed.
				BFederal family education loan
			 program
				421.Federal payments to reduce student interest
			 costsSection 428 (as amended
			 by this Act) (20 U.S.C. 1078) is further amended—
					(1)in subsection (b)—
						(A)in paragraph (1)—
							(i)in subparagraph (X), by striking
			 and after the semicolon;
							(ii)in subparagraph (Y)—
								(I)by striking clause (i) and inserting the
			 following:
									
										(i)the lender shall determine the eligibility
				of a borrower for a deferment described in subparagraph (M)(i) based on—
											(I)receipt of a request for deferment from the
				borrower and documentation of the borrower’s eligibility for the
				deferment;
											(II)receipt of a newly completed loan
				application that documents the borrower’s eligibility for a deferment;
											(III)receipt of student status information
				received by the lender that the borrower is enrolled on at least a half-time
				basis; or
											(IV)the lender’s confirmation of the borrower’s
				half-time enrollment status through use of the National Student Loan Data
				System, if the confirmation is requested by the institution of higher
				education.
											;
				and
								(II)in clause (ii), by striking the period at
			 the end and inserting ; and; and
								(iii)by adding at the end the following:
								
									(Z)provides that the lender shall, at the time
				the lender grants a deferment to a borrower who received a loan under section
				428H and is eligible for a deferment under section 428(b)(1)(M), provide
				information to the borrower to enable the borrower to understand the impact of
				capitalization of interest on the borrower’s loan principal and total amount of
				interest to be paid during the life of the
				loan.
									;
							(B)in paragraph (2)(F)—
							(i)in clause (i)—
								(I)in subclause (III), by striking
			 and after the semicolon;
								(II)in subclause (IV), by striking
			 and after the semicolon; and
								(III)by adding at the end the following:
									
										(V)the effective date of the transfer;
										(VI)the date the current servicer will stop
				accepting payments; and
										(VII)the date at which the new servicer will
				begin accepting payments.
										;
				and
								(C)by striking paragraph (3) and inserting the
			 following:
							
								(3)Restrictions on inducements, payments,
				mailings, and advertisingA
				guaranty agency shall not—
									(A)offer, directly or indirectly, premiums,
				payments, stock or other securities, prizes, travel, entertainment expenses,
				tuition repayment, or other inducements to—
										(i)any institution of higher education or the
				employees of an institution of higher education in order to secure applicants
				for loans made under this part; or
										(ii)any lender, or any agent, employee, or
				independent contractor of any lender or guaranty agency, in order to administer
				or market loans made under this part (other than a loan made under section 428H
				or a loan made as part of the guaranty agency’s lender-of-last-resort program
				pursuant to section 439(q)) for the purpose of securing the designation of the
				guaranty agency as the insurer of such loans;
										(B)conduct unsolicited mailings, by postal or
				electronic means, of educational loan application forms to students enrolled in
				secondary school or postsecondary educational institutions, or to the parents
				of such students, except that applications may be mailed, by postal or
				electronic means, to students or borrowers who have previously received loans
				guaranteed under this part by the guaranty agency;
									(C)perform, for an institution of higher
				education participating in a program under this title, any function that the
				institution is required to perform under part B, D, or G;
									(D)pay, on behalf of the institution of higher
				education, another person to perform any function that the institution of
				higher education is required to perform under part B, D, or G; or
									(E)conduct fraudulent or misleading
				advertising concerning loan availability, terms, or conditions.
									It shall not be a violation of this
				paragraph for a guaranty agency to provide technical assistance to institutions
				of higher education comparable to the technical assistance provided to
				institutions of higher education by the
				Department.;
				and
						(2)in subsection (c)—
						(A)in paragraph (2)(H)(i), by striking
			 preclaims and inserting default aversion;
			 and
						(B)in paragraph (3)(D)—
							(i)in clause (i), by striking
			 and after the comma at the end;
							(ii)in clause (ii), by striking the period and
			 inserting a semicolon; and
							(iii)by inserting after clause (ii) the
			 following:
								
									(iii)the lender shall, at the time of granting a
				borrower forbearance, provide information to the borrower to enable the
				borrower to understand the impact of capitalization of interest on the
				borrower’s loan principal and total amount of interest to be paid during the
				life of the loan; and
									(iv)the lender shall contact the borrower not
				less often than once every 180 days during the period of forbearance to inform
				the borrower of—
										(I)the amount of unpaid principal and the
				amount of interest that has accrued since the last statement of such amounts
				provided to the borrower by the lender;
										(II)the fact that interest will accrue on the
				loan for the period of forbearance;
										(III)the amount of interest that will be
				capitalized, and the date on which capitalization will occur;
										(IV)the ability of the borrower to pay the
				interest that has accrued before the interest is capitalized; and
										(V)the borrower’s option to discontinue the
				forbearance at any
				time.
										.
							422.Federal Consolidation Loans
					(a)AmendmentsSection 428C(b)(1) (20 U.S.C. 1078–3(b)(1))
			 is amended—
						(1)in subparagraph (E), by striking
			 and after the semicolon;
						(2)by redesignating subparagraph (F) as
			 subparagraph (H); and
						(3)by inserting after subparagraph (E) the
			 following:
							
								(F)that the lender will disclose, in a clear
				and conspicuous manner, to borrowers who consolidate loans made under part E of
				this title—
									(i)that once the borrower adds the borrower’s
				Federal Perkins Loan to a Federal Consolidation Loan, the borrower will lose
				all interest-free periods that would have been available, such as those periods
				when no interest accrues on the Federal Perkins Loan while the borrower is
				enrolled in school at least half-time, during the grace period, and during
				periods when the borrower’s student loan repayments are deferred;
									(ii)that the borrower will no longer be
				eligible for loan cancellation of Federal Perkins Loans under any provision of
				section 465; and
									(iii)the occupations described in section
				465(a)(2), individually and in detail, for which the borrower will lose
				eligibility for Federal Perkins Loan cancellation; and
									(G)that the lender shall, upon application for
				a consolidation loan, provide the borrower with information about the possible
				impact of loan consolidation, including—
									(i)the total interest to be paid and fees to
				be paid on the consolidation loan, and the length of repayment for the
				loan;
									(ii)whether consolidation would result in a
				loss of loan benefits under this part or part D, including loan forgiveness,
				cancellation, and deferment;
									(iii)in the case of a borrower that plans to
				include a Federal Perkins Loan under part E in the consolidation loan, that
				once the borrower adds the borrower’s Federal Perkins Loan to a consolidation
				loan—
										(I)the borrower will lose all interest–free
				periods that would have been available for such loan under part E, such as the
				periods during which no interest accrues on the Federal Perkins Loan while the
				borrower is enrolled in school at least half-time, the grace period, and the
				periods during which the borrower’s student loan repayments are deferred under
				section 464(c)(2); and
										(II)the borrower will no longer be eligible for
				cancellation of part or all of a Federal Perkins loan under section
				465(a);
										(iv)the ability of the borrower to prepay the
				consolidation loan, pay such loan on a shorter schedule, and to change
				repayment plans;
									(v)that borrower benefit programs for a
				consolidation loan may vary among different lenders;
									(vi)the consequences of default on the
				consolidation loan; and
									(vii)that by applying for a consolidation loan,
				the borrower is not obligated to agree to take the consolidation loan;
				and
									.
						(b)Conforming amendmentSection 455(g) (20 U.S.C. 1087e(g)) is
			 amended by striking 428C(b)(1)(F) and inserting
			 428C(b)(1)(H).
					423.Default
			 reduction programSection 428F
			 (20 U.S.C. 1078–6) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(A), by adding at the end the following: Upon the sale of the loan to
			 an eligible lender, the guaranty agency, and any prior holder of the loan,
			 shall request any consumer reporting agency to which the guaranty agency or
			 holder, as applicable, reported the default of the loan, to remove the record
			 of default from the borrower's credit history.; and
						(B)by adding at the
			 end the following:
							
								(5)LimitationA
				borrower may obtain the benefits available under this subsection with respect
				to rehabilitating a loan only one time per
				loan.
								;
				and
						(2)by adding at the
			 end the following:
						
							(c)Financial and Economic
				LiteracyWhere appropriate as
				determined by the institution of higher education in which a borrower is
				enrolled, each program described in subsection (b) shall include making
				available financial and economic education materials for the borrower,
				including making the materials available before, during, or after
				rehabilitation of a
				loan.
							.
					424.Reports to consumer reporting agencies and
			 institutions of higher educationSection 430A (20 U.S.C. 1080a) is
			 amended—
					(1)in the section heading, by striking
			 Credit
			 Bureaus and inserting Consumer reporting
			 agencies; and
					(2)in subsection (a)—
						(A)in the first sentence, by striking
			 with credit bureau organizations and inserting with each
			 consumer reporting agency that compiles and maintains files on consumers on a
			 nationwide basis (as defined in section 603(p) of the
			 Fair Credit Reporting Act (15 U.S.C.
			 1681a(p));
						(B)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (2), (4), and (5), respectively;
						(C)by inserting before paragraph (2) (as
			 redesignated by subparagraph (B)), the following:
							
								(1)the type of loan made, insured, or
				guaranteed under this
				title;
								;
						(D)by inserting after paragraph (2) (as
			 redesignated by subparagraph (B)), the following:
							
								(3)information concerning the repayment status
				of the loan, which information shall be included in the file of the borrower,
				except that nothing in this subsection shall be construed to affect any
				otherwise applicable provision of the Fair
				Credit Reporting Act (15 U.S.C. 1681 et
				seq.)
								;
						(E)in paragraph (4) (as redesignated by
			 subparagraph (B)), by striking and after the semicolon;
						(F)in paragraph (5) (as redesignated by
			 subparagraph (B)), by striking the period and inserting ; and;
			 and
						(G)by adding at the end the following:
							
								(6)any other information required to be
				reported by Federal
				law.
								.
						425.Common forms and formatsSection 432(m)(1)(D)(i) (20 U.S.C.
			 1082(m)(1)(D)(i)) is amended by adding at the end the following: Unless
			 otherwise notified by the Secretary, each institution of higher education that
			 participates in the program under this part or part D may use a master
			 promissory note for loans under this part and part D..
				426.Student loan information by eligible
			 lendersSection 433 (20 U.S.C.
			 1083) is amended by adding at the end the following:
					
						(f)Borrower Information and
				PrivacyEach entity
				participating in a program under this part that is subject to subtitle A of
				title V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.) shall only use,
				release, disclose, sell, transfer, or give student information, including the
				name, address, social security number, or amount borrowed by a borrower or a
				borrower’s parent, in accordance with the provisions of such subtitle.
						(g)Loan Benefit Disclosures
							(1)In generalEach eligible lender, holder, or servicer
				of a loan made, insured, or guaranteed under this part shall provide the
				borrower with information on the loan benefit repayment options the lender,
				holder, or servicer offer, including information on reductions in interest
				rates—
								(A)by repaying the loan by automatic payroll
				or checking account deduction;
								(B)by completing a program of on-time
				repayment; and
								(C)under any other interest rate reduction
				program.
								(2)InformationSuch borrower information shall
				include—
								(A)any limitations on such options;
								(B)explicit information on the reasons a
				borrower may lose eligibility for such an option;
								(C)examples of the impact the interest rate
				reductions will have on a borrower’s time for repayment and amount of
				repayment;
								(D)upon the request of the borrower, the
				effect the reductions in interest rates will have with respect to the
				borrower’s payoff amount and time for repayment; and
								(E)information on borrower recertification
				requirements.
								.
				427.Consumer education
			 informationPart B (20 U.S.C.
			 1071 et seq.) is amended by inserting after section 433 (20 U.S.C. 1083) the
			 following:
					
						433A.Consumer education
				informationEach guaranty
				agency participating in a program under this part, working with the
				institutions of higher education served by such guaranty agency (or in the case
				of an institution of higher education that provides loans exclusively through
				part D, the institution working with a guaranty agency or with the Secretary),
				shall develop and make available a high-quality educational program and
				materials to provide training for students in budgeting and financial
				management, including debt management and other aspects of financial literacy,
				such as the cost of using very high interest loans to pay for postsecondary
				education, particularly as budgeting and financial management relates to
				student loan programs authorized by this title. Nothing in this section shall
				be construed to prohibit a guaranty agency from using an existing program or
				existing materials to meet the requirement of this section. The activities
				described in this section shall be considered default reduction activities for
				the purposes of section
				422.
						.
				428.Definition of eligible lenderSection 435(d) (20 U.S.C. 1085(d)) is
			 amended—
					(1)in paragraph (5)—
						(A)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (H) and (I), respectively; and
						(B)by striking subparagraphs (A) and (B) and
			 inserting the following:
							
								(A)offered, directly or indirectly, points,
				premiums, payments (including payments for referrals and for processing or
				finder fees), prizes, stock or other securities, travel, entertainment
				expenses, tuition repayment, the provision of information technology equipment
				at below-market value, additional financial aid funds, or other inducements to
				any institution of higher education or any employee of an institution of higher
				education in order to secure applicants for loans under this part;
								(B)conducted unsolicited mailings, by postal
				or electronic means, of student loan application forms to students enrolled in
				secondary school or postsecondary institutions, or to parents of such students,
				except that applications may be mailed, by postal or electronic means, to
				students or borrowers who have previously received loans under this part from
				such lender;
								(C)entered into any type of consulting
				arrangement, or other contract to provide services to a lender, with an
				employee who is employed in the financial aid office of an institution of
				higher education, or who otherwise has responsibilities with respect to student
				loans or other financial aid of the institution;
								(D)compensated an employee who is employed in
				the financial aid office of an institution of higher education, or who
				otherwise has responsibilities with respect to educational loans or other
				financial aid of the institution, and who is serving on an advisory board,
				commission, or group established by a lender or group of lenders for providing
				such service, except that the eligible lender may reimburse such employee for
				reasonable expenses incurred in providing such service;
								(E)performed for an institution of higher
				education any function that the institution of higher education is required to
				carry out under part B, D, or G;
								(F)paid, on behalf of an institution of higher
				education, another person to perform any function that the institution of
				higher education is required to perform under part B, D, or G;
								(G)provided payments or other benefits to a
				student at an institution of higher education to act as the lender’s
				representative to secure applications under this title from individual
				prospective borrowers, unless such student—
									(i)is also employed by the lender for other
				purposes; and
									(ii)made all appropriate disclosures regarding
				such employment;
									;
				and
						(2)by adding at the end the following:
						
							(8)Sunset of authority for school as lender
				program
								(A)SunsetThe authority provided under subsection
				(d)(1)(E) for an institution to serve as an eligible lender, and under
				paragraph (7) for an eligible lender to serve as a trustee for an institution
				of higher education or an organization affiliated with an institution of higher
				education, shall expire on June 30, 2012.
								(B)Application to existing institutional
				lendersAn institution that
				was an eligible lender under this subsection, or an eligible lender that served
				as a trustee for an institution of higher education or an organization
				affiliated with an institution of higher education under paragraph (7), before
				June 30, 2012, shall—
									(i)not issue any new loans in such a capacity
				under part B after June 30, 2012; and
									(ii)continue to carry out the institution’s
				responsibilities for any loans issued by the institution under part B on or
				before June 30, 2012, except that, beginning on June 30, 2011, the eligible
				institution or trustee may, notwithstanding any other provision of this Act,
				sell or otherwise dispose of such loans if all profits from the divestiture are
				used for need-based grant programs at the institution.
									(C)Audit requirementAll institutions serving as an eligible
				lender under subsection (d)(1)(E) and all eligible lenders serving as a trustee
				for an institution of higher education or an organization affiliated with an
				institution of higher education shall annually complete and submit to the
				Secretary a compliance audit to determine whether—
									(i)the institution or lender is using all
				proceeds from special allowance payments and interest payments from borrowers,
				interest subsidies received from the Department, and any proceeds from the sale
				or other disposition of loans, for need-based aid programs, in accordance with
				section 435(d)(2)(A)(viii);
									(ii)the institution or lender is using no more
				than a reasonable portion of the proceeds described in section
				435(d)(2)(A)(viii) for direct administrative expenses; and
									(iii)the institution or lender is ensuring that
				the proceeds described in section 435(d)(2)(A)(viii) are being used to
				supplement, and not to supplant, non-Federal funds that would otherwise be used
				for need-based grant
				programs.
									.
					429.Discharge and cancellation rights in cases
			 of disability
					(a)FFEL and direct loansSection 437(a) (20 U.S.C. 1087) is
			 amended—
						(1)by inserting , or if a student
			 borrower who has received such a loan is unable to engage in any substantial
			 gainful activity by reason of any medically determinable physical or mental
			 impairment that can be expected to result in death, has lasted for a continuous
			 period of not less than 60 months, or can be expected to last for a continuous
			 period of not less than 60 months after of the
			 Secretary),; and
						(2)by adding at the end the following: “The
			 Secretary may develop such safeguards as the Secretary determines necessary to
			 prevent fraud and abuse in the discharge of liability under this subsection.
			 Notwithstanding any other provision of this subsection, the Secretary may
			 promulgate regulations to resume collection on loans discharged under this
			 subsection in any case in which—
							
								(1)a borrower received a discharge of
				liability under this subsection and after the discharge the borrower—
									(A)receives a loan made, insured or guaranteed
				under this title; or
									(B)has earned income in excess of the poverty
				line; or
									(2)the Secretary determines
				necessary.
								.
						(b)PerkinsSection 464(c) (20 U.S.C. 1087dd(c)) is
			 amended—
						(1)in paragraph (1)(F)—
							(A)by striking or if he and
			 inserting if the borrower; and
							(B)by inserting , or if the borrower is
			 unable to engage in any substantial gainful activity by reason of any medically
			 determinable physical or mental impairment that can be expected to result in
			 death, has lasted for a continuous period of not less than 60 months, or can be
			 expected to last for a continuous period of not less than 60 months
			 after the Secretary; and
							(2)by adding at the end the following:
							
								(8)The Secretary may develop such additional
				safeguards as the Secretary determines necessary to prevent fraud and abuse in
				the cancellation of liability under paragraph (1)(F). Notwithstanding paragraph
				(1)(F), the Secretary may promulgate regulations to resume collection on loans
				cancelled under paragraph (1)(F) in any case in which—
									(A)a borrower received a cancellation of
				liability under paragraph (1)(F) and after the cancellation the
				borrower—
										(i)receives a loan made, insured or guaranteed
				under this title; or
										(ii)has earned income in excess of the poverty
				line; or
										(B)the Secretary determines
				necessary.
									.
						(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect on July 1, 2008.
					CFederal work-study programs
				441.Authorization of
			 appropriationsSection 441(b)
			 (42 U.S.C. 2751(b)) is amended by striking $1,000,000,000 for fiscal
			 year 1999 and all that follows through the period and inserting
			 such sums as may be necessary for fiscal year 2008 and each of the 5
			 succeeding fiscal years..
				442.Allowance for books and
			 suppliesSection 442(c)(4)(D)
			 (42 U.S.C. 2752(c)(4)(D)) is amended by striking $450 and
			 inserting $600.
				443.Grants for Federal work-study
			 programsSection 443(b)(2) (42
			 U.S.C. 2753(b)(2)) is amended—
					(1)by striking subparagraph (A);
					(2)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (A) and (B), respectively; and
					(3)in subparagraph (A) (as redesignated by
			 paragraph (2)), by striking “this subparagraph if” and all that follows through
			 “institution;” and inserting “this subparagraph if—
						
							(i)the Secretary determines that enforcing
				this subparagraph would cause hardship for students at the institution;
				or
							(ii)the institution certifies to the Secretary
				that 15 percent or more of its total full-time enrollment participates in
				community service activities described in section 441(c) or tutoring and
				literacy activities described in subsection (d) of this
				section;
							.
					444.Job location and development
			 programsSection 446(a)(1) (42
			 U.S.C. 2756(a)(1)) is amended by striking $50,000 and inserting
			 $75,000.
				445.Work collegesSection 448 (42 U.S.C. 2756b) is
			 amended—
					(1)in subsection (a), by striking
			 work-learning and inserting
			 work-learning-service;
					(2)in subsection (b)—
						(A)in paragraph (1), by striking under
			 subsection (f) and inserting for this section under section
			 441(b); and
						(B)in paragraph (2)—
							(i)in the matter preceding subparagraph (A),
			 by striking pursuant to subsection (f) and inserting for
			 this section under section 441(b);
							(ii)in subparagraph (A), by striking
			 work-learning program and inserting comprehensive
			 work-learning-service program;
							(iii)by redesignating subparagraphs (C) through
			 (F) as subparagraphs (D) through (G), respectively;
							(iv)by inserting after subparagraph (B) the
			 following:
								
									(C)support existing and new model student
				volunteer community service projects associated with local institutions of
				higher education, such as operating drop-in resource centers that are staffed
				by students and that link people in need with the resources and opportunities
				necessary to become self-sufficient;
				and
									;
							(v)in subparagraph (E) (as redesignated by
			 clause (iii)), by striking work-learning each place the term
			 occurs and inserting work-learning-service; and
							(vi)in subparagraph (F) (as redesignated by
			 clause (iii)), by striking work service learning and inserting
			 work-learning-service;
							(3)in subsection (c), by striking by
			 subsection (f) to use funds under subsection (b)(1) and inserting
			 for this section under section 441(b) or to use funds under subsection
			 (b)(1),;
					(4)in subsection (e)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by inserting
			 4-year, degree-granting after nonprofit;
							(ii)in subparagraph (B), by striking
			 work-learning and inserting
			 work-learning-service;
							(iii)by striking subparagraph (C) and inserting
			 the following:
								
									(C)requires all resident students, including
				at least 1/2 of all resident students who are enrolled on
				a full-time basis, to participate in a comprehensive work-learning-service
				program for not less than 5 hours each week, or not less than 80 hours during
				each period of enrollment except summer school, unless the student is engaged
				in a study abroad or externship program that is organized or approved by the
				institution; and
									;
				and
							(iv)in subparagraph (D), by striking
			 work-learning and inserting
			 work-learning-service; and
							(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)the term comprehensive
				work-learning-service program means a student work-learning-service
				program that—
									(A)is an integral and stated part of the
				institution's educational philosophy and program;
									(B)requires participation of all resident
				students for enrollment and graduation;
									(C)includes learning objectives, evaluation,
				and a record of work performance as part of the student's college
				record;
									(D)provides programmatic leadership by college
				personnel at levels comparable to traditional academic programs;
									(E)recognizes the educational role of
				work-learning-service supervisors; and
									(F)includes consequences for nonperformance or
				failure in the work-learning-service program similar to the consequences for
				failure in the regular academic
				program.
									;
				and
						(5)by striking subsection (f).
					DFederal Perkins Loans
				451.Program authoritySection 461(b)(1) (20 U.S.C. 1087aa(b)(1))
			 is amended by striking $250,000,000 for fiscal year 1999 and all
			 that follows through the period and inserting such sums as may be
			 necessary for each of the fiscal years 2008 through 2012..
				451A.Allowance for
			 books and suppliesSection
			 462(c)(4)(D) (20 U.S.C. 1087bb(c)(4)(D)) is amended by striking
			 $450 and inserting $600.
				451B.Perkins loan
			 forbearanceSection 464 (20
			 U.S.C. 1087dd) is amended—
					(1)in subsection
			 (e)—
						(A)in the matter
			 preceding paragraph (1), by striking , upon written request, and
			 inserting , as documented in accordance with paragraph
			 (2),;
						(B)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
						(C)by inserting
			 (1) after Forbearance.—; and
						(D)by adding at the
			 end the following:
							
								(2)For the purpose of paragraph (1), the
				terms of forbearance agreed to by the parties shall be documented by—
									(A)confirming the agreement of the
				borrower by notice to the borrower from the institution of higher education;
				and
									(B)recording the terms in the borrower's
				file.
									;
				and
						(2)in subsection
			 (j), by striking (e)(3) and inserting
			 (e)(1)(C).
					452.Cancellation of loans for certain public
			 serviceSection 465(a) (20
			 U.S.C. 1087ee(a)) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (B), by striking
			 Head Start Act which
			 and inserting Head Start Act,
			 or in a prekindergarten or child care program that is licensed or regulated by
			 the State, that;
						(B)in subparagraph (H), by striking
			 or after the semicolon;
						(C)in subparagraph (I), by striking the period
			 and inserting a semicolon; and
						(D)by inserting before the matter following
			 subparagraph (I) (as amended by subparagraph (C)) the following:
							
								(J)as
				a full-time faculty member at a Tribal College or University, as that term is
				defined in section 316;
								(K)as
				a librarian, if the librarian has a master’s degree in library science and is
				employed in—
									(i)an elementary school or secondary school
				that is eligible for assistance under title I of the
				Elementary and Secondary Education Act of
				1965; or
									(ii)a public library that serves a geographic
				area that contains 1 or more schools eligible for assistance under title I of
				the Elementary and Secondary Education Act of
				1965; or
									(L)as
				a full-time speech language therapist, if the therapist has a master’s degree
				and is working exclusively with schools that are eligible for assistance under
				title I of the Elementary and Secondary
				Education Act of 1965.
								;
				and
						(2)in paragraph (3)(A)—
						(A)in clause (i)—
							(i)by inserting (D), after
			 (C),; and
							(ii)by striking or (I) and
			 inserting (I), (J), (K), or (L);
							(B)in clause (ii), by inserting
			 or after the semicolon;
						(C)by striking clause (iii); and
						(D)by redesignating clause (iv) as clause
			 (iii).
						ENeed analysis
				461.Cost of attendance
					(a)AmendmentsSection 472(3) (20 U.S.C. 1087kk(3)) is
			 amended—
						(1)in subparagraph (B), by striking
			 and after the semicolon;
						(2)by redesignating subparagraph (C) as
			 subparagraph (D); and
						(3)by inserting after subparagraph (B), as
			 amended by paragraph (1), the following:
							
								(C)for students who live in housing located on
				a military base or for which a basic allowance is provided under section 403(b)
				of title 37, United States Code, shall be an allowance based on the expenses
				reasonably incurred by such students for board but not for room;
				and
								.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on July 1, 2008.
					462.Definitions
					(a)AmendmentSection 480(b)(6) (20 U.S.C. 1087vv(b)(6))
			 is amended by inserting , except that the value of on-base military
			 housing or the value of basic allowance for housing determined under section
			 403(b) of title 37, United States Code, received by the parents, in the case of
			 a dependent student, or the student or student's spouse, in the case of an
			 independent student, shall be excluded before the semicolon.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on July 1, 2008.
					FGeneral provisions relating to student
			 assistance
				471.DefinitionsSection 481(a)(2)(B) (20 U.S.C.
			 1088(a)(2)(B)) is amended by inserting and that measures program length
			 in credit hours or clock hours after baccalaureate
			 degree.
				472.Compliance calendarSection 482 (20 U.S.C. 1089) is amended by
			 adding at the end the following:
					
						(e)Compliance CalendarPrior to the beginning of each award year,
				the Secretary shall provide to institutions of higher education a list of all
				the reports and disclosures required under this Act. The list shall
				include—
							(1)the date each report or disclosure is
				required to be completed and to be submitted, made available, or
				disseminated;
							(2)the required recipients of each report or
				disclosure;
							(3)any required method for transmittal or
				dissemination of each report or disclosure;
							(4)a description of the content of each report
				or disclosure sufficient to allow the institution to identify the appropriate
				individuals to be assigned the responsibility for such report or
				disclosure;
							(5)references to the statutory authority,
				applicable regulations, and current guidance issued by the Secretary regarding
				each report or disclosure; and
							(6)any other information which is pertinent to
				the content or distribution of the report or
				disclosure.
							.
				473.Forms and regulationsSection 483 (20 U.S.C. 1090) is
			 amended—
					(1)by striking subsections (a) and (b) and
			 inserting the following:
						
							(a)Common financial aid form development and
				processing
								(1)In general
									(A)Common formsThe Secretary, in cooperation with
				representatives of agencies and organizations involved in student financial
				assistance, shall produce, distribute, and process free of charge common
				financial reporting forms as described in this subsection to be used to
				determine the need and eligibility of a student for financial assistance under
				parts A through E of this title (other than under subpart 4 of part A). The
				forms shall be made available to applicants in both paper and electronic
				formats.
									(B)FAFSAThe common financial reporting forms
				described in this subsection (excluding the form described in paragraph
				(2)(B)), shall be referred to collectively as the Free Application for
				Federal Student Aid, or FAFSA.
									(2)Paper format
									(A)In generalThe Secretary shall encourage applicants to
				file the electronic versions of the forms described in paragraph (3), but shall
				develop, make available, and process—
										(i)a paper version of EZ FAFSA, as described
				in subparagraph (B); and
										(ii)a paper version of the other forms
				described in this subsection, in accordance with subparagraph (C), for any
				applicant who does not meet the requirements of or does not wish to use the
				process described in subparagraph (B).
										(B)EZ FAFSA
										(i)In generalThe Secretary shall develop and use, after
				appropriate field testing, a simplified paper application form for applicants
				meeting the requirements of section 479(c), which form shall be referred to as
				the EZ FAFSA.
										(ii)Required Federal data
				elementsThe Secretary shall
				include on the EZ FAFSA only the data elements required to determine student
				eligibility and whether the applicant meets the requirements of section
				479(c).
										(iii)Required State data elementsThe Secretary shall include on the EZ FAFSA
				such data items as may be necessary to award State financial assistance, as
				provided under paragraph (5), except the Secretary shall not include a State's
				data if that State does not permit its applicants for State assistance to use
				the EZ FAFSA.
										(iv)Free availability and data
				distributionThe provisions
				of paragraphs (6) and (10) shall apply to the EZ FAFSA.
										(C)Phase-out of full paper FAFSA
										(i)Phase-out of printing of full paper
				FAFSAAt such time as the
				Secretary determines that it is not cost-effective to print the full paper
				version of FAFSA, the Secretary shall—
											(I)phase out the printing of the full paper
				version of FAFSA;
											(II)maintain on the Internet easily accessible,
				downloadable formats of the full paper version of FAFSA; and
											(III)provide a printed copy of the full paper
				version of FAFSA upon request.
											(ii)Use
				of savingsThe Secretary
				shall utilize any savings realized by phasing out the printing of the full
				paper version of FAFSA and moving applicants to the electronic versions of
				FAFSA, to improve access to the electronic versions for applicants meeting the
				requirements of section 479(c).
										(3)Electronic versions
									(A)In generalThe Secretary shall produce, make available
				through a broadly available website, and process electronic versions of the
				FAFSA and the EZ FAFSA.
									(B)Minimum questionsThe Secretary shall use all available
				technology to ensure that a student using an electronic version of the FAFSA
				under this paragraph answers only the minimum number of questions
				necessary.
									(C)Reduced requirementsThe Secretary shall enable applicants who
				meet the requirements of subsection (b) or (c) of section 479 to provide
				information on the electronic version of the FAFSA only for the data elements
				required to determine student eligibility and whether the applicant meets the
				requirements of subsection (b) or (c) of section 479.
									(D)State dataThe Secretary shall include on the
				electronic version of the FAFSA the questions needed to determine whether the
				applicant is eligible for State financial assistance, as provided under
				paragraph (5), except that the Secretary shall not—
										(i)require applicants to complete data
				required by any State other than the applicant's State of residence; and
										(ii)include a State's data if such State does
				not permit its applicants for State assistance to use the electronic version of
				the FAFSA described in this paragraph.
										(E)Free availability and data
				distributionThe provisions
				of paragraphs (6) and (10) shall apply to the electronic version of the
				FAFSA.
									(F)Use of formsNothing in this subsection shall be
				construed to prohibit the use of the electronic versions of the forms developed
				by the Secretary pursuant to this paragraph by an eligible institution,
				eligible lender, a guaranty agency, a State grant agency, a private computer
				software provider, a consortium of such entities, or such other entity as the
				Secretary may designate. Data collected by the electronic versions of such
				forms shall be used only for the application, award, and administration of aid
				awarded under this title, State aid, or aid awarded by eligible institutions or
				such entities as the Secretary may designate. No data collected by such
				electronic versions of the forms shall be used for making final aid awards
				under this title until such data have been processed by the Secretary or a
				contractor or designee of the Secretary, except as may be permitted under this
				title.
									(G)PrivacyThe Secretary shall ensure that data
				collection under this paragraph complies with section 552a of title 5, United
				States Code, and that any entity using an electronic version of a form
				developed by the Secretary under this paragraph shall maintain reasonable and
				appropriate administrative, technical, and physical safeguards to ensure the
				integrity and confidentiality of the information, and to protect against
				security threats, or unauthorized uses or disclosures of the information
				provided on the electronic version of the form.
									(H)SignatureNotwithstanding any other provision of this
				Act, the Secretary may permit an electronic version of a form developed under
				this paragraph to be submitted without a signature, if a signature is
				subsequently submitted by the applicant or if the applicant uses a personal
				identification number provided by the Secretary under subparagraph (I).
									(I)Personal identification numbers
				authorizedThe Secretary is
				authorized to assign to an applicant a personal identification number—
										(i)to enable the applicant to use such number
				as a signature for purposes of completing an electronic version of a form
				developed under this paragraph; and
										(ii)for any purpose determined by the Secretary
				to enable the Secretary to carry out this title.
										(J)Personal identification number
				improvementNot later than
				180 days after the date of enactment of the Higher Education Amendments of 2007, the
				Secretary shall implement a real-time data match between the Social Security
				Administration and the Department to minimize the time required for an
				applicant to obtain a personal identification number when applying for aid
				under this title through an electronic version of a form developed under this
				paragraph.
									(4)Streamlined reapplication process
									(A)In generalThe Secretary shall develop streamlined
				paper and electronic reapplication forms and processes for an applicant who
				applies for financial assistance under this title in the next succeeding
				academic year subsequent to an academic year for which such applicant applied
				for financial assistance under this title.
									(B)Updating of data elementsThe Secretary shall determine, in
				cooperation with States, institutions of higher education, agencies, and
				organizations involved in student financial assistance, the data elements that
				may be transferred from the previous academic year's application and those data
				elements that shall be updated.
									(C)Reduced data authorizedNothing in this title shall be construed as
				limiting the authority of the Secretary to reduce the number of data elements
				required of reapplicants.
									(D)Zero family contributionApplicants determined to have a zero family
				contribution pursuant to section 479(c) shall not be required to provide any
				financial data in a reapplication form, except data that are necessary to
				determine eligibility under such section.
									(5)State requirements
									(A)In generalExcept as provided in paragraphs
				(2)(B)(iii), (3)(D), and (4)(B), the Secretary shall include on the forms
				developed under this subsection, such State-specific data items as the
				Secretary determines are necessary to meet State requirements for need-based
				State aid. Such items shall be selected in consultation with State agencies in
				order to assist in the awarding of State financial assistance in accordance
				with the terms of this subsection. The number of such data items shall not be
				less than the number included on the common financial reporting form for the
				2005–2006 award year unless a State notifies the Secretary that the State no
				longer requires those data items for the distribution of State need-based
				aid.
									(B)Annual reviewThe Secretary shall conduct an annual
				review to determine—
										(i)which data items each State requires to
				award need-based State aid; and
										(ii)if the State will permit an applicant to
				file a form described in paragraph (2)(B) or (3)(C).
										(C)Use of simplified application forms
				encouragedThe Secretary
				shall encourage States to take such steps as are necessary to encourage the use
				of simplified forms under this subsection, including those forms described in
				paragraphs (2)(B) and (3)(C), for applicants who meet the requirements of
				subsection (b) or (c) of section 479.
									(D)Consequences if State does not accept
				simplified formsIf a State
				does not permit an applicant to file a form described in paragraph (2)(B) or
				(3)(C) for purposes of determining eligibility for State need-based financial
				aid, the Secretary may determine that State-specific questions for such State
				will not be included on a form described in paragraph (2)(B) or (3)(B). If the
				Secretary makes such determination, the Secretary shall advise the State of the
				Secretary's determination.
									(E)Lack of State response to request for
				informationIf a State does
				not respond to the Secretary’s request for information under subparagraph (B),
				the Secretary shall—
										(i)permit residents of that State to complete
				simplified forms under paragraphs (2)(B) and (3)(B); and
										(ii)not require any resident of such State to
				complete any data items previously required by that State under this
				section.
										(F)RestrictionThe Secretary shall not require applicants
				to complete any financial or non-financial data items that are not
				required—
										(i)by the applicant's State; or
										(ii)by the Secretary.
										(6)Charges to students and parents for use of
				forms prohibitedThe need and
				eligibility of a student for financial assistance under parts A through E
				(other than under subpart 4 of part A) may be determined only by using a form
				developed by the Secretary under this subsection. Such forms shall be produced,
				distributed, and processed by the Secretary, and no parent or student shall be
				charged a fee by the Secretary, a contractor, a third-party servicer or private
				software provider, or any other public or private entity for the collection,
				processing, or delivery of financial aid through the use of such forms. No data
				collected on a paper or electronic version of a form developed under this
				subsection, or other document that was created to replace, or used to complete,
				such a form, and for which a fee was paid, shall be used.
								(7)Restrictions on use of pinNo person, commercial entity, or other
				entity shall request, obtain, or utilize an applicant's personal identification
				number assigned under paragraph (3)(I) for purposes of submitting a form
				developed under this subsection on an applicant's behalf.
								(8)Application processing cycleThe Secretary shall enable students to
				submit forms developed under this subsection and initiate the processing of
				such forms under this subsection, as early as practicable prior to January 1 of
				the student's planned year of enrollment.
								(9)Early estimates of expected family
				contributionsThe Secretary
				shall permit an applicant to complete a form described in this subsection in
				the years prior to enrollment in order to obtain from the Secretary a
				nonbinding estimate of the applicant's expected family contribution, computed
				in accordance with part F. Such applicant shall be permitted to update
				information submitted on a form described in this subsection using the process
				required under paragraph (4).
								(10)Distribution of dataInstitutions of higher education, guaranty
				agencies, and States shall receive, without charge, the data collected by the
				Secretary using a form developed under this subsection for the purposes of
				processing loan applications and determining need and eligibility for
				institutional and State financial aid awards. Entities designated by
				institutions of higher education, guaranty agencies, or States to receive such
				data shall be subject to all the requirements of this section, unless such
				requirements are waived by the Secretary.
								(11)Third party servicers and private software
				providersTo the extent
				practicable and in a timely manner, the Secretary shall provide, to private
				organizations and consortia that develop software used by institutions of
				higher education for the administration of funds under this title, all the
				necessary specifications that the organizations and consortia must meet for the
				software the organizations and consortia develop, produce, and distribute
				(including any diskette, modem, or network communications) which are so used.
				The specifications shall contain record layouts for required data. The
				Secretary shall develop in advance of each processing cycle an annual schedule
				for providing such specifications. The Secretary, to the extent practicable,
				shall use multiple means of providing such specifications, including
				conferences and other meetings, outreach, and technical support mechanisms
				(such as training and printed reference materials). The Secretary shall, from
				time to time, solicit from such organizations and consortia means of improving
				the support provided by the Secretary.
								(12)Parent's Social Security number and birth
				dateThe Secretary is
				authorized to include space on the forms developed under this subsection for
				the social security number and birth date of parents of dependent students
				seeking financial assistance under this
				title.
								;
					(2)by redesignating subsections (c) through
			 (e) (as amended by section 101(b)(11)) as subsections (b) through (d),
			 respectively;
					(3)in subsection (c) (as redesignated by
			 paragraph (2)), by striking that is authorized and all that
			 follows through the period at the end and inserting or other appropriate
			 provider of technical assistance and information on postsecondary educational
			 services that is authorized under section 663(a) of the Individuals with
			 Disabilities Education Act. Not later than 2 years after the date of enactment
			 of the Higher Education Amendments of
			 2007, the Secretary shall test and implement, to the extent
			 practicable, a toll-free telephone based system to permit applicants who meet
			 the requirements of 479(c) to submit an application over such
			 system.;
					(4)by striking subsection (d) (as redesignated
			 by paragraph (2)) and inserting the following:
						
							(d)Assistance in preparation of financial aid
				application
								(1)Preparation authorizedNotwithstanding any provision of this Act,
				an applicant may use a preparer for consultative or preparation services for
				the completion of a form developed under subsection (a) if the preparer
				satisfies the requirements of this subsection.
								(2)Preparer identification
				requiredIf an applicant uses
				a preparer for consultative or preparation services for the completion of a
				form developed under subsection (a), the preparer shall include the name,
				signature, address or employer's address, social security number or employer
				identification number, and organizational affiliation of the preparer on the
				applicant's form.
								(3)Additional requirementsA preparer that provides consultative or
				preparation services pursuant to this subsection shall—
									(A)clearly inform each individual upon initial
				contact, including contact through the Internet or by telephone, that the FAFSA
				and EZ FAFSA may be completed for free via paper or electronic versions of the
				forms that are provided by the Secretary;
									(B)include in any advertising clear and
				conspicuous information that the FAFSA and EZ FAFSA may be completed for free
				via paper or electronic versions of the forms that are provided by the
				Secretary;
									(C)if advertising or providing any information
				on a website, or if providing services through a website, include on the
				website a link to the website described in subsection (a)(3) that provides the
				electronic versions of the forms developed under subsection (a);
									(D)refrain from producing or disseminating any
				form other than the forms developed by the Secretary under subsection (a);
				and
									(E)not charge any fee to any individual
				seeking services who meets the requirements of subsection (b) or (c) of section
				479.
									(4)Special ruleNothing in this Act shall be construed to
				limit preparers of the financial reporting forms required to be made under this
				title that meet the requirements of this subsection from collecting source
				information from a student or parent, including Internal Revenue Service tax
				forms, in providing consultative and preparation services in completing the
				forms.
								;
				and
					(5)by adding at the end the following:
						
							(e)Early application and award demonstration
				program
								(1)PurposeThe purpose of the demonstration program
				implemented under this subsection is to determine the feasibility of
				implementing a comprehensive early application and notification system for all
				dependent students and to measure the benefits and costs of such a
				system.
								(2)Program authorizedNot later than 2 years after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall implement an early application
				demonstration program enabling dependent students who wish to participate in
				the program—
									(A)to complete an application under this
				subsection during the academic year that is 2 years prior to the year such
				students plan to enroll in an institution of higher education; and
									(B)based on the application described in
				subparagraph (A), to obtain, not later than 1 year prior to the year of the
				students' planned enrollment, information on eligibility for Federal Pell
				Grants, Federal student loans under this title, and State and institutional
				financial aid for the student's first year of enrollment in an the institution
				of higher education.
									(3)Early application and awardFor all dependent students selected for
				participation in the demonstration program who submit a completed FAFSA, or, as
				appropriate, an EZ FAFSA, 2 years prior to the year such students plan to
				enroll in an institution of higher education, the Secretary shall, not later
				than 1 year prior to the year of such planned enrollment—
									(A)provide each student who meets the
				requirements under section 479(c) with a determination of such
				student's—
										(i)expected family contribution for the first
				year of the student's enrollment in an institution of higher education;
				and
										(ii)Federal Pell Grant award for the first such
				year, based on the maximum Federal Pell Grant award at the time of
				application;
										(B)provide each student who does not meet the
				requirements under section 479(c) with an estimate of such student’s—
										(i)expected family contribution for the first
				year of the student's planned enrollment; and
										(ii)Federal Pell Grant award for the first such
				year, based on the maximum Federal Pell Grant award at the time of application;
				and
										(C)remind the students of the need to update
				the students’ information during the calendar year of enrollment using the
				expedited reapplication process provided for in subsection (a)(4).
									(4)ParticipantsThe Secretary shall include, as
				participants in the demonstration program—
									(A)States selected through the application
				process described in paragraph (5);
									(B)institutions of higher education within the
				selected States that are interested in participating in the demonstration
				program, and that can make estimates or commitments of institutional student
				financial aid, as appropriate, to students the year before the students'
				planned enrollment date; and
									(C)secondary schools within the selected
				States that are interested in participating in the demonstration program, and
				can commit resources to—
										(i)advertising the availability of the
				program;
										(ii)identifying students who might be
				interested in participating in the program;
										(iii)encouraging such students to apply;
				and
										(iv)participating in the evaluation of the
				program.
										(5)ApplicationsStates that are interested in participating
				in the demonstration program shall submit an application, to the Secretary at
				such time, in such form, and containing such information as the Secretary shall
				require. The application shall include—
									(A)information on the amount of the State's
				need-based student financial assistance available, and the eligibility criteria
				for receiving such assistance;
									(B)a commitment to make, not later than the
				year before the dependent students participating in the demonstration program
				plan to enroll in an institution of higher education—
										(i)determinations of State financial aid
				awards to dependent students participating in the program who meet the
				requirements of section 479(c); and
										(ii)estimates of State financial aid awards to
				other dependent students participating in the program;
										(C)a plan for recruiting institutions of
				higher education and secondary schools with different demographic
				characteristics to participate in the program;
									(D)a plan for selecting institutions of higher
				education and secondary schools to participate in the program that—
										(i)demonstrate a commitment to encouraging
				students to submit a FAFSA, or, as appropriate, an EZ FAFSA, 2 years before the
				students' planned date of enrollment in an institution of higher
				education;
										(ii)serve different populations of
				students;
										(iii)in the case of institutions of higher
				education—
											(I)to the extent possible, are of varying
				types and control; and
											(II)commit to making, not later than the year
				prior to the year that dependent students participating in the demonstration
				program plan to enroll in the institution—
												(aa)institutional awards to participating
				dependent students who meet the requirements of section 479(c);
												(bb)estimates of institutional awards to other
				participating dependent students; and
												(cc)expected or tentative awards of grants or
				other financial aid available under this title (including supplemental grants
				under subpart 3 of part A), for all participating dependent students, along
				with information on State awards, as provided to the institution by the
				State;
												(E)a commitment to participate in the
				evaluation conducted by the Secretary; and
									(F)such other information as the Secretary may
				require.
									(6)Special provisions
									(A)Discretion of student financial aid
				administratorsA financial
				aid administrator at an institution of higher education participating in a
				demonstration program under this subsection may use the discretion provided
				under section 479A as necessary in awarding financial aid to students
				participating in the demonstration program.
									(B)WaiversThe Secretary is authorized to waive, for
				an institution participating in the demonstration program, any requirements
				under the title, or regulations prescribed under this title, that would make
				the demonstration program unworkable, except that the Secretary shall not waive
				any provisions with respect to the maximum award amounts for grants and loans
				under this title.
									(7)OutreachThe Secretary shall make appropriate
				efforts in order to notify States, institutions of higher education, and
				secondary schools of the demonstration program.
								(8)EvaluationThe Secretary shall conduct a rigorous
				evaluation of the demonstration program to measure the program's benefits and
				adverse effects, as the benefits and effects relate to the purpose of the
				program described in paragraph (1). In conducting the evaluation, the Secretary
				shall—
									(A)identify whether receiving financial aid
				awards or estimates, as applicable, 1 year prior to the year in which the
				student plans to enroll in an institution of higher education, has a positive
				impact on the higher education aspirations and plans of such student;
									(B)measure the extent to which using a
				student's income information from the year that is 2 years prior to the
				student's planned enrollment date had an impact on the ability of States and
				institutions to make financial aid awards and commitments;
									(C)determine what operational changes would be
				required to implement the program on a larger scale;
									(D)identify any changes to Federal law that
				would be necessary to implement the program on a permanent basis; and
									(E)identify the benefits and adverse effects
				of providing early awards or estimates on program costs, program operations,
				program integrity, award amounts, distribution, and delivery of aid.
									(9)ConsultationThe Secretary shall consult, as
				appropriate, with the Advisory Committee on Student Financial Assistance
				established under section 491 on the design, implementation, and evaluation of
				the demonstration program.
								(f)Use of IRS data and reduced income and
				asset information to determine eligibility for student financial aid
								(1)Formation of
				study groupNot later than 90 days after the date of enactment of
				the Higher Education Amendments of 2007, the Comptroller General of the United
				States and the Secretary of Education shall convene a study group whose
				membership shall include the Secretary of the Treasury, the Director of the
				Office of Management and Budget, the Director of the Congressional Budget
				Office, representatives of institutions of higher education with expertise in
				Federal and State financial aid assistance, State chief executive officers of
				higher education with a demonstrated commitment to simplifying the FAFSA, and
				such other individuals as the Comptroller General and the Secretary of
				Education may designate.
								(2)Study
				requiredThe Comptroller
				General and the Secretary, in consultation with the study group convened under
				paragraph (1), shall design and conduct a study to identify and evaluate the
				means of simplifying the process of applying for Federal financial aid
				available under this title. The study shall focus on developing alternative
				approaches for calculating the expected family contribution that use
				substantially less income and asset data than the methodology currently used,
				as of the time of the study, for determining the expected family
				contribution.
								(3)Objectives of studyThe objectives of the study required under
				paragraph (2) are—
									(A)to shorten the FAFSA and make it easier and
				less time-consuming to complete, thereby increasing higher education access for
				low-income students;
									(B)to examine the feasibility, and evaluate
				the costs and benefits, of using income data from the Internal Revenue Service
				to pre-populate the electronic version of the FAFSA;
									(C)to determine ways in which to provide
				reliable information on the amount of Federal grant aid and financial
				assistance a student can expect to receive, assuming constant income, 2 to 3
				years before the student's enrollment; and
									(D)to simplify the process for determining
				eligibility for student financial aid without causing significant
				redistribution of Federal grants and subsidized loans under this title.
									(4)Required subjects of studyThe study required under paragraph (2)
				shall consider—
									(A)how the expected family contribution of a
				student could be calculated using substantially less income and asset
				information than the approach currently used, as of the time of the study, to
				calculate the expected family contribution without causing significant
				redistribution of Federal grants and subsidized loans under this title, State
				aid, or institutional aid, or change in the composition of the group of
				recipients of such aid, which alternative approaches for calculating the
				expected family contribution shall, to the extent practicable—
										(i)rely mainly, in the case of students and
				parents who file income tax returns, on information available on the 1040,
				1040EZ, and 1040A; and
										(ii)include formulas for adjusting income or
				asset information to produce similar results to the existing approach with less
				data;
										(B)how the Internal Revenue Service can
				provide income and other data needed to compute an expected family contribution
				for taxpayers and dependents of taxpayers to the Secretary of Education, and
				when in the application cycle the data can be made available;
									(C)whether data provided by the Internal
				Revenue could be used to—
										(i)prepopulate the electronic version of the
				FAFSA with student and parent taxpayer data; or
										(ii)generate an expected family contribution
				without additional action on the part of the student and taxpayer;
										(D)the extent to which the use of income data
				from 2 years prior to a student's planned enrollment date would change the
				expected family contribution computed in accordance with part F, and potential
				adjustments to the need analysis formula that would minimize the change;
									(E)the extent to which States and institutions
				would accept the data provided by the Internal Revenue Service to prepopulate
				the electronic version of the FAFSA in determining the distribution of State
				and institutional student financial aid funds;
									(F)the changes to the electronic version of
				the FAFSA and verification processes that would be needed or could be made if
				Internal Revenue Service data were used to prepopulate such electronic
				version;
									(G)the data elements currently collected, as
				of the time of the study, on the FAFSA that are needed to determine eligibility
				for student aid, or to administer Federal student financial aid programs, but
				are not needed to compute an expected family contribution, such as whether
				information regarding the student's citizenship or permanent residency status,
				registration for selective service, or driver’s license number could be reduced
				without adverse effects;
									(H)additional steps that can be taken to
				simplify the financial aid application process for students who (or, in the
				case of dependent students, whose parents) are not required to file an income
				tax return for the prior taxable year;
									(I)information on the State need for and usage
				of the full array of income, asset, and other information currently collected,
				as of the time of the study, on the FAFSA, including analyses of—
										(i)what data are currently used by States to
				determine eligibility for State student financial aid, and whether the data are
				used for merit or need-based aid;
										(ii)the extent to which the full array of
				income and asset information currently collected on the FAFSA play an important
				role in the awarding of need-based State financial aid, and whether the State
				could use income and asset information that was more limited to support
				determinations of eligibility for such State aid programs;
										(iii)whether data are required by State law,
				State regulations, or policy directives;
										(iv)what State official has the authority to
				advise the Department on what the State requires to calculate need-based State
				student financial aid;
										(v)the extent to which any State-specific
				information requirements could be met by completion of a State application
				linked to the electronic version of the FAFSA; and
										(vi)whether the State can use, as of the time
				of the study, or could use, a student's expected family contribution based on
				data from 2 years prior to the student's planned enrollment date and a
				calculation with reduced data elements and, if not, what additional information
				would be needed or what changes would be required; and
										(J)information on institutional needs,
				including the extent to which institutions of higher education are already
				using supplemental forms to collect additional data from students and their
				families to determine eligibility for institutional funds.
									(5)Use of data from the internal revenue
				service to prepopulate FAFSA formsAfter the study required under this
				subsection has been completed, the Secretary may use Internal Revenue Service
				data to prepopulate the electronic version of the FAFSA if the Secretary, in a
				joint decision with the Secretary of Treasury, determines that such use will
				not significantly negatively impact students, institutions of higher education,
				States, or the Federal Government based on each of the following
				criteria:
									(A)Program costs.
									(B)Redistributive effects on students.
									(C)Accuracy of aid determinations.
									(D)Reduction of burden to the FAFSA
				filers.
									(E)Whether all States and institutions that
				currently accept the Federal aid formula accept the use of data from 2 years
				prior to the date of a student's planned enrollment in an institution of higher
				education to award Federal, State, and institutional aid, and as a result will
				not require students to complete any additional forms to receive this
				aid.
									(6)ConsultationThe Secretary shall consult with the
				Advisory Committee on Student Financial Assistance established under section
				491 as appropriate in carrying out this subsection.
								(7)ReportNot later than 1 year after the date of
				enactment of the Higher Education Amendments of 2007, the Comptroller General
				and the Secretary shall prepare and submit a report on the results of the study
				required under this subsection to the authorizing
				committees.
								.
					474.Student eligibility
					(a)AmendmentsSection 484 (20 U.S.C. 1091) is
			 amended—
						(1)in subsection (d), by adding at the end the
			 following:
							
								(4)The student shall be determined by the
				institution of higher education as having the ability to benefit from the
				education or training offered by the institution of higher education, upon
				satisfactory completion of 6 credit hours or the equivalent coursework that are
				applicable toward a degree or certificate offered by the institution of higher
				education.
								;
				
						(2)by striking subsection (l) and inserting
			 the following:
							
								(l)Courses Offered Through Distance
				Education
									(1)Relation to correspondence courses
										(A)In generalA student enrolled in a course of
				instruction at an institution of higher education that is offered principally
				through distance education and leads to a recognized certificate, or associate,
				baccalaureate, or graduate degree, conferred by such institution, shall not be
				considered to be enrolled in correspondence courses.
										(B)ExceptionAn institution of higher education referred
				to in subparagraph (A) shall not include an institution or school described in
				section 3(3)(C) of the Carl D. Perkins Career and Technical Education Act of
				2006.
										(2)Restriction or reductions of financial
				aidA student’s eligibility
				to receive grants, loans, or work assistance under this title shall be reduced
				if a financial aid officer determines under the discretionary authority
				provided in section 479A that distance education results in a substantially
				reduced cost of attendance to such student.
									(3)Special ruleFor award years prior to July 1, 2008, the
				Secretary shall not take any compliance, disallowance, penalty, or other action
				against a student or an eligible institution when such action arises out of
				such institution’s prior award of student assistance under this title if the
				institution demonstrates to the satisfaction of the Secretary that its course
				of instruction would have been in conformance with the requirements of this
				subsection.
									;
				and
						(3)by adding at the end the following:
							
								(s)Students with intellectual
				disabilitiesNotwithstanding
				subsection (a), in order to receive any grant or work assistance under subparts
				1 and 3 of part A and part C of this title, a student with an intellectual
				disability shall—
									(1)be an individual with an intellectual
				disability whose mental retardation or other significant cognitive impairment
				substantially impacts the individual's intellectual and cognitive
				functioning;
									(2)(A)be a student eligible for assistance under
				the Individuals with Disabilities Education Act who has completed secondary
				school; or
										(B)be
				an individual who is no longer eligible for assistance under the Individuals
				with Disabilities Education Act because the individual has exceeded the maximum
				age for which the State provides a free appropriate public education;
										(3)be enrolled or accepted for enrollment in a
				comprehensive transition and postsecondary education program that—
										(A)is designed for students with an
				intellectual disability who are seeking to continue academic, vocational, and
				independent living instruction at the institution in order to prepare for
				gainful employment and independent living;
										(B)includes an advising and curriculum
				structure;
										(C)requires students to participate on at
				least a half-time basis, as determined by the institution; or
										(D)includes—
											(i)regular enrollment in courses offered by
				the institution;
											(ii)auditing or participating in courses
				offered by the institution for which the student does not receive regular
				academic credit;
											(iii)enrollment in noncredit, nondegree
				courses;
											(iv)participation in internships; or
											(v)a combination of 2 or more of the
				activities described in clauses (i) through (iv);
											(4)be maintaining satisfactory progress in the
				program as determined by the institution, in accordance with standards
				established by the institution; and
									(5)meet the requirements of paragraphs (3),
				(4), (5), and (6) of subsection
				(a).
									.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take affect on July 1, 2008.
					475.Statute of limitations and State court
			 judgmentsSection 484A (20
			 U.S.C. 1091a) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by striking
			 and after the semicolon;
						(B)in paragraph (2), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following:
							
								(3)in collecting any obligation arising from a
				loan made under part E of this title, an institution of higher education that
				has an agreement with the Secretary pursuant to section 463(a) shall not be
				subject to a defense raised by any borrower based on a claim of
				infancy.
								;
				and
						(2)by adding at the end the following:
						
							(d)Special RuleThis section shall not apply in the case of
				a student who is deceased or to a deceased student’s estate or the estate of
				such student’s family. If a student is deceased, then the student’s estate or
				the estate of the student’s family shall not be required to repay any financial
				assistance under this title, including interest paid on the student’s behalf,
				collection costs, or other charges specified in this
				title.
							.
					476.Institutional refunds
					(a)AmendmentSection 484B(c)(2) (20 U.S.C. 1091B(c)(2))
			 is amended by striking “may determine the appropriate withdrawal date.” and
			 inserting “may determine—
						
							(A)the appropriate withdrawal date; and
							(B)that the requirements of subsection (b)(2)
				do not apply to the
				student.
							.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on July 1, 2008.
					477.Institutional and financial assistance
			 information for studentsSection 485 (20 U.S.C. 1092) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in
			 subparagraph (G)—
								(I)by striking
			 program, and and inserting program,; and
								(II)by inserting
			 , and (iv) any plans by the institution for improving the academic
			 program of the institution after instructional
			 personnel; and
								(ii)by striking subparagraph (M) and inserting
			 the following:
								
									(M)the terms and conditions of the loans that
				students receive under parts B, D, and
				E;
									;
							(iii)in subparagraph (N), by striking
			 and after the semicolon;
							(iv)in subparagraph (O), by striking the period
			 and inserting a semicolon; and
							(v)by adding at the end the following:
								
									(P)institutional
				policies and sanctions related to copyright infringement, including—
										(i)an annual
				disclosure that explicitly informs students that unauthorized distribution of
				copyrighted material, including unauthorized peer-to-peer file sharing, may
				subject the students to civil and criminal liabilities;
										(ii)a summary of the
				penalties for violation of Federal copyright laws;
										(iii)a description
				of the institution's policies with respect to unauthorized peer-to-peer file
				sharing, including disciplinary actions that are taken against students who
				engage in unauthorized distribution of copyrighted materials using the
				institution's information technology system; and
										(iv)a description of
				actions that the institution takes to prevent and detect unauthorized
				distribution of copyrighted material on the institution's information
				technology system;
										(Q)student body diversity at the institution,
				including information on the percentage of enrolled, full-time students who
				are—
										(i)male;
										(ii)female;
										(iii)from a low-income background; and
										(iv)a self-identified member of a major racial
				or ethnic group;
										(R)the placement in employment of, and types
				of employment obtained by, graduates of the institution’s degree or certificate
				programs, gathered from such sources as alumni surveys, student satisfaction
				surveys, the National Survey of Student Engagement, the Community College
				Survey of Student Engagement, State data systems, or other relevant
				sources;
									(S)the types of graduate and professional
				education in which graduates of the institution’s 4-year degree programs
				enrolled, gathered from such sources as alumni surveys, student satisfaction
				surveys, the National Survey of Student Engagement, State data systems, or
				other relevant sources;
									(T)the fire safety report prepared by the
				institution pursuant to subsection (i); and
									(U)the retention rate of certificate- or
				degree-seeking, full-time, undergraduate students entering such
				institution.
									;
							(B)by striking paragraph (4) and inserting the
			 following:
							
								(4)For purposes of this section, institutions
				may—
									(A)exclude from the information disclosed in
				accordance with subparagraph (L) of paragraph (1) the completion or graduation
				rates of students who leave school to serve in the Armed Forces, on official
				church missions, or with a recognized foreign aid service of the Federal
				Government; or
									(B)in cases where the students described in
				subparagraph (A) represent 20 percent or more of the certificate- or
				degree-seeking, full-time, undergraduate students at the institution, the
				institution may recalculate the completion or graduation rates of such students
				by excluding from the calculation described in paragraph (3) the time period
				such students were not enrolled due to their service in the Armed Forces, on
				official church missions, or with a recognized foreign aid service of the
				Federal Government.
									;
				and
						(C)by adding at the end the following:
							
								(7)The information disclosed under
				subparagraph (L) of paragraph (1), or reported under subsection (e), shall
				include information disaggregated by gender, by each major racial and ethnic
				subgroup, by recipients of a Federal Pell Grant, by recipients of a loan made
				under this part or part D (other than a loan made under section 428H or a
				Federal Direct Unsubsidized Stafford Loan) who did not receive a Federal Pell
				Grant, and by recipients of neither a Federal Pell Grant nor a loan made under
				this part or part D (other than a loan made under section 428H or a Federal
				Direct Unsubsidized Stafford Loan), if the number of students in such subgroup
				or with such status is sufficient to yield statistically reliable information
				and reporting would not reveal personally identifiable information about an
				individual student. If such number is not sufficient for such purposes, then
				the institution shall note that the institution enrolled too few of such
				students to so disclose or report with confidence and
				confidentiality.
								;
						(2)in subsection (b)—
						(A)in paragraph (1)(A), by striking the
			 subparagraph designation and all that follows through 465. and
			 inserting the following:
							
								(A)Each eligible institution shall, through
				financial aid offices or otherwise, provide counseling to borrowers of loans
				that are made, insured, or guaranteed under part B (other than loans made
				pursuant to section 428C or loans made to parents pursuant to section 428B), or
				made under part D (other than Federal Direct Consolidation Loans or Federal
				Direct PLUS Loans made to parents) or E, prior to the completion of the course
				of study for which the borrower enrolled at the institution or at the time of
				departure from such institution. The counseling required by this subsection
				shall include—
									(i)information on the repayment plans
				available, including a discussion of the different features of each plan and
				sample information showing the difference in interest paid and total payments
				under each plan;
									(ii)the average anticipated monthly repayments
				under the standard repayment plan and, at the borrower’s request, the other
				repayment plans for which the borrower is eligible;
									(iii)such debt and management strategies as the
				institution determines are designed to facilitate the repayment of such
				indebtedness;
									(iv)an explanation that the borrower has the
				ability to prepay each such loan, pay the loan on a shorter schedule, and
				change repayment plans;
									(v)the terms and conditions under which the
				student may obtain full or partial forgiveness or cancellation of principal or
				interest under sections 428J, 460, and 465 (to the extent that such sections
				are applicable to the student’s loans);
									(vi)the terms and conditions under which the
				student may defer repayment of principal or interest or be granted forbearance
				under subsections (b)(1)(M) and (o) of section 428, 428H(e)(7), subsections (f)
				and (l) of section 455, and section 464(c)(2), and the potential impact of such
				deferment or forbearance;
									(vii)the consequences of default on such
				loans;
									(viii)information on the effects of using a
				consolidation loan to discharge the borrower’s loans under parts B, D, and E,
				including, at a minimum—
										(I)the effects of consolidation on total
				interest to be paid, fees to be paid, and length of repayment;
										(II)the effects of consolidation on a
				borrower’s underlying loan benefits, including all grace periods, loan
				forgiveness, cancellation, and deferment opportunities;
										(III)the ability of the borrower to prepay the
				loan or change repayment plans; and
										(IV)that borrower benefit programs may vary
				among different loan holders; and
										(ix)a notice to borrowers about the
				availability of the National Student Loan Data System and how the system can be
				used by a borrower to obtain information on the status of the borrower’s
				loans.
									;
				and
						(B)by adding at the end the following:
							
								(3)Each eligible institution shall, during the
				exit interview required by this subsection, provide to a borrower of a loan
				made under part B, D, or E a clear and conspicuous notice describing the
				general effects of using a consolidation loan to discharge the borrower’s
				student loans, including—
									(A)the effects of consolidation on total
				interest to be paid, fees to be paid, and length of repayment;
									(B)the effects of consolidation on a
				borrower’s underlying loan benefits, including loan forgiveness, cancellation,
				and deferment;
									(C)the ability for the borrower to prepay the
				loan, pay on a shorter schedule, and to change repayment plans, and that
				borrower benefit programs may vary among different loan holders;
									(D)a general description of the types of tax
				benefits which may be available to borrowers of student loans; and
									(E)the consequences of
				default.
									;
						(3)in subsection (d)(2)—
						(A)by inserting grant assistance, as
			 well as State after describing State; and
						(B)by inserting and other means,
			 including through the Internet before the period at the end;
						(4)in subsection (e), by striking paragraph
			 (3) and inserting the following:
						
							(3)For purposes of this subsection,
				institutions may—
								(A)exclude from the reporting requirements
				under paragraphs (1) and (2) the completion or graduation rates of students and
				student athletes who leave school to serve in the Armed Forces, on official
				church missions, or with a recognized foreign aid service of the Federal
				Government; or
								(B)in cases where the students described in
				subparagraph (A) represent 20 percent or more of the certificate- or
				degree-seeking, full-time, undergraduate students at the institution, the
				institution may calculate the completion or graduation rates of such students
				by excluding from the calculations described in paragraph (1) the time period
				such students were not enrolled due to their service in the Armed Forces, on
				official church missions, or with a recognized foreign aid service of the
				Federal
				Government.
								;
					(5)in subsection (f)—
						(A)in paragraph (1)—
							(i)the matter preceding subparagraph (A), by
			 inserting , other than a foreign institution of higher
			 education, after under this title; and
							(ii)by adding at the end the following:
								
									(J)A statement of current campus policies
				regarding immediate emergency response and evacuation procedures, including the
				use of electronic and cellular communication (if appropriate), which policies
				shall include procedures—
										(i)to notify the campus community in a
				reasonable and timely manner in the event of a significant emergency or
				dangerous situation, involving an immediate threat to the health or safety of
				students or staff, occurring on the campus;
										(ii)to publicize emergency response and
				evacuation procedures on an annual basis in a manner designed to reach students
				and staff; and
										(iii)to test emergency response and evacuation
				procedures on an annual basis.
										;
				
							(B)by redesignating paragraph (15) as
			 paragraph (17); and
						(C)by inserting after paragraph (14) the
			 following:
							
								(15)Compliance reportThe Secretary shall annually report to the
				authorizing committees regarding compliance with this subsection by
				institutions of higher education, including an up-to-date report on the
				Secretary's monitoring of such compliance.
								(16)Best
				practicesThe Secretary may
				seek the advice and counsel of the Attorney General concerning the development,
				and dissemination to institutions of higher education, of best practices
				information about campus safety and
				emergencies.
								;
				and
						(6)by adding at the end the following:
						
							(h)Transfer of Credit Policies
								(1)DisclosureEach institution of higher education
				participating in any program under this title shall publicly disclose in a
				readable and comprehensible manner the transfer of credit policies established
				by the institution which shall include a statement of the institution’s current
				transfer of credit policies that includes, at a minimum—
									(A)any established
				criteria the institution uses regarding the transfer of credit earned at
				another institution of higher education; and
									(B)a list of institutions of higher education
				with which the institution has established an articulation agreement.
									(2)Rule of constructionNothing in this subsection shall be
				construed to—
									(A)authorize the Secretary or the
				Accreditation and Institutional Quality and Integrity Advisory Committee to
				require particular policies, procedures, or practices by institutions of higher
				education with respect to transfer of credit;
									(B)authorize an officer or employee of the
				Department to exercise any direction, supervision, or control over the
				curriculum, program of instruction, administration, or personnel of any
				institution of higher education, or over any accrediting agency or
				association;
									(C)limit the application of the General
				Education Provisions Act; or
									(D)create any legally enforceable right on the
				part of a student to require an institution of higher education to accept a
				transfer of credit from another institution.
									(i)Disclosure of fire safety standards and
				measures
								(1)Annual fire safety reports on student
				housing requiredEach
				eligible institution participating in any program under this title shall, on an
				annual basis, publish a fire safety report, which shall contain information
				with respect to the campus fire safety practices and standards of that
				institution, including—
									(A)statistics concerning the following in each
				on-campus student housing facility during the most recent calendar years for
				which data are available—
										(i)the number of fires and the cause of each
				fire;
										(ii)the number of injuries related to a fire
				that result in treatment at a medical facility;
										(iii)the number of deaths related to a fire;
				and
										(iv)the value of property damage caused by a
				fire;
										(B)a description of each on-campus student
				housing facility fire safety system, including the fire sprinkler
				system;
									(C)the number of regular mandatory supervised
				fire drills;
									(D)policies or rules on portable electrical
				appliances, smoking, and open flames (such as candles), procedures for
				evacuation, and policies regarding fire safety education and training programs
				provided to students, faculty, and staff; and
									(E)plans for future improvements in fire
				safety, if determined necessary by such institution.
									(2)Report to the secretaryEach eligible institution participating in
				any program under this title shall, on an annual basis submit to the Secretary
				a copy of the statistics required to be made available under subparagraph
				(A).
								(3)Current information to campus
				communityEach institution
				participating in any program under this title shall—
									(A)make, keep, and maintain a log, recording
				all fires in on-campus student housing facilities, including the nature, date,
				time, and general location of each fire; and
									(B)make annual reports to the campus community
				on such fires.
									(4)Responsibilities of the
				secretaryThe Secretary
				shall—
									(A)make such statistics submitted to the
				Secretary available to the public; and
									(B)in coordination with nationally recognized
				fire organizations and representatives of institutions of higher education,
				representatives of associations of institutions of higher education, and other
				organizations that represent and house a significant number of students—
										(i)identify exemplary fire safety policies,
				procedures, programs, and practices;
										(ii)disseminate information to the
				Administrator of the United States Fire Administration;
										(iii)make available to the public information
				concerning those policies, procedures, programs, and practices that have proven
				effective in the reduction of fires; and
										(iv)develop a protocol for institutions to
				review the status of their fire safety systems.
										(5)Rules of constructionNothing in this subsection shall be
				construed to—
									(A)authorize the Secretary to require
				particular policies, procedures, programs, or practices by institutions of
				higher education with respect to fire safety, other than with respect to the
				collection, reporting, and dissemination of information required by this
				subsection;
									(B)affect the Family Educational Rights and
				Privacy Act of 1974 or the regulations issued under section 264 of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
				note);
									(C)create a cause of action against any
				institution of higher education or any employee of such an institution for any
				civil liability; and
									(D)establish any standard of care.
									(6)Compliance reportThe Secretary shall annually report to the
				authorizing committees regarding compliance with this subsection by
				institutions of higher education, including an up-to-date report on the
				Secretary’s monitoring of such compliance.
								(7)EvidenceNotwithstanding any other provision of law,
				evidence regarding compliance or noncompliance with this subsection shall not
				be admissible as evidence in any proceeding of any court, agency, board, or
				other entity, except with respect to an action to enforce this
				subsection.
								.
					478.Entrance counseling requiredSection 485 (as amended by section 477) is
			 further amended—
					(1)by redesignating subsections (b) through
			 (i) as subsections (c) through (j), respectively; and
					(2)by inserting after subsection (a) the
			 following:
						
							(b)Entrance counseling for borrowers
								(1)Disclosure required prior to
				disbursement
									(A)In generalEach eligible institution shall, at or
				prior to the time of a disbursement to a first-time student borrower of a loan
				made, insured, or guaranteed under part B or D, ensure that the borrower
				receives comprehensive information on the terms and conditions of the loan and
				the responsibilities the borrower has with respect to such loan. Such
				information shall be provided in simple and understandable terms and may be
				provided—
										(i)during an entrance counseling session
				conducted in person;
										(ii)on a separate written form provided to the
				borrower that the borrower signs and returns to the institution; or
										(iii)online, with the borrower acknowledging
				receipt and understanding of the information.
										(B)Use of interactive programsThe Secretary shall encourage institutions
				to carry out the requirements of subparagraph (A) through the use of
				interactive programs that test the borrowers’ understanding of the terms and
				conditions of the borrowers' loans under part B or D, using comprehensible
				language and displays with clear formatting.
									(2)Information to be providedThe information provided to the borrower
				under paragraph (1)(A) shall include—
									(A)an explanation of the use of the Master
				Promissory Note;
									(B)in the case of a loan made under section
				428B or 428H, a Federal Direct PLUS Loan, or a Federal Direct Unsubsidized
				Stafford Loan—
										(i)the ability of the borrower to pay the
				interest while the borrower is in school; and
										(ii)how often interest is capitalized;
										(C)the definition of half-time enrollment at
				the institution, during regular terms and summer school, if applicable, and the
				consequences of not maintaining half-time enrollment;
									(D)an explanation of the importance of
				contacting the appropriate institutional offices if the borrower withdraws
				prior to completing the borrower’s program of study so that the institution can
				provide exit counseling, including information regarding the borrower’s
				repayment options and loan consolidation;
									(E)the obligation of the borrower to repay the
				full amount of the loan even if the borrower does not complete the program in
				which the borrower is enrolled;
									(F)information on the National Student Loan
				Data System and how the borrower can access the borrower’s records; and
									(G)the name of an individual the borrower may
				contact if the borrower has any questions about the borrower's rights and
				responsibilities or the terms and conditions of the
				loan.
									.
					479.National Student Loan Data
			 SystemSection 485B (20 U.S.C.
			 1092b) is amended—
					(1)in subsection (a)—
						(A)by redesignating paragraphs (6) through
			 (10) as paragraphs (7) through (11), respectively;
						(B)in paragraph (5) (as added by Public Law
			 101–610), by striking effectiveness. and inserting
			 effectiveness;; and
						(C)by redesignating paragraph (5) (as added by
			 Public Law 101–234) as paragraph (6);
						(2)by redesignating subsections (d) through
			 (g) as subsections (e) through (h), respectively; and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Principles for administering the data
				systemIn managing the
				National Student Loan Data System, the Secretary shall take actions necessary
				to maintain confidence in the data system, including, at a minimum—
								(1)ensuring that the primary purpose of access
				to the data system by guaranty agencies, eligible lenders, and eligible
				institutions of higher education is for legitimate program operations, such as
				the need to verify the eligibility of a student, potential student, or parent
				for loans under part B, D, or E;
								(2)prohibiting nongovernmental researchers and
				policy analysts from accessing personally identifiable information;
								(3)creating a disclosure form for students and
				potential students that is distributed when such students complete the common
				financial reporting form under section 483, and as a part of the exit
				counseling process under section 485(b), that—
									(A)informs the students that any title IV
				grant or loan the students receive will be included in the National Student
				Loan Data System, and instructs the students on how to access that
				information;
									(B)describes the categories of individuals or
				entities that may access the data relating to such grant or loan through the
				data system, and for what purposes access is allowed;
									(C)defines and explains the categories of
				information included in the data system;
									(D)provides a summary of the provisions of the
				Family Educational Rights and Privacy Act of 1974 and other applicable Federal
				privacy statutes, and a statement of the students' rights and responsibilities
				with respect to such statutes;
									(E)explains the measures taken by the
				Department to safeguard the students' data; and
									(F)includes other information as determined
				appropriate by the Secretary;
									(4)requiring guaranty agencies, eligible
				lenders, and eligible institutions of higher education that enter into an
				agreement with a potential student, student, or parent of such student
				regarding a loan under part B, D, or E, to inform the student or parent that
				such loan shall be—
									(A)submitted to the data system; and
									(B)accessible to guaranty agencies, eligible
				lenders, and eligible institutions of higher education determined by the
				Secretary to be authorized users of the data system;
									(5)regularly reviewing the data system
				to—
									(A)delete inactive users from the data
				system;
									(B)ensure that the data in the data system are
				not being used for marketing purposes; and
									(C)monitor the use of the data system by
				guaranty agencies and eligible lenders to determine whether an agency or lender
				is accessing the records of students in which the agency or lender has no
				existing financial interest; and
									(6)developing standardized protocols for
				limiting access to the data system that include—
									(A)collecting data on the usage of the data
				system to monitor whether access has been or is being used contrary to the
				purposes of the data system;
									(B)defining the steps necessary for
				determining whether, and how, to deny or restrict access to the data system;
				and
									(C)determining the steps necessary to reopen
				access to the data system following a denial or restriction of
				access.
									;
				and
					(4)by striking subsection (e) (as redesignated
			 by paragraph (1)) and inserting the following:
						
							(e)Reports to Congress
								(1)Annual reportNot later than September 30 of each fiscal
				year, the Secretary shall prepare and submit to the appropriate committees of
				Congress a report describing—
									(A)the results obtained by the establishment
				and operation of the National Student Loan Data System authorized by this
				section;
									(B)the effectiveness of existing privacy
				safeguards in protecting student and parent information in the data
				system;
									(C)the success of any new authorization
				protocols in more effectively preventing abuse of the data system;
									(D)the ability of the Secretary to monitor how
				the system is being used, relative to the intended purposes of the data system;
				and
									(E)any protocols developed under subsection
				(d)(6) during the preceding fiscal year.
									(2)Study
									(A)In generalThe Secretary shall conduct a study
				regarding—
										(i)available mechanisms for providing students
				and parents with the ability to opt in or opt out of allowing eligible lenders
				to access their records in the National Student Loan Data System; and
										(ii)appropriate protocols for limiting access
				to the data system, based on the risk assessment required under subchapter III
				of chapter 35 of title 44, United States Code.
										(B)Submission of studyNot later than 3 years after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall prepare and submit a report on the
				findings of the study to the appropriate committees of
				Congress.
									.
					480.Early awareness of financial aid
			 eligibilityPart G of title IV
			 (20 U.S.C. 1088 et seq.) is further amended by inserting after section 485D (20
			 U.S.C. 1092c) the following:
					
						485E.Early awareness of financial aid
				eligibility
							(a)In GeneralThe Secretary shall implement, in
				cooperation with States, institutions of higher education, secondary schools,
				middle schools, early intervention and outreach programs under this title,
				other agencies and organizations involved in student financial assistance and
				college access, public libraries, community centers, employers, and businesses,
				a comprehensive system of early financial aid information in order to provide
				students and families with early information about financial aid and early
				estimates of such students’ eligibility for financial aid from multiple
				sources. Such system shall include the activities described in subsections (b)
				and (c).
							(b)Communication of Availability of Aid and
				Aid Eligibility
								(1)Students who receive benefitsThe Secretary shall—
									(A)make special efforts to notify students,
				who receive or are eligible to receive benefits under a Federal means-tested
				benefit program (including the food stamp program under the
				Food Stamp Act of 1977 (7 U.S.C.
				2011 et seq.)) or another such benefit program as determined by the Secretary,
				of such students’ potential eligibility for a maximum Federal Pell Grant under
				subpart 1 of part A; and
									(B)disseminate such informational materials as
				the Secretary determines necessary.
									(2)Middle school studentsThe Secretary, in cooperation with States,
				institutions of higher education, other organizations involved in college
				access and student financial aid, middle schools, and programs under this title
				that serve middle school students, shall make special efforts to notify
				students and their parents of the availability of financial aid under this
				title and, in accordance with subsection (c), shall provide nonbinding
				estimates of grant and loan aid that an individual may be eligible for under
				this title upon completion of an application form under section 483(a). The
				Secretary shall ensure that such information is as accurate as possible and
				that such information is provided in an age-appropriate format using
				dissemination mechanisms suitable for students in middle school.
								(3)Secondary school studentsThe Secretary, in cooperation with States,
				institutions of higher education, other organizations involved in college
				access and student financial aid, secondary schools, and programs under this
				title that serve secondary school students, shall make special efforts to
				notify students in secondary school and their parents, as early as possible but
				not later than such students’ junior year of secondary school, of the
				availability of financial aid under this title and, in accordance with
				subsection (c), shall provide nonbinding estimates of the amounts of grant and
				loan aid that an individual may be eligible for under this title upon
				completion of an application form under section 483(a). The Secretary shall
				ensure that such information is as accurate as possible and that such
				information is provided in an age-appropriate format using dissemination
				mechanisms suitable for students in secondary school.
								(4)Adult
				learnersThe Secretary, in
				cooperation with States, institutions of higher education, other organizations
				involved in college access and student financial aid, employers, workforce
				investment boards and public libraries, shall make special efforts to provide
				individuals who would qualify as independent students, as defined in section
				480(d), with information regarding the availability of financial aid under this
				title and, in accordance with subsection (c), with nonbinding estimates of the
				amounts of grant and loan aid that an individual may be eligible for under this
				title upon completion of an application form under section 483(a). The
				Secretary shall ensure that such information—
									(A)is as accurate as possible;
									(B)includes specific information regarding the
				availability of financial aid for students qualified as independent students,
				as defined in section 480(d); and
									(C)uses dissemination mechanisms suitable for
				adult learners.
									(5)Public awareness campaignNot later than 2 years after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary, in coordination with States, institutions
				of higher education, early intervention and outreach programs under this title,
				other agencies and organizations involved in student financial aid, local
				educational agencies, public libraries, community centers, businesses,
				employers, employment services, workforce investment boards, and movie
				theaters, shall implement a public awareness campaign in order to increase
				national awareness regarding the availability of financial aid under this
				title. The public awareness campaign shall disseminate accurate information
				regarding the availability of financial aid under this title and shall be
				implemented, to the extent practicable, using a variety of media, including
				print, television, radio and the Internet. The Secretary shall design and
				implement the public awareness campaign based upon relevant independent
				research and the information and dissemination strategies found most effective
				in implementing paragraphs (1) through (4).
								(c)Availability of Nonbinding Estimates of
				Federal Financial Aid Eligibility
								(1)In generalThe Secretary, in cooperation with States,
				institutions of higher education, and other agencies and organizations involved
				in student financial aid, shall provide, via a printed form and the Internet or
				other electronic means, the capability for individuals to determine easily, by
				entering relevant data, nonbinding estimates of amounts of grant and loan aid
				an individual may be eligible for under this title upon completion and
				processing of an application and enrollment in an institution of higher
				education.
								(2)Data elementsThe Secretary, in cooperation with States,
				institutions of higher education, and other agencies and organizations involved
				in student financial aid, shall determine the data elements that are necessary
				to create a simplified form that individuals can use to obtain easily
				nonbinding estimates of the amounts of grant and loan aid an individual may be
				eligible for under this title.
								(3)Qualification to use simplified
				applicationThe capability
				provided under this paragraph shall include the capability to determine whether
				the individual is eligible to submit a simplified application form under
				paragraph (2)(B) or (3)(B) of section
				483(a).
								.
				
				481.Program participation
			 agreementsSection 487 (20
			 U.S.C. 1094) is amended—
					(1)in subsection (a)—
						(A)by redesignating paragraphs (21), (22), and
			 (23) as paragraphs (22), (23), and (24), respectively;
						(B)by inserting after paragraph (20) the
			 following:
							
								(21)Code of Conduct
									(A)In generalThe institution will establish, follow, and
				enforce a code of conduct regarding student loans that includes not less than
				the following:
										(i)Revenue sharing prohibitionThe institution is prohibited from
				receiving anything of value from any lender in exchange for any advantage
				sought by the lender to make educational loans to a student enrolled, or who is
				expected to be enrolled, at the institution, except that an institution shall
				not be prohibited from receiving a philanthropic contribution from a lender if
				the contribution is not made in exchange for any such advantage.
										(ii)Gift and trip prohibitionAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other financial aid of the institution, is
				prohibited from taking from any lender any gift or trip worth more than nominal
				value, except for reasonable expenses for professional development that will
				improve the efficiency and effectiveness of programs under this title and for
				domestic travel to such professional development.
										(iii)Contracting arrangementsAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other financial aid of the institution,
				shall be prohibited from entering into any type of consulting arrangement or
				other contract to provide services to a lender.
										(iv)Advisory board compensationAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other student financial aid of the
				institution, and who serves on an advisory board, commission, or group
				established by a lender or group of lenders shall be prohibited from receiving
				anything of value from the lender or group of lenders, except that the employee
				may be reimbursed for reasonable expenses incurred in serving on such advisory
				board, commission or group.
										(v)Interaction with borrowersThe institution will not—
											(I)for any first-time borrower, assign,
				through award packaging or other methods, the borrower’s loan to a particular
				lender; and
											(II)refuse to certify, or, delay certification
				of, any loan in accordance with paragraph (6) based on the borrower’s selection
				of a particular lender or guaranty agency.
											(B)DesignationThe institution will designate an
				individual who shall be responsible for signing an annual attestation on behalf
				of the institution that the institution agrees to, and is in compliance with,
				the requirements of the code of conduct described in this paragraph. Such
				individual shall be the chief executive officer, chief operating officer, chief
				financial officer, or comparable official, of the institution, and shall
				annually submit the signed attestation to the Secretary.
									(C)AvailabilityThe institution will make the code of
				conduct widely available to the institution’s faculty members, students, and
				parents through a variety of means, including the institution’s
				website.
									;
						(C)in paragraph (24) (as redesignated by
			 subparagraph (A)), by adding at the end the following:
							
								(D)In the case of a proprietary institution of
				higher education as defined in section 102(b), the institution shall be
				considered in compliance with the requirements of subparagraph (A) for any
				student to whom the institution electronically transmits a message containing a
				voter registration form acceptable for use in the State in which the
				institution is located, or an Internet address where such a form can be
				downloaded, if such information is in an electronic message devoted solely to
				voter registration.
								;
				and
						(D)by adding at the end the following:
							
								(25)In the case of a proprietary institution of
				higher education as defined in section 102(b), the institution will, as
				calculated in accordance with subsection (h)(1), have not less than 10 percent
				of its revenues from sources other than funds provided under this title, or
				will be subject to the sanctions described in subsection (h)(2).
								(26)Preferred lender lists
									(A)In generalIn the case of an institution (including an
				employee or agent of an institution) that maintains a preferred lender list, in
				print or any other medium, through which the institution recommends one or more
				specific lenders for loans made under part B to the students attending the
				institution (or the parents of such students), the institution will—
										(i)clearly and fully disclose on the preferred
				lender list—
											(I)why the institution has included each
				lender as a preferred lender, especially with respect to terms and conditions
				favorable to the borrower; and
											(II)that the students attending the institution
				(or the parents of such students) do not have to borrow from a lender on the
				preferred lender list;
											(ii)ensure, through the use of the list
				provided by the Secretary under subparagraph (C), that—
											(I)there are not less than 3 lenders named on
				the preferred lending list that are not affiliates of each other; and
											(II)the preferred lender list—
												(aa)specifically indicates, for each lender on
				the list, whether the lender is or is not an affiliate of each other lender on
				the list; and
												(bb)if the lender is an affiliate of another
				lender on the list, describes the specifics of such affiliation; and
												(iii)establish a process to ensure that lenders
				are placed upon the preferred lender list on the basis of the benefits provided
				to borrowers, including —
											(I)highly competitive interest rates, terms,
				or conditions for loans made under part B;
											(II)high-quality customer service for such
				loans; or
											(III)additional benefits beyond the standard
				terms and conditions for such loans.
											(B)Definition of affiliate; control
										(i)Definition of affiliateFor the purposes of subparagraph (A)(ii)
				the term affiliate means a person that controls, is controlled by,
				or is under common control with, another person.
										(ii)ControlFor purposes of subparagraph (A)(ii), a
				person has control over another person if—
											(I)the person directly or indirectly, or
				acting through 1 or more others, owns, controls, or has the power to vote 5
				percent or more of any class of voting securities of such other person;
											(II)the person controls, in any manner, the
				election of a majority of the directors or trustees of such other person;
				or
											(III)the Secretary determines (after notice and
				opportunity for a hearing) that the person directly or indirectly exercises a
				controlling interest over the management or policies of such other
				person.
											(C)List of lender affiliatesThe Secretary, in consultation with the
				Director of the Federal Deposit Insurance Corporation, shall maintain and
				update a list of lender affiliates of all eligible lenders, and shall provide
				such list to the eligible institutions for use in carrying out subparagraph
				(A).
									;
						(2)in subsection (c)(1)(A)(i), by inserting
			 , except that the Secretary may modify the requirements of this clause
			 with regard to an institution outside the United States before the
			 semicolon at the end;
					(3)by redesignating subsections (d) and (e) as
			 subsection (f) and (g), respectively;
					(4)by inserting after subsection (c) the
			 following:
						
							(d)Institutional Requirements for
				Teach-Outs
								(1)In generalIn the event the Secretary initiates the
				limitation, suspension, or termination of the participation of an institution
				of higher education in any program under this title under the authority of
				subsection (c)(1)(F) or initiates an emergency action under the authority of
				subsection (c)(1)(G) and its prescribed regulations, the Secretary shall
				require that institution to prepare a teach-out plan for submission to the
				institution’s accrediting agency or association in compliance with section
				496(c)(4), the Secretary’s regulations on teach-out plans, and the standards of
				the institution’s accrediting agency or association.
								(2)Teach-out plan definedIn this subsection, the term
				teach-out plan means a written plan that provides for the
				equitable treatment of students if an institution of higher education ceases to
				operate before all students have completed their program of study, and may
				include, if required by the institution’s accrediting agency or association, an
				agreement between institutions for such a teach-out plan.
								(e)Violation of code of conduct regarding
				student loans
								(1)In generalUpon a finding by the Secretary, after
				reasonable notice and an opportunity for a hearing, that an institution of
				higher education that has entered into a program participation agreement with
				the Secretary under subsection (a) willfully contravened the institution’s
				attestation of compliance with the provisions of subsection (a)(21), the
				Secretary may impose a penalty described in paragraph (2).
								(2)PenaltiesA violation of paragraph (1) shall result
				in the limitation, suspension, or termination of the eligibility of the
				institution for the loan programs under this
				title.
								;
				and
					(5)by adding at the end the following:
						
							(h)Implementation of Nontitle IV Revenue
				Requirement
								(1)CalculationIn carrying out subsection (a)(27), a
				proprietary institution of higher education (as defined in section 102(b))
				shall use the cash basis of accounting and count the following funds as from
				sources of funds other than funds provided under this title:
									(A)Funds used by students from sources other
				than funds received under this title to pay tuition, fees, and other
				institutional charges to the institution, provided the institution can
				reasonably demonstrate that such funds were used for such purposes.
									(B)Funds used by the institution to satisfy
				matching-fund requirements for programs under this title.
									(C)Funds used by a student from savings plans
				for educational expenses established by or on behalf of the student and which
				qualify for special tax treatment under the Internal Revenue Code of
				1986.
									(D)Funds paid by a student, or on behalf of a
				student by a party other than the institution, to the institution for an
				education or training program that is not eligible for funds under this title,
				provided that the program is approved or licensed by the appropriate State
				agency or an accrediting agency recognized by the Secretary.
									(E)Funds generated by the institution from
				institutional activities that are necessary for the education and training of
				the institution’s students, if such activities are—
										(i)conducted on campus or at a facility under
				the control of the institution;
										(ii)performed under the supervision of a member
				of the institution’s faculty; and
										(iii)required to be performed by all students in
				a specific educational program at the institution.
										(F)Institutional aid, as follows:
										(i)In the case of loans made by the
				institution, only the amount of loan repayments received by the institution
				during the fiscal year for which the determination is made.
										(ii)In the case of scholarships provided by the
				institution, only those scholarship funds provided by the institution that
				are—
											(I)in the form of monetary aid based upon the
				academic achievements or financial need of students; and
											(II)disbursed during the fiscal year for which
				the determination is made from an established restricted account and only to
				the extent that the funds in that account represent designated funds from an
				outside source or income earned on those funds.
											(iii)In the case of tuition discounts, only
				those tuition discounts based upon the academic achievement or financial need
				of students.
										(2)Sanctions
									(A)Failure to meet requirement for 1
				yearIn addition to such
				other means of enforcing the requirements of this title as may be available to
				the Secretary, if an institution fails to meet the requirements of subsection
				(a)(27) in any year, the Secretary may impose 1 or both of the following
				sanctions on the institution:
										(i)Place the institution on provisional
				certification in accordance with section 498(h) until the institution
				demonstrates, to the satisfaction of the Secretary, that it is in compliance
				with subsection (a)(27).
										(ii)Require such other increased monitoring and
				reporting requirements as the Secretary determines necessary until the
				institution demonstrates, to the satisfaction of the Secretary, that it is in
				compliance with subsection (a)(27).
										(B)Failure to meet requirement for 2
				yearsAn institution that
				fails to meet the requirements of subsection (a)(27) for 2 consecutive years
				shall be ineligible to participate in the programs authorized under this title
				until the institution demonstrates, to the satisfaction of the Secretary, that
				it is in compliance with subsection (a)(27).
									(3)Public availability of
				informationThe Secretary
				shall make publicly available, through the means described in subsection (b) of
				section 131, any institution that fails to meet the requirements of subsection
				(a)(27) in any year as an institution that is failing to meet the minimum
				non-Federal source of revenue requirements of such subsection
				(a)(27).
								.
					482.Regulatory relief and
			 improvementSection 487A(b)
			 (20 U.S.C. 1094a(b)) is amended—
					(1)in paragraph (1)—
						(A)by striking 1998 and
			 inserting 2007 ; and
						(B)by striking 1999 and
			 inserting 2008; and
						(2)by striking the matter preceding paragraph
			 (2)(A) and inserting the following:
						
							(2)ReportThe Secretary shall review and evaluate the
				experience of institutions participating as experimental sites and shall, on a
				biennial basis, submit a report based on the review and evaluation to the
				authorizing committees. Such report shall
				include—
							;
				and
					(3)in paragraph (3)—
						(A)in subparagraph (A)—
							(i)by striking Upon the submission of
			 the report required by paragraph (2), the and inserting
			 The; and
							(ii)by inserting periodically
			 after authorized to;
							(B)by striking subparagraph (B);
						(C)by redesignating subparagraph (C) as
			 subparagraph (B); and
						(D)in subparagraph (B) (as redesignated by
			 subparagraph (C))—
							(i)by inserting , including
			 requirements related to the award process and disbursement of student financial
			 aid (such as innovative delivery systems for modular or compressed courses, or
			 other innovative systems), verification of student financial aid application
			 data, entrance and exit interviews, or other management procedures or processes
			 as determined in the negotiated rulemaking process under section 492
			 after requirements in this title;
							(ii)by inserting (other than an award
			 rule related to an experiment in modular or compressed schedules) after
			 award rules; and
							(iii)by inserting unless the waiver of
			 such provisions is authorized by another provision under this title
			 before the period at the end.
							483.Transfer of allotmentsSection 488 (20 U.S.C. 1095) is amended in
			 the first sentence—
					(1)in paragraph (1), by striking
			 and after the semicolon;
					(2)in paragraph (2), by striking
			 413D. and inserting 413D; and; and
					(3)by adding at the end (3) transfer 25
			 percent of the institution’s allotment under section 413D to the institution’s
			 allotment under section 442..
					484.Purpose of administrative
			 paymentsSection 489(b) (20
			 U.S.C. 1096(b)) is amended by striking offsetting the administrative
			 costs of and inserting administering.
				485.Advisory Committee on student financial
			 assistanceSection 491 (20
			 U.S.C. 1098) is amended—
					(1)in subsection (a)(2)—
						(A)in subparagraph (B), by striking
			 and after the semicolon;
						(B)in subparagraph (C), by striking the period
			 and inserting a semicolon; and
						(C)by adding at the end the following:
							
								(D)to provide knowledge and understanding of
				early intervention programs, and to make recommendations that will result in
				early awareness by low- and moderate-income students and families—
									(i)of their eligibility for assistance under
				this title; and
									(ii)to the extent practicable, of their
				eligibility for other forms of State and institutional need-based student
				assistance; and
									(E)to make recommendations that will expand
				and improve partnerships among the Federal Government, States, institutions of
				higher education, and private entities to increase the awareness and the total
				amount of need-based student assistance available to low- and moderate-income
				students.
								;
						(2)in subsection (c), by adding at the end the
			 following:
						
							(3)The appointment of a member under
				subparagraph (A) or (B) of paragraph (1) shall be effective upon confirmation
				of the member by the Senate and publication of such appointment in the
				Congressional
				Record.
							;
					(3)in subsection (d)(6), by striking ,
			 but nothing and all that follows through or
			 analyses;
					(4)in subsection (j)—
						(A)in paragraph (1)—
							(i)by inserting and
			 simplification after modernization each place the term
			 appears; and
							(ii)by striking including and
			 all that follows through Department,; and
							(B)by striking paragraphs (4) and (5) and
			 inserting the following:
							
								(4)conduct a review and analysis of
				regulations in accordance with subsection (l); and
								(5)conduct a study in accordance with
				subsection
				(m).
								;
						(5)in subsection (k), by striking
			 2004 and inserting 2013; and
					(6)by adding at the end the following:
						
							(l)Review and Analysis of Regulations
								(1)RecommendationsThe Advisory Committee shall make
				recommendations to the Secretary and Congress for consideration of future
				legislative action regarding redundant or outdated regulations under this
				title, consistent with the Secretary’s requirements under section 498B.
								(2)Review and analysis of
				regulationsThe Advisory
				Committee shall conduct a review and analysis of the regulations issued under
				this title that are in effect at the time of the review and that apply to the
				operations or activities of participants in the programs assisted under this
				title. The review and analysis may include a determination of whether the
				regulation is duplicative, is no longer necessary, is inconsistent with other
				Federal requirements, or is overly burdensome. In conducting the review, the
				Advisory Committee shall pay specific attention to evaluating ways in which
				regulations under this title affecting institutions of higher education (other
				than institutions described in section 102(a)(1)(C)), that have received in
				each of the 2 most recent award years prior to the date of enactment of the
				Higher Education Amendments of
				2007 less than $200,000 in funds through this title, may be
				improved, streamlined, or eliminated.
								(3)Consultation
									(A)In generalIn carrying out the review and analysis
				under paragraph (2), the Advisory Committee shall consult with the Secretary,
				relevant representatives of institutions of higher education, and individuals
				who have expertise and experience with the regulations issued under this title,
				in accordance with subparagraph (B).
									(B)Review panelsThe Advisory Committee shall convene not
				less than 2 review panels of representatives of the groups involved in student
				financial assistance programs under this title who have experience and
				expertise in the regulations issued under this title to review the regulations
				under this title, and to provide recommendations to the Advisory Committee with
				respect to the review and analysis under paragraph (2). The panels shall be
				made up of experts in areas such as the operations of the financial assistance
				programs, the institutional eligibility requirements for the financial
				assistance programs, regulations not directly related to the operations or the
				institutional eligibility requirements of the financial assistance programs,
				and regulations for dissemination of information to students about the
				financial assistance programs.
									(4)Reports to congressThe Advisory Committee shall submit, not
				later than 2 years after the completion of the negotiated rulemaking process
				required under section 492 resulting from the amendments to this Act made by
				the Higher Education Amendments of 2007, a report to the authorizing committees
				and the Secretary detailing the expert panels’ findings and recommendations
				with respect to the review and analysis under paragraph (2).
								(5)Additional supportThe Secretary and the Inspector General of
				the Department shall provide such assistance and resources to the Advisory
				Committee as the Secretary and Inspector General determine are necessary to
				conduct the review required by this subsection.
								(m)Study of Innovative Pathways to
				Baccalaureate Degree Attainment
								(1)Study
				requiredThe Advisory
				Committee shall conduct a study of the feasibility of increasing baccalaureate
				degree attainment rates by reducing the costs and financial barriers to
				attaining a baccalaureate degree through innovative programs.
								(2)Scope
				of studyThe Advisory
				Committee shall examine new and existing programs that promote baccalaureate
				degree attainment through innovative ways, such as dual or concurrent
				enrollment programs, changes made to the Federal Pell Grant program,
				simplification of the needs analysis process, compressed or modular scheduling,
				articulation agreements, and programs that allow 2-year institutions of higher
				education to offer baccalaureate degrees.
								(3)Required aspects of the studyIn performing the study described in this
				subsection, the Advisory Committee shall examine the following aspects of such
				innovative programs:
									(A)The impact of such programs on
				baccalaureate attainment rates.
									(B)The degree to which a student’s total cost
				of attaining a baccalaureate degree can be reduced by such programs.
									(C)The ways in which low- and moderate-income
				students can be specifically targeted by such programs.
									(D)The ways in which nontraditional students
				can be specifically targeted by such programs.
									(E)The cost-effectiveness for the Federal
				Government, States, and institutions of higher education to implement such
				programs.
									(4)Consultation
									(A)In generalIn performing the study described in this
				subsection the Advisory Committee shall consult with a broad range of
				interested parties in higher education, including parents, students,
				appropriate representatives of secondary schools and institutions of higher
				education, appropriate State administrators, administrators of dual or
				concurrent enrollment programs, and appropriate Department officials.
									(B)Congressional consultationThe Advisory Committee shall consult on a
				regular basis with the authorizing committees in carrying out the study
				required by this section.
									(5)Reports to congress
									(A)Interim
				reportThe Advisory Committee
				shall prepare and submit to the authorizing committees and the Secretary an
				interim report, not later than 1 year after the date of enactment of the
				Higher Education Amendments of
				2007, describing the progress that has been made in conducting
				the study required by this subsection and any preliminary findings on the
				topics identified under paragraph (2).
									(B)Final reportThe Advisory Committee shall, not later
				than 3 years after the date of enactment of the
				Higher Education Amendments of
				2007, prepare and submit to the authorizing committees and the
				Secretary a final report on the study, including recommendations for
				legislative, regulatory, and administrative changes based on findings related
				to the topics identified under paragraph
				(2).
									.
					486.Regional meetingsSection 492(a)(1) (20 U.S.C. 1098a(a)(1)) is
			 amended by inserting State student grant agencies, after
			 institutions of higher education,.
				487.Year 2000 requirements at the
			 Department
					(a)RepealSection 493A (20 U.S.C. 1098c) is
			 repealed.
					(b)RedesignationSection 493B (20 U.S.C. 1098d) is
			 redesignated as section 493A.
					GProgram integrity
				491.Recognition of accrediting agency or
			 associationSection 496 (20
			 U.S.C. 1099b) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (4) and inserting the
			 following:
							
								(4)(A)such agency or association consistently
				applies and enforces standards that respect the stated mission of the
				institution of higher education, including religious missions, and that ensure
				that the courses or programs of instruction, training, or study offered by the
				institution of higher education, including distance education courses or
				programs, are of sufficient quality to achieve, for the duration of the
				accreditation period, the stated objective for which the courses or the
				programs are offered; and
									(B)if
				such agency or association has or seeks to include within its scope of
				recognition the evaluation of the quality of institutions or programs offering
				distance education, such agency or association shall, in addition to meeting
				the other requirements of this subpart, demonstrate to the Secretary
				that—
										(i)the agency or association’s standards
				effectively address the quality of an institution’s distance education in the
				areas identified in section 496(a)(5), except that the agency or association
				shall not be required to have separate standards, procedures or policies for
				the evaluation of distance education institutions or programs in order to meet
				the requirements of this subparagraph; and
										(ii)the agency or association requires an
				institution that offers distance education to have processes through which the
				institution establishes that the student who registers in a distance education
				course or program is the same student who participates in and completes the
				program and receives the academic
				credit;
										;
						(B)in paragraph (5), by striking subparagraph
			 (A) and inserting the following:
							
								(A)success with
				respect to student achievement in relation to the institution’s mission, which
				may include different standards for different institutions or programs, as
				established by the institution, including, as appropriate, consideration of
				State licensing examinations and job placement
				rates;
								;
						(C)by striking paragraph (6) and inserting the
			 following:
							
								(6)such an agency or association shall
				establish and apply review procedures throughout the accrediting process,
				including evaluation and withdrawal proceedings which comply with due process
				procedures that provide for—
									(A)adequate specification of requirements and
				deficiencies at the institution of higher education or program examined;
									(B)an opportunity for a written response by
				any such institution to be included, prior to final action, in the evaluation
				and withdrawal proceedings;
									(C)upon the written request of an institution,
				an opportunity for the institution to appeal any adverse action, including
				denial, withdrawal, suspension, or termination of accreditation, or placement
				on probation of an institution, at a hearing prior to such action becoming
				final, before an appeals panel that—
										(i)shall not include current members of the
				agency or association’s underlying decision-making body that made the adverse
				decision; and
										(ii)is subject to a conflict of interest
				policy; and
										(D)the right to representation by counsel for
				such an institution during an appeal of the adverse
				action;
									;
				and
						(D)by striking paragraph (8) and inserting the
			 following:
							
								(8)such agency or association shall make
				available to the public and the State licensing or authorizing agency, and
				submit to the Secretary, a summary of agency or association actions,
				including—
									(A)the award of accreditation or
				reaccreditation of an institution;
									(B)final denial, withdrawal, suspension, or
				termination of accreditation, or placement on probation of an institution, and
				any findings made in connection with the action taken, together with the
				official comments of the affected institution; and
									(C)any other adverse action taken with respect
				to an institution.
									;
				
						(2)in subsection (c)—
						(A)in paragraph (1), by inserting ,
			 including those regarding distance education after their
			 responsibilities;
						(B)by redesignating paragraphs (2) through (6)
			 as paragraphs (5) through (9);
						(C)by inserting after paragraph (1) (as
			 amended by subparagraph (A)) the following:
							
								(2)ensures that the agency or association’s
				on-site evaluation for accreditation or reaccreditation includes review of the
				Federally required information the institution or program provides its current
				and prospective students;
								(3)monitors the growth of programs at
				institutions that are experiencing significant enrollment growth;
								(4)requires an institution to submit a
				teach-out plan for approval to the accrediting agency upon the occurrence of
				any of the following events:
									(A)The Department notifies the accrediting
				agency of an action against the institution pursuant to section 487(d).
									(B)The accrediting agency acts to withdraw,
				terminate, or suspend the accreditation of an institution.
									(C)The institution notifies the accrediting
				agency that the institution intends to cease
				operations.
									;
						(D)in paragraph (8) (as redesignated by
			 subparagraph (B)), by striking and after the semicolon;
						(E)in subparagraph (9) (as redesignated by
			 subparagraph (B)), by striking the period and inserting ; and;
			 and
						(F)by adding at the end the following:
							
								(10)confirms, as a part of the agency or
				association’s review for accreditation or reaccreditation, that the institution
				has transfer of credit policies—
									(A)that are publicly disclosed; and
									(B)that include a statement of the criteria
				established by the institution regarding the transfer of credit earned at
				another institution of higher
				education.
									;
						(3)in subsection (g), by adding at the end the
			 following: “Nothing in this section shall be construed to permit the Secretary
			 to establish any criteria that specifies, defines, or prescribes the standards
			 that accrediting agencies or associations shall use to assess any institution’s
			 success with respect to student achievement.”; and
					(4)in subsection
			 (o), by adding at the end the following: Notwithstanding any other
			 provision of law, the Secretary shall not promulgate any regulation with
			 respect to subsection (a)(5)..
					492.Administrative capacity
			 standardSection 498 (20
			 U.S.C. 1099c) is amended—
					(1)in subsection (d)(1)(B), by inserting
			 and after the semicolon; and
					(2)by adding at the end the following:
						
							(k)Treatment of Teach-Outs at Additional
				Locations
								(1)In generalA location of a closed institution of
				higher education shall be eligible as an additional location of an eligible
				institution of higher education, as defined pursuant to regulations of the
				Secretary, for the purposes of a teach-out, if such teach-out has been approved
				by the institution’s accrediting agency.
								(2)Special ruleAn institution of higher education that
				conducts a teach-out through the establishment of an additional location
				described in paragraph (1) shall be permitted to establish a permanent
				additional location at a closed institution and shall not be required—
									(A)to meet the requirements of sections
				102(b)(1)(E) and 102(c)(1)(C) for such additional location; or
									(B)to assume the liabilities of the closed
				institution.
									.
					493.Program review and dataSection 498A(b) (20 U.S.C. 1099c–1(b)) is
			 amended—
					(1)in paragraph (4), by striking
			 and after the semicolon;
					(2)in paragraph (5) by striking the period and
			 inserting a semicolon; and
					(3)by adding at the end the following:
						
							(6)provide to an institution of higher
				education an adequate opportunity to review and respond to any program review
				report and relevant materials related to the report before any final program
				review report is issued;
							(7)review and take into consideration an
				institution of higher education’s response in any final program review report
				or audit determination, and include in the report or determination—
								(A)a written statement addressing the
				institution of higher education's response;
								(B)a written statement of the basis for such
				report or determination; and
								(C)a copy of the institution's response;
				and
								(8)maintain and preserve at all times the
				confidentiality of any program review report until the requirements of
				paragraphs (6) and (7) are met, and until a final program review is issued,
				other than to the extent required to comply with paragraph (5), except that the
				Secretary shall promptly disclose any and all program review reports to the
				institution of higher education under
				review.
							.
					494.Timely information about loans
					(a)In generalTitle IV (20 U.S.C. 1070 et seq.) is
			 further amended by adding at the end the following:
						
							499A.Access to timely information about
				loans
								(a)Regular bill providing pertinent
				information about a loanA
				lender of a loan made, insured, or guaranteed under this title shall provide
				the borrower of such loan a bill each month or, in the case of a loan payable
				less frequently than monthly, a bill that corresponds to each payment
				installment time period, including a clear and conspicuous notice of—
									(1)the borrower's principal borrowed;
									(2)the borrower's current balance;
									(3)the interest rate on such loan;
									(4)the amount the borrower has paid in
				interest;
									(5)the amount of additional interest payments
				the borrower is expected to pay over the life of the loan;
									(6)the total amount the borrower has paid for
				the loan, including the amount the borrower has paid in interest, the amount
				the borrower has paid in fees, and the amount the borrower has paid against the
				balance, in a brief, borrower-friendly manner;
									(7)a description of each fee the borrower has
				been charged for the current payment period;
									(8)the date by which the borrower needs to
				make a payment in order to avoid additional fees;
									(9)the amount of such payment that will be
				applied to the interest, the balance, and any fees on the loan; and
									(10)the lender's address and toll-free phone
				number for payment and billing error purposes.
									(b)Information provided before commencement of
				repaymentA lender of a loan
				made, insured, or guaranteed under this title shall provide to the borrower of
				such loan, at least one month before the loan enters repayment, a clear and
				conspicuous notice of not less than the following information:
									(1)The borrower's options, including repayment
				plans, deferments, forbearances, and discharge options to which the borrower
				may be entitled.
									(2)The conditions under which a borrower may
				be charged any fee, and the amount of such fee.
									(3)The conditions under which a loan may
				default, and the consequences of default.
									(4)Resources, including nonprofit
				organizations, advocates, and counselors (including the Office of the Ombudsman
				at the Department), where borrowers can receive advice and assistance, if such
				resources exist.
									(c)Information provided during
				delinquencyIn addition to
				any other information required under law, a lender of a loan made, insured, or
				guaranteed under this title shall provide a borrower in delinquency with a
				clear and conspicuous notice of the date on which the loan will default if no
				payment is made, the minimum payment that must be made to avoid default,
				discharge options to which the borrower may be entitled, resources, including
				nonprofit organizations, advocates, and counselors (including the Office of the
				Ombudsman at the Department), where borrowers can receive advice and
				assistance, if such resources exist.
								(d)Information provided during
				defaultA lender of a loan
				made, insured, or guaranteed under this title shall provide a borrower in
				default, on not less than 2 separate occasions, with a clear and conspicuous
				notice of not less than the following information:
									(1)The options available to the borrower to be
				removed from default.
									(2)The relevant fees and conditions associated
				with each
				option.
									.
					495.Auction evaluation and report
					(a)EvaluationIf Congress enacts an Act that authorizes
			 the Secretary of Education to carry out a pilot program under which the
			 Secretary establishes a mechanism for an auction of Federal PLUS Loans, then
			 the Comptroller General shall evaluate such pilot program. The evaluation shall
			 determine—
						(1)the extent of the savings to the Federal
			 Government that are generated through the pilot program, compared to the cost
			 the Federal Government would have incurred in operating the parent loan program
			 under section 428B of the Higher Education Act of 1965 in the absence of the
			 pilot program;
						(2)the number of lenders that participated in
			 the pilot program, and the extent to which the pilot program generated
			 competition among lenders to participate in the auctions under the pilot
			 program;
						(3)the effect of the transition to and
			 operation of the pilot program on the ability of—
							(A)lenders participating in the pilot program
			 to originate loans made through the pilot program smoothly and
			 efficiently;
							(B)institutions of higher education
			 participating in the pilot program to disburse loans made through the pilot
			 program smoothly and efficiently; and
							(C)the ability of parents to obtain loans made
			 through the pilot program in a timely and efficient manner;
							(4)the differential impact, if any, of the
			 auction among the States, including between rural and non-rural States;
			 and
						(5)the feasibility of using the mechanism
			 piloted to operate the other loan programs under part B of title IV of the
			 Higher Education Act of 1965.
						(b)ReportsThe Comptroller General shall—
						(1)not later than September 1, 2010, submit to
			 the authorizing committees (as defined in section 103 of the Higher Education
			 Act of 1965 (20 U.S.C. 1003)) a preliminary report regarding the findings of
			 the evaluation described in subsection (a);
						(2)not later than September 1, 2012, submit to
			 the authorizing committees an interim report regarding such findings;
			 and
						(3)not later than September 1, 2014, submit to
			 the authorizing committees a final report regarding such findings.
						VDeveloping Institutions
			501.Authorized activitiesSection 503(b) (20 U.S.C. 1101b(b)) is
			 amended—
				(1)by redesignating paragraphs (6) through
			 (14) as paragraphs (8) through (16), respectively;
				(2)in paragraph (5), by inserting ,
			 including innovative, customized remedial education and English language
			 instruction courses designed to help retain students and move the students
			 rapidly into core courses and through program completion before the
			 period at the end;
				(3)by inserting after paragraph (5) the
			 following:
					
						(6)Education or counseling services designed
				to improve the financial literacy and economic literacy of students or the
				students’ parents.
						(7)Articulation agreements and student support
				programs designed to facilitate the transfer from 2-year to 4-year
				institutions.
						;
				and
				(4)in paragraph (12) (as redesignated by
			 paragraph (1)), by striking distance learning academic instruction
			 capabilities and inserting distance education
			 technologies.
				502.Postbaccalaureate opportunities for
			 Hispanic Americans
				(a)Establishment of ProgramTitle V (20 U.S.C. 1101 et seq.) is
			 amended—
					(1)by redesignating part B as part C;
					(2)by redesignating sections 511 through 518
			 as sections 521 through 528, respectively; and
					(3)by inserting after section 505 the
			 following:
						
							BPROMOTING
				POSTBACCALAUREATE OPPORTUNITIES FOR HISPANIC AMERICANS
								511.Program authority and eligibility
									(a)Program AuthorizedSubject to the availability of funds
				appropriated to carry out this part, the Secretary shall award grants, on a
				competitive basis, to eligible institutions to enable the eligible institutions
				to carry out the authorized activities described in section 512.
									(b)EligibilityFor the purposes of this part, an
				eligible institution means an institution of higher education
				that—
										(1)is a Hispanic-serving institution (as
				defined in section 502); and
										(2)offers a postbaccalaureate certificate or
				degree granting program.
										512.Authorized activitiesGrants awarded under this part shall be used
				for 1 or more of the following activities:
									(1)Purchase, rental, or lease of scientific or
				laboratory equipment for educational purposes, including instructional and
				research purposes.
									(2)Construction, maintenance, renovation, and
				improvement in classroom, library, laboratory, and other instructional
				facilities, including purchase or rental of telecommunications technology
				equipment or services.
									(3)Purchase of library books, periodicals,
				technical and other scientific journals, microfilm, microfiche, and other
				educational materials, including telecommunications program materials.
									(4)Support for needy postbaccalaureate
				students, including outreach, academic support services, mentoring,
				scholarships, fellowships, and other financial assistance, to permit the
				enrollment of such students in postbaccalaureate certificate and degree
				granting programs.
									(5)Support of faculty exchanges, faculty
				development, faculty research, curriculum development, and academic
				instruction.
									(6)Creating or improving facilities for
				Internet or other distance education technologies, including purchase or rental
				of telecommunications technology equipment or services.
									(7)Collaboration with other institutions of
				higher education to expand postbaccalaureate certificate and degree
				offerings.
									(8)Other activities proposed in the
				application submitted pursuant to section 513 that are approved by the
				Secretary as part of the review and acceptance of such application.
									513.Application and duration
									(a)ApplicationAny eligible institution may apply for a
				grant under this part by submitting an application to the Secretary at such
				time and in such manner as the Secretary may require. Such application shall
				demonstrate how the grant funds will be used to improve postbaccalaureate
				education opportunities for Hispanic and low-income students and will lead to
				such students’ greater financial independence.
									(b)DurationGrants under this part shall be awarded for
				a period not to exceed 5 years.
									(c)LimitationThe Secretary may not award more than 1
				grant under this part in any fiscal year to any Hispanic-serving
				institution.
									.
					503.ApplicationsSection 521(b)(1)(A) (as redesignated by
			 section 502(a)(2)) (20 U.S.C. 1103(b)(1)(A)) is amended by striking
			 subsection (b) and inserting subsection
			 (c).
			504.Cooperative arrangementsSection 524(a) (as redesignated by section
			 502(a)(2)) (20 U.S.C. 1103c(a)) is amended by striking section
			 503 and inserting sections 503 and 512.
			505.Authorization of
			 appropriationsSection 528(a)
			 (as redesignated by section 502(a)(2)) (20 U.S.C. 1103g(a)) is amended—
				(1)by inserting part A of after
			 carry out;
				(2)by striking $62,500,000 for fiscal
			 year 1999 and all that follows through the period and inserting
			 such sums as may be necessary for fiscal year 2008 and each of the 5
			 succeeding fiscal years.;
				(3)by striking (a)
			 
			 Authorizations.—There are and inserting the
			 following:
					
						(a)Authorizations
							(1)Part AThere
				are
							;
				and
				(4)by adding at the end the following:
					
						(2)Part BThere are authorized to be appropriated to
				carry out part B of this title such sums as may be necessary for fiscal year
				2008 and each of the 5 succeeding fiscal
				years.
						.
				VIInternational education programs
			601.FindingsSection 601 (20 U.S.C. 1121) is
			 amended—
				(1)in the section heading, by striking
			 and
			 purposes and inserting ; purposes; consultation;
			 survey;
				(2)in subsection (a)(3), by striking
			 post-Cold War;
				(3)in subsection (b)(1)(D), by inserting
			 , including through linkages with overseas institutions before
			 the semicolon; and
				(4)by adding at the end the following:
					
						(c)ConsultationThe Secretary shall, prior to requesting
				applications for funding under this title during each grant cycle, consult with
				and receive recommendations regarding national need for expertise in foreign
				languages and world regions from the head officials of a wide range of Federal
				agencies. Such agencies shall provide information to the Secretary regarding
				how the agencies utilize expertise and resources provided by grantees under
				this title. The Secretary shall take into account such recommendations and
				information when requesting applications for funding under this title, and
				shall make available to applicants a list of areas identified as areas of
				national need.
						(d)SurveyThe Secretary shall assist grantees in
				developing a survey to administer to students who have participated in programs
				under this title to determine postgraduation placement. All grantees, where
				applicable, shall administer such survey not less often than annually and
				report such data to the
				Secretary.
						.
				602.Graduate and undergraduate language and
			 area centers and programsSection 602 (20 U.S.C. 1122) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)in subparagraph (G), by striking
			 and after the semicolon;
						(ii)in subparagraph (H), by striking the period
			 and inserting ; and; and
						(iii)by adding at the end the following:
							
								(I)support for instructors of the less
				commonly taught languages.
								;
				and
						(B)in paragraph (4)—
						(i)by redesignating subparagraphs (C) through
			 (E) as subparagraphs (D) through (F), respectively;
						(ii)by inserting after subparagraph (B) the
			 following:
							
								(C)Programs of linkage or outreach between or
				among—
									(i)foreign language, area studies, or other
				international fields; and
									(ii)State educational agencies or local
				educational
				agencies.
									;
						(iii)in subparagraph (D) (as redesignated by
			 clause (i)) by inserting , including Federal or State scholarship
			 programs for students in related areas before the period at the end;
			 and
						(iv)in subparagraph (F) (as redesignated by
			 clause (i)), by striking and (D) and inserting (D), and
			 (E);
						(2)in subsection (b)—
					(A)in the subsection heading, by striking
			 Graduate; and
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)Eligible studentsA student receiving a stipend described in
				paragraph (1) shall be engaged—
								(A)in an instructional program with stated
				performance goals for functional foreign language use or in a program
				developing such performance goals, in combination with area studies,
				international studies, or the international aspects of a professional studies
				program; and
								(B)(i)in the case of an undergraduate student, in
				the intermediate or advanced study of a less commonly taught language;
				or
									(ii)in the case of a graduate student, in
				graduate study in connection with a program described in subparagraph (A),
				including—
										(I)predissertation level study;
										(II)preparation for dissertation
				research;
										(III)dissertation research abroad; or
										(IV)dissertation
				writing.
										;
					(3)by striking subsection (d) and inserting
			 the following:
					
						(d)Allowances
							(1)Graduate level recipientsA stipend awarded to a graduate level
				recipient may include allowances for dependents and for travel for research and
				study in the United States and abroad.
							(2)Undergraduate level
				recipientsA stipend awarded
				to an undergraduate level recipient may include an allowance for educational
				programs in the United States or educational programs abroad that—
								(A)are closely linked to the overall goals of
				the recipient’s course of study; and
								(B)have the purpose of promoting foreign
				language fluency and knowledge of foreign
				cultures.
								;
				and
				(4)by adding at the end the following:
					
						(e)ApplicationEach institution or combination of
				institutions desiring a grant under this section shall submit an application to
				the Secretary at such time, in such manner, and accompanied by such information
				and assurances as the Secretary may require. Each application shall include an
				explanation of how the activities funded by the grant will reflect diverse
				perspectives and a wide range of views and generate debate on world regions and
				international affairs. Each application shall also describe how the applicant
				will address disputes regarding whether activities funded under the application
				reflect diverse perspectives and a wide range of views. Each application shall
				also include a description of how the applicant will encourage government
				service in areas of national need, as identified by the Secretary, as well as
				in needs in the education, business, and nonprofit
				sectors.
						.
				603.Undergraduate international studies and
			 foreign language programsSection 604 (20 U.S.C. 1124) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)by redesignating subparagraphs (I) through
			 (M) as subparagraphs (J) through (N), respectively; and
						(ii)by inserting after subparagraph (H) the
			 following:
							
								(I)providing subgrants to undergraduate
				students for educational programs abroad that—
									(i)are closely linked to the overall goals of
				the program for which the grant is awarded; and
									(ii)have the purpose of promoting foreign
				language fluency and knowledge of foreign
				cultures;
									;
				and
						(B)in paragraph (7)—
						(i)in subparagraph (C), by striking
			 and after the semicolon;
						(ii)in subparagraph (D), by striking the period
			 at the end and inserting a semicolon; and
						(iii)by adding at the end the following:
							
								(E)a description of how the applicant will
				provide information to students regarding federally funded scholarship programs
				in related areas;
								(F)an explanation of how the activities funded
				by the grant will reflect diverse perspectives and a wide range of views and
				generate debate on world regions and international affairs, where
				applicable;
								(G)a description of how the applicant will
				address disputes regarding whether the activities funded under the application
				reflect diverse perspectives and a wide range of views; and
								(H)a description of how the applicant will
				encourage service in areas of national need as identified by the
				Secretary.
								;
				and
						(2)in subsection (c)—
					(A)by striking “Funding Support.—The Secretary”
			 and inserting “Funding
			 Support.—
						
							(1)The secretaryThe
				Secretary
							;
					(B)by striking 10 and inserting
			 20; and
					(C)by adding at the end the following:
						
							(2)GranteesOf the total amount of grant funds awarded
				to a grantee under this section, the grantee may use not more than 10 percent
				of such funds for the activity described in subsection
				(a)(2)(I).
							.
					604.Research; studiesSection 605(a) (20 U.S.C. 1125(a)) is
			 amended—
				(1)in paragraph (8), by striking
			 and after the semicolon;
				(2)in paragraph (9), by striking the period
			 and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(10)evaluation of the extent to which programs
				assisted under this title reflect diverse perspectives and a wide range of
				views and generate debate on world regions and international affairs;
						(11)the systematic collection, analysis, and
				dissemination of data that contribute to achieving the purposes of this part;
				and
						(12)support for programs or activities to make
				data collected, analyzed, or disseminated under this section publicly available
				and easy to
				understand.
						.
				605.Technological innovation and cooperation
			 for foreign information accessSection 606 (20 U.S.C. 1126) is
			 amended—
				(1)in subsection (a)—
					(A)by striking new electronic
			 technologies and inserting electronic
			 technologies;
					(B)by inserting from foreign
			 sources after disseminate information;
					(C)in the subsection heading, by striking
			 Authority.—The Secretary and
			 inserting
						
							Authority.—(1)In generalThe
				Secretary
							;
				and
					(D)by adding at the end the following:
						
							(2)Partnerships with not-for-profit
				educational organizationsThe
				Secretary may award grants under this section to carry out the activities
				authorized under this section to the following:
								(A)An institution of higher education.
								(B)A public or nonprofit private
				library.
								(C)A consortium of an institution of higher
				education and 1 or more of the following:
									(i)Another institution of higher
				education.
									(ii)A library.
									(iii)A not-for-profit educational
				organization.
									;
					(2)in subsection (b)—
					(A)in paragraph (1), by striking to
			 facilitate access to and inserting to acquire, facilitate access
			 to,;
					(B)in paragraph (2), by inserting or
			 standards for after means of;
					(C)in paragraph (6), by striking
			 and after the semicolon;
					(D)in paragraph (7), by striking the period
			 and inserting a semicolon; and
					(E)by adding at the end the following:
						
							(8)to establish linkages to facilitate
				carrying out the activities described in this subsection between—
								(A)the institutions of higher education,
				libraries, and consortia receiving grants under this section; and
								(B)institutions of higher education,
				not-for-profit educational organizations, and libraries overseas; and
								(9)to carry out other activities that the
				Secretary determines are consistent with the purpose of the grants or contracts
				awarded under this section.
							;
				and
					(3)in subsection (c), by striking
			 institution or consortium and inserting institution of
			 higher education, library, or consortium.
				606.Selection of certain grant
			 recipientsSection 607 (20
			 U.S.C. 1127) is amended—
				(1)in subsection (a), by striking “evaluates
			 the applications for comprehensive and undergraduate language and area centers
			 and programs.” and inserting “evaluates—
					
						(1)the applications for comprehensive foreign
				language and area or international studies centers and programs; and
						(2)the applications for undergraduate foreign
				language and area or international studies centers and
				programs.
						;
				and
				(2)in subsection (b), by adding at the end the
			 following: The Secretary shall also consider an applicant’s record of
			 placing students into service in areas of national need and an applicant’s
			 stated efforts to increase the number of such students that go into such
			 service..
				607.American overseas research
			 centersSection 609 (20 U.S.C.
			 1128a) is amended by adding at the end the following:
				
					(e)ApplicationEach center desiring a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information and assurances as the Secretary may
				require.
					.
			608.Authorization of appropriations for
			 international and foreign language studiesSection 610 (20 U.S.C. 1128b) is amended by
			 striking $80,000,000 for fiscal year 1999 and all that follows
			 through the period and inserting such sums as may be necessary for
			 fiscal year 2008 and each of the 5 succeeding fiscal years..
			609.Centers for international business
			 educationSection 612(f)(3)
			 (20 U.S.C. 1130–1(f)(3)) is amended by inserting , and that diverse
			 perspectives will be made available to students in programs under this
			 section before the semicolon.
			610.Education and training
			 programsSection 613(c) (20
			 U.S.C. 1130a(c)) is amended by adding at the end the following: Each
			 such application shall include an assurance that, where applicable, the
			 activities funded by the grant will reflect diverse perspectives and a wide
			 range of views on world regions and international affairs..
			611.Authorization of appropriations for
			 business and international education programsSection 614 (20 U.S.C. 1130b) is
			 amended—
				(1)in subsection (a), by striking
			 $11,000,000 for fiscal year 1999 and all that follows through
			 fiscal years and inserting such sums as may be necessary
			 for fiscal year 2008 and each of the 5 succeeding fiscal years;
			 and
				(2)in subsection (b), by striking
			 $7,000,000 for fiscal year 1999 and all that follows through
			 fiscal years, and inserting such sums as may be necessary
			 for fiscal year 2008 and each of the 5 succeeding fiscal years.
				612.Minority foreign service professional
			 development programSection
			 621 (20 U.S.C. 1131) is amended—
				(1)in subsection (c), by adding at the end the
			 following: Each application shall include a description of how the
			 activities funded by the grant will reflect diverse perspectives and a wide
			 range of views on world regions and international affairs, where
			 applicable.; and
				(2)in subsection (e)—
					(A)by striking Match Required.—The
			 eligible and inserting
						
							Matching
			 Funds.—(1)In generalSubject to paragraph (2), the
				eligible
							;
				and
					(B)by adding at the end the following:
						
							(2)WaiverThe Secretary may waive the requirement of
				paragraph (1) for an eligible recipient if the Secretary determines such waiver
				is
				appropriate.
							.
					613.Institutional developmentSection 622 (20 U.S.C. 1131–1) is
			 amended—
				(1)in subsection (a)—
					(A)by striking Tribally Controlled
			 Colleges or Universities and inserting tribally controlled
			 colleges or universities; and
					(B)by striking international affairs
			 programs. and inserting international affairs, international
			 business, and foreign language study programs, including the teaching of
			 foreign languages, at such colleges, universities, and institutions,
			 respectively, which may include collaboration with institutions of higher
			 education that receive funding under this title.; and
					(2)in subsection (c)—
					(A)by striking paragraphs (1) and (3);
					(B)by redesignating paragraphs (2) and (4) as
			 paragraphs (1) and (2), respectively; and
					(C)in paragraph (1) (as redesignated by
			 subparagraph (B)), by inserting and after the semicolon.
					614.Study abroad programSection 623(a) (20 U.S.C. 1131a(a)) is
			 amended—
				(1)by striking as defined in section
			 322 of this Act; and
				(2)by striking tribally controlled
			 Indian community colleges as defined in the Tribally Controlled Community
			 College Assistance Act of 1978 and inserting tribally controlled
			 colleges or universities.
				615.Advanced degree in international
			 relationsSection 624 (20
			 U.S.C. 1131b) is amended—
				(1)in the section heading, by striking
			 masters and inserting
			 advanced;
				(2)in the first sentence, by inserting
			 , and in exceptional circumstances, a doctoral degree, after
			 masters degree;
				(3)in the second sentence, by striking
			 masters degree and inserting advanced degree;
			 and
				(4)in the fourth sentence, by striking
			 United States and inserting United
			 States..
				616.InternshipsSection 625 (20 U.S.C. 1131c) is
			 amended—
				(1)in subsection (a)—
					(A)by striking as defined in section
			 322 of this Act;
					(B)by striking tribally controlled
			 Indian community colleges as defined in the Tribally Controlled Community
			 College Assistance Act of 1978 and inserting tribally controlled
			 colleges or universities;
					(C)by striking an international
			 and inserting international,; and
					(D)by striking the United States
			 Information Agency and inserting the Department of
			 State; and
					(2)in subsection (c)(1)—
					(A)in subparagraph (E), by inserting
			 and after the semicolon;
					(B)in subparagraph (F), by striking ;
			 and and inserting a period; and
					(C)by striking subparagraph (G).
					617.Financial assistancePart C of title VI (20 U.S.C. 1131 et seq.)
			 is further amended—
				(1)by redesignating sections 626, 627, and 628
			 as sections 627, 628, and 629, respectively; and
				(2)by inserting after section 625 the
			 following:
					
						626.Financial assistance
							(a)AuthorityThe Institute may provide financial
				assistance, in the form of summer stipends described in subsection (b) and
				Ralph Bunche scholarship assistance described in subsection (c), to needy
				students to facilitate the participation of the students in the Institute’s
				programs under this part.
							(b)Summer Stipends
								(1)RequirementsA student receiving a summer stipend under
				this section shall use such stipend to defray the student’s cost of
				participation in a summer institute program funded under this part, including
				the costs of travel, living, and educational expenses necessary for the
				student’s participation in such program.
								(2)AmountA summer stipend awarded to a student under
				this section shall not exceed $3,000 per summer.
								(c)Ralph Bunche Scholarship
								(1)RequirementsA student receiving a Ralph Bunche
				scholarship under this section—
									(A)shall be a full-time student at an
				institution of higher education who is accepted into a program funded under
				this part; and
									(B)shall use such scholarship to pay costs
				related to the cost of attendance, as defined in section 472, at the
				institution of higher education in which the student is enrolled.
									(2)Amount and durationA Ralph Bunche scholarship awarded to a
				student under this section shall not exceed $5,000 per academic
				year.
								.
				618.ReportSection 627 (as redesignated by section
			 617(1)) (20 U.S.C. 1131d) is amended by striking annually and
			 inserting biennially.
			619.Gifts and donationsSection 628 (as redesignated by section
			 617(1)) (20 U.S.C. 1131e) is amended by striking annual report described
			 in section 626 and inserting biennial report described in
			 section 627.
			620.Authorization of appropriations for the
			 Institute for International Public PolicySection 629 (as redesignated by section
			 617(1)) (20 U.S.C. 1131f) is amended by striking $10,000,000 for fiscal
			 year 1999 and all that follows through the period and inserting
			 such sums as may be necessary for fiscal year 2008 and each of the 5
			 succeeding fiscal years..
			621.DefinitionsSection 631 (20 U.S.C. 1132) is
			 amended—
				(1)by striking paragraph (7);
				(2)by redesignating paragraphs (2), (3), (4),
			 (5), (6), (8), and (9), as paragraphs (7), (4), (8), (2), (10), (6), and (3),
			 respectively;
				(3)in paragraph (2), as redesignated by
			 paragraph (2), by striking comprehensive language and area
			 center and inserting comprehensive foreign language and area or
			 international studies center;
				(4)in paragraph (3), as redesignated by
			 paragraph (2), by striking the period at the end and inserting a
			 semicolon;
				(5)by inserting after paragraph (4), as
			 redesignated by paragraph (2), the following:
					
						(5)the term historically Black college
				and university has the meaning given the term part B
				institution in section 322;
						;
				
				(6)in paragraph (6), as redesignated by
			 paragraph (2), by striking and after the semicolon;
				(7)by inserting after paragraph (8), as
			 redesignated by paragraph (2), the following:
					
						(9)the term tribally controlled college
				or university has the meaning given the term in section 2 of the
				Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C.
				1801); and
						;
				and
				(8)in paragraph (10), as redesignated by
			 paragraph (2), by striking undergraduate language and area
			 center and inserting undergraduate foreign language and area or
			 international studies center.
				622.Assessment and enforcementPart D of title VI (20 U.S.C. 1132) is
			 amended by adding at the end the following:
				
					632.Assessment; enforcement; rule of
				construction
						(a)In GeneralThe Secretary is authorized to assess and
				ensure compliance with all the conditions and terms of grants provided under
				this title. If a complaint regarding activities funded under this title is not
				resolved under the process outlined in the relevant grantee’s application, such
				complaint shall be filed with the Department and reviewed by the Secretary. The
				Secretary shall take the review of such complaints into account when
				determining the renewal of grants.
						(b)Rule of ConstructionNothing in this title shall be construed to
				authorize the Secretary to mandate, direct, or control an institution of higher
				education’s specific instructional content, curriculum, or program of
				instruction.
						633.Evaluation, outreach, and
				informationThe Secretary may
				use not more than 1 percent of the funds made available under this title to
				carry out program evaluation, national outreach, and information dissemination
				activities relating to the programs authorized under this title.
					634.Biennial reportThe Secretary shall, in consultation and
				collaboration with the Secretary of State, the Secretary of Defense, and the
				heads of other relevant Federal agencies, submit a biennial report that
				identifies areas of national need in foreign language, area, and international
				studies as such studies relate to government, education, business, and
				nonprofit needs, and a plan to address those needs. The report shall be
				provided to the authorizing committees and made available to the
				public.
					.
			VIIGRADUATE AND POSTSECONDARY IMPROVEMENT
			 PROGRAMS
			701.PurposeSection 700(1)(B)(i) (20 U.S.C.
			 1133(1)(B)(i)) is amended by inserting , including those areas critical
			 to United States national and homeland security needs such as mathematics,
			 science, and engineering before the semicolon at the end.
			702.Allocation of Jacob K. Javits
			 FellowshipsSection 702(a)(1)
			 (20 U.S.C. 1134a(a)(1)) is amended to read as follows:
				
					(1)Appointment
						(A)In generalThe Secretary shall appoint a Jacob K.
				Javits Fellows Program Fellowship Board (referred to in this subpart as the
				Board) consisting of 9 individuals representative of both public
				and private institutions of higher education who are especially qualified to
				serve on the Board.
						(B)QualificationsIn making appointments under subparagraph
				(A), the Secretary shall—
							(i)give due consideration to the appointment
				of individuals who are highly respected in the academic community;
							(ii)assure that individuals appointed to the
				Board are broadly representative of a range of disciplines in graduate
				education in arts, humanities, and social sciences;
							(iii)appoint members to represent the various
				geographic regions of the United States; and
							(iv)include representatives from minority
				institutions, as defined in section
				365.
							.
			703.StipendsSection 703(a) (20 U.S.C. 1134b(a)) is
			 amended by striking graduate fellowships and inserting
			 Graduate Research Fellowship Program.
			704.Authorization of appropriations for the
			 Jacob K. Javits Fellowship ProgramSection 705 (20 U.S.C. 1134d) is amended by
			 striking $30,000,000 for fiscal year 1999 and all that follows
			 through the period and inserting such sums as may be necessary for
			 fiscal year 2008 and each of the 5 succeeding fiscal years to carry out this
			 subpart..
			705.Institutional eligibility under the
			 Graduate Assistance in Areas of National Need ProgramSection 712(b) (20 U.S.C. 1135a(b)) is
			 amended to read as follows:
				
					(b)Designation of Areas of National
				NeedAfter consultation with
				appropriate Federal and nonprofit agencies and organizations, including the
				National Science Foundation, the Department of Defense, the Department of
				Homeland Security, the National Academy of Sciences, and the Bureau of Labor
				Statistics, the Secretary shall designate areas of national need. In making
				such designations, the Secretary shall take into consideration—
						(1)the extent to which the interest in the
				area is compelling;
						(2)the extent to which other Federal programs
				support postbaccalaureate study in the area concerned;
						(3)an assessment of how the program may
				achieve the most significant impact with available resources; and
						(4)an assessment of current and future
				professional workforce needs of the United
				States.
						.
			706.Awards to graduate studentsSection 714 (20 U.S.C. 1135c) is
			 amended—
				(1)in subsection (b)—
					(A)by striking 1999–2000 and
			 inserting 2008–2009; and
					(B)by striking graduate
			 fellowships and inserting Graduate Research Fellowship
			 Program; and
					(2)in subsection (c)—
					(A)by striking 716(a) and
			 inserting 715(a); and
					(B)by striking 714(b)(2) and
			 inserting 713(b)(2).
					707.Additional assistance for cost of
			 educationSection 715(a)(1)
			 (20 U.S.C. 1135d(a)(1)) is amended—
				(1)by striking 1999–2000 and
			 inserting 2008–2009; and
				(2)by striking 1998–1999 and
			 inserting 2007–2008.
				708.Authorization of appropriations for the
			 Graduate Assistance in Areas of National Need ProgramSection 716 (20 U.S.C. 1135e) is amended by
			 striking $35,000,000 for fiscal year 1999 and all that follows
			 through the period and inserting such sums as may be necessary for
			 fiscal year 2008 and each of the 5 succeeding fiscal years to carry out this
			 subpart..
			709.Legal educational opportunity
			 programSection 721 (20 U.S.C.
			 1136) is amended—
				(1)in subsection (a)—
					(A)by inserting secondary school
			 and after disadvantaged; and
					(B)by inserting and admission to law
			 practice before the period at the end;
					(2)in the matter preceding paragraph (1) of
			 subsection (b), by inserting secondary school student or before
			 college student;
				(3)in subsection (c)—
					(A)in paragraph (1), by inserting
			 secondary school and before college
			 students;
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)to prepare such students for successful
				completion of a baccalaureate degree and for study at accredited law schools,
				and to assist them with the development of analytical skills, writing skills,
				and study methods to enhance the students' success and promote the students'
				admission to and completion of law
				school;
							;
					(C)in paragraph (4), by striking
			 and after the semicolon;
					(D)by striking paragraph (5) and inserting the
			 following:
						
							(4)to motivate and prepare such
				students—
								(A)with respect to law school studies and
				practice in low-income communities; and
								(B)to provide legal services to low-income
				individuals and families; and;
								;
				and
					(E)by adding at the end the following:
						
							(6)to award Thurgood Marshall Fellowships to
				eligible law school students—
								(A)who participated in summer institutes under
				subsection (d)(6) and who are enrolled in an accredited law school; or
								(B)who have successfully completed summer
				institute programs comparable to the summer institutes under subsection (d)
				that are certified by the Council on Legal Education
				Opportunity.
								;
				
					(4)in subsection (d)—
					(A)in the matter preceding paragraph (1), by
			 inserting pre-college programs, undergraduate before
			 pre-law;
					(B)in paragraph (1)—
						(i)in subparagraph (B), by inserting
			 law school before graduation; and
						(ii)by striking subparagraph (D) and inserting
			 the following:
							
								(D)pre-college and undergraduate preparatory
				courses in analytical and writing skills, study methods, and curriculum
				selection;
								;
						(C)by redesignating paragraphs (2) through (6)
			 as paragraphs (3) through (7), respectively;
					(D)by inserting after paragraph (1) the
			 following:
						
							(2)summer academic programs for secondary
				school students who have expressed interest in a career in the
				law;
							;
				and
					(E)in paragraph (7) (as redesignated by
			 subparagraph (C)), by inserting and Associates after
			 Thurgood Marshall Fellows;
					(5)in subsection (e)(1), by inserting ,
			 including before and during undergraduate study before the
			 semicolon;
				(6)in subsection (f)—
					(A)by inserting national and State bar
			 associations, after agencies and organizations,;
			 and
					(B)by striking and
			 organizations. and inserting organizations, and
			 associations.;
					(7)by striking subsection (g) and inserting
			 the following:
					
						(g)Fellowships and stipendsThe Secretary shall annually establish the
				maximum fellowship to be awarded, and stipend to be paid (including allowances
				for participant travel and for the travel of the dependents of the
				participant), to Thurgood Marshall Fellows or Associates for the period of
				participation in summer institutes, midyear seminars, and bar preparation
				seminars. A Fellow or Associate may be eligible for such a fellowship or
				stipend only if the Thurgood Marshall Fellow or Associate maintains
				satisfactory academic progress toward the Juris Doctor or Bachelor of Laws
				degree, as determined by the respective institutions (except with respect to a
				law school graduate enrolled in a bar preparation
				course).
						;
				and
				(8)in subsection (h), by striking
			 $5,000,000 for fiscal year 1999 and all that follows through the
			 period at the end and inserting such sums as may be necessary for fiscal
			 year 2008 and for each of the 5 succeeding fiscal years.
				710.Fund for the improvement of postsecondary
			 educationSection 741 (20
			 U.S.C. 1138) is amended—
				(1)in subsection (a)—
					(A)by striking paragraph (3) and inserting the
			 following:
						
							(3)the establishment and continuation of
				institutions, programs, consortia, collaborations, and other joint efforts
				based on the technology of communications, including those efforts that utilize
				distance education and technological advancements to educate and train
				postsecondary students (including health professionals serving medically
				underserved
				populations);
							;
					(B)in paragraph (7), by striking
			 and after the semicolon;
					(C)in paragraph (8), by striking the period at
			 the end and inserting a semicolon; and
					(D)by adding at the end the following:
						
							(9)the introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students progress rapidly from remedial
				courses into core courses and through program completion; and
							(10)the creation of consortia that join diverse
				institutions of higher education to design and offer curricular and
				co-curricular interdisciplinary programs at the undergraduate and graduate
				levels, sustained for not less than a 5 year period, that—
								(A)focus on poverty and human capability;
				and
								(B)include—
									(i)a service-learning component; and
									(ii)the delivery of educational services
				through informational resource centers, summer institutes, midyear seminars,
				and other educational activities that stress the effects of poverty and how
				poverty can be alleviated through different career
				paths.
									;
				and
					(2)by adding at the end the following:
					
						(c)Project GRAD
							(1)PurposesThe purposes of this subsection are—
								(A)to provide support and assistance to
				programs implementing integrated education reform services in order to improve
				secondary school graduation, college attendance, and college completion rates
				for at-risk students; and
								(B)to promote the establishment of new
				programs to implement such integrated education reform services.
								(2)DefinitionsIn this subsection:
								(A)At-riskThe term at-risk has the same
				meaning given such term in section 1432 of the Elementary and Secondary
				Education Act of 1965.
								(B)Feeder
				patternThe term feeder
				pattern means a secondary school and the elementary schools and middle
				schools that channel students into that secondary school.
								(3)Grant authorizedThe Secretary is authorized to award a
				grant to Project GRAD USA (referred to in this subsection as the
				grantee), a nonprofit educational organization that has as its
				primary purpose the improvement of secondary school graduation, college
				attendance, and college completion rates for at-risk students, to implement and
				sustain the integrated education reform program at existing Project GRAD sites,
				and to promote the expansion of the Project GRAD program to new sites.
							(4)Requirements of grant
				agreementThe Secretary shall
				enter into an agreement with the grantee that requires that the grantee
				shall—
								(A)enter into subcontracts with nonprofit
				educational organizations that serve a substantial number or percentage of
				at-risk students (referred to in this subsection as
				subcontractors), under which the subcontractors agree to
				implement the Project GRAD program and provide matching funds for such
				programs; and
								(B)directly carry out—
									(i)activities to implement and sustain the
				literacy, mathematics, classroom management, social service, and college access
				components of the Project GRAD program;
									(ii)activities for the purpose of implementing
				new Project GRAD program sites;
									(iii)activities to support, evaluate, and
				consistently improve the Project GRAD program;
									(iv)activities for the purpose of promoting
				greater public awareness of integrated education reform services to improve
				secondary school graduation, college attendance, and college completion rates
				for at-risk students; and
									(v)other activities directly related to
				improving secondary school graduation, college attendance, and college
				completion rates for at-risk students.
									(5)Grantee contribution and matching
				requirement
								(A)In generalThe grantee shall provide funds to each
				subcontractor based on the number of students served by the subcontractor in
				the Project GRAD program, adjusted to take into consideration—
									(i)the resources available in the area where
				the subcontractor will implement the Project GRAD program; and
									(ii)the need for the Project GRAD program in
				such area to improve student outcomes, including reading and mathematics
				achievement and, where applicable, secondary school graduation, college
				attendance, and college completion rates.
									(B)Matching requirementEach subcontractor shall provide funds for
				the Project GRAD program in an amount that is equal to or greater than the
				amount received by the subcontractor from the grantee. Such matching funds may
				be provided in cash or in-kind, fairly evaluated.
								(6)EvaluationThe Secretary shall select an independent
				entity to evaluate, every 3 years, the performance of students who participate
				in a Project GRAD program under this subsection.
							(d)Center for best practices to support single
				parent students
							(1)Program authorizedThe Secretary is authorized to award 1
				grant or contract to an institution of higher education to enable such
				institution to establish and maintain a center to study and develop best
				practices for institutions of higher education to support single parents who
				are also students attending such institutions.
							(2)Institution requirementsThe Secretary shall award the grant or
				contract under this subsection to a 4-year institution of higher education that
				has demonstrated expertise in the development of programs to assist single
				parents who are students at institutions of higher education, as shown by the
				institution’s development of a variety of targeted services to such students,
				including on-campus housing, child care, counseling, advising, internship
				opportunities, financial aid, and financial aid counseling and
				assistance.
							(3)Center activitiesThe center funded under this section
				shall—
								(A)assist institutions implementing innovative
				programs that support single parents pursuing higher education;
								(B)study and develop an evaluation protocol
				for such programs that includes quantitative and qualitative
				methodologies;
								(C)provide appropriate technical assistance
				regarding the replication, evaluation, and continuous improvement of such
				programs; and
								(D)develop and disseminate best practices for
				such programs.
								(e)Understanding the Federal regulatory impact
				on higher education
							(1)PurposeThe purpose of this subsection is to help
				institutions of higher education understand the regulatory impact of the
				Federal Government on such institutions, in order to raise awareness of
				institutional legal obligations and provide information to improve compliance
				with, and to reduce the duplication and inefficiency of, Federal
				regulations.
							(2)Program authorizedThe Secretary is authorized to award 1
				grant or contract to an institution of higher education to enable the
				institution to carry out the activities described in the agreement under
				paragraph (4).
							(3)Institution requirementsThe Secretary shall award the grant or
				contract under this subsection to an institution of higher education that has
				demonstrated expertise in—
								(A)reviewing Federal higher education
				regulations;
								(B)maintaining a clearinghouse of compliance
				training materials; and
								(C)explaining the impact of such regulations
				to institutions of higher education through a comprehensive and freely
				accessible website.
								(4)Requirements of agreementAs a condition of receiving a grant or
				contract under this subsection, the institution of higher education shall enter
				into an agreement with the Secretary that shall require the institution
				to—
								(A)monitor Federal regulations, including
				notices of proposed rulemaking, for their impact or potential impact on higher
				education;
								(B)provide a succinct description of each
				regulation or proposed regulation that is relevant to higher education;
				and
								(C)maintain a website providing information on
				Federal regulations that is easy to use, searchable, and updated
				regularly.
								(f)Scholarship program for family members of
				veterans or members of the military
							(1)AuthorizationThe Secretary shall contract with a
				nonprofit organization with demonstrated experience in carrying out the
				activities described in this subsection to carry out a program to provide
				postsecondary education scholarships for eligible students.
							(2)Eligible studentsIn this subsection, the term eligible
				student means an individual who is—
								(A)(i)a dependent student who is a child
				of—
										(I)an individual who is—
											(aa)serving on active duty during a war or
				other military operation or national emergency (as defined in section 481);
				or
											(bb)performing qualifying National Guard duty
				during a war or other military operation or national emergency (as defined in
				section 481); or
											(II)a veteran who died while serving or
				performing, as described in subclause (I), since September 11, 2001, or has
				been disabled while serving or performing, as described in subclause (I), as a
				result of such event; or
										(ii)an independent student who is a spouse
				of—
										(I)an individual who is—
											(aa)serving on active duty during a war or
				other military operation or national emergency (as defined in section 481);
				or
											(bb)performing qualifying National Guard duty
				during a war or other military operation or national emergency (as defined in
				section 481); or
											(II)a veteran who died while serving or
				performing, as described in subclause (I), since September 11, 2001, or has
				been disabled while serving or performing, as described in subclause (I), as a
				result of such event; and
										(B)enrolled as a full-time or part-time
				student at an institution of higher education (as defined in section
				102).
								(3)Awarding of scholarshipsScholarships awarded under this subsection
				shall be awarded based on need with priority given to eligible students who are
				eligible to receive Federal Pell Grants under subpart 1 of part A of title
				IV.
							(4)Maximum scholarship amountThe maximum scholarship amount awarded to
				an eligible student under this subsection for an academic year shall be the
				lesser of—
								(A)the difference between the eligible
				student’s cost of attendance (as defined in section 472) and any non-loan based
				aid such student receives; or
								(B)$5,000.
								(5)Amounts for
				scholarshipsAll of the amounts appropriated to carry out this
				subsection for a fiscal year shall be used for scholarships awarded under this
				subsection, except that a nonprofit organization receiving a contract under
				this subsection may use not more than 1 percent of such amounts for the
				administrative costs of the
				contract.
							.
				711.Special projectsSection 744(c) (20 U.S.C. 1138c) is amended
			 to read as follows:
				
					(c)Areas of National NeedAreas of national need shall include, at a
				minimum, the following:
						(1)Institutional restructuring to improve
				learning and promote productivity, efficiency, quality improvement, and cost
				and price control.
						(2)Improvements in academic instruction and
				student learning, including efforts designed to assess the learning gains made
				by postsecondary students.
						(3)Articulation between 2- and 4-year
				institutions of higher education, including developing innovative methods for
				ensuring the successful transfer of students from 2- to 4-year institutions of
				higher education.
						(4)Development, evaluation and dissemination
				of model programs, including model core curricula that—
							(A)provide students with a broad and
				integrated knowledge base;
							(B)include, at a minimum, broad survey courses
				in English literature, American and world history, American political
				institutions, economics, philosophy, college-level mathematics, and the natural
				sciences; and
							(C)include sufficient study of a foreign
				language to lead to reading and writing competency in the foreign
				language.
							(5)International cooperation and student
				exchanges among postsecondary educational
				institutions.
						.
			712.Authorization of appropriations for the
			 fund for the improvement of postsecondary educationSection 745 (20 U.S.C. 1138d) is amended by
			 striking $30,000,000 for fiscal year 1999 and all that follows
			 through the period and inserting such sums as may be necessary for
			 fiscal year 2008 and each of the 5 succeeding fiscal years..
			713.Repeal of the urban community service
			 programPart C of title VII
			 (20 U.S.C. 1139 et seq.) is repealed.
			714.Grants for students with
			 disabilities
				(a)Grants authorized for demonstration
			 projects To ensure students with disabilities receive a quality higher
			 educationSection 762 (20
			 U.S.C. 1140a) is amended—
					(1)in subsection (b)—
						(A)in paragraph (2)—
							(i)in subparagraph (A), by striking to
			 teach students with disabilities and inserting to teach and meet
			 the academic and programmatic needs of students with disabilities in order to
			 improve retention and completion of postsecondary education;
							(ii)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (C) and (F), respectively;
							(iii)by inserting after subparagraph (A) the
			 following:
								
									(B)Effective transition
				practicesThe development of
				innovative and effective teaching methods and strategies to ensure the
				successful transition of students with disabilities from secondary school to
				postsecondary
				education.
									;
							(iv)in subparagraph (C), as redesignated by
			 clause (ii), by striking the period at the end and inserting , including
			 data on the postsecondary education of and impact on subsequent employment of
			 students with disabilities. Such research, information, and data shall be made
			 publicly available and accessible.;
							(v)by inserting after subparagraph (C), as
			 redesignated by clause (ii), the following:
								
									(D)Distance learningThe development of innovative and effective
				teaching methods and strategies to provide faculty and administrators with the
				ability to provide accessible distance education programs or classes that would
				enhance access of students with disabilities to higher education, including the
				use of accessible curriculum and electronic communication for instruction and
				advisement.
									(E)Disability career pathways
										(i)In generalTraining and providing support to secondary
				and postsecondary staff with respect to disability-related fields to—
											(I)encourage interest and participation in
				such fields, among students with disabilities and other students;
											(II)enhance awareness and understanding of such
				fields among such students;
											(III)provide educational opportunities in such
				fields among such students;
											(IV)teach practical skills related to such
				fields among such students; and
											(V)offer work-based opportunities in such
				fields among such students.
											(ii)DevelopmentThe training and support described in
				clause (i) may include developing means to offer students credit-bearing,
				college-level coursework, and career and educational
				counseling.
										;
				and
							(vi)by adding at the end the following:
								
									(G)Accessibility of educationMaking postsecondary education more
				accessible to students with disabilities through curriculum
				development.
									;
				and
							(B)in paragraph (3), by striking
			 subparagraphs (A) through (C) and inserting subparagraphs
			 (A) through (G); and
						(2)by adding at the end the following:
						
							(d)ReportNot later than 3 years after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall prepare and disseminate a report
				reviewing the activities of the demonstration projects authorized under this
				subpart and providing guidance and recommendations on how successful projects
				can be
				replicated.
							.
					(b)Transition programs for students with
			 intellectual disabilities into higher education; coordinating
			 centerPart D of title VII
			 (20 U.S.C. 1140 et seq.) is further amended—
					(1)in the part heading, by striking
			 Demonstration;
					(2)by inserting after the part heading the
			 following:
						
							1Quality higher
				education
							;
						and(3)by adding at the end the following:
						
							2Transition programs for students with
				intellectual disabilities into higher education; coordinating center
								771.PurposeIt is the purpose of this subpart to support
				model demonstration programs that promote the successful transition of students
				with intellectual disabilities into higher education.
								772.DefinitionsIn this subpart:
									(1)Comprehensive transition and postsecondary
				program for students with intellectual disabilitiesThe term comprehensive transition and
				postsecondary program for students with intellectual disabilities means
				a degree, certificate, or nondegree program offered by an institution of higher
				education that—
										(A)is designed for students with intellectual
				disabilities who seek to continue academic, vocational, or independent living
				instruction at the institution in order to prepare for gainful
				employment;
										(B)includes an advising and curriculum
				structure; and
										(C)requires the enrollment of the student
				(through enrollment in credit-bearing courses, auditing or participating in
				courses, participating in internships, or enrollment in noncredit, nondegree
				courses) in the equivalent of not less than a half-time course of study, as
				determined by the institution.
										(2)Student with an intellectual
				disabilityThe term
				student with an intellectual disability means a student whose
				mental retardation or other significant cognitive impairment substantially
				impacts the student's intellectual and cognitive functioning.
									773.Model comprehensive transition and
				postsecondary programs for students with intellectual disabilities
									(a)Grants authorized
										(1)In generalThe Secretary shall annually award grants,
				on a competitive basis, to institutions of higher education (or consortia of
				institutions of higher education), to create or expand high-quality, inclusive
				model comprehensive transition and postsecondary programs for students with
				intellectual disabilities.
										(2)Number and duration of grantsThe Secretary shall award not less than 10
				grants per year under this section, and each grant awarded under this
				subsection shall be for a period of 5 years.
										(b)ApplicationAn institution of higher education (or a
				consortium) desiring a grant under this section shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may require.
									(c)PreferenceIn awarding grants under this section, the
				Secretary shall give preference to institutions of higher education (or
				consortia) that—
										(1)will carry out a model program under the
				grant in a State that does not already have a comprehensive transition and
				postsecondary program for students with intellectual disabilities; or
										(2)in the application submitted under
				subsection (b), agree to incorporate 1 or more the following elements into the
				model programs carried out under the grant:
											(A)The formation of a partnership with any
				relevant agency serving students with intellectual disabilities, such as a
				vocational rehabilitation agency.
											(B)In the case of an institution of higher
				education that provides institutionally-owned or operated housing for students
				attending the institution, the integration of students with intellectual
				disabilities into such housing.
											(C)The involvement of students attending the
				institution of higher education who are studying special education, general
				education, vocational rehabilitation, assistive technology, or related fields
				in the model program carried out under the grant.
											(d)Use of fundsAn institution of higher education (or
				consortium) receiving a grant under this section shall use the grant funds to
				establish a model comprehensive transition and postsecondary program for
				students with intellectual disabilities that—
										(1)serves students with intellectual
				disabilities, including students with intellectual disabilities who are no
				longer eligible for special education and related services under the
				Individuals with Disabilities Education Act;
										(2)provides individual supports and services
				for the academic and social inclusion of students with intellectual
				disabilities in academic courses, extracurricular activities, and other aspects
				of the institution of higher education's regular postsecondary program;
										(3)with respect to the students with
				intellectual disabilities participating in the model program, provides a focus
				on—
											(A)academic enrichment;
											(B)socialization;
											(C)independent living, including self-advocacy
				skills; and
											(D)integrated work experiences and career
				skills that lead to gainful employment;
											(4)integrates person-centered planning in the
				development of the course of study for each student with an intellectual
				disability participating in the model program;
										(5)participates with the coordinating center
				established under section 774 in the evaluation of the model program;
										(6)partners with 1 or more local educational
				agencies to support students with intellectual disabilities participating in
				the model program who are still eligible for special education and related
				services under such Act, including regarding the utilization of funds available
				under part B of the Individuals with Disabilities Education Act for such
				students;
										(7)plans for the sustainability of the model
				program after the end of the grant period; and
										(8)creates and offers a meaningful credential
				for students with intellectual disabilities upon the completion of the model
				program.
										(e)Matching requirementAn institution of higher education that
				receives a grant under this section shall provide toward the cost of the model
				comprehensive transition and postsecondary program for students with
				intellectual disabilities carried out under the grant, matching funds, which
				may be provided in cash or in-kind, in an amount not less than 25 percent of
				the amount of such grant funds.
									(f)ReportNot later than 3 years after the date of
				enactment of the Higher Education Amendments
				of 2007, the Secretary shall prepare and disseminate a report
				reviewing the activities of the model comprehensive transition and
				postsecondary programs for students with intellectual disabilities authorized
				under this subpart and providing guidance and recommendations on how successful
				programs can be replicated.
									(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
									774.Coordinating center for technical
				assistance, evaluation, and development of accreditation standards
									(a)In general
										(1)AwardThe Secretary shall, on a competitive
				basis, enter into a cooperative agreement with an eligible entity, for the
				purpose of establishing a coordinating center for technical assistance,
				evaluation, and development of accreditation standards for institutions of
				higher education that offer inclusive model comprehensive transition and
				postsecondary programs for students with intellectual disabilities.
										(2)DurationThe cooperative agreement under this
				section shall be for a period of 5 years.
										(b)Requirements of cooperative
				agreementThe eligible entity
				entering into a cooperative agreement under this section shall establish and
				maintain a center that shall—
										(1)serve as the technical assistance entity
				for all model comprehensive transition and postsecondary programs for students
				with intellectual disabilities assisted under section 773;
										(2)provide technical assistance regarding the
				development, evaluation, and continuous improvement of such programs;
										(3)develop an evaluation protocol for such
				programs that includes qualitative and quantitative methodology measuring
				student outcomes and program strengths in the areas of academic enrichment,
				socialization, independent living, and competitive or supported
				employment;
										(4)assist recipients of grants under section
				773 in efforts to award a meaningful credential to students with intellectual
				disabilities upon the completion of such programs, which credential takes into
				consideration unique State factors;
										(5)develop model criteria, standards, and
				procedures to be used in accrediting such programs that—
											(A)include, in the development of the model
				criteria, standards, and procedures for such programs, the participation
				of—
												(i)an expert in higher education;
												(ii)an expert in special education;
												(iii)a disability organization that represents
				students with intellectual disabilities; and
												(iv)a State, regional, or national accrediting
				agency or association recognized by the Secretary under subpart 2 of part H of
				title IV; and
												(B)define the necessary components of such
				programs, such as—
												(i)academic, vocational, social, and
				independent living skills;
												(ii)evaluation of student progress;
												(iii)program administration and
				evaluation;
												(iv)student eligibility; and
												(v)issues regarding the equivalency of a
				student's participation in such programs to semester, trimester, quarter,
				credit, or clock hours at an institution of higher education, as the case may
				be;
												(6)analyze possible funding streams for such
				programs and provide recommendations regarding the funding streams;
										(7)develop model memoranda of agreement
				between institutions of higher education and agencies providing funding for
				such programs;
										(8)develop mechanisms for regular
				communication between the recipients of grants under section 773 regarding such
				programs; and
										(9)host a meeting of all recipients of grants
				under section 773 not less often than once a year.
										(c)Definition of eligible entityIn this section, the term eligible
				entity means an entity, or a partnership of entities, that has
				demonstrated expertise in the fields of higher education, students with
				intellectual disabilities, the development of comprehensive transition and
				postsecondary programs for students with intellectual disabilities, and
				evaluation.
									(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
									.
					(c)Conforming amendmentsPart D of title VII (20 U.S.C. 1140 et
			 seq.) is further amended—
					(1)in section 761, by striking
			 part and inserting subpart;
					(2)in section 762 (as amended by subsection
			 (a)), by striking part each place the term appears and inserting
			 subpart;
					(3)in section 763, by striking
			 part both places the term appears and inserting
			 subpart;
					(4)in section 764, by striking
			 part and inserting subpart; and
					(5)in section 765, by striking
			 part and inserting subpart.
					715.Applications for demonstration projects to
			 ensure students with disabilities receive a quality higher
			 educationSection 763 (as
			 amended in section 714(c)(3)) (20 U.S.C. 1140b) is further amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)a description of how such institution plans
				to address the activities allowed under this
				subpart;
						;
				(2)in paragraph (2), by striking
			 and after the semicolon;
				(3)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
				(4)by adding at the end the following:
					
						(4)a description of the extent to which the
				institution will work to replicate the research based and best practices of
				institutions of higher education with demonstrated success in serving students
				with
				disabilities.
						.
				716.Authorization of appropriations for
			 demonstration projects to ensure students with disabilities receive a quality
			 higher educationSection 765
			 (20 U.S.C. 1140d) is amended by striking $10,000,000 for fiscal year
			 1999 and all that follows through the period and inserting such
			 sums as may be necessary for fiscal year 2008 and each of the 5 succeeding
			 fiscal years..
			717.Research grantsTitle VII (20 U.S.C. 1133 et seq.) is
			 further amended by adding at the end the following:
				
					EResearch grants
						781.Research grants
							(a)Grants authorizedThe Secretary is authorized to award
				grants, on a competitive basis, to eligible entities to enable the eligible
				entities to develop or improve valid and reliable measures of student
				achievement for use by institutions of higher education to measure and evaluate
				learning in higher education.
							(b)DefinitionsIn this section:
								(1)Eligible entityThe term eligible entity
				means—
									(A)an institution of higher education;
									(B)a State agency responsible for higher
				education;
									(C)a recognized higher education accrediting
				agency or an organization of higher education accreditors;
									(D)an eligible applicant described in section
				174(c) of the Education Sciences Reform Act of 2002; and
									(E)a consortium of any combination of entities
				described in subparagraphs (A) through (D).
									(c)Application
								(1)In generalEach eligible entity that desires a grant
				under this part shall submit an application to the Secretary at such time, in
				such manner, and accompanied by such information as the Secretary may
				require.
								(2)ContentsEach application submitted under subsection
				(a) shall include a description of how the eligible entity—
									(A)will work with relevant experts, including
				psychometricians, research experts, institutions, associations, and other
				qualified individuals as determined appropriate by the eligible entity;
									(B)will reach a broad and diverse range of
				audiences;
									(C)has participated in work in improving
				postsecondary education;
									(D)has participated in work in developing or
				improving assessments to measure student achievement;
									(E)includes faculty, to the extent
				practicable, in the development of any assessments or measures of student
				achievement; and
									(F)will focus on program specific measures of
				student achievement generally applicable to an entire—
										(i)institution of higher education; or
										(ii)State system of higher education.
										(d)Award basisIn awarding grants under this section, the
				Secretary shall take into consideration—
								(1)the quality of an application for a grant
				under this section;
								(2)the distribution of the grants to
				different—
									(A)geographic regions;
									(B)types of institutions of higher education;
				and
									(C)higher education accreditors.
									(e)Use of FundsEach eligible entity receiving a grant
				under this section may use the grant funds—
								(1)to enable the eligible entity to improve
				the quality, validity, and reliability of existing assessments used by
				institutions of higher education;
								(2)to develop measures of student achievement
				using multiple measures of student achievement from multiple sources;
								(3)to measure improvement in student
				achievement over time;
								(4)to evaluate student achievement;
								(5)to develop models of effective practices;
				and
								(6)for a pilot or demonstration project of
				measures of student achievement.
								(f)Matching requirementAn eligible entity described in
				subparagraph (A), (B), or (C) of subsection (b)(1) that receives a grant under
				this section shall provide for each fiscal year, from non-Federal sources, an
				amount (which may be provided in cash or in kind), to carry out the activities
				supported by the grant, equal to 50 percent of the amount received for the
				fiscal year under the grant.
							(g)Supplement, not supplantGrant funds provided under this section
				shall be used to supplement, not supplant, other Federal or State funds.
							(h)Report
								(1)ReportThe Secretary shall provide an annual
				report to Congress on the implementation of the grant program assisted under
				this section.
								(2)ContentThe report shall include—
									(A)information regarding the development or
				improvement of scientifically valid and reliable measures of student
				achievement;
									(B)a description of the assessments or other
				measures developed by eligible entities;
									(C)the results of any pilot or demonstration
				projects assisted under this section; and
									(D)such other information as the Secretary may
				require.
									.
			VIIIMiscellaneous
			801.MiscellaneousThe Act (20 U.S.C. 1001 et seq.) is amended
			 by adding at the end the following:
				
					VIIIMiscellaneous
						AMathematics and
				science scholars program
							811.Mathematics and science scholars
				program
								(a)Program AuthorizedThe Secretary is authorized to award grants
				to States, on a competitive basis, to enable the States to award eligible
				students, who complete a rigorous secondary school curriculum in mathematics
				and science, scholarships for undergraduate study.
								(b)Eligible StudentsA student is eligible for a scholarship
				under this section if the student is a full-time undergraduate student in the
				student’s first and second year of study who has completed a rigorous secondary
				school curriculum in mathematics and science.
								(c)Rigorous CurriculumEach participating State shall determine
				the requirements for a rigorous secondary school curriculum in mathematics and
				science described in subsection (b).
								(d)Priority for ScholarshipsThe Governor of a State may set a priority
				for awarding scholarships under this section for particular eligible students,
				such as students attending schools in high-need areas, students who are from
				groups underrepresented in the fields of mathematics, science, and engineering,
				students served by local educational agencies that do not meet or exceed State
				standards in mathematics and science, or students with regional or geographic
				needs as determined appropriate by the Governor.
								(e)Amount and Duration of
				ScholarshipThe Secretary
				shall award a grant under this section—
									(1)in an amount that does not exceed $1,000;
				and
									(2)for not more than 2 years of undergraduate
				study.
									(f)Matching RequirementIn order to receive a grant under this
				section, a State shall provide matching funds for the scholarships awarded
				under this section in an amount equal to 50 percent of the Federal funds
				received.
								(g)AuthorizationThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
								BPostsecondary
				education assessment
							816.Postsecondary education assessment
								(a)Contract for AssessmentThe Secretary shall enter into a contract,
				with an independent, bipartisan organization with specific expertise in public
				administration and financial management, to carry out an independent assessment
				of the cost factors associated with the cost of tuition at institutions of
				higher education.
								(b)TimeframeThe Secretary shall enter into the contract
				described in subsection (a) not later than 90 days after the date of enactment
				of the Higher Education Amendments of
				2007.
								(c)Matters AssessedThe assessment described in subsection (a)
				shall—
									(1)examine the key elements driving the cost
				factors associated with the cost of tuition at institutions of higher education
				during the 2001–2002 academic year and succeeding academic years;
									(2)identify and evaluate measures being used
				to control postsecondary education costs;
									(3)identify and evaluate effective measures
				that may be utilized to control postsecondary education costs in the future;
				and
									(4)identify systemic approaches to monitor
				future postsecondary education cost trends and postsecondary education cost
				control mechanisms.
									CJob skill
				training in high-growth occupations or industries
							821.Job skill training in high-growth
				occupations or industries
								(a)Grants AuthorizedThe Secretary is authorized to award
				grants, on a competitive basis, to eligible partnerships to enable the eligible
				partnerships to provide relevant job skill training in high-growth industries
				or occupations.
								(b)DefinitionsIn this section:
									(1)Eligible partnershipThe term eligible partnership
				means a partnership—
										(A)between an institution of higher education
				and a local board (as such term is defined in section 101 of the Workforce
				Investment Act of 1998); or
										(B)if an institution of higher education is
				located within a State that does not operate local boards, between the
				institution of higher education and a State board (as such term is defined in
				section 101 of the Workforce Investment Act of 1998).
										(2)Nontraditional studentThe term nontraditional
				student means a student who—
										(A)is independent, as defined in section
				480(d);
										(B)attends an institution of higher
				education—
											(i)on less than a full-time basis;
											(ii)via evening, weekend, modular, or
				compressed courses; or
											(iii)via distance education methods; or
											(C)has delayed enrollment at an institution of
				higher education.
										(3)Institution of higher
				educationThe term
				institution of higher education means an institution of higher
				education, as defined in section 101(b), that offers a 1- or 2-year program of
				study leading to a degree or certificate.
									(c)Application
									(1)In generalEach eligible partnership that desires a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
									(2)ContentsEach application submitted under paragraph
				(1) shall include a description of—
										(A)how the eligible partnership, through the
				institution of higher education, will provide relevant job skill training for
				students to enter high-growth occupations or industries;
										(B)local high-growth occupations or
				industries; and
										(C)the need for qualified workers to meet the
				local demand of high-growth occupations or industries.
										(d)Award BasisIn awarding grants under this section, the
				Secretary shall—
									(1)ensure an equitable distribution of grant
				funds under this section among urban and rural areas of the United States;
				and
									(2)take into consideration the capability of
				the institution of higher education—
										(A)to offer relevant, high quality instruction
				and job skill training for students entering a high-growth occupation or
				industry;
										(B)to involve the local business community and
				to place graduates in the community in employment in high-growth occupations or
				industries;
										(C)to provide secondary students with
				dual-enrollment or concurrent enrollment options;
										(D)to serve nontraditional or low-income
				students, or adult or displaced workers; and
										(E)to serve students from rural or remote
				communities.
										(e)Use of FundsGrant funds provided under this section may
				be used—
									(1)to expand or create academic programs or
				programs of training that provide relevant job skill training for high-growth
				occupations or industries;
									(2)to purchase equipment which will facilitate
				the development of academic programs or programs of training that provide
				training for high-growth occupations or industries;
									(3)to support outreach efforts that enable
				students to attend institutions of higher education with academic programs or
				programs of training focused on high-growth occupations or industries;
									(4)to expand or create programs for distance,
				evening, weekend, modular, or compressed learning opportunities that provide
				relevant job skill training in high-growth occupations or industries;
									(5)to build partnerships with local businesses
				in high-growth occupations or industries;
									(6)to support curriculum development related
				to entrepreneurial training; and
									(7)for other uses that the Secretary
				determines to be consistent with the intent of this section.
									(f)Requirements
									(1)Fiscal agentFor the purpose of this section, the
				institution of higher education in an eligible partnership shall serve as the
				fiscal agent and grant recipient for the eligible partnership.
									(2)DurationThe Secretary shall award grants under this
				section for periods that may not exceed 5 years.
									(3)Supplement, not supplantFunds made available under this section
				shall be used to supplement and not supplant other Federal, State, and local
				funds available to the eligible partnership for carrying out the activities
				described in subsection (e).
									(g)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
								DAdditional
				capacity for R.N. students or graduate-level nursing students
							826.Additional capacity for R.N. students or
				graduate-level nursing students
								(a)AuthorizationThe Secretary shall award grants to
				institutions of higher education that offer—
									(1)a R.N. nursing program at the baccalaureate
				or associate degree level to enable such program to expand the faculty and
				facilities of such program to accommodate additional R.N. nursing program
				students; or
									(2)a graduate-level nursing program to
				accommodate advanced practice degrees for R.N.s or to accommodate students
				enrolled in a graduate-level nursing program to provide teachers of nursing
				students.
									(b)Determination of number of students and
				applicationEach institution
				of higher education that offers a program described in subsection (a) that
				desires to receive a grant under this section shall—
									(1)determine for the 4 academic years
				preceding the academic year for which the determination is made the average
				number of matriculated nursing program students at such institution for such
				academic years; and
									(2)submit an application to the Secretary at
				such time, in such manner, and accompanied by such information as the Secretary
				may require, including the average number determined under paragraph
				(1).
									(c)Grant amount; award basis
									(1)Grant amountFor each academic year after academic year
				2006–2007, the Secretary shall provide to each institution of higher education
				awarded a grant under this section an amount that is equal to $3,000 multiplied
				by the number of matriculated nursing program students at such institution for
				such academic year that is more than the average number determined with respect
				to such institution under subsection (b)(1). Such amount shall be used for the
				purposes described in subsection (a).
									(2)Distribution of grants among different
				degree programs
										(A)In generalSubject to subparagraph (B), from the funds
				available to award grants under this section for each fiscal year, the
				Secretary shall—
											(i)use 20 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of accommodating advanced practice degrees or students in graduate-level
				nursing programs;
											(ii)use 40 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of expanding R.N. nursing programs at the baccalaureate degree level;
				and
											(iii)use 40 percent of such funds to award
				grants under this section to institutions of higher education for the purpose
				of expanding R.N. nursing programs at the associate degree level.
											(B)Distribution of excess fundsIf, for a fiscal year, funds described in
				clause (i), (ii), or (iii) of subparagraph (A) remain after the Secretary
				awards grants under this section to all applicants for the particular category
				of nursing programs described in such clause, the Secretary shall use equal
				amounts of the remaining funds to award grants under this section to applicants
				for the remaining categories of nursing programs.
										(C)Equitable distributionIn awarding grants under this section, the
				Secretary shall, to the extent practicable, ensure—
											(i)an equitable geographic distribution of the
				grants among the States; and
											(ii)an equitable distribution of the grants
				among different types of institutions of higher education.
											(d)Prohibition
									(1)In generalFunds provided under this section may not
				be used for the construction of new facilities.
									(2)Rule of constructionNothing in paragraph (1) shall be construed
				to prohibit funds provided under this section from being used for the repair or
				renovation of facilities.
									(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
								EAmerican history
				for freedom
							831.American history for freedom
								(a)Grants AuthorizedThe Secretary is authorized to award 3-year
				grants, on a competitive basis, to eligible institutions to establish or
				strengthen postsecondary academic programs or centers that promote and impart
				knowledge of—
									(1)traditional American history;
									(2)the history and nature of, and threats to,
				free institutions; or
									(3)the history and achievements of Western
				civilization.
									(b)DefinitionsIn this section:
									(1)Eligible institutionThe term eligible institution
				means an institution of higher education as defined in section 101.
									(2)Free institutionThe term free institution
				means an institution that emerged out of Western civilization, such as
				democracy, constitutional government, individual rights, market economics,
				religious freedom and religious tolerance, and freedom of thought and
				inquiry.
									(3)Traditional american historyThe term traditional American
				history means—
										(A)the significant constitutional, political,
				intellectual, economic, and foreign policy trends and issues that have shaped
				the course of American history; and
										(B)the key episodes, turning points, and
				leading figures involved in the constitutional, political, intellectual,
				diplomatic, and economic history of the United States.
										(c)Application
									(1)In generalEach eligible institution that desires a
				grant under this part shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
									(2)ContentsEach application submitted under subsection
				(a) shall include a description of —
										(A)how funds made available under this part
				will be used for the activities set forth under subsection (e), including how
				such activities will increase knowledge with respect to traditional American
				history, free institutions, or Western civilization;
										(B)how the eligible institution will ensure
				that information about the activities funded under this part is widely
				disseminated pursuant to subsection (e)(1)(B);
										(C)any activities to be undertaken pursuant to
				subsection (e)(2)(A), including identification of entities intended to
				participate;
										(D)how funds made available under this part
				shall be used to supplement and not supplant non-Federal funds available for
				the activities described in subsection (e); and
										(E)such fiscal controls and accounting
				procedures as may be necessary to ensure proper disbursement of and accounting
				for funding made available to the eligible institution under this part.
										(d)Award BasisIn awarding grants under this part, the
				Secretary shall take into consideration the capability of the eligible
				institution to—
									(1)increase access to quality programming that
				expands knowledge of traditional American history, free institutions, or
				Western civilization;
									(2)involve personnel with strong expertise in
				traditional American history, free institutions, or Western civilization;
				and
									(3)sustain the activities funded under this
				part after the grant has expired.
									(e)Use of Funds
									(1)Required use of fundsFunds provided under this part shall be
				used to—
										(A)establish or strengthen academic programs
				or centers focused on traditional American history, free institutions, or
				Western civilization, which may include—
											(i)design and implementation of programs of
				study, courses, lecture series, seminars, and symposia;
											(ii)development, publication, and dissemination
				of instructional materials;
											(iii)research;
											(iv)support for faculty teaching in
				undergraduate and, if applicable, graduate programs;
											(v)support for graduate and postgraduate
				fellowships, if applicable; or
											(vi)teacher preparation initiatives that stress
				content mastery regarding traditional American history, free institutions, or
				Western civilization; and
											(B)conduct outreach activities to ensure that
				information about the activities funded under this part is widely
				disseminated—
											(i)to undergraduate students (including
				students enrolled in teacher education programs, if applicable);
											(ii)to graduate students (including students
				enrolled in teacher education programs), if applicable;
											(iii)to faculty;
											(iv)to local educational agencies; and
											(v)within the local community.
											(2)Allowable uses of fundsFunds provided under this part may be used
				to support—
										(A)collaboration with entities such as—
											(i)local educational agencies, for the purpose
				of providing elementary, middle and secondary school teachers an opportunity to
				enhance their knowledge of traditional American history, free institutions, or
				Western civilization; and
											(ii)nonprofit organizations whose mission is
				consistent with the purpose of this part, such as academic organizations,
				museums, and libraries, for assistance in carrying out activities described
				under subsection (a); and
											(B)other activities that meet the purposes of
				this part.
										(f)Authorization of
				AppropriationsFor the
				purpose of carrying out this part, there are authorized to be appropriated such
				sums as may be necessary for fiscal year 2008 and each of the 5 succeeding
				fiscal years.
								FTeach for
				America
							836.Teach for America
								(a)Definitions
									(1)In generalThe terms highly qualified,
				local educational agency, and Secretary have the
				meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801).
									(2)GranteeThe term grantee means Teach
				For America, Inc.
									(3)High needThe term high need, when used
				with respect to a local educational agency, means a local educational agency
				experiencing a shortage of highly qualified teachers.
									(b)Grants AuthorizedThe Secretary is authorized to award a
				grant to Teach For America, Inc., the national teacher corps of outstanding
				recent college graduates who commit to teach for 2 years in underserved
				communities in the United States, to implement and expand its program of
				recruiting, selecting, training, and supporting new teachers.
								(c)RequirementsIn carrying out the grant program under
				subsection (b), the Secretary shall enter into an agreement with the grantee
				under which the grantee agrees to use the grant funds provided under this
				section—
									(1)to provide highly qualified teachers to
				high need local educational agencies in urban and rural communities;
									(2)to pay the cost of recruiting, selecting,
				training, and supporting new teachers; and
									(3)to serve a substantial number and
				percentage of underserved students.
									(d)Authorized Activities
									(1)In generalGrant funds provided under this section
				shall be used by the grantee to carry out each of the following
				activities:
										(A)Recruiting and selecting teachers through a
				highly selective national process.
										(B)Providing preservice training to the
				teachers through a rigorous summer institute that includes hands-on teaching
				experience and significant exposure to education coursework and theory.
										(C)Placing the teachers in schools and
				positions designated by partner local educational agencies as high need
				placements serving underserved students.
										(D)Providing ongoing professional development
				activities for the teachers’ first 2 years in the classroom, including regular
				classroom observations and feedback, and ongoing training and support.
										(2)LimitationThe grantee shall use all grant funds
				received under this section to support activities related directly to the
				recruitment, selection, training, and support of teachers as described in
				subsection (a).
									(e)Reports and Evaluations
									(1)Annual reportThe grantee shall provide to the Secretary
				an annual report that includes—
										(A)data on the number and quality of the
				teachers provided to local educational agencies through a grant under this
				section;
										(B)an externally conducted analysis of the
				satisfaction of local educational agencies and principals with the teachers so
				provided; and
										(C)comprehensive data on the background of the
				teachers chosen, the training the teachers received, the placement sites of the
				teachers, the professional development of the teachers, and the retention of
				the teachers.
										(2)Study
										(A)In generalFrom funds appropriated under subsection
				(f), the Secretary shall provide for a study that examines the achievement
				levels of the students taught by the teachers assisted under this
				section.
										(B)Achievement gains comparedThe study shall compare, within the same
				schools, the achievement gains made by students taught by teachers who are
				assisted under this section with the achievement gains made by students taught
				by teachers who are not assisted under this section.
										(3)RequirementsThe Secretary shall provide for such a
				study not less than once every 3 years, and each such study shall include
				multiple placement sites and multiple schools within placement sites.
									(4)Peer review standardsEach such study shall meet the peer review
				standards of the education research community.
									(f)Authorization of Appropriations
									(1)In generalThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
									(2)LimitationThe grantee shall not use more than 25
				percent of Federal funds from any source for administrative costs.
									GPatsy T. Mink
				Fellowship program
							841.Patsy T. Mink Fellowship program
								(a)Purpose
									(1)In generalIt is the purpose of this section to
				provide, through eligible institutions, a program of fellowship awards to
				assist highly qualified minorities and women to acquire the doctoral degree, or
				highest possible degree available, in academic areas in which such individuals
				are underrepresented for the purpose of enabling such individuals to enter the
				higher education professoriate.
									(2)DesignationEach recipient of a fellowship award from
				an eligible institution receiving a grant under this section shall be known as
				a Patsy T. Mink Graduate Fellow.
									(b)DefinitionsIn this section, the term eligible
				institution means an institution of higher education, or a consortium of
				such institutions, that offers a program of postbaccalaureate study leading to
				a graduate degree.
								(c)Program Authorized
									(1)Grants by secretary
										(A)In generalThe Secretary shall award grants to
				eligible institutions to enable such institutions to make fellowship awards to
				individuals in accordance with the provisions of this section.
										(B)Priority considerationIn awarding grants under this section, the
				Secretary shall consider the eligible institution’s prior experience in
				producing doctoral degree, or highest possible degree available, holders who
				are minorities and women, and shall give priority consideration in making
				grants under this section to those eligible institutions with a demonstrated
				record of producing minorities and women who have earned such degrees.
										(2)Applications
										(A)In generalAn eligible institution that desires a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
										(B)Applications made on behalf
											(i)In generalThe following entities may submit an
				application on behalf of an eligible institution:
												(I)A graduate school or department of such
				institution.
												(II)A graduate school or department of such
				institution in collaboration with an undergraduate college or university of
				such institution.
												(III)An organizational unit within such
				institution that offers a program of postbaccalaureate study leading to a
				graduate degree, including an interdisciplinary or an interdepartmental
				program.
												(IV)A nonprofit organization with a
				demonstrated record of helping minorities and women earn postbaccalaureate
				degrees.
												(ii)Nonprofit organizationsNothing in this paragraph shall be
				construed to permit the Secretary to award a grant under this section to an
				entity other than an eligible institution.
											(3)Selection of applicationsIn awarding grants under subsection (a),
				the Secretary shall—
										(A)take into account—
											(i)the number and distribution of minority and
				female faculty nationally;
											(ii)the current and projected need for highly
				trained individuals in all areas of the higher education professoriate;
				and
											(iii)the present and projected need for highly
				trained individuals in academic career fields in which minorities and women are
				underrepresented in the higher education professoriate; and
											(B)consider the need to prepare a large number
				of minorities and women generally in academic career fields of high national
				priority, especially in areas in which such individuals are traditionally
				underrepresented in college and university faculty.
										(4)Distribution and amounts of grants
										(A)Equitable distributionIn awarding grants under this section, the
				Secretary shall, to the maximum extent feasible, ensure an equitable geographic
				distribution of awards and an equitable distribution among public and
				independent eligible institutions that apply for grants under this section and
				that demonstrate an ability to achieve the purpose of this section.
										(B)Special ruleTo the maximum extent practicable, the
				Secretary shall use not less than 30 percent of the amount appropriated
				pursuant to subsection (f) to award grants to eligible institutions
				that—
											(i)are eligible for assistance under title III
				or title V; or
											(ii)have formed a consortium that includes both
				non-minority serving institutions and minority serving institutions.
											(C)AllocationIn awarding grants under this section, the
				Secretary shall allocate appropriate funds to those eligible institutions whose
				applications indicate an ability to significantly increase the numbers of
				minorities and women entering the higher education professoriate and that
				commit institutional resources to the attainment of the purpose of this
				section.
										(D)Number of fellowship awardsAn eligible institution that receives a
				grant under this section shall make not less than 15 fellowship awards.
										(E)ReallotmentIf the Secretary determines that an
				eligible institution awarded a grant under this section is unable to use all of
				the grant funds awarded to the institution, the Secretary shall reallot, on
				such date during each fiscal year as the Secretary may fix, the unused funds to
				other eligible institutions that demonstrate that such institutions can use any
				reallocated grant funds to make fellowship awards to individuals under this
				section.
										(5)Institutional allowance
										(A)In general
											(i)Number of allowancesIn awarding grants under this section, the
				Secretary shall pay to each eligible institution awarded a grant, for each
				individual awarded a fellowship by such institution under this section, an
				institutional allowance.
											(ii)AmountExcept as provided in paragraph (3), an
				institutional allowance shall be in an amount equal to, for academic year
				2007–2008 and succeeding academic years, the amount of institutional allowance
				made to an institution of higher education under section 715 for such academic
				year.
											(B)Use of fundsInstitutional allowances may be expended in
				the discretion of the eligible institution and may be used to provide, except
				as prohibited under paragraph (4), academic support and career transition
				services for individuals awarded fellowships by such institution.
										(C)ReductionThe institutional allowance paid under
				paragraph (1) shall be reduced by the amount the eligible institution charges
				and collects from a fellowship recipient for tuition and other expenses as part
				of the recipient’s instructional program.
										(D)Use for overhead prohibitedFunds made available under this section may
				not be used for general operational overhead of the academic department or
				institution receiving funds under this section.
										(d)Fellowship Recipients
									(1)AuthorizationAn eligible institution that receives a
				grant under this section shall use the grant funds to make fellowship awards to
				minorities and women who are enrolled at such institution in a doctoral degree,
				or highest possible degree available, program and—
										(A)intend to pursue a career in instruction
				at—
											(i)an institution of higher education (as the
				term is defined in section 101);
											(ii)an institution of higher education (as the
				term is defined in section 102(a)(1));
											(iii)an institution of higher education outside
				the United States (as the term is described in section 102(a)(2)); or
											(iv)a proprietary institution of higher
				education (as the term is defined in section 102(b)); and
											(B)sign an agreement with the Secretary
				agreeing—
											(i)to begin employment at an institution
				described in paragraph (1) not later than 3 years after receiving the doctoral
				degree or highest possible degree available, which 3-year period may be
				extended by the Secretary for extraordinary circumstances; and
											(ii)to be employed by such institution for 1
				year for each year of fellowship assistance received under this section.
											(2)Failure to complyIf an individual who receives a fellowship
				award under this section fails to comply with the agreement signed pursuant to
				subsection (a)(2), then the Secretary shall do 1 or both of the
				following:
										(A)Require the individual to repay all or the
				applicable portion of the total fellowship amount awarded to the individual by
				converting the balance due to a loan at the interest rate applicable to loans
				made under part B of title IV.
										(B)Impose a fine or penalty in an amount to be
				determined by the Secretary.
										(3)Waiver and modification
										(A)RegulationsThe Secretary shall promulgate regulations
				setting forth criteria to be considered in granting a waiver for the service
				requirement under subsection (a)(2).
										(B)ContentThe criteria under paragraph (1) shall
				include whether compliance with the service requirement by the fellowship
				recipient would be—
											(i)inequitable and represent an extraordinary
				hardship; or
											(ii)deemed impossible because the individual is
				permanently and totally disabled at the time of the waiver request.
											(4)Amount of fellowship awardsFellowship awards under this section shall
				consist of a stipend in an amount equal to the level of support provided to the
				National Science Foundation graduate fellows, except that such stipend shall be
				adjusted as necessary so as not to exceed the fellow’s tuition and fees or
				demonstrated need (as determined by the institution of higher education where
				the graduate student is enrolled), whichever is greater.
									(5)Academic progress requiredAn individual student shall not be eligible
				to receive a fellowship award—
										(A)except during periods in which such student
				is enrolled, and such student is maintaining satisfactory academic progress in,
				and devoting essentially full time to, study or research in the pursuit of the
				degree for which the fellowship support was awarded; and
										(B)if the student is engaged in gainful
				employment, other than part-time employment in teaching, research, or similar
				activity determined by the eligible institution to be consistent with and
				supportive of the student’s progress toward the appropriate degree.
										(e)Rule of ConstructionNothing in this section shall be construed
				to require an eligible institution that receives a grant under this
				section—
									(1)to grant a preference or to differentially
				treat any applicant for a faculty position as a result of the institution’s
				participation in the program under this section; or
									(2)to hire a Patsy T. Mink Fellow who
				completes this program and seeks employment at such institution.
									(f)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 for each of the 5 succeeding fiscal
				years.
								HImproving
				college enrollment by secondary schools
							846.Improving college enrollment by secondary
				schools
								(a)In generalThe Secretary shall contract with 1
				nonprofit organization described in subsection (b) to enable the nonprofit
				organization—
									(1)to make publicly available the year-to-year
				higher education enrollment rate trends of secondary school students,
				disaggregated by secondary school, in full compliance with the Family Education
				Rights and Privacy Act of 1974;
									(2)to identify not less than 50 urban local
				educational agencies and 5 States with significant rural populations, each
				serving a significant population of low-income students, and to carry out a
				comprehensive needs assessment in the agencies and States of the factors known
				to contribute to improved higher education enrollment rates, which factors
				shall include—
										(A)an evaluation of the local educational
				agency’s and State’s leadership strategies;
										(B)the secondary school curriculum and class
				offerings of the local educational agency and State;
										(C)the professional development used by the
				local educational agency and the State to assist teachers, higher education
				counselors, and administrators in supporting the transition of secondary
				students into higher education;
										(D)secondary school student attendance and
				other factors demonstrated to be associated with enrollment into higher
				education;
										(E)the data systems used by the local
				educational agency and the State to measure college enrollment rates and the
				incentives in place to motivate the efforts of faculty and students to improve
				student and school-wide outcomes; and
										(F)strategies to mobilize student leaders to
				build a college-bound culture; and
										(3)to provide comprehensive services to
				improve the school-wide higher education enrollment rates of each of not less
				than 10 local educational agencies and States, with the federally funded
				portion of each project declining by not less than 20 percent each year
				beginning in the second year of the comprehensive services, that—
										(A)participated in the needs assessment
				described in paragraph (2); and
										(B)demonstrated a willingness and commitment
				to improving the higher education enrollment rates of the local educational
				agency or State, respectively.
										(b)Grant recipient criteriaThe recipient of the grant awarded under
				subsection (a) shall be a nonprofit organization with demonstrated
				expertise—
									(1)in increasing school-wide higher education
				enrollment rates in low-income communities nationwide by providing curriculum,
				training, and technical assistance to secondary school staff and student peer
				influencers; and
									(2)in a college transition data management
				system.
									(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
								IPredominantly
				Black Institutions
							850.Predominantly Black Institutions
								(a)PurposeIt is the purpose of this section to assist
				Predominantly Black Institutions in expanding educational opportunity through a
				program of Federal assistance.
								(b)DefinitionsIn this section:
									(1)Educational and general
				expendituresThe term
				educational and general expenditures has the meaning given the
				term in section 312.
									(2)Eligible institutionThe term eligible institution
				means an institution of higher education that—
										(A)has an enrollment of needy undergraduate
				students;
										(B)has an average educational and general
				expenditure which is low, per full-time equivalent undergraduate student in
				comparison with the average educational and general expenditure per full-time
				equivalent undergraduate student of institutions that offer similar
				instruction, except that the Secretary may apply the waiver requirements
				described in section 392(b) to this subparagraph in the same manner as the
				Secretary applies the waiver requirements to section 312(b)(1)(B);
										(C)has an enrollment of undergraduate students
				that is not less than 40 percent Black American students;
										(D)is legally authorized to provide, and
				provides within the State, an educational program for which the institution of
				higher education awards a baccalaureate degree, or in the case of a junior or
				community college, an associate’s degree; and
										(E)is accredited by a nationally recognized
				accrediting agency or association determined by the Secretary to be a reliable
				authority as to the quality of training offered, or is, according to such an
				agency or association, making reasonable progress toward accreditation.
										(3)Endowment
				fundThe term endowment
				fund has the meaning given the term in section 312.
									(4)Enrollment of needy studentsThe term enrollment of needy
				students means the enrollment at an eligible institution with respect to
				which not less than 50 percent of the undergraduate students enrolled in an
				academic program leading to a degree—
										(A)in the second fiscal year preceding the
				fiscal year for which the determination is made, were Federal Pell Grant
				recipients for such year;
										(B)come from families that receive benefits
				under a means-tested Federal benefit program;
										(C)attended a public or nonprofit private
				secondary school—
											(i)that is in the school district of a local
				educational agency that was eligible for assistance under part A of title I of
				the Elementary and Secondary Education Act of 1965 for any year during which
				the student attended such secondary school; and
											(ii)which for the purpose of this paragraph and
				for that year was determined by the Secretary (pursuant to regulations and
				after consultation with the State educational agency of the State in which the
				school is located) to be a school in which the enrollment of children counted
				under section 1113(a)(5) of such Act exceeds 30 percent of the total enrollment
				of such school; or
											(D)are first-generation college students and a
				majority of such first-generation college students are low-income
				individuals.
										(5)First generation college
				studentThe term first
				generation college student has the meaning given the term in section
				402A(g).
									(6)Low-income individualThe term low-income individual
				has the meaning given such term in section 402A(g).
									(7)Means-tested Federal benefit
				programThe term
				means-tested Federal benefit program means a program of the
				Federal Government, other than a program under title IV, in which eligibility
				for the program’s benefits, or the amount of such benefits, are determined on
				the basis of income or resources of the individual or family seeking the
				benefit.
									(8)Predominantly Black
				InstitutionThe term
				Predominantly Black Institution means an institution of higher
				education, as defined in section 101(a)—
										(A)that is an eligible institution with not
				less than 1,000 undergraduate students;
										(B)at which not less than 50 percent of the
				undergraduate students enrolled at the eligible institution are low-income
				individuals or first generation college students; and
										(C)at which not less than 50 percent of the
				undergraduate students are enrolled in an educational program leading to a
				bachelor’s or associate’s degree that the eligible institution is licensed to
				award by the State in which the eligible institution is located.
										(9)StateThe term State means each of
				the 50 States and the District of Columbia.
									(c)Grant authority
									(1)In generalThe Secretary is authorized to award
				grants, from allotments under subsection (e), to Predominantly Black
				Institutions to enable the Predominantly Black Institutions to carry out the
				authorized activities described in subsection (d).
									(2)PriorityIn awarding grants under this section the
				Secretary shall give priority to Predominantly Black Institutions with large
				numbers or percentages of students described in subsections (b)(2)(A) or
				(b)(2)(C). The level of priority given to Predominantly Black Institutions with
				large numbers or percentages of students described in subsection (b)(2)(A)
				shall be twice the level of priority given to Predominantly Black Institutions
				with large numbers or percentages of students described in subsection
				(b)(2)(C).
									(d)Authorized Activities
									(1)Required activitiesGrant funds provided under this section
				shall be used—
										(A)to assist the Predominantly Black
				Institution to plan, develop, undertake, and implement programs to enhance the
				institution’s capacity to serve more low- and middle-income Black American
				students;
										(B)to expand higher education opportunities
				for students eligible to participate in programs under title IV by encouraging
				college preparation and student persistence in secondary school and
				postsecondary education; and
										(C)to strengthen the financial ability of the
				Predominantly Black Institution to serve the academic needs of the students
				described in subparagraphs
				(A) and (B).
										(2)Additional activitiesGrant funds provided under this section
				shall be used for 1 or more of the following activities:
										(A)The activities described in paragraphs (1)
				through (11) of section 311(c).
										(B)Academic instruction in disciplines in
				which Black Americans are underrepresented.
										(C)Establishing or enhancing a program of
				teacher education designed to qualify students to teach in a public elementary
				school or secondary school in the State that shall include, as part of such
				program, preparation for teacher certification or licensure.
										(D)Establishing community outreach programs
				that will encourage elementary school and secondary school students to develop
				the academic skills and the interest to pursue postsecondary education.
										(E)Other activities proposed in the
				application submitted pursuant to subsection (f) that—
											(i)contribute to carrying out the purpose of
				this section; and
											(ii)are approved by the Secretary as part of
				the review and approval of an application submitted under subsection
				(f).
											(3)Endowment Fund
										(A)In generalA Predominantly Black Institution may use
				not more than 20 percent of the grant funds provided under this section to
				establish or increase an endowment fund at the institution.
										(B)Matching requirementIn order to be eligible to use grant funds
				in accordance with subparagraph
				(A), a Predominantly Black Institution shall provide matching
				funds from non-Federal sources, in an amount equal to or greater than the
				Federal funds used in accordance with subparagraph (A), for the
				establishment or increase of the endowment fund.
										(C)ComparabilityThe provisions of part C of title III,
				regarding the establishment or increase of an endowment fund, that the
				Secretary determines are not inconsistent with this subsection, shall apply to
				funds used under subparagraph
				(A).
										(4)LimitationNot more than 50 percent of the grant funds
				provided to a Predominantly Black Institution under this section may be
				available for the purpose of constructing or maintaining a classroom, library,
				laboratory, or other instructional facility.
									(e)Allotments to Predominantly Black
				Institutions
									(1)Federal Pell Grant basisFrom the amounts appropriated to carry out
				this section for any fiscal year, the Secretary shall allot to each
				Predominantly Black Institution having an application approved under subsection
				(f) a sum that bears the same ratio to one-half of that amount as the number of
				Federal Pell Grant recipients in attendance at such institution at the end of
				the academic year preceding the beginning of that fiscal year, bears to the
				total number of Federal Pell Grant recipients at all such institutions at the
				end of such academic year.
									(2)Graduates basisFrom the amounts appropriated to carry out
				this section for any fiscal year, the Secretary shall allot to each
				Predominantly Black Institution having an application approved under subsection
				(f) a sum that bears the same ratio to one-fourth of that amount as the number
				of graduates for such academic year at such institution, bears to the total
				number of graduates for such academic year at all such institutions.
									(3)Graduates seeking a higher degree
				basisFrom the amounts
				appropriated to carry out this section for any fiscal year, the Secretary shall
				allot to each Predominantly Black Institution having an application approved
				under subsection (f) a sum that bears the same ratio to one-fourth of that
				amount as the percentage of graduates from such institution who are admitted to
				and in attendance at, not later than 2 years after graduation with an
				associate's degree or a baccalaureate degree, a baccalaureate degree-granting
				institution or a graduate or professional school in a degree program in
				disciplines in which Black American students are underrepresented, bears to the
				percentage of such graduates for all such institutions.
									(4)Minimum allotment
										(A)In generalNotwithstanding
				paragraphs (1),
				(2), and
				(3), the amount allotted
				to each Predominantly Black Institution under this section shall not be less
				than $250,000.
										(B)Insufficient amountIf the amount appropriated pursuant to
				subsection (i) for a fiscal year is not sufficient to pay the minimum allotment
				provided under subparagraph (A) for the fiscal year, then the amount of such
				minimum allotment shall be ratably reduced. If additional sums become available
				for such fiscal year, such reduced allotment shall be increased on the same
				basis as the allotment was reduced until the amount allotted equals the minimum
				allotment required under subparagraph
				(A).
										(5)ReallotmentThe amount of a Predominantly Black
				Institution’s allotment under paragraph
				(1), (2),
				(3), or
				(4) for any fiscal year
				that the Secretary determines will not be required for such institution for the
				period such allotment is available, shall be available for reallotment to other
				Predominantly Black Institutions in proportion to the original allotment to
				such other institutions under this section for such fiscal year. The Secretary
				shall reallot such amounts from time to time, on such date and during such
				period as the Secretary determines appropriate.
									(f)ApplicationsEach Predominantly Black Institution
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing or accompanied by such
				information as the Secretary may reasonably require.
								(g)ProhibitionNo Predominantly Black Institution that
				applies for and receives a grant under this section may apply for or receive
				funds under any other program under part A or part B of title III.
								(h)Duration and carryoverAny grant funds paid to a Predominantly
				Black Institution under this section that are not expended or used for the
				purposes for which the funds were paid within 10 years following the date on
				which the grant was awarded, shall be repaid to the Treasury.
								(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 and each of 5 succeeding fiscal years.
								JEarly childhood
				education professional development and career task force
							851.Short titleThis part may be cited as the
				Early Childhood Education Professional
				Development and Career Task Force Act.
							852.PurposeIt is the purpose of this part—
								(1)to improve the quality of the early
				childhood education workforce by creating a statewide early childhood education
				professional development and career task force for early childhood education
				program staff, directors, and administrators; and
								(2)to create—
									(A)a coherent system of core competencies,
				pathways to qualifications, credentials, degrees, quality assurances, access,
				and outreach, for early childhood education program staff, directors, and
				administrators, that is linked to compensation commensurate with experience and
				qualifications;
									(B)articulation agreements that enable early
				childhood education professionals to transition easily among degrees;
				and
									(C)compensation initiatives for individuals
				working in an early childhood education program that reflect the individuals’
				credentials, degrees, and experience.
									853.Definition of early childhood education
				programIn this part, the term
				early childhood education program means—
								(1)a family child care program, center-based
				child care program, State prekindergarten program, or school-based program,
				that—
									(A)provides early childhood education;
									(B)uses developmentally appropriate
				practices;
									(C)is licensed or regulated by the State;
				and
									(D)serves children from birth through age
				5;
									(2)a Head Start Program carried out under the
				Head Start Act; or
								(3)an Early Head Start Program carried out
				under section 645A of the Head Start Act.
								854.Grants authorized
								(a)In generalThe Secretary is authorized to award grants
				to States in accordance with the provisions of this part to enable such
				States—
									(1)to establish a State Task Force described
				in section 855; and
									(2)to support activities of the State Task
				Force described in section 856.
									(b)Competitive basisGrants under this part shall be awarded on
				a competitive basis.
								(c)Equitable geographic
				distributionIn awarding
				grants under this part, the Secretary shall take into consideration providing
				an equitable geographic distribution of such grants.
								(d)DurationGrants under this part shall be awarded for
				a period of 5 years.
								855.State task force establishment
								(a)State Task Force establishedThe Governor of a State receiving a grant
				under this part shall establish, or designate an existing entity to serve as,
				the State Early Childhood Education Professional Development and Career Task
				Force (hereafter in this part referred to as the State Task
				Force).
								(b)MembershipThe State Task Force shall include a
				representative of a State agency, an institution of higher education (including
				an associate or a baccalaureate degree granting institution of higher
				education), an early childhood education program, a nonprofit early childhood
				organization, a statewide early childhood workforce scholarship or supplemental
				initiative, and any other entity or individual the Governor determines
				appropriate.
								856.State task force activities
								(a)ActivitiesThe State Task Force shall—
									(1)coordinate and communicate regularly with
				the State Advisory Council on Early Care and Education (hereafter in this part
				referred to as State Advisory Council) or a similar State entity
				charged with creating a comprehensive system of early care and education in the
				State, for the purposes of—
										(A)integrating recommendations for early
				childhood professional development and career activities into the plans of the
				State Advisory Council; and
										(B)assisting in the implementation of
				professional development and career activities that are consistent with the
				plans described in subparagraph (A);
										(2)conduct a review of opportunities for and
				barriers to high quality professional development, training, and higher
				education degree programs, in early childhood development and learning,
				including a periodic statewide survey concerning the demographics of
				individuals working in early childhood education programs in the State, which
				survey shall include information disaggregated by—
										(A)race, gender, and ethnicity;
										(B)compensation levels;
										(C)type of early childhood education program
				setting;
										(D)specialized knowledge of child
				development;
										(E)years of experience in an early childhood
				education program; and
										(F)attainment of—
											(i)academic credit for coursework;
											(ii)an academic degree;
											(iii)a credential;
											(iv)licensure; or
											(v)certification in early childhood education;
				and
											(3)develop a plan for a comprehensive
				statewide professional development and career system for individuals working in
				early childhood education programs or for early childhood education providers,
				which plan shall include—
										(A)methods of providing outreach to early
				childhood education program staff, directors, and administrators, including
				methods for how outreach is provided to non-English speaking providers, in
				order to enable the providers to be aware of opportunities and resources under
				the statewide plan;
										(B)developing a unified data collection and
				dissemination system for early childhood education training, professional
				development, and higher education programs;
										(C)increasing the participation of early
				childhood educators in high quality training and professional development by
				assisting in paying the costs of enrollment in and completion of such training
				and professional development courses;
										(D)increasing the participation of early
				childhood educators in postsecondary education programs leading to degrees in
				early childhood education by providing assistance to pay the costs of
				enrollment in and completion of such postsecondary education programs, which
				assistance—
											(i)shall only be provided to an individual
				who—
												(I)enters into an agreement under which the
				individual agrees to work, for a reasonable number of years after receiving
				such a degree, in an early childhood education program that is located in a
				low-income area; and
												(II)has a family income equal to or less than
				the annually adjusted national median family income as determined by the Bureau
				of the Census; and
												(ii)shall be provided in an amount that does
				not exceed $17,500;
											(E)supporting professional development
				activities and a career lattice for a variety of early childhood professional
				roles with varying professional qualifications and responsibilities for early
				childhood education personnel, including strategies to enhance the compensation
				of such personnel;
										(F)supporting articulation agreements between
				2- and 4-year public and private institutions of higher education and
				mechanisms to transform other training, professional development, and
				experience into academic credit;
										(G)developing mentoring and coaching programs
				to support new educators in and directors of early childhood education
				programs;
										(H)providing career development advising with
				respect to the field of early childhood education, including informing an
				individual regarding—
											(i)entry into and continuing education
				requirements for professional roles in the field;
											(ii)available financial assistance; and
											(iii)professional development and career
				advancement in the field;
											(I)enhancing the quality of faculty and
				coursework in postsecondary programs that lead to an associate, baccalaureate,
				or graduate degree in early childhood education;
										(J)consideration of the availability of
				on-line graduate level professional development offered by institutions of
				higher education with experience and demonstrated expertise in establishing
				programs in child development, in order to improve the skills and expertise of
				individuals working in early childhood education programs; and
										(K)developing or enhancing a system of quality
				assurance with respect to the early childhood education professional
				development and career system, including standards or qualifications for
				individuals and entities who offer training and professional development in
				early childhood education.
										(b)Public hearingsThe State Task Force shall hold public
				hearings and provide an opportunity for public comment on the activities
				described in the statewide plan described in subsection (a)(3).
								(c)Periodic reviewThe State Task Force shall meet
				periodically to review implementation of the statewide plan and to recommend
				any changes to the statewide plan the State Task Force determines
				necessary.
								857.State application and report
								(a)In generalEach State desiring a grant under this part
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may reasonably require. Each
				such application shall include a description of—
									(1)the membership of the State Task
				Force;
									(2)the activities for which the grant
				assistance will be used;
									(3)other Federal, State, local, and private
				resources that will be available to support the activities of the State Task
				Force described in section 856;
									(4)the availability within the State of
				training, early childhood educator preparation, professional development,
				compensation initiatives, and career systems, related to early childhood
				education; and
									(5)the resources available within the State
				for such training, educator preparation, professional development, compensation
				initiatives, and career systems.
									(b)Report to the secretaryNot later than 2 years after receiving a
				grant under this part, a State shall submit a report to the Secretary that
				shall describe—
									(1)other Federal, State, local, and private
				resources that will be used in combination with a grant under this section to
				develop or expand the State’s early childhood education professional
				development and career activities;
									(2)the ways in which the State Advisory
				Council (or similar State entity) will coordinate the various State and local
				activities that support the early childhood education professional development
				and career system; and
									(3)the ways in which the State Task Force will
				use funds provided under this part and carry out the activities described in
				section 856.
									858.Evaluations
								(a)State evaluationEach State receiving a grant under this
				part shall—
									(1)evaluate the activities that are assisted
				under this part in order to determine—
										(A)the effectiveness of the activities in
				achieving State goals;
										(B)the impact of a career lattice for
				individuals working in early childhood education programs;
										(C)the impact of the activities on licensing
				or regulating requirements for individuals in the field of early childhood
				development;
										(D)the impact of the activities, and the
				impact of the statewide plan described in section 856(a)(3), on the quality of
				education, professional development, and training related to early childhood
				education programs that are offered in the State;
										(E)the change in compensation and retention of
				individuals working in early childhood education programs within the State
				resulting from the activities; and
										(F)the impact of the activities on the
				demographic characteristics of individuals working in early childhood education
				programs; and
										(2)submit a report at the end of the grant
				period to the Secretary regarding the evaluation described in paragraph
				(1).
									(b)Secretary’s evaluationNot later than September 30, 2013, the
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall prepare and submit to the authorizing committees an evaluation of the
				State reports submitted under subsection (a)(2).
								859.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
							KImproving
				science, technology, engineering, and mathematics education with a focus on
				Alaska Native and Native Hawaiian students
							861.Improving science, technology, engineering,
				and mathematics education with a focus on Alaska Native and Native Hawaiian
				students
								(a)PurposeThe purpose of this section is—
									(1)to develop or expand programs for the
				development of professionals in the fields of science, technology, engineering,
				and mathematics; and
									(2)to focus resources on meeting the
				educational and cultural needs of Alaska Natives and Native Hawaiians.
									(b)DefinitionsIn this section:
									(1)Alaska nativeThe term Alaska Native has the
				meaning given the term Native in section 3(b) of the Alaska
				Natives Claims Settlement Act (43 U.S.C. 1602(b)).
									(2)Institution of higher
				educationThe term
				institution of higher education has the meaning given the term in
				section 101(a).
									(3)Eligible partnershipThe term eligible partnership
				means a partnership that includes—
										(A)1 or more colleges or schools of
				engineering;
										(B)1 or more colleges of science, engineering,
				or mathematics;
										(C)1 or more institutions of higher education
				that offer 2-year degrees; and
										(D)1 or more private entities that—
											(i)conduct career awareness activities
				showcasing local technology professionals;
											(ii)encourage students to pursue education in
				science, technology, engineering, and mathematics from elementary school
				through college, and careers in those fields, with the assistance of local
				technology professionals;
											(iii)develop internships, apprenticeships, and
				mentoring programs in partnership with relevant industries; and
											(iv)assist with placement of interns and
				apprentices.
											(4)Native hawaiianThe term Native Hawaiian has
				the meaning given the term in section 7207 of the Elementary and Secondary
				Education Act of 1965.
									(c)Grant authorizedThe Secretary is authorized to award a
				grant to an eligible partnership to enable the eligible partnership to expand
				programs for the development of science, technology, engineering, or
				mathematics professionals, from elementary school through college, including
				existing programs for Alaska Native and Native Hawaiian students.
								(d)Uses of fundsGrant funds under this section shall be
				used for 1 or more of the following:
									(1)Development or implementation of cultural,
				social, or educational transition programs to assist students to transition
				into college life and academics in order to increase such students' retention
				rates in the fields of science, technology, engineering, or mathematics, with a
				focus on Alaska Native or Native Hawaiian students.
									(2)Development or implementation of academic
				support or supplemental educational programs to increase the graduation rates
				of students in the fields of science, technology, engineering, or mathematics,
				with a focus on Alaska Native and Native Hawaiian students.
									(3)Development or implementation of internship
				programs, carried out in coordination with educational institutions and private
				entities, to prepare students for careers in the fields of science, technology,
				engineering, or mathematics, with a focus on programs that serve Alaska Native
				or Native Hawaiian students.
									(4)Such other activities that are consistent
				with the purposes of this section.
									(e)ApplicationEach eligible partnership that desires a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
								(f)PriorityIn awarding grants under this section, the
				Secretary shall give priority to an eligible partnership that provides 1 or
				more programs in which 30 percent or more of the program participants are
				Alaska Native or Native Hawaiian.
								(g)Period of grantA grant under this section shall be awarded
				for a period of 5 years.
								(h)Evaluation and reportEach eligible partnership that receives a
				grant under this section shall conduct an evaluation to determine the
				effectiveness of the programs funded under the grant and shall provide a report
				regarding the evaluation to the Secretary not later than 6 months after the end
				of the grant period.
								(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
								LPilot program to
				increase persistence in community colleges
							865.Pilot program to increase persistence in
				community colleges
								(a)DefinitionsIn this section:
									(1)Institution of higher
				educationExcept as otherwise
				provided in this section, the term institution of higher education
				means an institution of higher education, as defined in section 101, that
				provides a 1- or 2-year program of study leading to a degree or
				certificate.
									(2)Eligible studentThe term eligible student
				means a student who—
										(A)meets the requirements of section
				484(a);
										(B)is enrolled at least half time;
										(C)is not younger than age 19 and not older
				than age 33;
										(D)is the parent of at least 1 dependent
				child, which dependent child is age 18 or younger;
										(E)has a family income below 200 percent of
				the poverty line;
										(F)has a secondary school diploma or its
				recognized equivalent, and earned a passing score on a college entrance
				examination; and
										(G)does not have a degree or occupational
				certificate from an institution of higher education, as defined in section 101
				or 102(a).
										(b)Program authorizedThe Secretary is authorized to award
				grants, on a competitive basis, to institutions of higher education to enable
				the institutions of higher education to provide additional monetary and
				nonmonetary support to eligible students to enable the eligible students to
				maintain enrollment and complete degree or certificate programs.
								(c)Uses of funds
									(1)Required usesEach institution of higher education
				receiving a grant under this section shall use the grant funds—
										(A)to provide scholarships in accordance with
				subsection (d); and
										(B)to provide counseling services in
				accordance with subsection (e).
										(2)Allowable uses of fundsGrant funds provided under this section may
				be used—
										(A)to conduct outreach to make students aware
				of the scholarships and counseling services available under this section and to
				encourage the students to participate in the program assisted under this
				section;
										(B)to provide gifts of $20 or less, such as a
				store gift card, to applicants who complete the process of applying for
				assistance under this section, as an incentive and as compensation for the
				student's time; and
										(C)to evaluate the success of the
				program.
										(d)Scholarship requirements
									(1)In generalEach scholarship awarded under this section
				shall—
										(A)be awarded for 1 academic year;
										(B)be awarded in the amount of $1,000 for each
				of 2 semesters (prorated for quarters), or $2,000 for an academic year;
										(C)require the student to maintain during the
				scholarship period at least half-time enrollment and a 2.0 or C grade point
				average; and
										(D)be paid in increments of—
											(i)$250 upon enrollment (prorated for
				quarters);
											(ii)$250 upon passing midterm examinations
				(prorated for quarters); and
											(iii)$500 upon passing courses (prorated for
				quarters).
											(2)NumberAn institution may award an eligible
				student not more than 2 scholarships under this section.
									(e)Counseling services
									(1)In generalEach institution of higher education
				receiving a grant under this section shall use the grant funds to provide
				students at the institution with a counseling staff dedicated to students
				participating in the program under this section. Each such counselor
				shall—
										(A)have a caseload of less than 125
				students;
										(B)use a proactive, team-oriented approach to
				counseling;
										(C)hold a minimum of 2 meetings with students
				each semester; and
										(D)provide referrals to and follow-up with
				other student services staff, including financial and career services.
										(2)Counseling services
				availabilityThe counseling
				services provided under this section shall be available to participating
				students during the daytime and evening hours.
									(f)ApplicationAn institution of higher education that
				desires to receive a grant under this section shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may require, including—
									(1)the number of students to be served under
				this section;
									(2)a description of the scholarships and
				counseling services that will be provided under this section; and
									(3)a description of how the program under this
				section will be evaluated.
									(g)Period of grantThe Secretary may award a grant under this
				section for a period of 5 years.
								(h)Evaluation
									(1)In generalEach institution of higher education
				receiving a grant under this section shall conduct an annual evaluation of the
				impact of the grant and shall provide the evaluation to the Secretary. The
				Secretary shall disseminate to the public the findings, information on best
				practices, and lessons learned, with respect to the evaluations.
									(2)Random assignment research
				designThe evaluation shall
				be conducted using a random assignment research design with the following
				requirements:
										(A)When students are recruited for the
				program, all students will be told about the program and the evaluation.
										(B)Baseline data will be collected from all
				applicants for assistance under this section.
										(C)Students will be assigned randomly to 2
				groups, which will consist of—
											(i)a program group that will receive the
				scholarship and the additional counseling services; and
											(ii)a control group that will receive whatever
				regular financial aid and counseling services are available to all students at
				the institution of higher education.
											(3)Previous cohortsIn conducting the evaluation for the second
				and third years of the program, each institution of higher education shall
				include information on previous cohorts of students as well as students in the
				current program year.
									(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
								MStudent safety
				and campus emergency management
							871.Student safety and campus emergency
				management
								(a)Grants authorized
									(1)In generalThe Secretary is authorized to award
				grants, on a competitive basis, to institutions of higher education or
				consortia of institutions of higher education to enable institutions of higher
				education or consortia to pay the Federal share of the cost of carrying out the
				authorized activities described in subsection (c).
									(2)Consultation with the Attorney General and
				the Secretary of Homeland SecurityWhere appropriate, the Secretary shall
				award grants under this section in consultation with the Attorney General of
				the United States and the Secretary of Homeland Security.
									(3)DurationThe Secretary shall award each grant under
				this section for a period of 2 years.
									(4)Limitation on institutions and
				consortiaAn institution of
				higher education or consortium shall be eligible for only 1 grant under this
				section.
									(b)Federal share; non-Federal share
									(1)In generalThe Federal share shall be 50
				percent.
									(2)Non-Federal shareThe institution of higher education or
				consortium shall provide the non-Federal share, which may be provided from
				other Federal, State, and local resources dedicated to emergency preparedness
				and response.
									(c)Authorized activitiesEach institution of higher education or
				consortium receiving a grant under this section may use the grant funds to
				carry out 1 or more of the following:
									(1)Developing and implementing a
				state-of-the-art emergency communications system for each campus of an
				institution of higher education or consortium, in order to contact students via
				cellular, text message, or other state-of-the-art communications methods when a
				significant emergency or dangerous situation occurs. An institution or
				consortium using grant funds to carry out this paragraph shall also, in
				coordination with the appropriate State and local emergency management
				authorities—
										(A)develop procedures that students,
				employees, and others on a campus of an institution of higher education or
				consortium will be directed to follow in the event of a significant emergency
				or dangerous situation; and
										(B)develop procedures the institution of
				higher education or consortium shall follow to inform, within a reasonable and
				timely manner, students, employees, and others on a campus in the event of a
				significant emergency or dangerous situation, which procedures shall include
				the emergency communications system described in this paragraph.
										(2)Supporting measures to improve safety at
				the institution of higher education or consortium, such as—
										(A)security assessments;
										(B)security training of personnel and students
				at the institution of higher education or consortium;
										(C)where appropriate, coordination of campus
				preparedness and response efforts with local law enforcement, local emergency
				management authorities, and other agencies, to improve coordinated responses in
				emergencies among such entities; and
										(D)establishing a hotline that allows a
				student or staff member at an institution or consortium to report another
				student or staff member at the institution or consortium who the reporting
				student or staff member believes may be a danger to the reported student or
				staff member or to others.
										(3)Coordinating with appropriate local
				entities the provision of, mental health services for students enrolled in the
				institution of higher education or consortium, including mental health crisis
				response and intervention services, to individuals affected by a campus or
				community emergency.
									(d)ApplicationEach institution of higher education or
				consortium desiring a grant under this section shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary may require.
								(e)Technical assistanceThe Secretary shall coordinate technical
				assistance provided by State and local emergency management agencies, the
				Department of Homeland Security, and other agencies as appropriate, to
				institutions of higher education or consortia that request assistance in
				developing and implementing the activities assisted under this section.
								(f)Rule of constructionNothing in this section shall be
				construed—
									(1)to provide a private right of action to any
				person to enforce any provision of this section;
									(2)to create a cause of action against any
				institution of higher education or any employee of the institution for any
				civil liability; or
									(3)to affect the Family Educational Rights and
				Privacy Act of 1974 or the regulations issued under section 264 of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
				note).
									(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
								872.Model emergency response policies,
				procedures, and practicesThe
				Secretary of Education, the Attorney General of the United States, and the
				Secretary of Homeland Security shall jointly have the authority—
								(1)to advise institutions of higher education
				on model emergency response policies, procedures, and practices; and
								(2)to disseminate information concerning those
				policies, procedures, and
				practices.
								.
			802.Additional
			 programsTitle VIII (as added
			 by section 801) is further amended by adding at the end the following:
				
					NSchool of veterinary medicine competitive grant
				program
						876.School of
				veterinary medicine competitive grant program
							(a)In
				generalThe Secretary of Health and Human Services (referred to
				in this section as the Secretary) shall award competitive grants
				to eligible entities for the purpose of improving public health preparedness
				through increasing the number of veterinarians in the workforce.
							(b)Eligible
				entitiesTo be eligible to receive a grant under subsection (a),
				an entity shall—
								(1)be—
									(A)a public or other
				nonprofit school of veterinary medicine that is accredited by a nationally
				recognized accrediting agency or association recognized by the Secretary of
				Education pursuant to part H of title IV;
									(B)a public or
				nonprofit, department of comparative medicine, department of veterinary
				science, school of public health, or school of medicine that is accredited by a
				nationally recognized accrediting agency or association recognized by the
				Secretary of Education pursuant to part H of title IV and that offers graduate
				training for veterinarians in a public health practice area as determined by
				the Secretary; or
									(C)a public or
				nonprofit entity that—
										(i)conducts
				recognized residency training programs for veterinarians that are approved by a
				veterinary specialty organization that is recognized by the American Veterinary
				Medical Association; and
										(ii)offers
				postgraduate training for veterinarians in a public health practice area as
				determined by the Secretary; and
										(2)prepare and
				submit to the Secretary an application, at such time, in such manner, and
				containing such information as the Secretary may require.
								(c)Consideration
				of applicationsThe Secretary shall establish procedures to
				ensure that applications under subsection (b)(2) are rigorously reviewed and
				that grants are competitively awarded based on—
								(1)the ability of
				the applicant to increase the number of veterinarians who are trained in
				specified public health practice areas as determined by the Secretary;
								(2)the ability of
				the applicant to increase capacity in research on high priority disease agents;
				or
								(3)any other
				consideration the Secretary determines necessary.
								(d)PreferenceIn
				awarding grants under subsection (a), the Secretary shall give preference to
				applicants that demonstrate a comprehensive approach by involving more than one
				school of veterinary medicine, department of comparative medicine, department
				of veterinary science, school of public health, school of medicine, or
				residency training program that offers postgraduate training for veterinarians
				in a public health practice area as determined by the Secretary.
							(e)Use of
				fundsAmounts received under a grant under this section shall be
				used by a grantee to increase the number of veterinarians in the workforce
				through paying costs associated with the expansion of academic programs at
				schools of veterinary medicine, departments of comparative medicine,
				departments of veterinary science, or entities offering residency training
				programs, or academic programs that offer postgraduate training for
				veterinarians or concurrent training for veterinary students in specific areas
				of specialization, which costs may include minor renovation and improvement in
				classrooms, libraries, and laboratories.
							(f)Definition of
				public health practiceIn this section, the term public
				health practice includes bioterrorism and emergency preparedness,
				environmental health, food safety and food security, regulatory medicine,
				diagnostic laboratory medicine, and biomedical research.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years. Amounts appropriated under this
				subsection shall remain available until expended.
							OEarly Federal Pell Grant Commitment Demonstration
				Program
						881.Early Federal
				Pell Grant Commitment Demonstration Program
							(a)Demonstration
				program authority
								(1)In
				generalThe Secretary is authorized to carry out an Early Federal
				Pell Grant Commitment Demonstration Program under which—
									(A)the Secretary
				awards grants to 4 State educational agencies, in accordance with paragraph
				(2), to pay the administrative expenses incurred in participating in the
				demonstration program under this section; and
									(B)the Secretary
				awards Federal Pell Grants to participating students in accordance with this
				section.
									(2)Grants
									(A)In
				generalFrom amounts appropriated under subsection (h) for a
				fiscal year, the Secretary is authorized to award grants to 4 State educational
				agencies to enable the State educational agencies to pay the administrative
				expenses incurred in participating in a demonstration program under which 8th
				grade students who are eligible for a free or reduced price meal described in
				subsection (b)(1)(B) receive a commitment to receive a Federal Pell Grant early
				in their academic careers.
									(B)Equal
				amountsThe Secretary shall award grants under this section in
				equal amounts to each of the 4 participating State educational agencies.
									(b)Demonstration
				project requirementsEach of the 4 demonstration projects
				assisted under this section shall meet the following requirements:
								(1)Participants
									(A)In
				generalThe State educational agency shall make participation in
				the demonstration project available to 2 cohorts of students, which shall
				consist of—
										(i)1
				cohort of 8th grade students who begin the participation in academic year
				2008–2009; and
										(ii)1 cohort of 8th
				grade students who begin the participation in academic year 2009–2010.
										(B)Students in
				each cohortEach cohort of students shall consist of not more
				than 10,000 8th grade students who qualify for a free or reduced price meal
				under the Richard B. Russell National School Lunch Act or the Child Nutrition
				Act of 1966.
									(2)Student
				dataThe State educational agency shall ensure that student data
				from local educational agencies serving students who participate in the
				demonstration project, as well as student data from local educational agencies
				serving a comparable group of students who do not participate in the
				demonstration project, are available for evaluation of the demonstration
				project, except that in no case shall such data be provided in a manner that
				would reveal personally identifiable information about an individual
				student.
								(3)Federal Pell
				Grant commitmentEach student who participates in the
				demonstration project receives a commitment from the Secretary to receive a
				Federal Pell Grant during the first academic year that the student is in
				attendance at an institution of higher education as an undergraduate, if the
				student applies for Federal financial aid (via the FAFSA or EZ FAFSA) during
				the student's senior year of secondary school and during succeeding
				years.
								(4)Application
				processThe Secretary shall establish an application process to
				select State educational agencies to participate in the demonstration program
				and State educational agencies shall establish an application process to select
				local educational agencies within the State to participate in the demonstration
				project.
								(5)Local
				educational agency participationSubject to the 10,000 statewide
				student limitation described in paragraph (1), a local educational agency
				serving students, not less than 50 percent of whom are eligible for a free or
				reduced price meal under the Richard B. Russell National School Lunch Act or
				the Child Nutrition Act of 1966, shall be eligible to participate in the
				demonstration project.
								(c)State
				educational agency applications
								(1)In
				generalEach State educational agency desiring to participate in
				the demonstration program under this section shall submit an application to the
				Secretary at such time and in such manner as the Secretary may require.
								(2)ContentsEach
				application shall include—
									(A)a description of
				the proposed targeted information campaign for the demonstration project and a
				copy of the plan described in subsection (f)(2);
									(B)a description of
				the student population that will receive an early commitment to receive a
				Federal Pell Grant under this section;
									(C)an assurance that
				the State educational agency will fully cooperate with the ongoing evaluation
				of the demonstration project; and
									(D)such other
				information as the Secretary may require.
									(d)Selection
				considerations
								(1)Selection of
				State educational agenciesIn selecting State educational
				agencies to participate in the demonstration program under this section, the
				Secretary shall consider—
									(A)the number and
				quality of State educational agency applications received;
									(B)the Department's
				capacity to oversee and monitor each State educational agency's participation
				in the demonstration program;
									(C)a State
				educational agency's—
										(i)financial
				responsibility;
										(ii)administrative
				capability;
										(iii)commitment to
				focusing State resources, in addition to any resources provided under part A of
				title I of the Elementary and Secondary Education Act of 1965, on students who
				receive assistance under such part A;
										(iv)ability and
				plans to run an effective and thorough targeted information campaign for
				students served by local educational agencies eligible to participate in the
				demonstration project; and
										(v)ability to ensure
				the participation in the demonstration program of a diverse group of students,
				including with respect to ethnicity and gender.
										(2)Local
				educational agencyIn selecting local educational agencies to
				participate in a demonstration project under this section, the State
				educational agency shall consider—
									(A)the number and
				quality of local educational agency applications received;
									(B)the State
				educational agency's capacity to oversee and monitor each local educational
				agency's participation in the demonstration project;
									(C)a local
				educational agency's—
										(i)financial
				responsibility;
										(ii)administrative
				capability;
										(iii)commitment to
				focusing local resources, in addition to any resources provided under part A of
				title I of the Elementary and Secondary Education Act of 1965, on students who
				receive assistance under such part A;
										(iv)ability and
				plans to run an effective and thorough targeted information campaign for
				students served by the local educational agency; and
										(v)ability to ensure
				the participation in the demonstration project of a diverse group of students
				with respect to ethnicity and gender.
										(e)Evaluation
								(1)In
				generalFrom amounts appropriated under subsection (h) for a
				fiscal year, the Secretary shall reserve not more than $1,000,000 to award a
				grant or contract to an organization outside the Department for an independent
				evaluation of the impact of the demonstration program assisted under this
				section.
								(2)Competitive
				basisThe grant or contract shall be awarded on a competitive
				basis.
								(3)Matters
				evaluatedThe evaluation described in this subsection
				shall—
									(A)determine the
				number of individuals who were encouraged by the demonstration program to
				pursue higher education;
									(B)identify the
				barriers to the effectiveness of the demonstration program;
									(C)assess the
				cost-effectiveness of the demonstration program in improving access to higher
				education;
									(D)identify the
				reasons why participants in the demonstration program either received or did
				not receive a Federal Pell Grant;
									(E)identify
				intermediate outcomes related to postsecondary education attendance, such as
				whether participants—
										(i)were more likely
				to take a college-prep curriculum while in secondary school;
										(ii)submitted any
				college applications; and
										(iii)took the PSAT,
				SAT, or ACT;
										(F)identify the
				number of individuals participating in the demonstration program who pursued an
				associate's degree or a bachelor's degree, or other postsecondary
				education;
									(G)compare the
				findings of the demonstration program with respect to participants to
				comparison groups (of similar size and demographics) that did not participate
				in the demonstration program; and
									(H)identify the
				impact on the parents of students eligible to participate in the demonstration
				program.
									(4)DisseminationThe
				findings of the evaluation shall be reported to the Secretary, who shall widely
				disseminate the findings to the public.
								(f)Targeted
				information campaign
								(1)In
				generalEach State educational agency receiving a grant under
				this section shall, in cooperation with the participating local educational
				agencies within the State and the Secretary, develop a targeted information
				campaign for the demonstration program assisted under this section.
								(2)PlanEach
				State educational agency receiving a grant under this section shall include in
				the application submitted under subsection (c) a written plan for their
				proposed targeted information campaign. The plan shall include the
				following:
									(A)OutreachA
				description of the outreach to students and their families at the beginning and
				end of each academic year of the demonstration project, at a minimum.
									(B)DistributionHow
				the State educational agency plans to provide the outreach described in
				subparagraph (A) and to provide the information described in subparagraph
				(C).
									(C)InformationThe
				annual provision by the State educational agency to all students and families
				participating in the demonstration program of information regarding—
										(i)the estimated
				statewide average cost of attendance for an institution of higher education for
				each academic year, which cost data shall be disaggregated by—
											(I)type of
				institution, including—
												(aa)2-year public
				degree-granting institutions of higher education;
												(bb)4-year public
				degree-granting institutions of higher education; and
												(cc)4-year private
				degree-granting institutions of higher education;
												(II)component,
				including—
												(aa)tuition and
				fees; and
												(bb)room and
				board;
												(ii)Federal Pell
				Grants, including—
											(I)the maximum
				Federal Pell Grant for each award year;
											(II)when and how to
				apply for a Federal Pell Grant; and
											(III)what the
				application process for a Federal Pell Grant requires;
											(iii)State-specific
				college savings programs;
										(iv)State
				merit-based financial aid;
										(v)State need-based
				financial aid; and
										(vi)Federal
				financial aid available to students, including eligibility criteria for such
				aid and an explanation of the Federal financial aid programs, such as the
				Student Guide published by the Department of Education (or any successor to
				such document).
										(3)CohortsThe
				information described in paragraph (2)(C) shall be provided to 2 cohorts of
				students annually for the duration of the students' participation in the
				demonstration program. The 2 cohorts shall consist of—
									(A)1 cohort of 8th
				grade students who begin the participation in academic year 2008–2009;
				and
									(B)1 cohort of 8th
				grade students who begin the participation in academic year 2009–2010.
									(4)ReservationEach
				State educational agency receiving a grant under this section shall reserve not
				more than 15 percent of the grant funds received each fiscal year to carry out
				the targeted information campaign described in this subsection.
								(g)Supplement, not
				supplantA State educational agency shall use grant funds
				received under this section only to supplement the funds that would, in the
				absence of such funds, be made available from non-Federal sources for students
				participating in the demonstration program under this section, and not to
				supplant such funds.
							(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal years.
							PHenry Kuualoha Giugni Kupuna Memorial
				Archives
						886.Henry Kuualoha
				Giugni Kupuna Memorial Archives
							(a)Grants
				authorizedThe Secretary is authorized to award a grant to the
				University of Hawaii Academy for Creative Media for the establishment,
				maintenance, and periodic modernization of the Henry Kuualoha Giugni Kupuna
				Memorial Archives at the University of Hawaii.
							(b)Use of
				fundsThe Henry Kuualoha Giugni Kupuna Memorial Archives shall
				use the grant funds received under this section—
								(1)to facilitate the
				acquisition of a secure web accessible repository of Native Hawaiian historical
				data rich in ethnic and cultural significance to the United States for
				preservation and access by future generations;
								(2)to award
				scholarships to facilitate access to a postsecondary education for students who
				cannot afford such education;
								(3)to support
				programmatic efforts associated with the web-based media projects of the
				archives;
								(4)to create
				educational materials, from the contents of the archives, that are applicable
				to a broad range of indigenous students, such as Native Hawaiians, Alaskan
				Natives, and Native American Indians;
								(5)to develop
				outreach initiatives that introduce the archival collections to elementary
				schools and secondary schools;
								(6)to develop
				supplemental web-based resources that define terms and cultural practices
				innate to Native Hawaiians;
								(7)to rent, lease,
				purchase, maintain, or repair educational facilities to house the archival
				collections;
								(8)to rent, lease,
				purchase, maintain, or repair computer equipment for use by elementary schools
				and secondary schools in accessing the archival collections;
								(9)to provide
				pre-service and in-service teacher training to develop a core group of
				kindergarten through grade 12 teachers who are able to provide instruction in a
				way that is relevant to the unique background of indigenous students, such as
				Native Hawaiians, Alaskan Natives, and Native American Indians, in order
				to—
									(A)facilitate
				greater understanding by teachers of the unique background of indigenous
				students; and
									(B)improve student
				achievement; and
									(10)to increase the
				economic and financial literacy of postsecondary education students through the
				dissemination of best practices used at other institutions of higher education
				regarding debt and credit management and economic decision-making.
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 5 succeeding fiscal
				years.
							.
			803.Student loan
			 clearinghouse
				(a)DevelopmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Education shall establish 1 or more clearinghouses of information on student
			 loans (including loans under parts B and D of title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1071 et seq. and 1087a et seq.) and private loans, for
			 both undergraduate and graduate students) for use by prospective borrowers or
			 any person desiring information regarding available interest rates and other
			 terms from lenders. Such a clearinghouse shall—
					(1)have no
			 affiliation with any institution of higher education or any lender;
					(2)accept nothing of
			 value from any lender, guaranty agency, or any entity affiliated with a lender
			 or guaranty agency, except that the clearinghouse may establish a flat fee to
			 be charged to each listed lender, based on the costs necessary to establish and
			 maintain the clearinghouse;
					(3)provide
			 information regarding the interest rates, fees, borrower benefits, and any
			 other matter that the Department of Education determines relevant to enable
			 prospective borrowers to select a lender;
					(4)provide interest
			 rate information that complies with the Federal Trade Commission guidelines for
			 consumer credit term disclosures; and
					(5)be a nonprofit
			 entity.
					(b)Publication of
			 listThe Secretary of Education shall publish a list of
			 clearinghouses described in subsection (a) on the website of the Department of
			 Education and such list shall be updated not less often than every 90
			 days.
				(c)DisclosureBeginning
			 on the date the first clearinghouse described in subsection (a) is established,
			 each institution of higher education that receives Federal assistance under the
			 Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and that designates 1 or
			 more lenders as preferred, suggested, or otherwise recommended shall include a
			 standard disclosure developed by the Secretary of Education on all materials
			 that reference such lenders to inform students that the students might find a
			 more attractive loan, with a lower interest rate, by visiting a clearinghouse
			 described in subsection (a).
				(d)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to Congress on whether
			 students are using a clearinghouse described in subsection (a) to find and
			 secure a student loan. The report shall assess whether students could have
			 received a more attractive loan, one with a lower interest rate or better
			 benefits, by using a clearinghouse described in subsection (a) instead of a
			 preferred lender list.
				804.Minority
			 serving institutions for advanced technology and educationAt the end of title VIII (as added by
			 section 801), add the following:
				
					QMinority serving institutions for advanced
				technology and education
						890.PurposesThe purposes of the program under this part
				are to—
							(1)strengthen the
				ability of eligible institutions to provide capacity for instruction in digital
				and wireless network technologies; and
							(2)strengthen the
				national digital and wireless infrastructure by increasing national investment
				in telecommunications and technology infrastructure at eligible
				institutions.
							891.Definition of
				eligible institutionIn this
				part, the term eligible institution means an institution that
				is—
							(1)a historically
				Black college or university that is a part B institution, as defined in section
				322;
							(2)a
				Hispanic-serving institution, as defined in section 502(a);
							(3)a Tribal College
				or University, as defined in section 316(b);
							(4)an Alaska
				Native-serving institution, as defined in section 317(b);
							(5)a Native
				Hawaiian-serving institution, as defined in section 317(b); or
							(6)an institution
				determined by the Secretary to have enrolled a substantial number of minority,
				low-income students during the previous academic year who received a Federal
				Pell Grant for that year.
							892.Minority
				serving institutions for advanced technology and education
							(a)Grants
				authorized
								(1)In
				generalThe Secretary is
				authorized to award grants, on a competitive basis, to eligible institutions to
				enable the eligible institutions to carry out the activities described in
				subsection (d).
								(2)Grant
				periodThe Secretary may award a grant to an eligible institution
				under this part for a period of not more than 5 years.
								(b)Application and
				review procedure
								(1)In
				generalTo be eligible to receive a grant under this part, an
				eligible institution shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may reasonably
				require. The application shall include—
									(A)a program of
				activities for carrying out 1 or more of the purposes described in section 890;
				and
									(B)such other
				policies, procedures, and assurances as the Secretary may require by
				regulation.
									(2)RegulationsAfter
				consultation with appropriate individuals with expertise in technology and
				education, the Secretary shall establish a procedure by which to accept and
				review such applications and publish an announcement of such procedure,
				including a statement regarding the availability of funds, in the Federal
				Register.
								(3)Application
				review criteriaThe application review criteria used by the
				Secretary for grants under this part shall include consideration of—
									(A)demonstrated need
				for assistance under this part; and
									(B)diversity among
				the types of eligible institutions receiving assistance under this part.
									(c)Matching
				requirement
								(1)In
				generalAn eligible institution that receives a grant under this
				part shall agree that, with respect to the costs to be incurred by the
				institution in carrying out the program for which the grant is awarded, such
				institution will make available (directly or through donations from public or
				private entities) non-Federal contributions in an amount equal to 25 percent of
				the amount of the grant awarded by the Secretary, or $500,000, whichever is the
				lesser amount.
								(2)WaiverThe
				Secretary shall waive the matching requirement for any eligible institution
				with no endowment, or an endowment that has a current dollar value as of the
				time of the application of less than $50,000,000.
								(d)Uses of
				fundsAn eligible institution shall use a grant awarded under
				this part—
								(1)to acquire
				equipment, instrumentation, networking capability, hardware and software,
				digital network technology, wireless technology, and infrastructure;
								(2)to develop and
				provide educational services, including faculty development, related to
				science, technology, engineering, and mathematics;
								(3)to provide
				teacher preparation and professional development, library and media specialist
				training, and early childhood educator and teacher aide certification or
				licensure to individuals who seek to acquire or enhance technology skills in
				order to use technology in the classroom or instructional process to improve
				student achievement;
								(4)to form consortia
				or collaborative projects with a State, State educational agency, local
				educational agency, community-based organization, national nonprofit
				organization, or business, including a minority business, to provide education
				regarding technology in the classroom;
								(5)to provide
				professional development in science, technology, engineering, or mathematics to
				administrators and faculty of eligible institutions with institutional
				responsibility for technology education;
								(6)to provide
				capacity-building technical assistance to eligible institutions through remote
				technical support, technical assistance workshops, distance learning, new
				technologies, and other technological applications; and
								(7)to foster the use
				of information communications technology to increase scientific, technological,
				engineering, and mathematical instruction and research.
								(e)Data
				collectionAn eligible institution that receives a grant under
				this part shall provide the Secretary with any relevant institutional
				statistical or demographic data requested by the Secretary.
							(f)Information
				disseminationThe Secretary shall convene an annual meeting of
				eligible institutions receiving grants under this part for the purposes
				of—
								(1)fostering
				collaboration and capacity-building activities among eligible institutions;
				and
								(2)disseminating
				information and ideas generated by such meetings.
								(g)LimitationAn
				eligible institution that receives a grant under this part that exceeds
				$2,500,000 shall not be eligible to receive another grant under this part until
				every other eligible institution that has applied for a grant under this part
				has received such a grant.
							893.Annual report
				and evaluation
							(a)Annual report
				required from recipientsEach
				eligible institution that receives a grant under this part shall provide an
				annual report to the Secretary on the eligible institution's use of the
				grant.
							(b)Evaluation by
				secretaryThe Secretary shall—
								(1)review the
				reports provided under subsection (a) each year; and
								(2)evaluate the
				program authorized under this part on the basis of those reports every 2
				years.
								(c)Contents of
				evaluationThe Secretary, in the evaluation under subsection (b),
				shall—
								(1)describe the
				activities undertaken by the eligible institutions that receive grants under
				this part; and
								(2)assess the
				short-range and long-range impact of activities carried out under the grant on
				the students, faculty, and staff of the institutions.
								(d)Report to
				congressNot later than 3 years after the date of enactment of
				the Higher Education Amendments of 2007, the Secretary shall submit a report on
				the program supported under this part to the authorizing committees that shall
				include such recommendations, including recommendations concerning the
				continuing need for Federal support of the program, as may be
				appropriate.
							894.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
						.
			IXAMENDMENTS TO OTHER LAWS
			AEDUCATION OF THE DEAF ACT OF 1986
				901.Laurent Clerc National Deaf Education
			 CenterSection 104 of the
			 Education of the Deaf Act of 1986 (20 U.S.C. 4304) is amended—
					(1)by striking the section heading and
			 inserting laurent clerc
			 national deaf education center;
					(2)in subsection (a)(1)(A), by inserting
			 the Laurent Clerc National Deaf Education Center (referred to in this
			 section as the Clerc Center) to carry out after
			 maintain and operate; and
					(3)in subsection (b)—
						(A)in the matter preceding subparagraph (A) of
			 paragraph (1), by striking elementary and secondary education
			 programs and inserting Clerc Center;
						(B)in paragraph (2), by striking
			 elementary and secondary education programs and inserting
			 Clerc Center; and
						(C)by adding at the end the following:
							
								(5)The University, for purposes of the
				elementary and secondary education programs carried out at the Clerc Center,
				shall—
									(A)(i)select challenging academic content
				standards, challenging student academic achievement standards, and academic
				assessments of a State, adopted and implemented, as appropriate, pursuant to
				paragraphs (1) and (3) of section 1111(b) of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 6311(b)(1) and (3)) and approved by the Secretary; and
										(ii)implement such standards and assessments
				for such programs by not later than the beginning of the 2009–2010 academic
				year;
										(B)annually determine whether such programs at
				the Clerc Center are making adequate yearly progress, as determined according
				to the definition of adequate yearly progress defined (pursuant to section
				1111(b)(2)(C) of such Act (20 U.S.C. 6311(b)(2)(C))) by the State that has
				adopted and implemented the standards and assessments selected under
				subparagraph (A)(i); and
									(C)publicly report the results of the academic
				assessments implemented under subparagraph (A) and whether the programs at the
				Clerc Center are making adequate yearly progress, as determined under
				subparagraph
				(B).
									.
						902.Agreement with Gallaudet
			 UniversitySection 105(b)(4)
			 of the Education of the Deaf Act of 1986 (20 U.S.C. 4305(b)(4)) is
			 amended—
					(1)by striking the Act of March 3, 1931
			 (40 U.S.C. 276a–276a–5) commonly referred to as the
			 Davis-Bacon Act and inserting
			 subchapter IV of chapter 31 of title 40, United States Code, commonly
			 referred to as the Davis-Bacon
			 Act; and
					(2)by striking section 2 of the Act of
			 June 13, 1934 (40 U.S.C. 276c) and inserting section 3145 of
			 title 40, United States Code.
					903.Agreement for the National Technical
			 Institute for the DeafSection
			 112 of the Education of the Deaf Act of 1986 (20 U.S.C. 4332) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)in the first sentence—
								(I)by striking an institution of higher
			 education and inserting the Rochester Institute of Technology,
			 Rochester, New York; and
								(II)by striking of a and
			 inserting of the; and
								(ii)by striking the second sentence;
							(B)by redesignating paragraph (2) as paragraph
			 (3); and
						(C)by inserting after paragraph (1) the
			 following:
							
								(2)If, pursuant to
				the agreement established under paragraph (1), either the Secretary or the
				Rochester Institute of Technology terminates the agreement, the Secretary shall
				consider proposals from other institutions of higher education and enter into
				an agreement with one of those institutions for the establishment and operation
				of a National Technical Institution for the
				Deaf.
								;
				and
						(2)in subsection (b)—
						(A)in paragraph (3), by striking
			 Committee on Labor and Human Resources of the Senate and
			 inserting Committee on Health, Education, Labor, and Pensions of the
			 Senate; and
						(B)in paragraph (5)—
							(i)by striking the Act of March 3, 1931
			 (40 U.S.C. 276a–276a–5) commonly referred to as the
			 Davis-Bacon Act and inserting
			 subchapter IV of chapter 31 of title 40, United States Code, commonly
			 referred to as the Davis-Bacon
			 Act; and
							(ii)by striking section 2 of the Act of
			 June 13, 1934 (40 U.S.C. 276c) and inserting section 3145 of
			 title 40, United States Code.
							904.Cultural experiences grants
					(a)Cultural Experiences GrantsTitle I of the Education of the Deaf Act of
			 1986 (20 U.S.C. 4301 et seq.) is amended by adding at the end the
			 following:
						
							COTHER
				PROGRAMS
								121.Cultural experiences grants
									(a)In GeneralThe Secretary shall, on a competitive
				basis, make grants to, and enter into contracts and cooperative agreements
				with, eligible entities to support the activities described in subsection
				(b).
									(b)ActivitiesIn carrying out this section, the Secretary
				shall support activities providing cultural experiences, through appropriate
				nonprofit organizations with a demonstrated proficiency in providing such
				activities, that—
										(1)enrich the lives of deaf and
				hard-of-hearing children and adults;
										(2)increase public awareness and understanding
				of deafness and of the artistic and intellectual achievements of deaf and
				hard-of-hearing persons; or
										(3)promote the integration of hearing, deaf,
				and hard-of-hearing persons through shared cultural, educational, and social
				experiences.
										(c)ApplicationsAn eligible entity that desires to receive
				a grant, or enter into a contract or cooperative agreement, under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
									(d)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
									.
					(b)Conforming AmendmentThe title heading of title I of the
			 Education of the Deaf Act of 1986 (20 U.S.C. 4301 et seq.) is amended by adding
			 at the end ; OTHER PROGRAMS.
					905.AuditSection 203 of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4353) is amended—
					(1)in subsection (b)—
						(A)in paragraph (2), by striking
			 sections and all that follows through the period and inserting
			 sections 102(b), 105(b)(4), 112(b)(5), 203(c), 207(b)(2), subsections
			 (c) through (f) of section 207, and subsections (b) and (c) of section
			 209.; and
						(B)in paragraph (3), by inserting and
			 the Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate after
			 Secretary; and
						(2)in subsection (c)(2)(A), by striking
			 Committee on Labor and Human Resources of the Senate and
			 inserting Committee on Health, Education, Labor, and Pensions of the
			 Senate.
					906.ReportsSection 204 of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4354) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking Committee on Labor and Human Resources of the Senate
			 and inserting Committee on Health, Education, Labor, and Pensions of the
			 Senate;
					(2)in paragraph (1), by striking
			 preparatory,;
					(3)in paragraph (2)(C), by striking
			 upon graduation/completion and inserting on the date that
			 is 1 year after the date of graduation or completion; and
					(4)in paragraph (3)(B), by striking of
			 the institution of higher education and all that follows through the
			 period and inserting of NTID programs and activities..
					907.Monitoring, evaluation, and
			 reportingSection 205 of the
			 Education of the Deaf Act of 1986 (20 U.S.C. 4355) is amended—
					(1)in subsection (b), by striking The
			 Secretary, as part of the annual report required under section 426 of the
			 Department of Education Organization Act, shall include a description
			 of and inserting The Secretary shall annually transmit
			 information to Congress on; and
					(2)in subsection (c), by striking
			 fiscal years 1998 through 2003 and inserting fiscal years
			 2008 through 2013.
					908.Liaison for educational
			 programsSection 206(a) of the
			 Education of the Deaf Act of 1986 (20 U.S.C. 4356(a)) is amended by striking
			 Not later than 30 days after the date of enactment of this Act,
			 the and inserting The.
				909.Federal endowment programs for Gallaudet
			 University and the National Technical Institute for the DeafSection 207(h) of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4357(h)) is amended by striking fiscal years 1998
			 through 2003 each place it appears and inserting fiscal years
			 2008 through 2013.
				910.Oversight and effect of
			 agreementsSection 208(a) of
			 the Education of the Deaf Act of 1986 (20 U.S.C. 4359(a)) is amended by
			 striking Committee on Labor and Human Resources of the Senate and the
			 Committee on Education and the Workforce of the House of
			 Representatives and inserting Committee on Education and Labor
			 of the House of Representatives and the Committee on Health, Education, Labor,
			 and Pensions of the Senate.
				911.International studentsSection 209 of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4359a) is amended—
					(1)in subsection (a)—
						(A)by striking preparatory,
			 undergraduate, and inserting undergraduate;
						(B)by striking Effective with
			 and inserting the following:
							
								(1)In generalExcept as provided in paragraph (2),
				effective with
								;
				and
						(C)by adding at the end the following:
							
								(2)Distance learningInternational students who participate in
				distance learning courses that are at NTID or the University and who are
				residing outside of the United States shall—
									(A)not be counted as international students
				for purposes of the cap on international students under paragraph (1), except
				that in any school year no United States citizen who applies to participate in
				distance learning courses that are at the University or NTID shall be denied
				participation in such courses because of the participation of an international
				student in such courses; and
									(B)not be charged a tuition surcharge, as
				described in subsection (b).
									;
				and
						(2)by striking subsections (b), (c), and (d),
			 and inserting the following:
						
							(b)Tuition SurchargeExcept as provided in subsections (a)(2)(B)
				and (c), the tuition for postsecondary international students enrolled in the
				University (including undergraduate and graduate students) or NTID shall
				include, for academic year 2008–2009 and any succeeding academic year, a
				surcharge of—
								(1)100 percent for a postsecondary
				international student from a non-developing country; and
								(2)50 percent for a postsecondary
				international student from a developing country.
								(c)Reduction of Surcharge
								(1)In generalBeginning with the academic year 2008–2009,
				the University or NTID may reduce the surcharge—
									(A)under subsection (b)(1) from 100 percent to
				not less than 50 percent if—
										(i)a student described under subsection (b)(1)
				demonstrates need; and
										(ii)such student has made a good faith effort
				to secure aid through such student’s government or other sources; and
										(B)under subsection (b)(2) from 50 percent to
				not less than 25 percent if—
										(i)a student described under subsection (b)(2)
				demonstrates need; and
										(ii)such student has made a good faith effort
				to secure aid through such student’s government or other sources.
										(2)Development of sliding scaleThe University and NTID shall develop a
				sliding scale model that—
									(A)will be used to determine the amount of a
				tuition surcharge reduction pursuant to paragraph (1); and
									(B)shall be approved by the Secretary.
									(d)DefinitionIn this section, the term developing
				country means a country with a per-capita income of not more than
				$4,825, measured in 1999 United States dollars, as adjusted by the Secretary to
				reflect inflation since
				1999.
							.
					912.Research prioritiesSection 210(b) of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4359b(b)) is amended by striking Committee on
			 Education and the Workforce of the House of Representatives, and the Committee
			 on Labor and Human Resources of the Senate and inserting
			 Committee on Education and Labor of the House of Representatives, and
			 the Committee on Health, Education, Labor, and Pensions of the
			 Senate.
				913.Authorization of
			 appropriationsSection 212 of
			 the Education of the Deaf Act of 1986 (20 U.S.C. 4360a) is amended—
					(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking fiscal years 1998 through 2003 and
			 inserting fiscal years 2008 through 2013; and
					(2)in subsection (b), by striking
			 fiscal years 1998 through 2003 and inserting fiscal years
			 2008 through 2013.
					BUNITED STATES INSTITUTE OF PEACE
			 ACT
				921.United States Institute of Peace
			 Act
					(a)Powers and DutiesSection 1705(b)(3) of the United States
			 Institute of Peace Act (22 U.S.C. 4604(b)(3)) is amended by striking the
			 Arms Control and Disarmament Agency,.
					(b)Board of DirectorsSection 1706 of the United States Institute
			 of Peace Act (22 U.S.C. 4605) is amended—
						(1)by striking (b)(5) each
			 place the term appears and inserting (b)(4); and
						(2)in subsection (e), by adding at the end the
			 following:
							
								(5)The term of a member of the Board shall not
				commence until the member is confirmed by the Senate and sworn in as a member
				of the
				Board.
								.
						(c)FundingSection 1710 of the United States Institute
			 of Peace Act (22 U.S.C. 4609) is amended—
						(1)by striking to be
			 appropriated and all that follows through the period at the end and
			 inserting to be appropriated such sums as may be necessary for fiscal
			 years 2008 through 2013.; and
						(2)by adding at the end the following:
							
								(d)ExtensionAny authorization of appropriations made
				for the purposes of carrying out this title shall be extended in the same
				manner as applicable programs are extended under section 422 of the General
				Education Provisions
				Act.
								.
						CTHE HIGHER EDUCATION AMENDMENTS OF
			 1998
				931.RepealsThe following provisions of title VIII of
			 the Higher Education Amendments of 1998 (Public Law 105–244) are
			 repealed:
					(1)Part A.
					(2)Part C (20 U.S.C. 1070 note).
					(3)Part F (20 U.S.C. 1862 note).
					(4)Part J.
					(5)Section 861.
					(6)Section 863.
					932.Grants to States for workplace and
			 community transition training for incarcerated youth offendersSection 821 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1151) is amended to read as follows:
					
						821.Grants to States for improved workplace and
				community transition training for incarcerated youth offenders
							(a)DefinitionIn this section, the term youth
				offender means a male or female offender under the age of 35, who is
				incarcerated in a State prison, including a prerelease facility.
							(b)Grant programThe Secretary of Education (in this section
				referred to as the Secretary)—
								(1)shall establish a program in accordance
				with this section to provide grants to the State correctional education
				agencies in the States, from allocations for the States under subsection (h),
				to assist and encourage youth offenders to acquire functional literacy, life,
				and job skills, through—
									(A)the pursuit of a postsecondary education
				certificate, or an associate or bachelor’s degree while in prison; and
									(B)employment counseling and other related
				services which start during incarceration and end not later than 1 year after
				release from confinement; and
									(2)may establish such performance objectives
				and reporting requirements for State correctional education agencies receiving
				grants under this section as the Secretary determines are necessary to assess
				the effectiveness of the program under this section.
								(c)ApplicationTo be eligible for a grant under this
				section, a State correctional education agency shall submit to the Secretary a
				proposal for a youth offender program that—
								(1)identifies the scope of the problem,
				including the number of youth offenders in need of postsecondary education and
				vocational training;
								(2)lists the accredited public or private
				educational institution or institutions that will provide postsecondary
				educational services;
								(3)lists the cooperating agencies, public and
				private, or businesses that will provide related services, such as counseling
				in the areas of career development, substance abuse, health, and parenting
				skills;
								(4)describes specific performance objectives
				and evaluation methods (in addition to, and consistent with, any objectives
				established by the Secretary under subsection (b)(2)) that the State
				correctional education agency will use in carrying out its proposal,
				including—
									(A)specific and quantified student outcome
				measures that are referenced to outcomes for non-program participants with
				similar demographic characteristics; and
									(B)measures, consistent with the data elements
				and definitions described in subsection (d)(1)(A), of—
										(i)program completion, including an explicit
				definition of what constitutes a program completion within the proposal;
										(ii)knowledge and skill attainment, including
				specification of instruments that will measure knowledge and skill
				attainment;
										(iii)attainment of employment both prior to and
				subsequent to release;
										(iv)success in employment indicated by job
				retention and advancement; and
										(v)recidivism, including such subindicators as
				time before subsequent offense and severity of offense;
										(5)describes how the proposed programs are to
				be integrated with existing State correctional education programs (such as
				adult education, graduate education degree programs, and vocational training)
				and State industry programs;
								(6)describes how the proposed programs will
				have considered or will utilize technology to deliver the services under this
				section; and
								(7)describes how students will be selected so
				that only youth offenders eligible under subsection (e) will be enrolled in
				postsecondary programs.
								(d)Program requirementsEach State correctional education agency
				receiving a grant under this section shall—
								(1)annually report to the Secretary
				regarding—
									(A)the results of the evaluations conducted
				using data elements and definitions provided by the Secretary for the use of
				State correctional education programs;
									(B)any objectives or requirements established
				by the Secretary pursuant to subsection (b)(2); and
									(C)the additional performance objectives and
				evaluation methods contained in the proposal described in subsection (c)(4) as
				necessary to document the attainment of project performance objectives;
				and
									(2)provide to each State for each student
				eligible under subsection (e) not more than—
									(A)$3,000 annually for tuition, books, and
				essential materials; and
									(B)$300 annually for related services such as
				career development, substance abuse counseling, parenting skills training, and
				health education.
									(e)Student eligibilityA youth offender shall be eligible for
				participation in a program receiving a grant under this section if the youth
				offender—
								(1)is eligible to be released within 5 years
				(including a youth offender who is eligible for parole within such
				time);
								(2)is 35 years of age or younger; and
								(3)has not been convicted of—
									(A)a criminal offense against a victim
				who is a minor or a sexually violent offense, as such
				terms are defined in the Jacob Wetterling Crimes Against Children and Sexually
				Violent Offender Registration Act (42 U.S.C. 14071 et seq.); or
									(B)murder, as described in section 1111 of
				title 18, United States Code.
									(f)Length of participationA State correctional education agency
				receiving a grant under this section shall provide educational and related
				services to each participating youth offender for a period not to exceed 5
				years, 1 year of which may be devoted to study in a graduate education degree
				program or to remedial education services for students who have obtained a
				secondary school diploma or its recognized equivalent. Educational and related
				services shall start during the period of incarceration in prison or
				prerelease, and the related services may continue for not more than 1 year
				after release from confinement.
							(g)Education delivery systemsState correctional education agencies and
				cooperating institutions shall, to the extent practicable, use high-tech
				applications in developing programs to meet the requirements and goals of this
				section.
							(h)Allocation of fundsFrom the funds appropriated pursuant to
				subsection (i) for each fiscal year, the Secretary shall allot to each State an
				amount that bears the same relationship to such funds as the total number of
				students eligible under subsection (e) in such State bears to the total number
				of such students in all States.
							(i)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal years 2008 through
				2013.
							.
				933.Underground railroad educational and
			 cultural programSection
			 841(c) of the Higher Education Amendments of 1998 (20 U.S.C. 1153(c)) is
			 amended by striking this section and all that follows through
			 the period at the end and inserting this section such sums as may be
			 necessary for fiscal years 2008 through 2013..
				934.Olympic scholarships under the Higher
			 Education Amendments of 1992Section 1543(d) of the Higher Education
			 Amendments of 1992 (20 U.S.C. 1070 note) is amended by striking to be
			 appropriated and all that follows through the period at the end and
			 inserting to be appropriated such sums as may be necessary for fiscal
			 years 2008 through 2013..
				DINDIAN EDUCATION
				1Tribal Colleges and Universities
					941.Reauthorization of the Tribally Controlled
			 College or University Assistance Act of 1978
						(a)Clarification of the Definition of National
			 Indian OrganizationSection
			 2(a)(6) of the Tribally Controlled College or University Assistance Act of 1978
			 (25 U.S.C. 1801(a)(6)) is amended by striking in the field of Indian
			 education and inserting in the fields of tribally controlled
			 colleges and universities and Indian higher education.
						(b)Indian Student CountSection 2(a) of the Tribally Controlled
			 College or University Assistance Act of 1978 (25 U.S.C. 1801(a)) is
			 amended—
							(1)by redesignating paragraphs (7) and (8) as
			 paragraphs (8) and (9), respectively; and
							(2)by inserting after paragraph (6) the
			 following:
								
									(7)Indian student means a student
				who is—
										(A)a member of an Indian tribe; or
										(B)a biological child of a member of an Indian
				tribe, living or
				deceased;
										.
							(c)Continuing EducationSection 2(b) of the Tribally Controlled
			 College or University Assistance Act of 1978 (25 U.S.C. 1801(b)) is
			 amended—
							(1)in the matter preceding paragraph (1), by
			 striking paragraph (7) of subsection (a) and inserting
			 subsection (a)(8);
							(2)by striking paragraph (5) and inserting the
			 following:
								
									(5)Determination of creditsEligible credits earned in a continuing
				education program—
										(A)shall be determined as 1 credit for every
				10 contact hours in the case of an institution on a quarter system, or 15
				contact hours in the case of an institution on a semester system, of
				participation in an organized continuing education experience under responsible
				sponsorship, capable direction, and qualified instruction, as described in the
				criteria established by the International Association for Continuing Education
				and Training; and
										(B)shall be limited to 10 percent of the
				Indian student count of a tribally controlled college or
				university.
										;
				and
							(3)by striking paragraph (6).
							(d)Accreditation RequirementSection 103 of the Tribally Controlled
			 College or University Assistance Act of 1978 (25 U.S.C. 1804) is
			 amended—
							(1)in paragraph (2), by striking
			 and at the end;
							(2)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
							(3)by inserting after paragraph (3), the
			 following:
								
									(4)(A)is accredited by a nationally recognized
				accrediting agency or association determined by the Secretary of Education to
				be a reliable authority with regard to the quality of training offered;
				or
										(B)according to such an agency or association,
				is making reasonable progress toward
				accreditation.
										.
							(e)Technical Assistance
			 contractsSection 105 of the
			 Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C.
			 1805) is amended—
							(1)by striking the section designation and
			 heading and all that follows through The Secretary shall and
			 inserting the following:
								
									105.Technical assistance contracts
										(a)Technical assistance
											(1)In generalThe Secretary
				shall
											;
							(2)in the second sentence, by striking
			 In the awarding of contracts for technical assistance, preference shall
			 be given and inserting the following:
								
									(2)Designated organizationThe Secretary shall require that a contract
				for technical assistance under paragraph (1) shall be
				awarded
									;
				and
							(3)in the third sentence, by striking
			 No authority and inserting the following:
								
									(b)Effect of sectionNo
				authority
									.
				
							(f)Amount of grantsSection 108(a) of the Tribally Controlled
			 College or University Assistance Act of 1978 (25 U.S.C. 1808(a)) is
			 amended—
							(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and indenting the subparagraphs
			 appropriately;
							(2)by striking (a) Except as provided
			 in section 111, and inserting the following:
								
									(a)Requirement
										(1)In generalExcept as provided in paragraph (2) and
				section
				111,
										;
							(3)in paragraph (1) (as redesignated by
			 paragraphs (1) and (2))—
								(A)in the matter preceding subparagraph (A)
			 (as redesignated by paragraph (1))—
									(i)by striking him and
			 inserting the Secretary; and
									(ii)by striking product of and
			 inserting product obtained by multiplying;
									(B)in subparagraph (A) (as redesignated by
			 paragraph (1)), by striking section 2(a)(7) and inserting
			 section 2(a)(8); and
								(C)in subparagraph (B) (as redesignated by
			 paragraph (1)), by striking $6,000, and inserting $8,000,
			 as adjusted annually for inflation.; and
								(4)by striking except that no grant
			 shall exceed the total cost of the education program provided by such college
			 or university. and inserting the following:
								
									(2)ExceptionThe amount of a grant under paragraph (1)
				shall not exceed an amount equal to the total cost of the education program
				provided by the applicable tribally controlled college or
				university.
									.
							(g)General provisions
			 reauthorizationSection
			 110(a) of the Tribally Controlled College or University Assistance Act of 1978
			 (25 U.S.C. 1810(a)) is amended—
							(1)in paragraphs (1), (2), (3), and (4), by
			 striking 1999 and inserting 2008;
							(2)in paragraphs (1), (2), and (3), by
			 striking 4 succeeding and inserting 5
			 succeeding;
							(3)in paragraph (2), by striking
			 $40,000,000 and inserting such sums as may be
			 necessary;
							(4)in paragraph (3), by striking
			 $10,000,000 and inserting such sums as may be
			 necessary; and
							(5)in paragraph (4), by striking
			 succeeding 4 and inserting 5 succeeding.
							(h)Endowment program
			 reauthorizationSection
			 306(a) of the Tribally Controlled College or University Assistance Act of 1978
			 (25 U.S.C. 1836(a)) is amended—
							(1)by striking 1999 and
			 inserting 2008; and
							(2)by striking 4 succeeding and
			 inserting 5 succeeding.
							(i)Tribal economic development
			 reauthorizationSection 403
			 of the Tribal Economic Development and Technology Related Education Assistance
			 Act of 1990 (25 U.S.C. 1852) is amended—
							(1)by striking $2,000,000 for fiscal
			 year 1999 and inserting such sums as may be necessary for fiscal
			 year 2008; and
							(2)by striking 4 succeeding and
			 inserting 5 succeeding.
							(j)Tribally controlled postsecondary career
			 and technical institutions
							(1)In generalThe Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801 et seq.) is amended by adding
			 at the end the following:
								
									VTribally controlled postsecondary career
				and technical institutions
										501.Definition of tribally controlled
				postsecondary career and technical institutionIn this title, the term tribally
				controlled postsecondary career and technical institution has the
				meaning given the term in section 3 of the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C. 2302).
										502.Tribally controlled postsecondary career
				and technical institutions program
											(a)In generalSubject to the availability of
				appropriations, for fiscal year 2008 and each fiscal year thereafter, the
				Secretary shall—
												(1)subject to subsection (b), select 2
				tribally controlled postsecondary career and technical institutions to receive
				assistance under this title; and
												(2)provide funding to the selected tribally
				controlled postsecondary career and technical institutions to pay the costs
				(including institutional support costs) of operating postsecondary career and
				technical education programs for Indian students at the tribally controlled
				postsecondary career and technical institutions.
												(b)Selection of certain institutions
												(1)RequirementFor each fiscal year during which the
				Secretary determines that a tribally controlled postsecondary career and
				technical institution described in paragraph (2) meets the definition referred
				to in section 501, the Secretary shall select that tribally controlled
				postsecondary career and technical institution under subsection (a)(1) to
				receive funding under this section.
												(2)InstitutionsThe 2 tribally controlled postsecondary
				career and technical institutions referred to in paragraph (1) are—
													(A)the United Tribes Technical College;
				and
													(B)the Navajo Technical College.
													(c)Method of paymentFor each applicable fiscal year, the
				Secretary shall provide funding under this section to each tribally controlled
				postsecondary career and technical institution selected for the fiscal year
				under subsection (a)(1) in a lump sum payment for the fiscal year.
											(d)Distribution
												(1)In generalFor fiscal year 2009 and each fiscal year
				thereafter, of amounts made available pursuant to section 504, the Secretary
				shall distribute to each tribally controlled postsecondary career and technical
				institution selected for the fiscal year under subsection (a)(1) an amount
				equal to the greater of—
													(A)the total amount appropriated for the
				tribally controlled postsecondary career and technical institution for fiscal
				year 2006; or
													(B)the total amount appropriated for the
				tribally controlled postsecondary career and technical institution for fiscal
				year 2008.
													(2)Excess
				amountsIf, for any fiscal
				year, the amount made available pursuant to section 504 exceeds the sum of the
				amounts required to be distributed under paragraph (1) to the tribally
				controlled postsecondary career and technical institutions selected for the
				fiscal year under subsection (a)(1), the Secretary shall distribute to each
				tribally controlled postsecondary career and technical institution selected for
				that fiscal year a portion of the excess amount, to be determined by—
													(A)dividing the excess amount by the aggregate
				Indian student count (as defined in section 117(h) of the Carl D. Perkins
				Career and Technical Education Act of 2006 (20 U.S.C. 2327(h)) of such
				institutions for the prior academic year; and
													(B)multiplying the quotient described in
				subparagraph (A) by the Indian student count of each such institution for the
				prior academic year.
													503.Applicability of other laws
											(a)In generalParagraphs (4) and (7) of subsection (a),
				and subsection (b), of section 2, sections 105, 108, 111, 112 and 113, and
				titles II, III, and IV shall not apply to this title.
											(b)Indian self-determination and education
				assistanceFunds made
				available pursuant to this title shall be subject to the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
											(c)Election to receiveA tribally controlled postsecondary career
				and technical institution selected for a fiscal year under section 502(b) may
				elect to receive funds pursuant to section 502 in accordance with an agreement
				between the tribally controlled postsecondary career and technical institution
				and the Secretary under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.) if the agreement is in existence on the date of
				enactment of the Higher Education Amendments of 2007.
											(d)Other assistanceEligibility for, or receipt of, assistance
				under this title shall not preclude the eligibility of a tribally controlled
				postsecondary career and technical institutions to receive Federal financial
				assistance under—
												(1)any program under the Higher Education Act
				of 1965 (20 U.S.C. 1001 et seq.);
												(2)any program under the Carl D. Perkins
				Career and Technical Education Act of 2006; or
												(3)any other applicable program under which a
				benefit is provided for—
													(A)institutions of higher education;
													(B)community colleges; or
													(C)postsecondary educational
				institutions.
													504.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary for fiscal year 2008
				and each fiscal year thereafter to carry out this
				title.
										.
							(2)Conforming amendmentsSection 117 of the Carl D. Perkins Career
			 and Technical Education Act of 2006 (20 U.S.C. 2327) is amended—
								(A)by striking subsection (a) and inserting
			 the following:
									
										(a)Grant programSubject to the availability of
				appropriations, the Secretary shall make grants under this section, to provide
				basic support for the education and training of Indian students, to tribally
				controlled postsecondary career and technical institutions that are not
				receiving Federal assistance as of the date on which the grant is provided
				under—
											(1)title I of the Tribally Controlled College
				or University Assistance Act of 1978 (25 U.S.C. 1802 et seq.); or
											(2)the Navajo Community College Act (25 U.S.C.
				640a et seq.).
											;
				and
								(B)by striking subsection (d) and inserting
			 the following:
									
										(d)ApplicationsTo be eligible to receive a grant under
				this section, a tribally controlled postsecondary career and technical
				institution that is not receiving Federal assistance under title I of the
				Tribally Controlled College or University Assistance Act (25 U.S.C. 1802 et
				seq.) or the Navajo Community College Act (25 U.S.C. 640a et seq.) shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may
				require.
										.
								(k)Short title
							(1)In generalThe first section of the Tribally
			 Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801 note;
			 Public Law 95–471) is amended to read as follows:
								
									1.Short titleThis Act may be cited as the Tribally
				Controlled Colleges and Universities Assistance Act of
				1978.
									.
							(2)ReferencesAny reference in law (including
			 regulations) to the Tribally Controlled College or University Assistance Act of
			 1978 shall be considered to be a reference to the Tribally Controlled
			 Colleges and Universities Assistance Act of 1978.
							2Navajo Higher Education
					945.Short titleThis subpart may be cited as the
			 Navajo Nation Higher Education Act of 2006.
					946.Reauthorization of Navajo Community College
			 Act
						(a)PurposeSection 2 of the Navajo Community College
			 Act (25 U.S.C. 640a) is amended—
							(1)by striking Navajo Tribe of
			 Indians and inserting Navajo Nation; and
							(2)by striking the Navajo Community
			 College and inserting Diné College.
							(b)GrantsSection 3 of the Navajo Community College
			 Act (25 U.S.C. 640b) is amended—
							(1)in the first sentence—
								(A)by inserting the before
			 Interior;
								(B)by striking Navajo Tribe of
			 Indians and inserting Navajo Nation; and
								(C)by striking the Navajo Community
			 College and inserting Diné College; and
								(2)in the second sentence—
								(A)by striking Navajo Tribe and
			 inserting Navajo Nation; and
								(B)by striking Navajo Indians
			 and inserting Navajo people.
								(c)Study of Facilities NeedsSection 4 of the Navajo Community College
			 Act (25 U.S.C. 640c) is amended—
							(1)in subsection (a)—
								(A)in the first sentence—
									(i)by striking the Navajo Community
			 College and inserting Dine College; and
									(ii)by striking August 1, 1979
			 and inserting October 31, 2010; and
									(B)in the second sentence, by striking
			 Navajo Tribe and inserting Navajo Nation;
								(2)in subsection (b), by striking the
			 date of enactment of the Tribally Controlled Community College Assistance Act
			 of 1978 and inserting October 1, 2007; and
							(3)in subsection (c), in the first sentence,
			 by striking the Navajo Community College and inserting
			 Diné College.
							(d)Authorization of
			 AppropriationsSection 5 of
			 the Navajo Community College Act (25 U.S.C. 640c–1) is amended—
							(1)in subsection (a)—
								(A)in paragraph (1), by striking
			 $2,000,000 and all that follows through the end of the paragraph
			 and inserting such sums as are necessary for fiscal years 2008 through
			 2013.; and
								(B)by adding at the end the following:
									
										(3)Sums described in paragraph (2) shall be
				used to provide grants for construction activities, including the construction
				of buildings, water and sewer facilities, roads, information technology and
				telecommunications infrastructure, classrooms, and external structures (such as
				walkways).
										;
								(2)in subsection (b)(1)—
								(A)in the matter preceding subparagraph
			 (A)—
									(i)by striking the Navajo Community
			 College and inserting Diné College; and
									(ii)by striking , for each fiscal
			 year and all that follows through for— and inserting
			 such sums as are necessary for fiscal years 2008 through 2013 to pay the
			 cost of—;
									(B)in subparagraph (A)—
									(i)by striking college and
			 inserting College;
									(ii)in clauses (i) and (iii), by striking the
			 commas at the ends of the clauses and inserting semicolons; and
									(iii)in clause (ii), by striking ,
			 and at the end and inserting ; and;
									(C)in subparagraph (B), by striking the comma
			 at the end and inserting a semicolon;
								(D)in subparagraph (C), by striking ,
			 and at the end and inserting a semicolon;
								(E)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
								(F)by adding at the end the following:
									
										(E)improving and expanding the College,
				including by providing, for the Navajo people and others in the community of
				the College—
											(i)higher education programs;
											(ii)career and technical education;
											(iii)activities relating to the preservation and
				protection of the Navajo language, philosophy, and culture;
											(iv)employment and training
				opportunities;
											(v)economic development and community
				outreach; and
											(vi)a safe learning, working, and living
				environment.
											;
				and
								(3)in subsection (c), by striking the
			 Navajo Community College and inserting Diné
			 College.
							(e)Effect on Other LawsSection 6 of the Navajo Community College
			 Act (25 U.S.C. 640c–2) is amended—
							(1)by striking the Navajo Community
			 College each place it appears and inserting Diné
			 College; and
							(2)in subsection (b), by striking
			 college and inserting College.
							(f)Payments; InterestSection 7 of the Navajo Community College
			 Act (25 U.S.C. 640c–3) is amended by striking the Navajo Community
			 College each place it appears and inserting Diné
			 College.
							
								428L.Loan
				repayment for civil legal assistance attorneys
									(a)PurposeThe purpose of this section is to encourage
				qualified individuals to enter and continue employment as civil legal
				assistance attorneys.
									(b)DefinitionsIn this section:
										(1)Civil legal assistance
				attorneyThe term civil
				legal assistance attorney means an attorney who—
											(A)is a full-time employee of a nonprofit
				organization that provides legal assistance with respect to civil matters to
				low-income individuals without a fee;
											(B)as such employee, provides civil legal
				assistance as described in subparagraph (A) on a full-time basis; and
											(C)is continually licensed to practice
				law.
											(2)Student loanThe term student loan
				means—
											(A)subject to subparagraph (B), a loan made,
				insured, or guaranteed under part B, D, or E of this title; and
											(B)a loan made under section 428C or 455(g),
				to the extent that such loan was used to repay—
												(i)a Federal Direct Stafford Loan, a Federal
				Direct Unsubsidized Stafford Loan, or a Federal Direct PLUS Loan;
												(ii)a loan made under section 428, 428B, or
				428H; or
												(iii)a loan made under part E.
												(c)Program authorizedThe Secretary shall carry out a program of
				assuming the obligation to repay a student loan, by direct payments on behalf
				of a borrower to the holder of such loan, in accordance with subsection (d),
				for any borrower who—
										(1)is employed as a civil legal assistance
				attorney; and
										(2)is not in default on a loan for which the
				borrower seeks repayment.
										(d)Terms of agreement
										(1)In generalTo be eligible to receive repayment
				benefits under subsection (c), a borrower shall enter into a written agreement
				with the Secretary that specifies that—
											(A)the borrower will remain employed as a
				civil legal assistance attorney for a required period of service of not less
				than 3 years, unless involuntarily separated from that employment;
											(B)if the borrower is involuntarily separated
				from employment on account of misconduct, or voluntarily separates from
				employment, before the end of the period specified in the agreement, the
				borrower will repay the Secretary the amount of any benefits received by such
				employee under this agreement;
											(C)if the borrower is required to repay an
				amount to the Secretary under subparagraph (B) and fails to repay such amount,
				a sum equal to that amount shall be recoverable by the Federal Government from
				the employee by such methods as are provided by law for the recovery of amounts
				owed to the Federal Government;
											(D)the Secretary may waive, in whole or in
				part, a right of recovery under this subsection if it is shown that recovery
				would be against equity and good conscience or against the public interest;
				and
											(E)the Secretary shall make student loan
				payments under this section for the period of the agreement, subject to the
				availability of appropriations.
											(2)Repayments
											(A)In generalAny amount repaid by, or recovered from, an
				individual under this subsection shall be credited to the appropriation account
				from which the amount involved was originally paid.
											(B)MergerAny amount credited under subparagraph (A)
				shall be merged with other sums in such account and shall be available for the
				same purposes and period, and subject to the same limitations, if any, as the
				sums with which the amount was merged.
											(3)Limitations
											(A)Student loan payment amountStudent loan repayments made by the
				Secretary under this section shall be made subject to such terms, limitations,
				or conditions as may be mutually agreed upon by the borrower and the Secretary
				in an agreement under paragraph (1), except that the amount paid by the
				Secretary under this section shall not exceed—
												(i)$6,000 for any borrower in any calendar
				year; or
												(ii)an aggregate total of $40,000 in the case
				of any borrower.
												(B)Beginning of paymentsNothing in this section shall authorize the
				Secretary to pay any amount to reimburse a borrower for any repayments made by
				such borrower prior to the date on which the Secretary entered into an
				agreement with the borrower under this subsection.
											(e)Additional agreements
										(1)In generalOn completion of the required period of
				service under an agreement under subsection (d), the borrower and the Secretary
				may, subject to paragraph (2), enter into an additional agreement in accordance
				with subsection (d).
										(2)TermAn agreement entered into under paragraph
				(1) may require the borrower to remain employed as a civil legal assistance
				attorney for less than 3 years.
										(f)Award basis; priority
										(1)Award basisSubject to paragraph (2), the Secretary
				shall provide repayment benefits under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
										(2)PriorityThe Secretary shall give priority in
				providing repayment benefits under this section in any fiscal year to a
				borrower who—
											(A)has practiced law for 5 years or less and,
				for at least 90 percent of the time in such practice, has served as a civil
				legal assistance attorney;
											(B)received repayment benefits under this
				section during the preceding fiscal year; and
											(C)has completed less than 3 years of the
				first required period of service specified for the borrower in an agreement
				entered into under subsection (d).
											(g)RegulationsThe Secretary is authorized to issue such
				regulations as may be necessary to carry out the provisions of this
				section.
									(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for fiscal
				year 2008 and such sums as may be necessary for each succeeding fiscal
				year.
									.
						EOmnibus Crime
			 Control and Safe Streets Act of 1968
				951.Short
			 titleThis part may be cited
			 as the John R. Justice Prosecutors and
			 Defenders Incentive Act of 2007.
				952.Loan repayment for
			 prosecutors and defendersTitle I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42
			 U.S.C. 3711 et seq.) is amended by inserting after part II (42
			 U.S.C. 3797cc et seq.) the following:
					
						JJLoan repayment
				for prosecutors and public defenders
							3001.Grant
				authorization
								(a)PurposeThe
				purpose of this section is to encourage qualified individuals to enter and
				continue employment as prosecutors and public defenders.
								(b)DefinitionsIn
				this section:
									(1)ProsecutorThe
				term prosecutor means a full-time employee of a State or local
				agency who—
										(A)is continually
				licensed to practice law; and
										(B)prosecutes
				criminal or juvenile delinquency cases at the State or local
				level (including
				supervision, education, or training of other persons prosecuting such
				cases).
										(2)Public
				defenderThe term public defender means an attorney
				who—
										(A)is continually
				licensed to practice law; and
										(B)is—
											(i)a
				full-time employee of a State or local agency who provides legal representation
				to indigent persons in criminal or juvenile delinquency cases (including
				supervision, education, or training of other persons providing such
				representation);
											(ii)a full-time
				employee of a nonprofit organization operating under a contract with a State or
				unit of local government, who devotes substantially all of his or her full-time
				employment to providing legal representation to indigent persons in criminal or
				juvenile delinquency cases, (including supervision, education, or training of
				other persons providing such representation); or
											(iii) employed as
				a full-time Federal defender attorney in a defender organization established
				pursuant to subsection (g) of section 3006A of title 18, United States Code,
				that provides legal representation to indigent persons in criminal or juvenile
				delinquency cases.
											(3)Student
				loanThe term student loan means—
										(A)a loan made,
				insured, or guaranteed under part B of title IV of the
				Higher Education Act of 1965
				(20 U.S.C.
				1071 et seq.);
										(B)a loan made under
				part D or E of title IV of the Higher Education
				Act of 1965 (20 U.S.C. 1087a et seq. and 1087aa
				et seq.); and
										(C)a loan made under
				section 428C or 455(g) of the Higher Education
				Act of 1965 (20 U.S.C. 1078–3 and 1087e(g)) to
				the extent that such loan was used to repay a Federal Direct Stafford Loan, a
				Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or
				428H of such Act.
										(c)Program
				authorizedThe Attorney General shall establish a program by
				which the Department of Justice shall assume the obligation to repay a student
				loan, by direct payments on behalf of a borrower to the holder of such loan, in
				accordance with subsection (d), for any borrower who—
									(1)is employed as a
				prosecutor or public defender; and
									(2)is not in default
				on a loan for which the borrower seeks forgiveness.
									(d)Terms of
				agreement
									(1)In
				generalTo be eligible to receive repayment benefits under
				subsection (c), a borrower shall enter into a written agreement that specifies
				that—
										(A)the borrower will
				remain employed as a prosecutor or public defender for a required period of
				service of not less than 3 years, unless involuntarily separated from that
				employment;
										(B)if the borrower
				is involuntarily separated from employment on account of misconduct, or
				voluntarily separates from employment, before the end of the period specified
				in the agreement, the borrower will repay the Attorney General the amount of
				any benefits received by such employee under this section;
										(C)if the borrower
				is required to repay an amount to the Attorney General under subparagraph (B)
				and fails to repay such amount, a sum equal to that amount shall be recoverable
				by the Federal Government from the employee (or such employee’s estate, if
				applicable) by such methods as are provided by law for the recovery of amounts
				owed to the Federal Government;
										(D)the Attorney
				General may waive, in whole or in part, a right of recovery under this
				subsection if it is shown that recovery would be against equity and good
				conscience or against the public interest; and
										(E)the Attorney
				General shall make student loan payments under this section for the period of
				the agreement, subject to the availability of appropriations.
										(2)Repayments
										(A)In
				generalAny amount repaid by, or recovered from, an individual or
				the estate of an individual under this subsection shall be credited to the
				appropriation account from which the amount involved was originally
				paid.
										(B)MergerAny
				amount credited under subparagraph (A) shall be merged with other sums in such
				account and shall be available for the same purposes and period, and subject to
				the same limitations, if any, as the sums with which the amount was
				merged.
										(3)Limitations
										(A)Student loan
				payment amountStudent loan repayments made by the Attorney
				General under this section shall be made subject to such terms, limitations, or
				conditions as may be mutually agreed upon by the borrower and the Attorney
				General in an agreement under paragraph (1), except that the amount paid by the
				Attorney General under this section shall not exceed—
											(i)$10,000 for any
				borrower in any calendar year; or
											(ii)an aggregate
				total of $60,000 in the case of any borrower.
											(B)Beginning of
				paymentsNothing in this section shall authorize the Attorney
				General to pay any amount to reimburse a borrower for any repayments made by
				such borrower prior to the date on which the Attorney General entered into an
				agreement with the borrower under this subsection.
										(e)Additional
				agreements
									(1)In
				generalOn completion of the required period of service under an
				agreement under subsection (d), the borrower and the Attorney General may,
				subject to paragraph (2), enter into an additional agreement in accordance with
				subsection (d).
									(2)TermAn
				agreement entered into under paragraph (1) may require the borrower to remain
				employed as a prosecutor or public defender for less than 3 years.
									(f)Award basis;
				priority
									(1)Award
				basisSubject to paragraph (2), the Attorney General shall
				provide repayment benefits under this section—
										(A)giving priority
				to borrowers who have the least ability to repay their loans, except that the
				Attorney General shall determine a fair allocation of repayment benefits among
				prosecutors and public defenders, and among employing entities nationwide;
				and
										(B)subject to the
				availability of appropriations.
										(2)PriorityThe
				Attorney General shall give priority in providing repayment benefits under this
				section in any fiscal year to a borrower who—
										(A)received
				repayment benefits under this section during the preceding fiscal year;
				and
										(B)has completed
				less than 3 years of the first required period of service specified for the
				borrower in an agreement entered into under subsection (d).
										(g)RegulationsThe
				Attorney General is authorized to issue such regulations as may be necessary to
				carry out the provisions of this section.
								(h)StudyNot
				later than 1 year after the date of enactment of this section, the Government
				Accountability Office shall study and report to Congress on the impact of law
				school accreditation requirements and other factors on law school costs and
				access, including the impact of such requirements on racial and ethnic
				minorities.
								(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $25,000,000 for fiscal year 2008 and such sums as may be
				necessary for each succeeding fiscal
				year.
								.
				
	
		
			Passed the Senate
			 July 24, 2007.
			
			Secretary.
		
	
	
	
